ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_05_EN.txt.                      202



                       DISSENTING OPINION OF JUDGE CANÇADO TRINDADE



                                                   table of contents

                                                                                             Paragraphs
                           I. Prolegomena1‑5
                           II. The Regrettable Delays in the Adjudication of the
                               Present Case                                                      6-18
                              1. Procedural delays           6‑13
                              2. Justitia longa, vita brevis14‑18
                       III. Jurisdiction : Automatic Succession to the Genocide
                            Convention as a Human Rights Treaty                                 19‑49

                              1. Arguments of the Parties as to the applicability of the
                                 obligations under the Genocide Convention prior to
                                 27 April 1992                                                  19‑21
                              2. Continuity of application of the Genocide Convention
                                 (SFRY and FRY)                                                 22‑23
                              3. Continuity of State administration and officials (SFRY
                                 and FRY)                                                       24‑25
                              4. Law governing State succession to human rights treaties :
                                 Ipso jure succession to the Genocide Convention                26‑33

                              5. State conduct in support of automatic succession to, and
                                 continuing applicability of, the Genocide Convention (to
                                 FRY prior to 27 April 1992)                                    34‑36

                              6. Venire contra factum proprium non valet37‑41
                              7. Automatic succession to human rights treaties in the prac-
                                 tice of United Nations supervisory organs                 42‑49

                       IV. The Essence of the Present Case                                      50‑54
                              1. Arguments of the contending Parties                            50‑52
                              2. General assessment                                             53‑54
                           V. Automatic Succession to the Convention against Geno-
                              cide and Continuity of Its Obligations, as an Imperative
                              of Humaneness                                                     55‑84
                              1. The Convention against Genocide and the imperative of
                                 humaneness55‑64

                     203




7 CIJ1077.indb 402                                                                                        18/04/16 08:54

                     203 	
                         application of genocide convention (diss. op. cançado trindade)

                           2. The principle of humanity in its wide dimension           65‑72
                           3. The principle of humanity in the heritage of jusnaturalist
                              thinking73‑76
                           4. Judicial recognition of the principle of humanity         77‑82
                           5. Concluding observations                                   83‑84
                        VI. The Convention against Genocide and State Responsi-
                            bility85‑95
                           1. Legislative history of the Convention (Article IX)           85‑91
                           2. Rationale, and object and purpose of the Convention          92‑95
                       VII. Standard of Proof in the Case Law of International
                            Human Rights Tribunals                                        96-124

                           1. A question from the Bench : the evolving case law on the
                              matter97‑99
                           2. Case law of the IACtHR                                  100-115
                             (a) Cases disclosing a systematic pattern of grave viola-
                                 tions of human rights                                   100‑112
                             (b) Cases wherein the respondent State has the burden of
                                 proof given the difficulty of the Applicant to obtain it
                                 113‑115
                           3. Case law of the ECHR                                       116‑121
                           4. General assessment                                         122‑124
                      VIII. Standard of Proof in the Case Law of International
                            Criminal Tribunals                                           125-148
                           1. Inferring intent from circumstantial evidence (case law of
                              the ICTR and the ICTY)                                      126‑130
                           2. Standards of proof : rebuttals of the high threshold of evi-
                              dence131-138
                             (a) Karadžić case (2013)                                    131‑133
                             (b) Tolimir case (2012)                                     134‑136
                             (c) Milošević case (2004)                                   137‑138
                           3. General assessment                                         139‑148
                        IX. Widespread and Systematic Pattern of Destruction :
                            Fact‑Finding and Case Law                                    149-194
                           1. United Nations (Former Commission on Human Rights)
                              fact‑finding reports on systematic pattern of destruction
                              (1992‑1993)150‑158
                           2. United Nations (Security Council’s Commission of
                              Experts) fact‑finding reports on systematic pattern of
                              destruction (1993‑1994)                                  159-175
                             (a) Interim report (of 10 February 1993)                    160‑161

                     204




7 CIJ1077.indb 404                                                                                   18/04/16 08:54

                     204 application of genocide convention (diss. op. cançado trindade)

                                (b) Report of a mass grave near Vukovar (of 10 January
                                     1993)162‑163
                                (c) Second interim report (of 6 October 1993)           164‑165
                                (d) Final report (of 27 May 1994)166‑175
                             3. Repercussion of occurrences in the United Nations Second
                                World Conference on Human Rights (1993)                 176‑179
                             4. Judicial recognition of the widespread and/or systematic
                                attacks against the Croat civilian population — Case law
                                of the ICTY                                             180-194
                                (a) Babić case (2004)                                       181
                                (b) Martić case (2007)                                  182‑186
                                (c) Mrkšić, Radić and Sljivančanin case (2007)          187‑190
                                (d) Stanišić and Simatović case (2013)                  191‑194
                           X. Widespread and Systematic Pattern of Destruction :
                              Massive Killings, Torture and Beatings, Systematic
                              Expulsion from Homes and Mass Exodus, and Destruc-
                              tion of Group Culture                                          195-241
                             1. Indiscriminate attacks against the civilian population       196‑205
                             2. Massive killings                                             206‑216
                             3. Torture and beatings                                         217‑226
                             4. Systematic expulsion from homes and mass exodus,
                                and destruction of group culture                             227‑236
                             5. General assessment                                           237‑241
                        XI. Widespread and Systematic Pattern of Destruction :
                            Rape and Other Sexual Violence Crimes Committed in
                            Distinct Municipalities                                          242-276
                             1. Accounts of systematic rape                                  243‑249
                               (a) Croatia’s claims                                          243‑248
                               (b) Serbia’s response                                             249
                             2. Systematic pattern of rape in distinct municipalities        250‑258

                             3. The necessity and importance of a gender analysis            259‑276
                       XII. Systematic Pattern of Disappeared or Missing Persons             277‑319

                             1. Arguments of the Parties concerning the disappeared or
                                missing persons                                              277‑283
                             2. Responses of the Parties to questions from the Bench         284‑290
                             3. Outstanding issues and the Parties’ obligation to establish
                                the fate of missing persons                                  291‑294
                             4. The extreme cruelty of enforced disappearances of per-
                                sons as a continuing grave violation of human rights and
                                international humanitarian law                               295‑309
                             5. General assessment                                           310‑319

                     205




7 CIJ1077.indb 406                                                                                      18/04/16 08:54

                     205 application of genocide convention (diss. op. cançado trindade)

                      XIII. Onslaught, Not Exactly War, in a Widespread and
                            Systematic Pattern of Destruction                              320-421

                            1. Plan of destruction : its ideological content               320-353
                              (a) Arguments of the contending Parties                      321‑328
                              (b) Examination of expert evidence by the ICTY               329-335
                              (c) Ideological incitement and the outbreak of hostilities   336-353
                            2. The imposed obligation of wearing white ribbons          354-358
                            3. The disposal of mortal remains                           359-374
                            4. The existence of mass graves                             375-389
                            5. Further clarifications from the cross‑examination of wit-
                               nesses390-394
                            6. Forced displacement of persons and homelessness          395-406
                            7. Destruction of cultural goods                            407-421
                              (a) Arguments of the contending Parties                      408-414
                              (b) General assessment                                       415-421
                      XIV. Actus Reus : Widespread and Systematic Pattern of
                           Conduct of Destruction : Extreme Violence and Atro­
                           cities in some Municipalities                                   422-458
                            1. Preliminary methodological observations                  423-426
                            2. The systematic pattern of acts of destruction            427‑428
                            3. Killings members of the Croat population (Article II (a))429‑439

                            4. Causing serious bodily or mental harm to members of the
                               group (Article II (b))440‑448
                            5. Deliberately inflicting on the group conditions of life cal-
                               culated to bring about its physical destruction in whole or
                               in part (Article II (c))449‑454
                            6. General assessment of witness statements and conclusions 455-458

                              (a) Witness statements                                       455‑456
                              (b) Conclusions                                              457‑458
                       XV. Mens Rea : Proof of Genocidal Intent by Inference               459‑471

                            1. International case law on mens rea461‑466

                            2. General assessment                                          467‑471
                      XVI. The Need of Reparations : Some Reflections                      472‑485
                     XVII. The Difficult Path to Reconciliation                            486‑493
                     XVIII. Concluding Observations : The Need of a Comprehensive
                            Approach to Genocide under the 1948 Convention                 494‑524



                     206




7 CIJ1077.indb 408                                                                                    18/04/16 08:54

                     206 application of genocide convention (diss. op. cançado trindade)

                             1. Evidential assessment and determination of the facts           497‑507

                             2. Conceptual framework and reasoning as to the law               508‑524
                       XIX. Epilogue : A Recapitulation                                        525‑547

                                                              *

                                                     I. Prolegomena

                        1. I regret not to share the position of the Court’s majority as to the
                     determination of the facts as well as the reasoning conducive to the three
                     resolutory points, nor to its conclusion of resolutory point No. 2, of the
                     Judgment it has just adopted today, 3 February 2015, in the present case
                     concerning the Application of the Convention against Genocide, opposing
                     Croatia to Serbia. My dissenting position encompasses the adopted meth-
                     odology, the approach pursued, the whole reasoning in its treatment of
                     issues of evidential assessment as well as of substance, as well as the con-
                     clusion on the Applicant’s claim. This being so, I care to leave on the
                     records the foundations of my dissenting position, given the considerable
                     importance that I attach to the issues raised by Croatia and Serbia, in the
                     course of the proceedings in the cas d’espèce, in respect of the interpreta-
                     tion and application of the 1948 Convention against Genocide, and bear-
                     ing in mind that the settlement of the dispute at issue is ineluctably linked,
                     as I perceive it, to the imperative of the realization of justice.
                        2. I thus present with the utmost care the foundations of my own entirely
                     dissenting position on those aspects of the matter dealt with by the Court in
                     the Judgment which it has just adopted, out of respect for, and zeal in, the
                     faithful exercise of the international judicial function, guided above all by the
                     ultimate goal precisely of the realization of justice. To this effect, I shall dwell
                     upon the relevant aspects concerning the dispute brought before the Court
                     which form the object of its present Judgment, in the hope of thus contribut-
                     ing to the clarification of the issues raised and to the progressive development
                     of international law, in particular in the international adjudication by this
                     Court of a case of the importance of the cas d’espèce, under the Convention
                     against Genocide, in the light of fundamental considerations of humanity.
                        3. Preliminarily, I shall address the regrettable delays in the adjudica-
                     tion of the present case, and, as to jurisdiction, the automatic succession
                     of the 1948 Convention against Genocide as a UN human rights treaty,
                     and the continuity of its obligations, as an imperative of humaneness
                     (principle of humanity). Once identified the essence of the present case, I
                     shall consider State responsibility under the Convention against Geno-
                     cide. My next line of considerations will centre on the standard of proof,
                     in the case law of contemporary international human rights tribunals as
                     well as international criminal tribunals.



                     207




7 CIJ1077.indb 410                                                                                          18/04/16 08:54

                     207 application of genocide convention (diss. op. cançado trindade)

                        4. I shall then proceed to review the fact‑finding and case law on the
                     factual context of the cas d’espèce, disclosing a widespread and systematic
                     pattern of destruction, in relation to : (a) massive killings, torture and
                     beatings, systematic expulsion from homes and mass exodus, and destruc-
                     tion of group culture ; (b) rape and other sexual violence crimes commit-
                     ted in distinct municipalities ; (c) disappeared or missing persons. Next, I
                     shall review the onslaught (not exactly war), in its multiple aspects,
                     namely : (a) plan of destruction (its ideological content) ; (b) the imposed
                     obligation of wearing white ribbons ; (c) the disposal of mortal remains ;
                     (d) the existence of mass graves ; (e) further clarifications from the
                     cross‑examination of witnesses ; (f) the forced displacement of persons
                     and homelessness ; (g) the destruction of cultural goods.
                        5. In sequence, I shall dwell upon the determination, under the Con-
                     vention against Genocide, of the actus reus of genocide, in the widespread
                     and systematic pattern of conduct of destruction (extreme violence and
                     atrocities) in some devastated municipalities, as well as mens rea (proof of
                     genocidal intent by inference). The path will then be paved, last but not
                     least, for my considerations on the need of reparations, and on the diffi-
                     cult path to reconciliation, as well as to the presentation of my conclud-
                     ing observations (on evidential assessment and determination of the facts,
                     as well as conceptual framework and reasoning as to the law), and, last
                     but not least, the epilogue (recapitulation).


                                  II. The Regrettable Delays in the Adjudication
                                                of the Present Case


                                                     1. Procedural Delays
                         6. Looking back in time, I cannot avoid expressing my regret at the
                     considerable delays in the adjudication of the present case concerning the
                     Application of the Convention against Genocide, opposing Croatia to Ser-
                     bia. The Application instituting proceedings was filed on 2 July 1999. The
                     first time‑limits fixed by the Court for the filing by the Parties of the
                     Memorial and Counter-Memorial were, respectively, 14 March 2000
                     and 14 September 2000 1. In a letter dated 25 February 2000, Croatia
                     requested an extension of six months for filing its Memorial. The request
                     for extension was not objected by Serbia, who also requested an extension
                     of six months for the filing of its Counter-Memorial. The time‑limit for
                     filing the Memorial was thus extended to 14 September 2000 and, for the
                     Counter-Memorial, to 14 September 2001 2.
                         7. In a letter dated 26 May 2000, Croatia requested that the Court
                     extend by a further period of six months the time‑limit for the filing of the

                       1   Order of 14 September 1999 (I.C.J. Reports 1999 (II), p. 1105).
                       2   Order of 10 March 2000 (I.C.J. Reports 2000, p. 3).

                     208




7 CIJ1077.indb 412                                                                                   18/04/16 08:54

                     208 application of genocide convention (diss. op. cançado trindade)

                     Memorial. The request for extension was not objected by Serbia, who
                     also requested an extension of six months for the filing of its Counter-
                     Memorial. Thus, the Court further extended to 14 March 2001 the time-
                     limit for filing the Memorial and to 16 September 2002 for the filing of
                     the Counter-Memorial 3. Croatia filed the Memorial on 14 March 2001
                     within the time‑limit extended.
                        8. On 11 September 2002, within the time‑limit so extended for the fil-
                     ing of the Counter-Memorial, Serbia filed certain preliminary objections
                     as to jurisdiction and to admissibility. The proceedings on the merits were
                     suspended, in accordance with Article 79 (3) of the Rules of Court, and a
                     time‑limit for the filing of a written statement of Croatia’s submission on
                     the preliminary objections was fixed for 29 April 2003 4. Hearings on pre-
                     liminary objections were held half a decade later, from 26 to 30 May
                     2008. The Court delivered its Judgment on preliminary objections
                     on 18 November 2008, finding, inter alia, that, subject to its finding on
                     the second preliminary objection submitted by Serbia, it has jurisdiction
                     pursuant to Article IX of the Genocide Convention to entertain the
                     Application of Croatia.


                         9. Serbia then requested an equal time‑limit of 18 months to file its
                     Counter-Memorial, which was the time‑limit granted for the filing of the
                     Memorial of Croatia. The time‑limit for the filing of the Counter-Memo-
                     rial was fixed for 22 March 2010 5. The Counter-Memorial of Serbia was
                     filed, within the time‑limit, on January 2010, and it contained counter-
                     claims. Croatia indicated (at a meeting with the President on 3 February
                     2010) that it did not intend to raise objections to the admissibility of the
                     counter-claims but wished to respond to the substance of the counter-
                     claims in a Reply. Serbia thus indicated that it accordingly wished to file
                     a Rejoinder.
                         10. Given that there were no objections by Croatia as to the admissi-
                     bility of Serbia’s counter-claims, the Court did not consider it necessary
                     to rule definitively at that stage on the question as to whether the counter-
                     claims fulfilled the conditions of Article 80 (1) of the Rules of Court. The
                     Court further decided that a Reply and Rejoinder would be necessary,
                     and to ensure strict equality between the Parties (equality of arms/égalité
                     des armes) it reserved the right of Croatia to file an additional pleading
                     relating to the counter-claims. The Court thus fixed the time-limit for the
                     filing of Croatia’s Reply as 20 December 2010, and 4 November 2011 for
                     the Rejoinder of Serbia 6.



                       3 Order of 27 June 2000 (I.C.J. Reports 2000, p. 108).
                       4 Order of 14 November 2002 (I.C.J. Reports 2002, p. 610).
                       5 Order of 20 January 2009 (I.C.J. Reports 2009, p. 54).
                       6 Order of 4 February 2010 (I.C.J. Reports 2010 (I), p. 3).



                     209




7 CIJ1077.indb 414                                                                                   18/04/16 08:54

                     209 application of genocide convention (diss. op. cançado trindade)

                        11. Croatia filed its Reply within the time‑limit and Serbia also filed its
                     Rejoinder within the fixed time‑limits. Both the Reply and Rejoinder con-
                     tained submissions as to the claims and counter-claims. The Court autho-
                     rized the submission by Croatia of an additional pleading relating to the
                     counter-claims of Serbia, and fixed for 30 August 2012 the filing of such
                     additional pleading, which was filed within the time‑limit 7. In light of the
                     foregoing, the hearings on the merits were thus scheduled to take place —
                     as they did — from 3 March to 1 April 2014.
                        12. These facts speak for themselves, as to the regrettable delays in the
                     adjudication of the present case, keeping in mind in particular those who
                     seek for justice. Unfortunately, as I have pointed out, on other recent
                     occasions within this Court, the time of human justice is not the time of
                     human beings. In my dissenting opinion in the case of Questions relating
                     to the Obligation to Prosecute or Extradite (Belgium v. Senegal) (Provi‑
                     sional Measures, Order of 28 May 2009), I pondered that :

                              “The time of human beings surely does not appear to be the time
                           of human justice. The time of human beings is not long (vita brevis),
                           at least not long enough for the full realization of their project of life.
                           The brevity of human life has been commented upon time and time
                           again, throughout the centuries ; in his De Brevitate Vitae 8, Seneca
                           pondered that, except for but a few, most people in his times departed
                           from life while they were still preparing to live. Yet, the time of human
                           justice is prolonged, not seldom much further than that of human life,
                           seeming to make abstraction of the vulnerability and briefness of this
                           latter, even in the face of adversities and injustices. The time of human
                           justice seems, in sum, to make abstraction of the time human beings
                           count on for the fulfilment of their needs and aspirations.
                              Chronological time is surely not the same as biological time. The
                           time of the succession of events does not equate with the time of the
                           briefness of human life. Tempus fugit. For its part, biological time is
                           not the same as psychological time either. Surviving victims of cruelty
                           lose, in moments of deep pain and humiliation, all they could expect
                           of life ; the young lose in a few moments their innocence forever, the
                           elderly suddenly lose their confidence in fellow human beings, not to
                           speak of institutions. Their lives become deprived of meaning, and all
                           that is left is their hope in human justice. Yet, the time of human
                           justice does not appear to be the time of human beings.” (I.C.J. Reports
                           2009, p. 182, paras. 46‑47.)
                       13. Shortly afterwards, in my dissenting opinion in the case concerning
                     Jurisdictional Immunities of the State (Germany v. Italy) (Counter-Claim,
                     Order of 6 July 2010), I deemed it fit again to ponder, in relation to the


                       7   Cf. Order of 23 January 2012 (I.C.J. Reports 2012 (I), p. 3).
                       8   Written sometime between the years 49 and 62.

                     210




7 CIJ1077.indb 416                                                                                       18/04/16 08:54

                     210 application of genocide convention (diss. op. cançado trindade)

                     inhuman conditions of the subjection of prisoners of war to forced labour,
                     that :
                               “Not only had those victims to endure inhuman and degrading
                            treatment, but later crossed the final limit of their ungrateful lives
                            living with impunity, without reparation and amidst manifest injus-
                            tice. The time of human justice is definitively not the time of human
                            beings.” (I.C.J. Reports 2010 (I), p. 375, para. 118.)

                     This holds true, once again, in the present case concerning the Application
                     of the Convention against Genocide (Croatia v. Serbia) — involving grave
                     breaches of international law — where the aforementioned regrettable
                     delays have extended for a virtually unprecedented prolongation of time
                     (1999‑2015), of over one and a half decades, despite the vita brevis of
                     human beings.

                                              2. Justitia Longa, Vita Brevis
                        14. Paradoxically, the graver the breaches of international law appear
                     to be, the more time consuming and difficult it becomes to impart justice.
                     To start with, all those who find themselves in this world are then
                     promptly faced with a great enigma posing a life‑long challenge to every-
                     one : that of understanding the passing of time, and endeavouring to
                     learn how to live within it. Already in the late seventh or early eighth
                     century bc, this mystery surrounding all of us was well captured by
                     Homer in his Iliad :
                           “Like the generations of leaves, the lives of mortal men.
                            Now the wind scatters the old leaves across the earth,
                            now the living timber bursts with the new buds
                            and spring comes round again. And so with men :
                            as one generation comes to life, another dies away.” 9
                       15. As if it were not enough, there is an additional enigma to face, that
                     of the extreme violence and brutality with which human beings got used
                     to relating to each other, century after century :
                           “War — I know it well, and the butchery of men.
                            Well I know, shift to the left, shift to the right
                            my tough tanned shield. (. . .) I know it all, (. . .)
                            I know how to stand and fight to the finish,
                            twist and lunge in the war‑god’s deadly dance 10. (. . .)
                            Now, as it is, the fates of death await us
                            thousands poised to strike, and not a man alive
                            can flee them or escape (. . .) 11.
                       9 Homer, The Iliad, Book VI, verses 171‑175.
                       10 Ibid., Book VII, verses 275‑278 and 280‑281.
                       11 Ibid., Book XII, verses 378‑380.



                     211




7 CIJ1077.indb 418                                                                                   18/04/16 08:54

                     211 application of genocide convention (diss. op. cançado trindade)

                            We must steel our hearts. Bury our dead,
                            with tears for the day they die, not one day more.
                            And all those left alive, after the hateful carnage,
                            (. . .) wretched mortals (. . .)
                            like leaves, no sooner flourishing, full of the sun’s fire,
                            feeding on earth’s gifts, than they waste away and die 12. (. . .)
                            My sons laid low, my daughters dragged away
                            and the treasure‑chambers looted, helpless babies
                            hurled to the earth in the red barbarity of war (. . .)
                            Ah for a young man
                            all looks fine and noble if he goes down in war,
                            hacked to pieces under a slashing bronze blade —
                            he lies there dead (. . .) but whatever death lays bare,
                            all wounds are marks of glory. When an old man’s killed
                            and the dogs go at the grey head and the grey beard
                            and mutilate the genitals — that is the cruellest sight
                            in all our wretched lives ! 13”

                        16. Homer’s narrative of human cruelty seems endowed with perennial
                     contemporaneity, especially after the subsequent advent of tragedy. This
                     is the imprint of a true classic. Homer could well be describing the hor-
                     rors in our times, or in recent times, e.g., in the wars in the former Yugo-
                     slavia during the nineties. There are, in the Iliad, murders, brutality, rape,
                     pillage, slavery and humiliation ; there are, in the present case of the
                     Application of the Convention against Genocide (Croatia v. Serbia), mur-
                     ders, brutality, torture, beatings, enforced disappearances, looting and
                     humiliation ; from the late eighth century bc to the late twentieth century,
                     the propensity of human beings to treat each other with extreme violence
                     has remained the same, and has even at times worsened.
                        17. This suggests that succeeding generations over the centuries, have
                     not learned from the sufferings of their predecessors. The propensity of
                     human beings to do evil to each other has accompanied them from the
                     times of the Iliad, through those of the tragedies of Aeschylus and Sopho-
                     cles and Euripides (fourth century bc), until the present, as illustrated by
                     the cas d’espèce, concerning the Application of the Convention against
                     Genocide. There is a certain distance from epic to tragedy ; yet, the former
                     paved the way to the latter, and tragedy was then to find its own expres-
                     sion, and, ever since, has never faded away. Tragedy sought inspiration in
                     the narrative of epic, but added to it something new : the human senti-
                     ment, the endurance of living and the human condition. Tragedy has been
                     accompanying the human condition throughout the centuries.



                       12   Homer, The Iliad, Book XXI, verses 528‑530.
                       13   Ibid., Book XXII, verses 73‑75 and 83‑90.

                     212




7 CIJ1077.indb 420                                                                                    18/04/16 08:54

                     212 application of genocide convention (diss. op. cançado trindade)

                        18. It came to stay, performed throughout the centuries, time and time
                     again, until our days. The war in the Balkans, portrayed in the present
                     case opposing Croatia to Serbia, bears witness of that : it is tragic in its
                     devastation. Yet, tragedy — which gave a new dimension to epic — was
                     not focused only on destructiveness and the lessons to extract therefrom,
                     but also on the need for justice. Aeschylus’s Oresteia trilogy, and in par-
                     ticular the chorus in the Eumenides, can be recalled in this connection.
                     Just as the passing of time has not erased the sombre propensity of human
                     beings to do evil to each other, the search for justice has likewise been
                     long‑lasting, as also illustrated by the cas d’espèce. This regrettably
                     appears proper of the human condition, from ancient times to nowadays :
                     perennial evil, vita brevis ; justitia longa, vita brevis.



                             III. Jurisdiction : Automatic Succession to the Genocide
                                       Convention as a Human Rights Treaty

                                   1. Arguments of the Parties as to the Applicability
                                                of the Obligations under
                                     the Genocide Convention prior to 27 April 1992
                        19. In its Application filed in 1999, Croatia invoked jurisdiction on the
                     basis that the Socialist Federal Republic of Yugoslavia (SFRY) was a
                     party to the Genocide Convention and that Serbia was bound by it as a
                     successor State to the SFRY 14. Both Parties, according to Croatia, were
                     bound by the Genocide Convention as successor States of the SFRY 15.
                     The SFRY had become a party to the Convention on 29 August 1950. In
                     the light of the International Court of Justice’s finding in 2008 that its
                     jurisdiction in the present case arises of succession to the Genocide Con-
                     vention 16 rather than accession, Croatia has stressed the existence of a
                     continuing obligation, rather than one newly entered into 17. Croatia has
                     thus submitted that the Genocide Convention accords jurisdiction to the
                     Court over conduct before 27 April 1992 ; it has put forward an alterna-
                     tive ground for jurisdiction over conduct predating 27 April 1992, namely,
                     Serbia’s declaration on that date 18.


                      20. Serbia, for its part, has acknowledged that it succeeded to the
                     Genocide Convention with effect from 27 April 1992 ; in the light of the

                        14 Application instituting proceedings, para. 28.
                        15 Application of the Convention on the Prevention and Punishment of the Crime of Geno‑
                     cide (Croatia v. Serbia), Preliminary Objections, Judgment, I.C.J. Reports 2008, p. 424,
                     para. 37 (hereinafter : the “2008 Judgment”).
                        16 2008 Judgment, para. 111.
                        17 CR 2014/12, of 7 March 2014, p. 38, para. 4.
                        18 Ibid., p. 40, para. 9.



                     213




7 CIJ1077.indb 422                                                                                                18/04/16 08:54

                     213 application of genocide convention (diss. op. cançado trindade)

                     2008 Judgment, it has asserted that it became bound by the Geno-
                     cide Convention from 27 April 1992 onwards, but not prior to that date 19.
                     It has submitted that acts and omissions that took place before 27 April
                     1992 cannot entail its international responsibility, as it only came into
                     existence on that date, and, accordingly, it was not bound by the Geno-
                     cide Convention before then. Alternatively, it has argued that Croatia
                     only came into existence on 8 October 1991 and cannot raise claims based
                     on facts preceding its coming into existence 20.
                        21. It should be recalled that the International Court of Justice,
                     in 2008, examined only the effect of the declaration and Note to the
                     United Nations of 27 April 1992 (to which it attributed the effect of a
                     notification of succession to treaties), and did not deem it necessary to
                     examine the wider question of the application in this case of the general
                     law relating to succession of States, nor the rules of international law
                     governing State succession to treaties (including the question of ipso jure
                     succession to some multilateral treaties) 21. The Court’s interpretation of
                     the declaration of 27 April 1992 was in itself sufficient for the purposes of
                     establishing whether the respondent was bound by the Genocide Conven-
                     tion (with attention to Article IX) at the date of the institution of the
                     proceedings. Be that as it may, now, in the merits phase, the question
                     arises as to the applicability of the Genocide Convention to acts prior
                     to 27 April 1992.

                              2. Continuity of Application of the Genocide Convention
                                                (SFRY and FRY)
                        22. In deciding, in its Judgment of 2008 on preliminary objections, that
                     Serbia became bound by the Convention from 27 April 1992 onwards 22,
                     the Court joined to the merits the question of the applicability of the
                     obligations under the Genocide Convention to the Federal Republic of
                     Yugoslavia (FRY) before 27 April 1992 23. In this regard, Serbia submit-
                     ted, in the oral proceedings at the merits stage, that “the Court already
                     decided, at the preliminary objections stage, that Serbia ‘only’ became
                     bound by the Convention ‘as of April 1992’” 24. However, the Court only
                     dealt with the question of whether the conditions were met under Arti-
                     cle 35 of the Statute for the purposes of determining whether the FRY
                     had the capacity to participate in the proceedings before the Court on the
                     date of the Application, namely, 2 July 1999 25.
                        23. The question was decided not on the basis of whether Serbia suc-
                     ceeded to the Genocide Convention ipso jure, but solely on the basis of

                       19 CR 2014/14, of 11 March 2014, p. 23, para. 4.
                       20 Counter-Memorial of Serbia, paras. 206, 357‑387.
                       21 2008 Judgment, para. 101.
                       22 Ibid., para. 117.
                       23 Ibid., para. 129.
                       24 CR 2014/14, of 11 March 2014, p. 14, para. 26.
                       25 2008 Judgment, paras. 60, 67, 69, 71, 78 and 95.



                     214




7 CIJ1077.indb 424                                                                                   18/04/16 08:54

                     214 application of genocide convention (diss. op. cançado trindade)

                     the historical record and of the declaration and Note of 27 April 1992 26.
                     Taking the view that the questions of jurisdiction and admissibility raised
                     by Serbia’s preliminary objection ratione temporis constituted “two insep-
                     arable issues” in that case, the Court expressly left the issue of the appli-
                     cability of the obligations under the Genocide Convention to the FRY
                     before 27 April 1992 open, to be decided at the merits stage of the cas
                     d’espèce 27.

                                3. Continuity of the State Administration and Officials
                                                  (SFRY and FRY)
                        24. While the FRY formally came into existence as a State on 27 April
                     1992, this proclamation only formalized a factual situation which had de
                     facto arisen during the dissolution of the SFRY. Serbia considers that,
                     until the proclamation of the dissolution of the SFRY, any act performed
                     by individuals in the name of the SFRY may be attributable only to that
                     entity. However, as the Badinter Commission recognized in its Opin-
                     ion No. 1, from mid‑1991 the SFRY ceased to operate as a functioning
                     State and was authoritatively recognized as in a “process of dissolution”.
                     The dissolution was an extended process, completed on 4 July 1992,
                     according to Opinion No. 8 of the Badinter Commission. This implies
                     that, well before April 1992, the territory of the SFRY had already been
                     divided, and Serbian leadership had effectively taken control of the prin-
                     cipal organs of the former SFRY. This determination of the control of
                     the political and military apparatus during this whole period is thus rele-
                     vant.
                        25. Serbia cannot shift responsibility to an extinct State for the main
                     reason that the personnel controlling the relevant organs in the interim
                     period later assumed similar positions in the new government of the FRY.
                     It was the same leadership which, from October 1991 — when the relevant
                     organs of government and other federal authorities of the SFRY ceased to
                     function — became de facto organs and authorities of the new FRY, act-
                     ing under Serbian leadership. The former State officials of the SFRY had
                     close ties with the officials of Serbia and Montenegro (FRY). Serbia does
                     not deny that these were the same people carrying out the same policies. In
                     this regard, Croatia provides a list of political and military leaders which
                     illustrates the personal continuity of the policy and practices from 1991
                     onwards, on the part of the Serbian authorities located in Belgrade 28. Ser-
                     bia has not challenged the list of political and military leaders which attests
                     this continuity and connections 29.



                        26 2008 Judgment, para. 101.
                        27 Ibid., paras. 129‑130.
                        28 Memorial of Croatia, Appendix 8.
                        29 One may refer to seven of the 17 political and military leaders, listed in Appendix 8

                     of Croatia’s Memorial.

                     215




7 CIJ1077.indb 426                                                                                                 18/04/16 08:54

                     215 application of genocide convention (diss. op. cançado trindade)

                     4. Law Governing State Succession to Human Rights Treaties : Ipso Jure
                                    Succession to the Genocide Convention
                        26. Serbia’s conduct — contrary to its allegations — supports the
                     applicability of the Genocide Convention to the FRY before 27 April
                     1992. It is here important to keep in mind, to start with, the law govern-
                     ing State succession to human rights treaties. In effect, leaving aside State
                     succession in respect of classic treaties, it is generally accepted that certain
                     types of treaties — such as human rights treaties — remain in force by
                     reason of their special nature. It can be argued, in this connection, that
                     the application of the Genocide Convention to the FRY, when it was in
                     statu nascendi, that is, before 27 April 1992, is justified — to paraphrase
                     the International Court of Justice’s Advisory Opinion of 1951 on the Res‑
                     ervations to the Convention on the Prevention and Punishment of the Crime
                     of Genocide (p. 23) — by the Convention’s “special and important pur-
                     pose” to endorse “the most elementary principles of morality”, irrespec-
                     tive of questions of formal succession.

                       27. In this respect, the International Court of Justice’s understanding
                     of the object and purpose of the Convention, as set out in that célèbre
                     Advisory Opinion, may here be recalled :
                              “The origins of the Convention show that it was the intention of
                           the United Nations to condemn and punish genocide as ‘a crime
                           under international law’ involving a denial of the right of existence of
                           entire human groups, a denial which shocks the conscience of man-
                           kind and results in great losses to humanity, and which is contrary to
                           moral law and to the spirit and aims of the United Nations (Resolu-
                           tion 96 (I) of the General Assembly, 11 December 1946). The first
                           consequence arising from this conception is that the principles under-
                           lying the Convention are principles which are recognized by civilized
                           nations as binding on States, even without any conventional obliga-
                           tion. A second consequence is the universal character both of the
                           condemnation of genocide and of the co‑operation required ‘in order
                           to liberate mankind from such an odious scourge’ (Preamble to the
                           Convention).” 30




                       28. Moreover, the Court emphasized that the Convention, as indi-
                     cated, has a “special and important purpose” to endorse “the most ele-
                     mentary principles of morality” 31. The Court further stated that the

                       30 Reservations to the Convention on the Prevention and Punishment of the Crime of

                     Genocide, Advisory Opinion, I.C.J. Reports 1951, p. 23.
                       31 Ibid.



                     216




7 CIJ1077.indb 428                                                                                          18/04/16 08:54

                     216 application of genocide convention (diss. op. cançado trindade)

                     principles of the Convention bind States “even without any conventional
                     obligation” and that the Convention was intended to be “definitely uni-
                     versal in scope”. In its Judgment on preliminary objections (of 11 July
                     1996) in the Bosnia Genocide case, the International Court of Justice
                     referred no less than three times to the special nature of the Geno-
                     cide Convention as a universal human rights treaty, in order to found its
                     jurisdiction. There was awareness around the Bench as to the needs of
                     protection of the segments of the populations concerned, and automatic
                     succession to the Convention did not pass unnoticed 32.

                        29. Nowadays, almost two decades later, it is about time to take this
                     analysis further. It is clear that the Genocide Convention is not a synal-
                     lagmatic bargain, whereby each State party would bind itself to the other ;
                     it does not simply create rights and obligations between States parties on
                     a bilateral basis. As a human rights treaty, it sets up a mechanism of col‑
                     lective guarantee 33. In my view, it is not sufficient to assert (or reassert), as
                     the International Court of Justice did almost two decades ago, that the
                     1948 Genocide Convention is a human rights treaty : one has, moreover,
                     to extract the legal consequences therefrom (cf. infra).

                        30. In the present case concerning the Application of the Convention
                     against Genocide (Croatia v. Serbia), the relevant conduct was that of the
                     JNA (or under its direction and control), and the JNA was a de facto
                     organ of the nascent Serbian State. It would be utterly artificial to argue
                     that the Convention continued to bind the SFRY until it formally disap-
                     peared 34, becoming thus no longer able to respond for any breach of an
                     international obligation. Such a break in the protection afforded by the
                     Genocide Convention would not be consistent with the precise object of
                     safeguarding the very existence of certain human groups, in pursuance of
                     the most elementary principles of morality.
                        31. This applies even more cogently in a situation of dissolution of
                     State amidst violence. After all, the consequences of the commission of
                     grave violations of international law will, in most cases, continue to affect
                     and victimize certain human groups even after the date of succession, and
                     even more so when surrounded by violence. In such circumstance, it
                     would be unjust for the victims if no responsibility could be vindicated for
                     the commission of internationally wrongful acts and their consequences

                         32 Cf. case concerning the Application of the Convention on the Prevention and Punish‑

                     ment of the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia), Preliminary Objec‑
                     tions, Judgment, I.C.J. Reports 1996 (II), separate opinions of Judges Shahabuddeen and
                     Weeramantry, pp. 634‑637 and 645‑655, respectively.
                         33 On the notion of collective guarantee, proper to human rights treaties,

                     cf. A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos Humanos [Trea‑
                     tise of International Law of Human Rights], Vol. II, Porto Alegre/Brazil, S. A. Fabris Ed.,
                     1999, pp. 47‑53.
                         34 In reality, the SFRY, in 1991 and 1992, was no longer exercising any direction or

                     control of the JNA, and was already undergoing an irreversible process of dissolution.

                     217




7 CIJ1077.indb 430                                                                                                 18/04/16 08:54

                     217 application of genocide convention (diss. op. cançado trindade)

                     extended in time 35. To argue that responsibility would vanish with the
                     dissolution of the State concerned would render the Genocide Conven-
                     tion irrelevant. An internationally wrongful act and its continuing conse-
                     quences cannot remain unpunished and without reparation for damages.

                       32. The Genocide Convention, as a human rights treaty (as generally
                     acknowledged), is concerned with State responsibility, besides individual
                     responsibility. It should not pass unnoticed that human rights treaties
                     have a hermeneutics of their own (cf. infra), and are endowed with a
                     mechanism of collective guarantee. Moreover, the Genocide Convention
                     implies the undertaking by each State party to treat successor States as
                     continuing (as from independence) any commitment and status which the
                     predecessor State had as a party to the Convention.


                        33. It may be recalled, in this regard, that, in the context of the present
                     proceedings, the Badinter Commission emphasized the need for all human
                     rights treaties to which the SFRY was party to remain in force with
                     respect to all of its territories 36. I am of the view that there is automatic
                     State succession to universal human rights treaties 37, and that Serbia has
                     succeeded to the Genocide Convention (under customary law), without
                     the need for any formal confirmation of adherence as the successor State.
                     In light of the declaratory character of the Convention and the need to
                     secure the effective protection of the rights enshrined therein, the de facto
                     organs of the nascent Serbia were bound by the Genocide Convention
                     before 27 April 1992.

                      5. State Conduct in Support of Automatic Succession to, and Continuing
                                    Applicability of, the Genocide Convention
                                         (to FRY prior to 27 April 1992)
                        34. Serbia’s conduct itself evidences the applicability to it of the multilat-
                     eral conventions to which the SFRY had been a State party at the time of
                     its dissolution ; its conduct itself provides evidence that it remained bound
                     by them. In the particular circumstances of the present case, the FRY had,
                        35 Cf., in this sense, e.g., P. Dumberry, State Succession to International Responsibility,

                     Leiden, Nijhoff, 2007, pp. 278, 283‑284, 297, 366, 409, 411, 424-425 and 428.
                        36 Arbitration Commission, EC Conference on Yugoslavia (Robert Badinter,

                     Chairman), Opinion No. 1, of 29 November 1991, 92 International Law Reports, p. 162.
                        37 In relation to international human rights instruments, cf. UN Human Rights

                     Commission resolutions 1993/23, 1994/16 and 1995/18, UN doc. E/CN4/1995/80 p. 4 ;
                     Human Rights Committee’s General Comment 26 (61), UN doc. CCPR/C/21/Rev.1/
                     Add.8/Rev.1. Cf. also, in relation to Bosnia and Herzegovina’s succession to the ICCPR,
                     Decision adopted by the Human Rights Committee on 7 October 1992, and discussion
                     thereto, Official Records of the Human Rights Committee, 1992-1993, Vol. 1, p. 15.



                     218




7 CIJ1077.indb 432                                                                                                    18/04/16 08:54

                     218 application of genocide convention (diss. op. cançado trindade)

                     since 1992, claimed to possess the status of a State party to the Convention
                     against Genocide ; thus, in its declaration of 27 April 1992 38, it stated that :
                             “The [FRY], continuing the state, international legal and political
                           personality of the [SFRY], shall strictly abide by all the commitments
                           that the SFR[Y] assumed internationally.” 39


                        35. It follows that, by accepting that it was bound by all the obliga-
                     tions assumed by the SFRY, Serbia (the FRY) took expressly the posi-
                     tion that the substantive obligations of the Convention against Genocide,
                     like other obligations assumed by the SFRY, continued to apply without
                     any temporal break, including before April 1992. It is important to note
                     that, in its declaration, the FRY did not expressly or implicitly exclude its
                     intention to be bound by the Convention before the date of the declara-
                     tion (27 April 1992). It rather expressed an attitude of continuity at all
                     relevant times, including with regard to obligations emanating from the
                     Convention against Genocide. In this regard, it is useful to highlight that,
                     in its official Note to the United Nations on the same date (27 April 1992),
                     the FRY stated that :
                              “Strictly respecting the continuity of the international personality
                           of Yugoslavia, the [FRY] shall continue to fulfil all the rights con-
                           ferred to, and obligations assumed by, the [SFRY] in international
                           relations, including its membership in all international organizations
                           and participation in international treaties ratified or acceded to by
                           Yugoslavia.” 40


                        38 During the stage of preliminary objections in the present case, Serbia had disputed

                     that the declaration of 27 April 1992 amounted to a notification of succession. The
                     Court however, rejected that claim and concluded that Serbia did succeed to the Geno-
                     cide Convention on 27 April 1992 :
                              “The Court, taking into account both the text of the declaration and Note
                           of 27 April 1992, and the consistent conduct of the FRY at the time of its making and
                           throughout the years 1992‑2001, considers that it should attribute to those documents
                           precisely the effect that they were, in the view of the Court, intended to have on the
                           face of their terms : namely, that from that date onwards the FRY would be bound
                           by the obligations of a party in respect of all the multilateral conventions to which the
                           SFRY had been a party at the time of its dissolution, subject of course to any reserva-
                           tions lawfully made by the SFRY limiting its obligations.” (2008 Judgment, par. 117.)

                         This was acknowledged by Counsel for Serbia at the hearings in the present proceedings ;
                     cf. CR 2014/14, of 11 March 2014, p. 23, para. 4.
                         39 Joint declaration of the SFRY Assembly, the National Assembly of the Republic of

                     Serbia and the Assembly of the Republic of Montenegro, 27 April 1992, UN doc. A/46/915,
                     Annex II.
                         40 Note to the United Nations (addressed to the Secretary‑General), of 27 April 1992,

                     ibid.

                     219




7 CIJ1077.indb 434                                                                                                     18/04/16 08:54

                     219 application of genocide convention (diss. op. cançado trindade)

                        36. It thus stems from these two documents (the 1992 declaration and
                     the official Note to the United Nations) that there was immediate and
                     automatic succession, whereby Serbia (the FRY) deemed itself bound to
                     become the successor State and to assume all obligations of the SFRY,
                     including obligations ensuing from the Genocide Convention. In other
                     words, Serbia (the FRY), by its own declaration of 27 April 1992, stated
                     clearly its engagement to succeed the SFRY as a State party to the Con-
                     vention against Genocide. This entails that Serbia was already bound by
                     the obligations of the Convention in relation to acts that occurred before
                     the date of its declaration of 1992.

                                     6. Venire Contra Factum Proprium Non Valet
                        37. Thus, in the circumstances of the present case, the International
                     Court of Justice should bear in mind that Serbia (the FRY) itself recog-
                     nized its commitment to continue its participation in international treaties
                     ratified or acceded to by former Yugoslavia. The FRY’s binding declara-
                     tion strongly supports the continuing applicability of the obligations of the
                     Convention against Genocide to the nascent Serbian State before 27 April
                     1992. Furthermore, it can be argued that the International Court of Jus-
                     tice appears to have resolved this issue in its 2008 Judgment on prelimi-
                     nary objections in the cas d’espèce 41. When the International Court of
                     Justice stated that “the 1992 declaration and Note had the effect of a noti-
                     fication of succession by the FRY to the SFRY in relation to the Genocide
                     Convention”, it seems that it thereby acknowledged that there was conti-
                     nuity as to the conventional obligations (between SFRY and FRY).
                        38. One decade later, the FRY’s notification of accession of 6 March
                     2001 (deposited on 12 March 2001), after referring to the 1992 declara-
                     tion and to the subsequent admission of the FRY to the United Nations
                     as a new Member, stated, however, that

                            “the [FRY] has not succeeded on April 27, 1992, or on any later date,
                            to treaty membership, rights and obligations of the [SFRY] in the
                            Convention on the Prevention and Punishment of the Crime of Gen-
                            ocide on the assumption of continued membership in the United
                            Nations and continued state, international legal and political person-
                            ality of the [SFRY] (. . .)” 42


                     The notification of accession contained the following reservation :
                              “The [FRY] does not consider itself bound by Article IX of the
                            Convention (. . .) and, therefore, before any dispute to which the

                       41   2008 Judgment, para. 117.
                       42   Ibid., para. 116.

                     220




7 CIJ1077.indb 436                                                                                   18/04/16 08:54

                     220 application of genocide convention (diss. op. cançado trindade)

                             [FRY] is a party may be validly submitted to the jurisdiction of the
                             International Court of Justice under this Article, the specific and
                             explicit consent of the FRY is required in each case.” 43

                        39. Be that as it may, this step was inconsistent with the status which
                     Serbia (the FRY), since its declaration of 1992, had been claiming to pos-
                     sess, namely, that of a State party to the Convention against Genocide.
                     By the end of the nineties, there remained no doubt that the FRY had
                     assumed all the international obligations that had been entered into by
                     the SFRY, including those pertaining to the respect for human rights 44. It
                     should further be noted that the FRY never contended before this Court,
                     in the previous proceedings, that it was not a party to the Convention
                     against Genocide.
                        40. It was only when the FRY, abandoning its claim to continue the
                     UN membership of the SFRY, was admitted to the United Nations
                     in 2000, that it advanced the opposite view, initially in its written observa-
                     tions, filed on 18 December 2002, on the preliminary objections submitted
                     in the Legality of Use of Force cases 45. One cannot avail itself of a posi-
                     tion a contrario sensu to the one earlier upheld, by virtue of a basic prin-
                     ciple going as far back as classic Roman law : venire contra factum
                     proprium non valet. In any case, the International Court of Justice, having
                     concluded, at the preliminary objections stage, that the FRY was a party
                     to the Convention against Genocide, considered that it was not necessary
                     to make a finding as to the legal effect of Serbia’s notification of accession
                     to the Convention (dated 6 March 2001).

                       41. In the light of the aforementioned, in my understanding Serbia’s
                     change of attitude can have no bearing upon the jurisdiction of the Court.
                     In this regard, citing its own jurisprudence constante, the International
                     Court of Justice stated in 2008 that, if a title of jurisdiction is shown to
                     have existed at the date of institution of proceedings, any subsequent
                     lapse or withdrawal of the jurisdictional instrument is without effect on
                     the jurisdiction of the Court 46. Accordingly, the FRY, by way of its dec-

                        43  2008 Judgment, para. 116.
                        44  The declaration of 27 April 1992, whereby the formation of the FRY was proclaimed,
                     “is the act which laid stress, in all its provisions, on continuity with the SFRY. Its content
                     emphasizes that the country will keep the legal and political subjectivity of the former State
                     and promises strict respect for its international obligations” ; M. Sahović, “Le droit inter-
                     national et la crise en ex‑Yougoslavie”, 3 Cursos Euromediterráneos Bancaja de Derecho
                     Internacional (1999), p. 392.
                         45 The FRY requested the International Court of Justice to decide on its jurisdiction

                     considering that the FRY “did not continue the personality and treaty membership of
                     the former Yugoslavia”, and was thus “not bound by the Genocide Convention until it
                     acceded to that Convention (with a reservation to Article IX) in March 2001”.
                        46 Cf., e.g., Nottebohm (Liechtenstein v. Guatemala), Preliminary Objection, Judgment,

                     I.C.J. Reports 1953, p. 122 ; Military and Paramilitary Activities in and against Nicaragua

                     221




7 CIJ1077.indb 438                                                                                                    18/04/16 08:54

                     221 application of genocide convention (diss. op. cançado trindade)

                     laration of 1992, bound itself as the successor State of the SFRY ; this
                     declaration operated automatic succession. Serbia remained bound by the
                     Convention against Genocide for acts or omissions having occurred prior
                     to 27 April 1992. The International Court of Justice has jurisdiction
                     under the Convention in relation to those acts or omissions, and Croa-
                     tia’s claims in relation thereto are admissible.

                                   7. Automatic Succession to Human Rights Treaties
                                                   in the Practice of
                                          United Nations Supervisory Organs
                        42. Already in the early nineties, while the devastation was taking
                     place in the Balkans, there was firm support, on the part of the
                     United Nations supervisory organs, for automatic succession and con-
                     tinuing applicability of human rights treaties to successor States. Thus, in
                     its resolution 1993/23, of 5 March 1993, the (former) UN Commission on
                     Human Rights stated that successor States “shall succeed to international
                     human rights treaties to which the predecessor States have been parties
                     and continue to bear responsibilities” 47. After calling upon the continuity
                     by successor States of fulfilment of “international human rights treaty
                     obligations of the predecessor State” 48, the Commission urged successor
                     States “to accede or to ratify those international human rights treaties to
                     which the predecessor States were not parties” 49.




                       43. The following year, in its resolution 1994/16, of 25 February 1994,
                     the Commission on Human Rights evoked the “relevant decisions of the
                     Human Rights Committee [HRC] and the Committee on the Elimination
                     of Racial Discrimination [CERD] on succession issues, in respect of inter-
                     national obligations in the field of human rights” 50. It further welcomed
                     the recommendation of the Vienna Declaration and Programme of

                     (Nicaragua v. United States of America), Merits, Judgment, I.C.J. Reports 1986, p. 28,
                     para. 36 ; and case concerning the Application of the Convention on the Prevention and Puni‑
                     shment of the Crime of Genocide (Croatia v. Serbia), Preliminary Objections, Judgment,
                     I.C.J. Reports 2008, p. 445, para. 95. In this sense, as the International Court of Justice
                     stated in its Judgments in 2004 in the Legality of Use of Force cases, “the significance of
                     this new development in 2000 is that it has clarified the thus far amorphous legal situation
                     concerning the status of the Federal Republic of Yugoslavia vis‑à‑vis the United Nations”
                     (p. 1191, para. 78).
                         47 Third preambular paragraph.
                         48 Fifth preambular paragraph.
                         49 Operative part, para. 3.
                         50 Second preambular paragraph. For an account of this aspect of the practice of the

                     HRC and the CERD Committees in the nineties, cf. A. A. Cançado Trindade, International
                     Law for Humankind — Towards a New Jus Gentium, op. cit. infra note 67, pp. 472‑475.


                     222




7 CIJ1077.indb 440                                                                                                  18/04/16 08:54

                     222 application of genocide convention (diss. op. cançado trindade)

                     Action, recently adopted by the Second World Conference on Human
                     Rights (1993), “to encourage and facilitate the ratification of, and acces-
                     sion or succession to, international human rights treaties and protocols” 51.
                     In the operative part of resolution 1994/16, the Commission, after empha-
                     sizing “the special nature of the human rights treaties” 52 aimed at the
                     protection of the rights of the human person, requested the UN super­
                     visory organs of human rights treaties “to consider further the continuing
                     applicability of the respective international human rights treaties to suc-
                     cessor States, with the aim of assisting them in meeting their obligations” 53.
                     
                        44. Once again, in its following resolution 1995/18, of 24 February
                     1995, the Commission on Human Rights evoked the relevant decisions
                     and recommendations of HRC and CERD, as well as the aforementioned
                     recommendation of the Vienna Declaration and Programme of Action
                     adopted by the UN Second World Conference on Human Rights (1993) 54.
                     And it again stressed “the special nature of the human rights treaties” 55,
                     and it reiterated its request to the UN supervisory organs of human rights
                     treaties to keep on considering “the continuing applicability of the respec-
                     tive human rights treaties to successor States”, so as to assist them “in
                     meeting their obligations” 56. It is clear that, already at the time, in the
                     early nineties, while the wars and devastation in the former Yugoslavia
                     were taking place, the work at the United Nations in the present domain
                     was being guided by basic considerations of humanity, rather than State
                     sovereignty.
                        45. And it could hardly be otherwise. The “special nature” of human
                     rights treaties — and the Genocide Convention is characterized as such,
                     as a human rights treaty, — requires their continuing applicability, irre-
                     spective of the uncertainties of State succession. States themselves have
                     acknowledged the special nature of human rights and humanitarian trea-
                     ties, and have not objected to the understanding espoused by
                     United Nations supervisory organs of their continuing applicability, ipso
                     jure, to successor States. After all, the local populations cannot become
                     suddenly deprived of any protection when they most need it, in cases of
                     turbulent dissolution of a State, when considerations of humanity need to
                     prevail over invocations of State sovereignty.


                      46. The UN Secretary‑General, in his report to the United Nations
                     General Assembly (of 19 October 1994), on the Implementation of
                     Human Rights Instruments 57, recalled that, shortly after the Second
                       51 Fourth preambular paragraph.
                       52 Operative part, para. 2.
                       53 Ibid., para. 3.
                       54 Second and third preambular paragraphs.
                       55 Operative part, para. 2.
                       56 Ibid., para. 3.
                       57 UN doc. A/49/537, of 19 October 1994, pp. 1‑14.



                     223




7 CIJ1077.indb 442                                                                                     18/04/16 08:54

                     223 application of genocide convention (diss. op. cançado trindade)

                     World Conference on Human Rights (Vienna, 14‑25 June 1993), the
                     fourth meeting of persons chairing the UN human rights conventional
                     supervisory organs took steps towards the elaboration of “early warning
                     measures and urgent procedures” aiming at the prevention of the occur-
                     rence, or recurrence, of grave violations of human rights ; the chairper-
                     sons, moreover, welcomed the establishment, by the World Conference,
                     of the post of UN High Commissioner for Human Rights (para. 12).


                        47. The UN Secretary‑General, in his aforementioned report, then
                     turned to the fifth meeting of chairpersons, where they espoused the view
                     that their respective UN human rights treaties were “universal in nature
                     and in application” (para. 13), and further stressed that “full and effective
                     compliance” with their conventional obligations “is an essential compo-
                     nent of an international order based on the rule of law” (para. 17). The
                     Secretary‑General added that the chairpersons endorsed his own initia-
                     tive to urge States to “ratify, accede or succeed to those principal human
                     rights treaties to which they are not yet a party” (para. 16).

                        48. It was further reported that their work on prevention of grave vio-
                     lations of human rights, including early warning and urgent procedures,
                     continued (paras. 26‑29). And the Secretary‑General added, significantly,
                     that the chairpersons were of the view that

                            “successor States are automatically bound by obligations under inter-
                            national human rights instruments from their respective date of inde-
                            pendence and (. . .) the respect of their obligations should not depend
                            on a declaration of confirmation made by the new Government of the
                            successor State” (para. 32).

                        49. For its part, the United Nations General Assembly, even earlier, in
                     its resolution 47/121, of 18 December 1992, acknowledged, in relation to
                     the “consistent pattern of gross and systematic violations of human
                     rights” in the wars in the former Yugoslavia — with its concentration
                     camps and “mass expulsions of defenceless civilians from their homes” —
                     that “ethnic cleansing” appeared to be not the consequence of war, “but
                     rather its goal”. And the United Nations General Assembly added that
                     “the abhorrent practice of ‘ethnic cleansing’” was “a form of genocide” 58.
                     The same General Assembly resolution, inter alia, urged the Secu-
                     rity Council to consider recommending the establishment of an Ad Hoc
                     international war crimes tribunal — the ICTY — to try and punish those
                     responsible for the perpetration of the atrocities 59.


                       58   Seventh and ninth preambular paragraphs.
                       59   Operative part, para. 10.

                     224




7 CIJ1077.indb 444                                                                                    18/04/16 08:54

                     224 application of genocide convention (diss. op. cançado trindade)

                                        IV. The Essence of the Present Case

                                        1. Arguments of the Contending Parties
                        50. A careful examination of the arguments of the contending Parties,
                     in both the written and oral phases of the proceedings as to the merits in
                     the present case of the Application of the Convention against Genocide
                     (Croatia v. Serbia), reveals that the contending Parties, not surprisingly,
                     devoted considerably more attention to the substance of the case (the
                     merits themselves, in relation to Croatia’s main claim) than to issues per-
                     taining to jurisdiction/admissibility. These latter occupy only a small
                     ­portion of the documents submitted by the contending Parties, namely :
                      (a) in Croatia’s Memorial, one chapter out of eight chapters, seven pages
                      (pp. 317‑323) out of a total of 414 pages ; (b) in Serbia’s Counter-­
                      Memorial, one chapter out of fourteen chapters, 50 pages (pp. 85‑134) out
                      of a total of 478 pages ; (c) in Croatia’s Reply, one chapter out of twelve
                      chapters, 26 pages (pp. 243‑269) out of a total of 473 pages ; and (d) in
                      Serbia’s Rejoinder, one chapter out of eight chapters, 55 pages (pp. 39‑93)
                      out of a total of 322 pages.
                        51. As to the oral phase of the present proceedings as to the merits of
                      the cas d’espèce, the same picture is disclosed. The arguments of the con-
                      tending Parties, as expected, were rather brief on issues pertaining to
                      jurisdiction/admissibility ; the vast majority of their arguments focused on
                      the substance of the cas d’espèce (the merits themselves, in relation to
                      Croatia’s main claim). May it be recalled that the public sittings before
                      the Court extended for more than one month, having lasted from 3 March
                      2014 until 1 April 2014. In its first round of oral arguments, Croatia has
                      dedicated not more than a part of one day of its pleadings to discuss in
                      particular the specific question of jurisdiction 60. And in its second round
                      of oral arguments, Croatia has devoted only a small portion of pleadings
                      to rebutting Serbia’s arguments on jurisdiction 61.
                        52. For its part, in Serbia’s first round of oral arguments, the bulk of
                      the pleadings on questions of jurisdiction took place in just one session 62.
                      And, in its second round of oral arguments, Serbia has dedicated only a
                      small part of its pleadings to a discussion of questions of jurisdiction 63. It
                     ensues from an examination of the contending Parties’ oral pleadings that
                     the vast majority of their arguments concerned questions pertaining to
                     the merits ; they have devoted only a small portion of their pleadings
                     (around two sessions each) to the issue of jurisdiction.



                        60 Cf. mainly CR 2014/12, of 7 March 2014, pp. 37‑55. And cf. also CR 2014/5, of

                     3 March 2014, pp. 23‑31 ; and CR 2014/10, of 6 March 2014, pp. 32‑49.
                        61 Cf. mainly CR 2014/20, of 20 March 2014, pp. 63‑67. And cf. also CR 2014/21,

                     of 21 March 2014, pp. 10‑33.
                        62 Cf. mainly CR 2014/14, of 11 March 2014, pp. 10‑69.
                        63 Cf. mainly CR 2014/22, of 27 March 2014, pp. 16‑47.



                     225




7 CIJ1077.indb 446                                                                                         18/04/16 08:54

                     225 application of genocide convention (diss. op. cançado trindade)

                                                    2. General Assessment
                        53. The foregoing shows that the contending Parties, at this stage of
                     the merits of the present case, in the written phase of proceedings, have
                     seen no need to devote more than a very small portion of their arguments
                     to questions of jurisdiction/admissibility. They have rightly focused on
                     the merits of the case. Likewise, in the oral phase of proceedings, both
                     Croatia and Serbia have concentrated their pleadings on substantive
                     issues ; the two contending Parties have well captured the essence of the
                     present case, pertaining to the interpretation and application of the Con-
                     vention against Genocide and not to State succession.
                        54. It has been the Court that seems to have misapprehended this,
                     devoting considerable more attention, at this final stage of the adjudica-
                     tion of the present case, again to the issue of jurisdiction, which should
                     have been decided some years ago. The International Court of Justice, in
                     the present Judgment on the merits of the cas d’espèce, concerning the
                     Application of the Convention against Genocide, has devoted no less than
                     50 paragraphs to the jurisdiction issue, guarding small proportion in this
                     respect.

                       V. Automatic Succession to the Convention against Genocide,
                                   and Continuity of Its Obligations,
                                     as an Imperative of Humaneness

                                 1. The Convention against Genocide and the Imperative
                                                    of Humaneness
                        55. Since the Court has done so in the present Judgment, I feel obliged,
                     in the present dissenting opinion, to dwell upon the foundations of my
                     own personal position in support of the automatic succession (supra) to
                     the Convention against Genocide. It is generally acknowledged that the
                     Genocide Convention is a human rights treaty ; one of the legal conse-
                     quences ensuing therefrom is the automatic succession to it and the con-
                     tinuity of its obligations.
                        56. As this Court itself indicated in its célèbre Advisory Opinion of
                     1951, States parties to the 1948 Genocide Convention do not have indi-
                     vidual interests of their own, but are rather jointly guided by the high
                     ideals and basic considerations of humanity having led the United Nations
                     to condemn and punish the international crime of genocide, which
                     “shocks the conscience of mankind and results in great losses to human-
                     ity”, being contrary to the spirit and aims of the United Nations 64. The
                     fundamental principles underlying the Convention are “binding on States,
                     even without any conventional obligation”. The condemnation of geno-
                     cide has a “universal character”, with all the co-operation required “to


                       64   UN, General Assembly resolution 96 (I), of 11 December 1946.

                     226




7 CIJ1077.indb 448                                                                                 18/04/16 08:54

                     226 application of genocide convention (diss. op. cançado trindade)

                     liberate mankind from such an odious scourge”, as stated in the Preamble
                     to the Convention (cf. supra).
                        57. This calls for the automatic succession to the Genocide Conven-
                     tion, with the continuity of its obligations ; international responsibility for
                     the grave wrongs done to segments of the population concerned survives
                     State disruption and succession. To argue otherwise would militate
                     against the object and purpose of the Genocide Convention, depriving it
                     of its effet utile ; it would thereby deprive the targeted “human groups” of
                     any protection, when they most needed it, thus creating a void of protec-
                     tion which would render the Genocide Convention an almost dead letter.
                     
                        58. The corpus juris gentium for the international safeguard of the
                     rights of the human person is conformed by the converging trends of pro-
                     tection of international law of human rights, of international humanitar-
                     ian law, and of international law of refugees 65. The rights protected
                     thereunder, in any circumstances, are not reduced to those “granted” by
                     the State : they are inherent to the human person, and ought thus to be
                     respected by the State. The protected rights are superior and anterior to
                     the State, and must thus be respected by this latter, by all States, even in
                     the occurrence of State disruption and succession. It has taken much suf-
                     fering and sacrifice of succeeding generations to learn this. The aforemen-
                     tioned corpus juris gentium is people‑oriented, victim‑oriented, and not at
                     all State‑sovereignty oriented.

                        59. The 1948 Genocide Convention is people‑oriented, rather than
                     State‑centric : it is centred on human groups, whom it aims to protect. As
                     contemporary history shows, in the event of dissolution of States the
                     affected local populations become particularly vulnerable ; that is the time
                     when they stand most in need of the protection extended to them by
                     human rights treaties, the Genocide Convention (to which their State had
                     become a party) being one of them. The fact remains that the corpus juris
                     gentium of international protection of the rights of the human person,
                     essentially victim‑oriented, has been erected and consolidated along the
                     last decades (almost seven decades) to the benefit of human beings, indi-
                     vidually (like under the 1951 Convention on the Status of Refugees, the
                     1966 UN Covenant on Civil and Political Rights, the 1965 UN Conven-
                     tion for the Elimination of All Forms of Racial Discrimination) or in
                     groups (like under the 1948 Convention against Genocide).


                       60. That corpus juris gentium, which forms, in my view, the most
                     important legacy of the international legal thinking of the twentieth cen-
                     tury, cannot be undermined by the vicissitudes of State succession. The

                       65 Cf. A. A. Cançado Trindade, Derecho Internacional de los Derechos Humanos,

                     Derecho Internacional de los Refugiados y Derecho Internacional Humanitario — Aproxi‑
                     maciones y Convergencias, Geneva, ICRC, [2000], pp. 1‑66.

                     227




7 CIJ1077.indb 450                                                                                           18/04/16 08:54

                     227 application of genocide convention (diss. op. cançado trindade)

                     population — the most precious constitutive element of statehood —
                     surely cannot be subjected to those vicissitudes, when State succession
                     takes place amidst extreme violence. It is in those circumstances of the
                     disruption of the State that the population concerned stands most in need
                     of protection, such as the one afforded by the core Conventions of the
                     international law of human rights, the international humanitarian law
                     and the international law of refugees.
                        61. To attempt to withdraw their protection, rendering human beings,
                     individually and in groups, extremely vulnerable, if not defenceless, would
                     go against the letter and spirit of those Conventions. Moreover, when it
                     comes to the Convention against Genocide, we find ourselves in the realm
                     not only of conventional international law, but likewise of general or cus-
                     tomary international law itself. As the International Court of Justice per-
                     spicaciously pondered in its aforementioned Advisory Opinion of 1951,
                     the principles underlying the Convention against Genocide are “binding
                     on States, even without any conventional obligation” 66. And it could not
                     be otherwise, as, in my own conception, the universal juridical conscience
                     is the ultimate material source of international law, the jus gentium 67.

                        62. It is indeed in times of violent State disruption — as that of the
                     former Yugoslavia — that human beings, individually or in groups, stand
                     in most need of protection. After all, States exist for human beings, and
                     not vice versa. To deprive human beings of international protection when
                     they most need it, would go against the very foundations of contempo-
                     rary international law, both conventional and customary, and would
                     make abstraction of the principle of humanity, which permeates it. The
                     corpus juris gentium of protection of human beings, in any circumstances,
                     is — may I reiterate — essentially victim‑oriented, while the outlook of
                     State succession is ineluctably and strictly State‑centric.

                        63. Such an outlook cannot at all be made to prevail in violent State
                     disruption, entailing the discontinuity of that protection when it is most
                     needed. The automatic succession to the Convention against Genocide is
                     an imperative of humaneness. The corpus juris gentium of protection of the
                     human person enshrines rights which are anterior and superior to the
                     State. They are listed, inter alia, in the core Conventions of the
                     United Nations (the two Covenants on Human Rights of 1966 ; the Con-
                     ventions for the Elimination of All Forms of Racial Discrimination, and
                     of Discrimination against Women, of 1965 and 1979 ; the 1984 Conven-
                     tion against Torture ; and the 1989 Convention on the Rights of the
                     Child). Moreover, in the last decades international legal doctrine has

                       66 Reservations to the Convention on the Prevention and Punishment of the Crime of

                     Genocide, Advisory Opinion, I.C.J. Reports 1951, p. 23.
                       67 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

                     Gentium, 2nd rev. ed., Leiden/The Hague, Nijhoff/The Hague Academy of International
                     Law, 2013, Chap. VI, pp. 139‑161.

                     228




7 CIJ1077.indb 452                                                                                          18/04/16 08:54

                     228 application of genocide convention (diss. op. cançado trindade)

                     endeavoured to identify a hard core of universal human rights —
                     non‑derogable ones — which admit no restrictions, namely, the funda-
                     mental rights to life and to personal integrity, the absolute prohibition of
                     torture and of cruel, inhuman or degrading treatment.


                        64. Contemporary international law is particularly sensitive to the
                     pressing need of humane treatment of persons, in any circumstances, so
                     as to prohibit inhuman treatment, by reference to humanity as a whole,
                     in order to secure protection to all, even more so when they stand in situ-
                     ations of great vulnerability. Humaneness is to orient human behaviour in
                     all circumstances, in times of peace as well as of disturbances and armed
                     conflict. The principle of humanity permeates the whole corpus juris of
                     protection of the human person, providing one of the illustrations of the
                     approximations or convergences between its distinct and complementary
                     trends (international humanitarian law, the international law of human
                     rights, and international refugee law), at the hermeneutic level, and also
                     manifested at the normative and the operational levels 68.


                                 2. The Principle of Humanity in Its Wide Dimension
                         65. My own understanding is in the sense that the principle of human-
                      ity is endowed with a wide dimension : it applies in the most distinct cir-
                      cumstances, in times both of armed conflict and of peace, in the relations
                      between public power and all persons subject to the jurisdiction of the
                      State concerned. That principle has a notorious incidence when these
                     ­latter are in a situation of vulnerability or great adversity, or even defence‑
                      lessness, as evidenced by relevant provisions of distinct treaties conform-
                      ing to the international law of human rights 69.
                         66. The United Nations Charter itself professes the determination to
                      secure respect for human rights everywhere. Adopted in one of the rare
                      moments of lucidity in the last century, it opens up its Preamble by stat-
                      ing that :
                              “We, the peoples of the United Nations, determined to save suc-
                           ceeding generations from the scourge of war ; (. . .) to reaffirm faith
                           in fundamental human rights, in the dignity and worth of the human
                           person (. . .) ; to establish conditions under which justice and respect
                        68 Cf., on this particular point, e.g., A. A. Cançado Trindade, Derecho Internacional

                     de los Derechos Humanos, Derecho Internacional de los Refugiados y Derecho Internacional
                     Humanitario — Aproximaciones y Convergencias, op. cit. supra note 65, pp. 1‑66.
                        69 Thus, for example, at UN level, the 1990 International Convention on the Protection

                     of the Rights of All Migrant Workers and Members of Their Families, Article 17 (1) ; the
                     1989 UN Convention on the Rights of the Child, (Art. 37 (b)). Provisions of the kind can
                     also be found in human rights treaties at regional level, e.g., the 1969 American Conven-
                     tion on Human Rights, (Art. 5 (2)) ; the 1981 African Charter on Human and Peoples’
                     Rights (Art. 5).

                     229




7 CIJ1077.indb 454                                                                                               18/04/16 08:54

                     229 application of genocide convention (diss. op. cançado trindade)

                           for the obligations arising from treaties and other sources of interna-
                           tional law can be maintained ; (. . .) have resolved to combine our
                           efforts to accomplish these aims.”
                        67. And the UN Charter includes, among the purposes of the
                     United Nations, to solve problems of humanitarian character, and to pro-
                     mote and encourage respect for human rights for all (Art. 1 (3)). It deter-
                     mines that the General Assembly shall initiate studies and make
                     recommendations for assisting in the realization of human rights for all
                     (Art. 13 (1) (b)). It further states that, in order to create the “conditions of
                     stability and well‑being which are necessary for peaceful and friendly rela-
                     tions among nations”, the United Nations shall promote “universal respect
                     for, and observance of, human rights and fundamental freedoms for all
                     without distinction as to race, sex, language or religion” (Art. 55 (c)).
                        68. It is clear that the principle of humanity permeates the law of the
                     United Nations. It encompasses the whole corpus juris of the interna-
                     tional protection of the human person, comprising its converging trends
                     of international humanitarian law, international law of human rights,
                     and international law of refugees. In effect, when one evokes the principle
                     of humanity, there is a tendency to consider it in the framework of inter-
                     national humanitarian law. It is beyond doubt that, in this framework,
                     for example, civilians and persons hors de combat are to be treated with
                     humanity. The principle of humane treatment of civilians and persons
                     hors de combat is provided for in the 1949 Geneva Conventions on Inter-
                     national Humanitarian Law 70. Such a principle, moreover, is generally
                     regarded as one of customary international humanitarian law 71.
                        69. The principle of humanity, in line with the long-standing thinking
                     of natural law, is an emanation of human conscience, projecting itself
                     into conventional as well as customary international law. The treatment
                     dispensed to human beings, in any circumstances, ought to abide by the
                     principle of humanity, which permeates the whole corpus juris of the inter-
                     national protection of the rights of the human person (encompassing
                     international humanitarian law, the international law of human rights,
                     and international refugee law), conventional as well as customary, at
                     global (UN) and regional levels. The principle of humanity, usually
                     invoked in the domain of international humanitarian law, thus extends
                     itself also to that of international human rights law 72.

                        70 Common Article 3, and Articles 12 (1)/13/5 and 27 (1) ; and their Additional Proto-

                     cols I (Art. 75 (1)) and II (Art. 4 (1)).
                        71 For a study in depth, cf. ICRC, Customary International Humanitarian Law (eds.

                     J.‑M. Henckaerts and L. Doswald‑Beck), Geneva/Cambridge, Cambridge University
                     Press, 2005, Vol. I : Rules, pp. 3‑621 ; Vol. II, Part I : Practice, pp. 3‑1982 ; Vol. II, Part II :
                     Practice, pp. 1983‑4411.
                        72 Cf., to this effect, Human Rights Committee, General Comment note 31 (of 2004),

                     para. 11 ; and cf. also its General Comments, note 9 (of 1982), para. 3, and note 21
                     (of 1992), para. 4. It may further be recalled that, in the aftermath of the Second World

                     230




7 CIJ1077.indb 456                                                                                                          18/04/16 08:54

                     230 application of genocide convention (diss. op. cançado trindade)

                        70. In faithfulness to my own conception, I have, in recent decisions of
                     the International Court of Justice (and, earlier on, of the Inter‑American
                     Court of Human Rights as well), deemed it fit to develop some reflections
                     on the basis of the principle of humanity lato sensu. I have done so, e.g.,
                     in my dissenting opinion (paras. 24‑25 and 61) in the case of the Obliga‑
                     tion to Prosecute or Extradite (Belgium v. Senegal) (Provisional Mea‑
                     sures, Order of 28 May 2009, I.C.J. Reports 2009), and in my dissenting
                     opinion (paras. 116, 118, 125, 136‑139 and 179) 73 in the case of Jurisdic‑
                     tional Immunities of the State (Germany v. Italy) (Counter-Claim, Order
                     of 6 July 2010, I.C.J. Reports 2010 (I)), as well as in my lengthy separate
                     opinion (paras. 67‑96 and 169‑217) in the Court’s Advisory Opinion on
                     Accordance with International Law of the Unilateral Declaration of Inde‑
                     pendence in Respect of Kosovo [hereinafter Declaration of Independence of
                     Kosovo] (ibid., p. 403). I have likewise sustained the wide dimension of the
                     principle of humanity in my lengthy separate opinion (paras. 93‑106 and
                     107‑142) in the International Court of Justice’s Judgment (of 30 Novem-
                     ber 2010) in the case Ahmadou Sadio Diallo (Republic of Guinea v. Demo‑
                     cratic Republic of the Congo), Merits.
                        71. The International Court of Justice has lately given signs — as I
                     perceive them — of its preparedness to take into account the principle of
                     humanity. Thus, in its Order of Provisional Measures of Protection of
                     18 July 2011, in the case of the Temple of Preah Vihear (Cambodia v.
                     Thailand), the International Court of Justice, in deciding inter alia to
                     order the establishment of a provisional demilitarized zone around the
                     Temple (part of the world’s cultural and spiritual heritage) and its vicin-
                     ity, it extended protection (as I pointed out in my separate opinion,
                     paras. 66‑113) not only to the territory at issue, but also to the local
                     inhabitants, in conformity with the principle of humanity in the frame-
                     work of the new jus gentium of our times (paras. 114‑117). Territory and
                     people go together.
                        72. Subsequently, in the recent case of the Frontier Dispute (Judgment
                     of 16 April 2013), the contending Parties (Burkina Faso and Niger) them-
                     selves expressed before the Court their concern, in particular with local
                     nomadic and semi-nomadic populations, and assured that their living
                     conditions would not be affected by the tracing of the frontier. Once
                     again, as I pointed out in my separate opinion (paras. 90, 99 and 104‑105),
                     the principle of humanity seemed to have permeated the handling of the
                     case by the International Court of Justice.


                     War, the 1948 Universal Declaration of Human Rights proclaimed that “[a]ll human
                     beings are born free and equal in dignity and rights” (Art. 1).
                         73 In this lengthy dissenting opinion, my reflections relating to the principle of human­ity

                     are found particularly in its Part XII, on human beings as the true bearers (titulaires) of
                     the originally violated rights and the pitfalls of State voluntarism (paras. 112‑123), as well
                     as in its Part XIII, on the incidence of jus cogens (paras. 126‑146), besides the Conclusions
                     (mainly paras. 178‑179).


                     231




7 CIJ1077.indb 458                                                                                                      18/04/16 08:54

                     231 application of genocide convention (diss. op. cançado trindade)

                      3. The Principle of Humanity in the Heritage of Jusnaturalist Thinking
                        73. It should not pass unnoticed that the principle of humanity is in
                     line with natural law thinking. It underlies classic thinking on humane
                     treatment and the maintenance of sociable relationships, also at interna-
                     tional level. Humaneness came to the fore even more forcefully in the
                     treatment of persons in situation of vulnerability, or even defencelessness,
                     such as those deprived of their personal freedom, for whatever reason.
                     The jus gentium, when it emerged as amounting to the law of nations,
                     came then to be conceived by its “founding fathers” (F. de Vitoria,
                     A. Gentili, F. Suárez, H. Grotius, S. Pufendorf, C. Wolff) as regulating
                     the international community constituted by human beings socially orga-
                     nized in the (emerging) States and co‑extensive with humankind, thus
                     conforming to the necessary law of the societas gentium.

                        74. The jus gentium, thus conceived, was inspired by the principle of
                     humanity lato sensu. Human conscience prevails over the will of individ-
                     ual States. Respect for the human person is to the benefit of the common
                     good 74. This humanist vision of the international legal order pursued —
                     as it does nowadays — a people‑centred outlook, keeping in mind the
                     humane ends of the State. The precious legacy of natural law thinking,
                     evoking the right human reason (recta ratio), has never faded away ; this
                     should be stressed time and time again, particularly in face of the indiffer-
                     ence and pragmatism of the “strategic” droit d’étatistes, so numerous in
                     the legal profession in our days. The principle of humanity may be con-
                     sidered as an expression of the raison d’humanité imposing limits on the
                     raison d’Etat 75.
                        75. States, created by human beings gathered in their social milieu, are
                     bound to protect, and not at all to oppress, all those who are under their
                     respective jurisdictions. This corresponds to the ethical minimum, univer-
                     sally reckoned by the international community of our times. At the time of
                     the adoption of the Universal Declaration on 10 December 1948 (on the day
                     following the adoption of the Convention against Genocide), one could
                     hardly anticipate that a historical process of generalization of the interna-
                     tional protection of human rights was being launched, on a truly universal
                     scale 76. States are bound to safeguard the integrity of the human person
                     from repression and systematic violence, from discriminatory and arbitrary
                     treatment.
                        74 A. A. Cançado Trindade, A Humanização do Direito Internacional, Belo Horizonte/

                     Brazil, Edit. Del Rey, 2006, pp. 9‑14, 172, 318-319, 393 and 408.
                        75 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

                     Gentium, op. cit. supra note 67, pp. 150‑152 and 275‑285.
                        76 Throughout almost seven decades, of remarkable historical projection, the declara-

                     tion has gradually acquired an authority which its draftsmen could not have foreseen. This
                     happened mainly because successive generations of human beings, from distinct cultures
                     and all over the world, recognized in it a “common standard of achievement” (as originally
                     proclaimed), which corresponded to their deepest and most legitimate aspirations.


                     232




7 CIJ1077.indb 460                                                                                                18/04/16 08:54

                     232 application of genocide convention (diss. op. cançado trindade)

                        76. The conception of fundamental and inalienable human rights is
                     deeply‑engraved in the universal juridical conscience ; in spite of varia-
                     tions in their enunciation or formulation, their conception marks pres-
                     ence in all cultures, and in the modern history of human thinking of all
                     peoples 77. The 1948 Universal Declaration warns that “disregard and
                     contempt for human rights have resulted in barbarous acts which have
                     outraged the conscience of mankind” (Preamble, para. 2) ; it further
                     warns that “it is essential, if man is not compelled to have recourse, as a
                     last resort, to rebellion against tyranny and oppression, that human rights
                     should be protected by the rule of law” (ibid., para. 3). Moreover, it
                     acknowledges that “recognition of the inherent dignity and of the equal
                     and inalienable rights of all members of the human family is the founda-
                     tion of freedom, justice and peace in the world” (ibid., para. 1).


                                  4. Judicial Recognition of the Principle of Humanity
                        77. May I now turn attention, however briefly, to the acknowledgment
                     of the principle of humanity in the case law of contemporary interna-
                     tional tribunals. The fundamental principle of humanity has indeed met
                     therein with full judicial recognition 78. Its acknowledgment is found, e.g.,
                     in the jurisprudence constante of the Inter-American Court of Human
                     Rights (IACtHR), which holds that it applies even more forcefully when
                     persons are found in an “exacerbated situation of vulnerability” 79. In my
                     separate opinion in the Judgment of the IACtHR (of 29 April 2004) in
                     the case of the Massacre of Plan de Sánchez, concerning Guatemala (one
                     of a pattern of 626 massacres), I devoted a whole section
                     (Part III, paras. 9‑23) of it to the judicial acknowledgement of the prin-
                     ciple of humanity in the recent case law of the IACtHR as well as of the
                     Ad Hoc International Criminal Tribunal for the former Yugoslavia
                     (ICTY).


                         77 Cf., e.g., A. A. Cançado Trindade, Tratado de Direito International dos Direitos

                     Humanos [Treatise of International Law of Human Rights], Vol. I, 1st ed., Porto Alegre/
                     Brazil, S. A. Fabris Ed., 1997, pp. 31‑57 ; [Various Authors], Universality of Human Rights
                     in a Pluralistic World (Proceedings of the 1989 Strasbourg Colloquy), Strasbourg/Kehl,
                     N. P. Engel Verlag, 1990, pp. 45, 57, 103, 138, 143 and 155.
                         78 Cf. A. A. Cançado Trindade, “Le déracinement et la protection des migrants dans

                     le droit international des droits de l’homme”, 19 Revue trimestrielle des droits de l’homme,
                     Brussels (2008), pp. 289‑328, esp. pp. 295 and 308‑316.
                         79 IACtHR, Judgments in the cases of Maritza Urrutia v. Guatemala, of 27 November

                     2003, para. 87 ; of Juan Humberto Sánchez v. Honduras, of 7 June 2003, para. 96 ; and of
                     Cantoral Benavides v. Peru, of 18 August 2000, para. 90 ; and cf. case of Bámaca Velásquez
                     v. Guatemala, of 25 November 2000, para. 150. For a recent study on the protection of the
                     vulnerable, cf. A. A. Cançado Trindade, A Proteção dos Vulneráveis como Legado da II
                     Conferência Mundial de Direitos Humanos (1993-2013) [The Protection of the Vulnerable as
                     Legacy of the Second World Conference on Human Rights (1993‑2013)], Fortaleza/Brazil,
                     IBDH, 2014, pp. 13‑356.

                     233




7 CIJ1077.indb 462                                                                                                  18/04/16 08:54

                     233 application of genocide convention (diss. op. cançado trindade)

                        78. I pondered therein that the primacy of the principle of humanity is
                     identified with the very end or ultimate goal of the law, of the whole legal
                     order, both national and international, in recognizing the inalienability of
                     all rights inherent to the human person (para. 17). The same principle of
                     humanity — I concluded in the aforementioned separate opinion in the
                     case of the Massacre of Plan de Sánchez — also has incidence in the
                     domain of international refugee law, as disclosed by the facts of the cas
                     d’espèce, involving massacres and the State policy of tierra arrasada, i.e.,
                     the destruction and burning of homes, which generated a massive forced
                     displacement of persons (para. 23).

                        79. Likewise, the ICTY has devoted attention to the principle
                     of humanity in its judgments, e.g., in the cases of Mucić et alii (2001) and
                     of Celebići (1998). In the Mucić et alii case (Judgment of 20 February
                     2001), the ICTY (Appeals Chamber), pondered that both interna-
                     tional humanitarian law and the international law of human rights take
                     as a “starting point” their common concern to safeguard human dignity,
                     which forms the basis of their minimum standards of humanity
                     (para. 149) 80.
                        80. Earlier on, in the Celebići case (Judgment of 16 November 1998),
                     the ICTY (Trial Chamber) qualified as inhuman treatment an intentional
                     or deliberate act or omission which causes serious suffering (or mental or
                     physical damage), or constitutes a serious attack on human dignity ;
                     thus, the Tribunal added, “inhuman treatment is intentional treatment
                     which does not conform with the fundamental principle of humanity, and
                     forms the umbrella under which the remainder of the listed ‘grave
                     breaches’ in the Conventions fall” 81. Subsequently, in the Blaškić case
                     (Judgment of 3 March 2000), the ICTY (Trial Chamber) reiterated this
                     position 82.
                        81. Likewise, in its Judgment of 10 December 2003 in the Obrenović
                     case, the ICTY (Trial Chamber) stated that it is the “abhorrent discrimi-
                     natory intent” that renders crimes against humanity “particularly grave”
                     (para. 65). Evoking the Tribunal (Appeals Chamber)’s finding in the
                     Erdemović case (Judgment of 7 October 1997), it added that, because
                     of their “heinousness and magnitude”, those crimes (against humanity)

                           “constitute egregious attacks on human dignity, on the very notion
                           of humaneness. They consequently affect, or should affect, each and

                        80 In fact, the principle of humanity can be understood in distinct ways ; first, it can be

                     conceived as a principle underlying the prohibition of inhuman treatment, established by
                     Article 3 common to the four Geneva Conventions of 1949 ; secondly, the principle can be
                     invoked by reference to humankind as a whole, in relation to matters of common, general
                     and direct interest to it ; and thirdly, the same principle can be employed to qualify a given
                     quality of human behaviour (humaneness).
                        81 Paragraph 543 of that Judgment.
                        82 Paragraph 154 of that Judgment.



                     234




7 CIJ1077.indb 464                                                                                                    18/04/16 08:54

                     234 application of genocide convention (diss. op. cançado trindade)

                           every member of [human]kind, whatever his or her nationality, ethnic
                           group and location” (para. 65) 83.

                        82. For its part, the Ad Hoc International Criminal Tribunal for
                     Rwanda (ICTR) pondered, in the case of J.‑P. Akayesu (Judgment of
                     2 September 1998), that the concept of crimes against humanity had
                     already been recognized well before the Nuremberg Tribunal itself
                     (1945‑1946). The Martens clause contributed to that effect ; in fact, expres-
                     sions similar to that of those crimes, invoking victimized humanity,
                     appeared much earlier in human history 84. The ICTR further pointed
                     out, in the case J. Kambanda (Judgment of 4 September 1998), that in all
                     periods of human history genocide has inflicted great losses to human-
                     kind, the victims being not only the persons slaughtered but humanity
                     itself (in acts of genocide as well as in crimes against humanity) 85.


                                                 5. Concluding Observations
                        83. There is, in sum, in contemporary (conventional and general) inter-
                     national law, a greater consciousness, in a virtually universal scale, of the
                     principle of humanity. Grave violations of human rights, acts of geno-
                     cide, crimes against humanity, among other atrocities, are in breach of
                     absolute prohibition of jus cogens. The feeling of humaneness permeates
                     the whole corpus juris of contemporary international law. I have called
                     this development, — inter alia in my concurring opinion (para. 35) in the
                     Advisory Opinion (of 1 October 1999), of the IACtHR, on the Right to
                     Information on Consular Assistance in the Framework of the Guarantees of
                     the Due Process of Law — a historical process of a true humanization of
                     international law. The prevalence of the principle of humanity is identi-
                     fied with the ultimate aim itself of law, of the legal order, both national
                     and international.
                        84. By virtue of this fundamental principle, every person ought to be
                     respected (in her honour and in her beliefs) by the simple fact of belong-
                     ing to humankind, irrespective of any circumstance. In its application in
                     any circumstances (in times both of armed conflict and of peace), in the
                     relations between public power and human beings subject to the jurisdic-
                     tion of the State concerned, the principle of humanity permeates the
                     whole corpus juris of the international protection of the rights of the
                     human person (encompassing international humanitarian law, the inter-

                        83 Those words were actually taken by the ICTY (Trial Chamber) in the Obrenović case

                     (para. 65), from a passage of the joint separate opinion (para. 21) of Judges McDonald and
                     Vohrah, in the ICTY’s Appeal Judgment in the aforementioned Erdemović case (1997).
                        84 Paragraphs 565-566 of that Judgment.
                        85 Paragraphs 15-16 of that Judgment. An equal reasoning is found in the judgments

                     of the same Tribunal in the aforementioned case J.‑P. Akayesu, as well as in the case
                     O. Serushago (Judgment of 5 February 1999, para. 15).

                     235




7 CIJ1077.indb 466                                                                                                18/04/16 08:54

                     235 application of genocide convention (diss. op. cançado trindade)

                     national law of human rights, and international refugee law) 86, conven-
                     tional as well as customary 87. And it has further projected itself into the
                     law of international organizations, and in particular into the law of the
                     United Nations.

                        VI. The Convention against Genocide and State Responsibility

                                   1. Legislative History of the Convention (Article IX)
                        85. Turning now, in particular, to the 1948 Convention against Geno-
                     cide, it appears from its travaux préparatoires that State responsibility for
                     breaches of the Convention was in fact considered in the drafting of what
                     was to become its Article IX. This occurred in order to cope with amend-
                     ments to the Draft Convention which seemed to have “weakened” previ-
                     ous views on the responsibility of Heads of State. The insertion of a
                     reference to State responsibility also appeared as an answer to the rejec-
                     tion, during the debates of the travaux préparatoires, of a “stronger” form
                     of State liability for genocide related to what then was Draft Article V
                     (and then became Article IV) of the Convention.

                        86. It may be recalled that, originally, Draft Article X (as prepared by
                     the Ad Hoc Committee) did not contain the reference — found later on in
                     what was to become Article IX of the Genocide Convention — to State
                     responsibility for acts of genocide 88. Article IX of the Genocide Conven-
                     tion, as it now stands, can be traced back to a joint amendment, proposed
                     by Belgium and the United Kingdom, to what was then Article X. The
                     proposed joint amendment to that provision was as follows :
                               “Any dispute between the High Contracting Parties relating to the
                            interpretation, application or fulfilment of the present Convention,
                            including disputes relating to the responsibility of a State for any of the
                            acts enumerated in Articles II and IV, shall be submitted to the Inter-
                            national Court of Justice at the request of any of the High Contract-
                            ing Parties.” 89
                       87. The reasons for this insertion can be found in the discussions on
                     the joint amendment in the Sixth Committee of the United Nations Gen-
                       86  Paras. 58, 60, 64, 69 and 79, supra.
                       87  Paras. 60 and 68‑69, supra.
                        88 Article X of the Draft Convention, as drawn up by the Ad Hoc Committee, used to

                     read as follows :
                               “Disputes between the High Contracting Parties relating to the interpretation
                            or application of this Convention shall be submitted to the International Court of
                            Justice, provided that no dispute shall be submitted to the International Court of
                            Justice involving an issue which has been referred to and is pending before or has
                            been passed upon by competent international criminal tribunal.” UN doc. E/794,
                            p. 38.
                       89   UN doc. A/C.6/258, p. 1 (emphasis added).

                     236




7 CIJ1077.indb 468                                                                                               18/04/16 08:54

                     236 application of genocide convention (diss. op. cançado trindade)

                     eral Assembly. The delegate of the United Kingdom (Mr. Fitzmaurice)
                     explained that both the United Kingdom and Belgium considered that
                     the Convention would not be complete if it did not contemplate State
                     liability for genocidal acts and other punishable offences provided for in
                     the Convention 90. In opposition to this amendment, another joint amend-
                     ment was proposed by the Union of Soviet Socialist Republics and
                     France, without providing for obligatory reference to the International
                     Court of Justice with respect to the Convention ; it only contemplated an
                     optional reference mechanism.
                        88. The French delegate (Mr. Chaumont) did not show any opposition
                     towards the principle of liability, insofar as it was of a civil nature, and
                     not criminal 91. The Egyptian delegate (Mr. Rafaat) also supported the
                     principle of State liability, as no international mechanism of punishment
                     existed 92. But the proposed amendment also faced opposition from a few
                     delegations 93. In addition, the Canadian delegate (Mr. Lapointe), for his
                     part, asked clarification from the United Kingdom delegation as to the
                     meaning intended to ascribe to “State responsibility”— whether it was
                     criminal or civil— having in mind in particular that the Committee, in its
                     93rd meeting, had rejected the idea of criminal State responsibility during
                     discussions related to Article V 94. The Bolivian delegate (Mr. Medeiros)
                     expressed his support for the United Kingdom/Belgian amendment, find-
                     ing it necessary 95.


                        90  UN doc. A/C.6/SR.103, p. 430.
                        91  Ibid., p. 431.
                        92 Ibid. The Greek delegate (Mr. Spiropoulos) raised an issue as to responsibility

                     relating to cases where a State had its liability triggered for genocide : in such cases, respon-
                     sibility for that State would involve indemnifying itself, as, in his view, individuals were not
                     considered as right-holders in international law at those times ; ibid., p. 433.
                         93 The Philippines delegate (Mr. Ingles) insisted on his opposition to the principle or

                     criminal liability (which he posited earlier with respect to Article V), and further argued
                     that, although the joint amendment was not explicitly included in the proposition, the very
                     nature of the Convention, purported to punish genocide implied that liability would be
                     criminal. This, in his view, would bring stigmatization of a whole State for acts committed
                     only by its rulers or officials and not by the State itself, showing that responsibility of the
                     State could not be possible ; ibid., p. 433. The delegation of Pakistan also expressed concern
                     about the introduction of State liability in an international instrument which was mainly
                     aimed at a criminal matter ; he expressed his preference for the wording of Article V when
                     it referred to the “constitutionally responsible leaders” ; ibid., p. 438. The delegation of the
                     Union of Soviet Socialist Republics argued that the proposed joint amendment was only
                     an intent to submit in a different manner an amendment to Article V so as to introduce
                     some form of criminal liability of the State ; ibid., p. 441.
                        94 Ibid., pp. 438‑439. The British representative replied that the amendment was indeed

                     referring to civil liability (international responsibility for violation of the Convention).


                         95 In the light of the decisions taken up by the Committee in the course its 97th meeting ;

                     ibid., p. 439.

                     237




7 CIJ1077.indb 470                                                                                                       18/04/16 08:54

                     237 application of genocide convention (diss. op. cançado trindade)

                        89. For its part, the Haitian delegation proposed a consequential
                     amendment to the aforementioned joint amendment, which would add
                     “or of any victims of the crime of genocide (groups of individuals)”. This
                     met the opposition of some delegations, which argued that such an
                     amendment would imply a modification of the ICJ Statute. Yet, the Syr-
                     ian delegation considered that such a consequential amendment was not
                     contrary to the ICJ Statute, as in its view there was no reason for the
                     signatory State to impede groups victims of genocide to seize the Interna-
                     tional Court of Justice for such breaches. In support of its proposal, the
                     Haitian delegation asserted, inter alia, that States could be liable only
                     directly towards the victims themselves, and not towards other States, for
                     having committed genocide 96.


                       90. Some delegations, such as those of the Union of Soviet Socialist
                     Republics and Poland, voiced concerns as to the effect of the reference to
                     the International Court of Justice of disputes relating to State liability
                     under the Genocide Convention. The preoccupation was related to the
                     possibility of Draft Article X (as then worded) precluding submission to
                     the United Nations General Assembly or the Security Council of com-
                     plaints with respect to genocidal acts 97. The United Kingdom delegate
                     replied that submission to the International Court of Justice could not in
                     any way preclude submission before other competent organs of the
                     United Nations 98. And the United Kingdom delegate concluded that, giv-
                     ing the International Court of Justice jurisdiction for State liability aris-
                     ing out of breaches of the Genocide Convention was necessary in order to
                     ensure an effective enforcement of the Convention, considering in partic-
                     ular the practical difficulties in prosecuting Heads of State 99.

                     
                       91. The joint amendment was then adopted by 23 votes to 13, with
                     8 abstentions 100. (Then) Article X, with other amendments, was adopted
                     by 18 to 2, with 15 abstentions ; it came to read as follows :

                                  “Any dispute between the High Contracting Parties relating to the
                               interpretation, application or fulfilment of the present Convention,
                               including disputes relating to the responsibility of a State for any of

                         96Cf. UN doc. A/C.6/SR.103, p. 436.
                         97Cf. ibid., p. 444.
                        98 Ibid. Furthermore, in response to the criticism, he asserted that reference to the Inter-

                     national Court of Justice might be useless, as that Court would act too late in cases of
                     genocide : genocide is a process, he added, and once it started being committed, a State
                     party could seize the Court.
                         99    Ibid.
                         100    Ibid., p. 447.

                     238




7 CIJ1077.indb 472                                                                                                     18/04/16 08:54

                     238 application of genocide convention (diss. op. cançado trindade)

                              the acts enumerated in Articles II and IV, shall be submitted to the
                              International Court of Justice at the request of any of the parties to
                              the dispute.” 101
                     This version of (then) Article X underwent minor changes, leading to the
                     final version of what is now Article IX of the Convention against Geno-
                     cide, which reads as follows :
                                 “Disputes between the Contracting Parties relating to the interpre-
                              tation, application or fulfilment of the present Convention, including
                              those relating to the responsibility of a State for genocide or for any
                              of the other acts enumerated in Article III, shall be submitted to the
                              International Court of Justice at the request of any of the parties to
                              the dispute.”

                                  2. Rationale, and Object and Purpose of the Convention
                        92. The determination of State responsibility under the Convention
                     against Genocide is well‑founded, not only because this was intended by
                     the draftsmen of the Convention, as its travaux préparatoires show
                     (supra), but also because such determination is in line with the rationale
                     of the Convention, as well as its object and purpose. Today, 66 years after
                     its adoption, the Convention against Genocide counts on 146 States par-
                     ties ; and the States which have not yet ratified, or acceded to it, are also
                     aware that the prohibition of genocide is one likewise of general or cus-
                     tomary international law. It is not conditioned by alterations in State sov-
                     ereignty or vicissitudes of State succession ; it is an absolute prohibition,
                     belonging to the realm of jus cogens.
                        93. The Convention against Genocide is meant to prevent and punish
                     the crime of genocide, which is contrary to the spirit and aims of the
                     United Nations, so as to liberate humankind from such an odious scourge.
                     Nowadays, six and a half decades after the adoption of the Convention
                     against Genocide, much more is known about that heinous international
                     crime. “Genocide studies” have been undertaken in recent decades in dis-
                     tinct branches of human learning, attentive to an interdisciplinary per-
                     spective (cf. Part XI, infra). They have shown that genocide has been
                     committed in modern history in furtherance of State policies.
                        94. To attempt to make the application of the Genocide Convention to
                     States is an impossible task, one which would render the Convention
                     meaningless, an almost dead letter ; it would furthermore create a situa-
                     tion where certain State egregious criminal acts, amounting to genocide,
                     would pass unpunished — especially as there is at present no interna-
                     tional convention on crimes against humanity. Genocide is in fact an
                     egregious crime committed under the direction, or the benign complicity,


                        101   UN doc. A/C.6/269, p. 1. Cf. also Article IX (as it then became), UN doc. A/760,
                     p. 10.

                     239




7 CIJ1077.indb 474                                                                                               18/04/16 08:54

                     239 application of genocide convention (diss. op. cançado trindade)

                     of the State and its apparatus 102. Unlike what was assumed by the
                     Nuremberg Tribunal in its célèbre Judgment (Part 22, p. 447), States are
                     not “abstract entities” ; they have been concretely engaged, together with
                     individual executioners (their so‑called “human resources”, acting on
                     their behalf), in acts of genocide, in distinct historical moments and
                     places.
                       95. They have altogether — individuals and States — been responsible
                     for such heinous acts. In this context, individual and State responsibility
                     complement each other. In sum, the determination of State responsibility
                     cannot at all be discarded in the interpretation and application of the
                     Convention against Genocide. When adjudicating a case such as the pres-
                     ent one, concerning the Application of the Convention against Genocide
                     (Croatia v. Serbia), the International Court of Justice should bear in
                     mind the importance of the Convention as a major human rights treaty,
                     with all its implications and legal consequences. It should bear in mind
                     the Convention’s historic significance for humankind.



                           VII. Standard of Proof in the Case Law of International
                                          Human Rights Tribunals

                       96. The case law of international human rights tribunals is of central
                     importance to the determination of the international responsibility of
                     States (rather than individuals) for grave violations of human rights, and
                     cannot pass unnoticed in a case like the present one, concerning the
                     Application of the Convention against Genocide, opposing Croatia to Ser-
                     bia. It cannot thus be overlooked by the International Court of Justice,
                     concerned as it is, like international human rights tribunals, with State
                     responsibility, and not individual (criminal) responsibility.

                                              1. A Question from the Bench :
                                           The Evolving Case Law on the Matter
                        97. In the course of the oral proceedings in the present case, the con-
                     tending Parties were, however, referring only to the case law of interna-
                     tional criminal tribunals (concerned with individual responsibility), until
                     the moment, in the Court’s public sitting of 5 March 2014, that I deemed
                     it fit to put the following question to both of them, on also the case law
                     of international human rights tribunals :
                             “My question concerns the international criminal responsibility of
                           individuals, as well as the international responsibility of States, for

                         102 The expert evidence examined by the ICTY, for example, in the Milošević case

                     (2004), maintained that the knowledge sedimented on the matter shows that State author­
                     ities are always responsible for a genocidal process ; cf. Part XIII of the present dissenting
                     opinion, infra.

                     240




7 CIJ1077.indb 476                                                                                                    18/04/16 08:54

                     240 application of genocide convention (diss. op. cançado trindade)

                              genocide. References have so far been made only to the case law of
                              international criminal tribunals (the ICTY and the ICTR), pertaining
                              to individual international criminal responsibility. Do you consider
                              that the case law of international human rights tribunals is also of
                              relevance here, for the international responsibility of States for gen-
                              ocide, as to standard of proof and attribution ?” 103


                     From then onwards, both Croatia and Serbia started referring, comme
                     il faut, to the case law of international human rights tribunals as well 104
                     — concerned as these latter are with the determination of State responsi-
                     bility.
                        98. In addition to what the contending Parties argued in the proceed-
                     ings of the present case concerning the Application of the Convention
                     against Genocide, there is, in effect, a wealth of relevant indications as to
                     the standard of proof (and reversal of the burden of proof), which should
                     not pass unnoticed here. This is so, in particular, in the case law of the
                     Inter‑American Court of Human Rights (IACtHR), in cases disclosing a
                     systematic or widespread pattern of gross violations of human rights,
                     where the IACtHR has resorted to factual presumptions.

                        99. Moreover, the IACtHR has held that it is the respondent State
                     which is to produce the evidence, given the applicant’s difficulty to obtain
                     it and the respondent’s access to it. There are indications to this effect
                     also in the case law of the European Court of Human Rights (ECHR).
                     Given the relevance of the case law of international human rights tribu-
                     nals for the determination of international State responsibility, it cannot
                     at all be overlooked in the consideration of the cas d’espèce, in so far as
                     the key issue of standard of proof is concerned. I thus care to proceed to
                     its review.


                                                2. Case Law of the IACtHR

                     (a) 
                         Cases disclosing a systematic pattern of grave violations of human
                         rights
                        100. The case law of the IACtHR is particularly rich in respect of the
                     standard of proof in cases disclosing a systematic pattern of grave viola-
                     tions of human rights. In the case of Juan Humberto Sánchez v. Honduras
                     (Judgment of 7 June 2003), for example, the IACtHR determined the
                     occurrence, in the respondent State, in the eighties and beginning of the
                        103
                          Question put by Judge Cançado Trindade, in CR 2014/8, of 5 March 2014, p. 59.
                        104
                          Croatia’s responses, in CR 2014/12, of 7 March 2014, p. 44, para. 20 ; and
                     CR 2014/20, of 20 March 2014, pp. 14‑16, paras. 8‑9 ; Serbia’s response, in CR 2014/23, of
                     28 March 2014, pp. 50‑52, paras. 27‑36.

                     241




7 CIJ1077.indb 478                                                                                                18/04/16 08:54

                     241 application of genocide convention (diss. op. cançado trindade)

                     nineties, of a systematic pattern of arbitrary detentions, enforced disap-
                     pearances of persons, and summary or extrajudicial executions commit-
                     ted by the military forces (IACtHR, Juan Humberto Sánchez v. Honduras,
                     Judgment of 7 June 2003, paras. 70 (1) and 96‑97), wherein the cas
                     d’espèce is inserted (ibid., para. 80).
                        101. The IACtHR thus inferred, even in the absence of direct proof,
                     that the victim suffered cruel and inhuman treatment during the time of
                     his detention (ibid., para. 98) 105, before his mortal remains were found.
                     The facts that occurred at the time of the pattern of ill‑treatment and
                     torture and summary executions, lead the IACtHR to the presumption of
                     the responsibility of the State for those violations in respect of persons
                     under the custody of its agents (ibid., para. 99) 106. This being so — the
                     Court added — it was incumbent upon the respondent State to provide
                     reasonable explanations of what occurred to the victim (ibid., paras. 100
                     and 135).
                        102. Other pertinent decisions of the IACtHR can here be recalled 107.
                     For example, in the case of the Massacres of Ituango v. Colombia (Judg-
                     ment of 1 July 2006), the IACtHR, having found in the municipality at
                     issue a systematic pattern of massacres (in 1996‑1997) perpetrated by
                     paramilitary groups, determined the responsibility of the State for “omis-
                     sion, acquiescence and collaboration” of the public forces (para. 132).

                        103. The IACtHR further found that State agents had “full know­
                     ledge” of the activities of paramilitary groups terrorizing the local popu-
                     lation, and, far from protecting this latter, they omitted doing so, and
                     even participated in the armed incursion into the municipality and the
                     killing of local inhabitants by the paramilitaries (ibid., paras. 133 and 135).
                     Within the context of this systematic pattern of violence, the respondent
                     State incurred into grave violations of the rights of the victims under the
                     American Convention on Human Rights (ACHR) (ibid., paras. 136‑138).
                     
                        104. In the case of the Massacre of Mapiripán v. Colombia (Judgment
                     of 15 September 2005), the IACtHR observed that, although the killings
                     in Mapiripán (in mid‑July 1997) were committed by members of para-
                     military groups,

                        105 Cf. also, to this effect, IACtHR, case Bámaca Velásquez v. Guatemala (Judgment

                     of 25 November 2000), supra, para. 150 ; case Cantoral Benavides v. Peru (Judgment of
                     18 August 2000), paras. 83‑84 and 89 ; and case of the “Street Children” Villagrán Morales
                     and Others v. Guatemala (Judgment of 19 November 1999), para. 162.
                        106 Cf. also, in this sense, op. cit. supra note 105, IACtHR, case Bámaca Velásquez v.

                     Guatemala, paras. 152‑153 ; and case of the “Street Children” Villagrán Morales and Others
                     v. Guatemala, op. cit. supra note 105, para. 170.
                        107 Another example of inference of a summary or extrajudicial execution, in a context

                     of a generalized or systematic pattern of crimes against humanity (in the period 1973‑1990),
                     victimizing the “civilian population” (with thousands of individual victims), is afforded by
                     the IACtHR’s Judgment (of 26 September 2006) in the case of Almonacid Arellano and
                     Others v. Chile (paras. 96 and 103‑104).

                     242




7 CIJ1077.indb 480                                                                                                  18/04/16 08:54

                     242 application of genocide convention (diss. op. cançado trindade)

                           “the preparation and execution of the massacre could not have been
                           perpetrated without the collaboration, acquiescence and tolerance,
                           manifested in various actions and omissions, of members of the State
                           armed forces, including of its high officers in the zones. Certainly there
                           is no documental proof before this Tribunal that demonstrates that
                           the State directed the execution of the massacre or that there existed
                           a relation of dependence between the army and the paramilitary
                           groups or a delegation of public functions from the former to these
                           latter.” (IACtHR, Massacre of Mapiripán v. Colombia, Judgment of
                           15 September 2005, para. 120.)
                        105. The IACtHR then attributed to the respondent State the conduct
                     of both its own agents and of the members of paramilitary groups in the
                     zones which were “under the control of the State”. The incursion of para-
                     militaries in Mapiripán, it added, had been planned for months, and was
                     executed “with full knowledge, logistic previsions and collaboration of
                     the armed forces”, which facilitated the journey of the paramilitaries from
                     Apartadó and Neclocí until Mapiripán “in zones which were under their
                     control”, and, moreover, “left unprotected the civilian population during
                     the days of the massacre with the unjustified moving of the troops to
                     other localities” (ibid.).
                        106. The “collaboration of members of the armed forces with the para-
                     militaries” was manifested in a pattern of “grave actions and omissions”
                     aiming at allowing the perpetration of the massacre and the cover‑up of
                     the facts in search of “the impunity of those responsible” (ibid., para. 121).
                     The Court added that the State authorities who knew the intentions of
                     the paramilitary groups to perpetrate a massacre to instil terror in the
                     population, “not only collaborated in the preparation” of the killings, but
                     also left the impression before public opinion that the massacre had been
                     perpetrated by paramilitary groups “without its knowledge, participation
                     and tolerance” (ibid.).
                        107. The IACtHR, discarding this pretension, and having established the
                     links between the armed forces and the paramilitary groups in the perpe-
                     tration of the massacre, determined that “the international responsibility
                     of the State was generated by a pattern of actions and omissions of State
                     agents and particuliers, which took place in a co-ordinated, parallel or
                     organized way aiming at perpetrating the massacre” (ibid., para. 123).
                        108. In its Judgment (of 22 September 2006) in the case Goiburú and
                     Others v. Paraguay, the IACtHR observed that that particular case was
                     endowed with “a particular historical transcendence”, as the facts had
                     occurred “in a context of a systematic practice of arbitrary detentions,
                     tortures, executions and disappearances perpetrated by the forces of secu-
                     rity and intelligence of the dictatorship of Alfredo Stroessner, in the
                     framework of the Operation Condor” (para. 62).
                        109. That is to say, the grave facts are framed in the flagrant, massive
                     and systematic character of the repression which the population was sub-
                     jected to, at inter‑State scale ; in fact, the structures of State security were

                     243




7 CIJ1077.indb 482                                                                                      18/04/16 08:54

                     243 application of genocide convention (diss. op. cançado trindade)

                     put into action in a co-ordinated way against the nations at trans‑frontier
                     level by the dictatorial governments concerned (IACtHR, Goiburú and
                     Others v. Paraguay, Judgment of 22 September 2006, para. 62). The IAC-
                     tHR thus found that the context in which the facts occurred engaged and
                     conditioned the international responsibility of the State in relation to its
                     obligation to respect and guarantee the rights set forth in Articles 4, 5, 7,
                     8 and 25 of the ACHR (ibid., para. 63).

                        110. The illegal and arbitrary detentions or kidnapping, torture and
                     enforced disappearances — the IACtHR added — were [the] “product of
                     an operation of policial intelligence”, planned and executed, and covered
                     up by members of the national police, “with the knowledge and by the
                     order of the highest authorities of the government of General Stroessner,
                     and, at least in the earlier phases of planification of the detentions or
                     kidnappings, in close collaboration with Argentine authorities” (ibid.,
                     para. 87). Such was the modus operandi of the systematic practice of ille-
                     gal and arbitrary detentions, torture and enforced disappearances verified
                     in the epoch of the facts, in the framework of Operation Condor (ibid.).
                        111. There was, moreover, a generalized situation of impunity of the
                     grave violations of human rights that occurred, undermining the protec-
                     tion of the rights at issue. The IACtHR stressed the general obligation to
                     ensure respect for the rights set forth in the American Convention on
                     Human Rights (Art. 1 (1)), wherefrom ensued the obligation to investi-
                     gate the cases of violations of the protected rights.
                        112. Thus, in cases of extrajudicial executions, enforced disappear-
                     ances and other grave violations of human rights, the IACtHR consid-
                     ered that the prompt and ex officio investigation thereof should be
                     undertaken, without delay, as a key element for the guarantee of the pro-
                     tected rights, such as the rights to life, to personal integrity, and to per-
                     sonal freedom (ibid., para. 88). In this case — the IACtHR added — the
                     lack of investigation of the facts constituted a determining factor of the
                     systematic practice of violations of human rights and led to the impunity
                     of those responsible for them (ibid., para. 90).

                     (b) Cases wherein the respondent State has the burden of proof given the
                          difficulty of the applicant to obtain it


                        113. In the case Velásquez Rodríguez v. Honduras (Judgment of 29 July
                     1988), the IACtHR, in dwelling upon the standards of proof, began by
                     acknowledging the prerogative of international tribunals to evaluate
                     freely the evidence produced (para. 127). “For an international tribunal”,
                     the IACtHR added, “the criteria of assessment of proof are less formal
                     than in the national legal systems” (ibid., para. 128). There is a “special
                     gravity” in the attribution of gross violations of human rights (such as
                     enforced disappearances of persons) to States parties to the ACHR, and
                     the Court has this in mind (ibid., para. 129) ; yet, in such circumstances,

                     244




7 CIJ1077.indb 484                                                                                   18/04/16 08:54

                     244 application of genocide convention (diss. op. cançado trindade)

                     direct proof (testimonial or documental) is not the only means that it can
                     base itself upon. Circumstantial evidence (indicia and presumptions) can
                     also be taken into account, whenever the Court can therefrom “infer con-
                     sistent conclusions” on the facts (IACtHR, Velásquez Rodríguez v. Hon‑
                     duras, Judgment of 29 July 1988, para. 130).

                        114. Such circumstantial evidence, the IACtHR proceeded, may
                     become of special importance in cases of grave violations, such as enforced
                     disappearances of persons, characterized by the intent to suppress “any
                     element which may prove the kidnapping, the whereabouts and the fate
                     of the victims” (ibid., para. 131). The IACtHR then warned that the inter-
                     national protection of the rights of the human person “is not to be con-
                     fused with criminal justice”, as States do not appear before the Court as
                     subjects of a criminal legal action (ibid., para. 134).

                        115. Its goal, it went on, is not to impose penalties to those held cul-
                     pable of violations of human rights, but rather provide for reparation to
                     the victims for the damages caused by the States responsible for them
                     (ibid.). In the legal process, here, “the defence of the State cannot rest
                     upon the impossibility of the applicant to produce evidence which, in
                     many cases, cannot be obtained without the co-operation of the State”
                     concerned (ibid., para. 135), which “has the control of the means to clar-
                     ify the facts occurred within its territory” (ibid., para. 136) 108.


                                                 3. Case Law of the ECHR
                        116. The case law of the ECHR, like that of other international tribu-
                     nals, is built on the understanding of the free evaluation of evidence. In
                     recent years, the ECHR has been pursuing an approach which brings it
                     closer to that of the IACtHR (supra). It so happened that, in its earlier
                     decades, and until the late nineties, the ECHR consistently invoked the
                     standard of proof “beyond reasonable doubt” ; yet, by no means the
                     ECHR understood it as meaning a particularly high threshold of stan-
                     dard of proof as the one required in domestic criminal law, in particular
                     in common‑law jurisdictions. The standard of proof “beyond reasonable
                     doubt”, as used by the ECHR, was endowed with an autonomous mean-
                     ing under the European Convention on Human Rights, certainly less
                     stringent than the one applied in national (criminal) proceedings as to the
                     admissibility of evidence.


                        108 In the case Yatama v. Nicaragua (Judgment of 23 June 2005), e.g., the IACtHR

                     again deemed it fit to warn that, in cases before an international human rights tribunal,
                     it may well occur that the applicant is faced with the impossibility to produce evidence,
                     “which can only be obtained with the co-operation” of the respondent State (para. 134).


                     245




7 CIJ1077.indb 486                                                                                               18/04/16 08:54

                     245 application of genocide convention (diss. op. cançado trindade)

                        117. Criticisms to applying a high standard of proof were to emerge,
                     within the ECHR, from the bench itself, from dissenting judges, as in,
                     e.g., the cases of Labita v. Italy (Judgment of 6 April 2000) and Vezneda‑
                     roglu v. Turkey (Judgment of 11 April 2000). The point was made therein
                     that, to expect victims of grave violations of their rights to prove their
                     allegations “beyond reasonable doubt” would place an unfair burden
                     upon them, impossible to meet ; such standard of proof, applicable only
                     in “criminal culpability”, is not so in “other fields of judicial enquiry”,
                     where “the standard of proof should be proportionate to the aim which
                     the search for truth pursues” 109.


                        118. In their joint partly dissenting opinion in the case of Labita v.
                     Italy, Judges Pastor Ridruejo, Bonello, Makarczyk, Tulkens, Strážnická,
                     Butkevych, Casadevall and Zupančič lucidly stated that the standard of
                     proof “beyond reasonable doubt” would be “inadequate”, if not “illogi-
                     cal and even unworkable”, when State authorities fail even to identify the
                     perpetrators of the grave breaches allegedly inflicted upon the individual
                     applicants. This, in their view, would unduly limit State responsibility.
                     Whenever only the State authorities have exclusive knowledge of “some
                     or all the events” that took place, the burden of proof should be shifted
                     upon them (ECHR, Labita v. Italy, Judgment of 6 April 2000, para. 1).



                        119. The dissenting judges proceeded that the standard to be met by
                     the applicants is lower if State authorities “have failed to carry out effec-
                     tive investigations and to make the findings available to the Court”. And
                     they added :
                              “Lastly, it should be borne in mind that the standard of proof
                           ‘beyond all reasonable doubt’ is, in certain legal systems, used in crim-
                           inal cases. However, this Court is not called upon to judge an indi-
                           vidual’s guilt or innocence or to punish those responsible for a
                           violation ; its task is to protect victims and provide redress for damage
                           caused by the acts of the State responsible. The test, method and
                           standard of proof in respect of responsibility under the Convention
                           are different from those applicable in the various national systems as
                           regards responsibility of individuals for criminal offences.” (Ibid.)

                        120. Thus, the nature of certain cases — of grave breaches of human
                     rights — brought also before the ECHR has made it clear that a stringent
                     or too high a standard of proof would be unreasonable, e.g., when
                     respondent States had entire control of the evidence or exclusive know­

                       109 ECHR, case of Veznedaroglu v. Turkey (Judgment of 11 April 2000), Application

                     No. 32357/96, partly dissenting opinion of Judge Bonello, paras. 12‑14.

                     246




7 CIJ1077.indb 488                                                                                         18/04/16 08:54

                     246 application of genocide convention (diss. op. cançado trindade)

                     ledge of the facts, and the alleged victims when in a particular adverse
                     situation, of great vulnerability or even defencelessness. The ECHR, like
                     the IACtHR, admitted shifting the burden of proof (onto the respondent
                     States) whenever necessary, as well as resorting to inferences (from cir-
                     cumstantial evidence) and factual presumptions, so as to secure proce-
                     dural fairness, in the light of the principle of equality of arms (égalité des
                     armes).
                        121. In its Judgment (of 18 September 2009) in the case of Varnava and
                     Others v. Turkey, the ECHR expressly stated that, even if one starts from
                     the test of proof “beyond reasonable doubt”, there are cases in which it
                     cannot be applied too rigorously, and has to be mitigated (para. 182).
                     Where the information about the occurrences at issue lie wholly, or in
                     part, within the exclusive knowledge of the State authorities, the ECHR
                     proceeded, strong presumptions of fact will arise in respect of the injuries,
                     the burden of proof then resting on the State authorities to provide a
                     satisfactory and convincing explanation (ECHR, Varnava and Others v.
                     Turkey, Judgment of 18 September 2009, para. 183). The same takes
                     place if the respondent State has exclusive knowledge of all that has hap-
                     pened (ibid., para. 184).



                                                    4. General Assessment
                        122. As I have just indicated in the present dissenting opinion, interna-
                     tional human rights tribunals have not pursued a stringent and high
                     threshold of proof in cases of grave violations of human rights ; given the
                     difficulties experienced in the production of evidence, they have resorted
                     to factual presumptions and inferences, and have proceeded to the rever-
                     sal of the burden of proof. The IACtHR has done so since the beginning
                     of its jurisprudence, and the ECHR has been doing so in more recent
                     years. They both conduct the free evaluation of evidence.

                        123. The standard of proof they uphold is surely much less demanding
                     than the corresponding one (“beyond a reasonable doubt”) in domestic
                     criminal law. This is so, with all the more reason, when the cases lodged
                     with them disclose a pattern of widespread and systematic gross viola-
                     tions of human rights, and they feel obliged to resort, even more force-
                     fully, to presumptions and inferences, to the ultimate benefit of the
                     individual victims in search of justice. This important issue begins to
                     attract the attention of expert writing in our days 110.
                        110 For updated studies on the subject, cf., as to the IACtHR, e.g., A. A. Cançado Trin-

                     dade, El Ejercicio de la Función Judicial Internacional — Memorias de la Corte Interameri‑
                     cana de Derechos Humanos, 3rd ed., Belo Horizonte/Brazil, Edit. Del Rey, 2013, pp. 60‑79
                     and 137‑142 ; and cf., as to the ECHR, e.g., M. O’Boyle and N. Brady, “Investigatory
                     Powers of the European Court of Human Rights”, 4 European Human Rights Law Review
                     (2013), pp. 378‑391.

                     247




7 CIJ1077.indb 490                                                                                                 18/04/16 08:54

                     247 application of genocide convention (diss. op. cançado trindade)

                        124. Regrettably, none of these jurisprudential developments was
                     taken into account by the International Court of Justice in the present
                     Judgment. It my understanding, it could, and should, have done so, as
                     the issue was addressed by the contending Parties, as from the moment in
                     the proceedings I put a question to both of them in this respect (para. 97,
                     supra). The International Court of Justice preferred to stick to a stringent
                     and high threshold of proof in the present case concerning the Application
                     of the Convention against Genocide (2015), just as it had done eight years
                     ago in the Bosnian Genocide case (“the 2007 Judgment”). May I here only
                     add that expert writing, dwelling upon the complementarity between
                     State and individual responsibility for international crimes (despite their
                     distinct regimes) 111, has likewise been attentive to the orientation and
                     contribution of the case law of international human rights tribunals
                     (IACtHR and ECHR, supra), particularly on the handling of evidence
                     and the shifting of the burden of proof 112.


                                       VIII. Standard of Proof in the Case Law
                                                  of International
                                                 Criminal Tribunals

                        125. May I now turn to the case law of international criminal tribunals
                     as to the standard of proof. Here we find that the intent to commit geno-
                     cide can be proved by inference, whenever direct evidence is not available.
                     In effect, requiring direct or explicit evidence of genocidal intent in all
                     cases is neither in line with the case law of international criminal tribunals
                     nor is it practical or realistic. When there is no explicit evidence of intent,
                     it can be inferred from the facts and circumstances. A few examples and
                     references of relevant jurisprudence are provided herein in support of this
                     point.

                                     1. Inferring Intent from Circumstantial Evidence
                                         (Case Law of the ICTR and the ICTY)
                       126. In the jurisprudence of the Ad Hoc International Criminal Tribu-
                     nal for Rwanda (ICTR), it has been established that intent to commit
                         111 Cf., e.g., B. I. Bonafè, The Relationship between State and Individual Responsibility

                     for International Crimes, Leiden, Nijhoff, 2009, pp. 11‑255 ; A. A. Cançado Trindade,
                     “Complementarity between State Responsibility and Individual Responsibility for Grave
                     Violations of Human Rights : The Crime of State Revisited”, in International Responsi‑
                     bility Today — Essays in Memory of O. Schachter (ed. M. Ragazzi), Leiden, Nijhoff, 2005,
                     pp. 253‑269 ; A. Nollkaemper, “Concurrence between Individual Responsibility and State
                     Responsibility in International Law”, 52 International and Comparative Law Quarterly
                     (2003), pp. 615‑640.
                         112 Cf., e.g., P. Gaeta, “Génocide d’Etat et responsabilité pénale individuelle”,

                     111 Revue générale de droit international public (2007), pp. 273‑284, esp. p. 279 ; P. Gaeta,
                     “On What Conditions Can a State Be Held Responsible for Genocide ?”, 18 European
                     Journal of International Law (2007), p. 646.

                     248




7 CIJ1077.indb 492                                                                                                   18/04/16 08:54

                     248 application of genocide convention (diss. op. cançado trindade)

                     genocide can be inferred from facts and circumstances. Thus, in the Ruta‑
                     ganda case (Judgment of 6 December 1999), the ICTR (Trial Chamber)
                     stated that “intent can be, on a case‑by‑case basis, inferred from the
                     material evidence submitted to the Chamber, including the evidence
                     which demonstrates a consistent pattern of conduct by the accused”
                     (paras. 61‑63) 113. Likewise, in the Semanza case (Judgment of 15 May
                     2003), the ICTR (Trial Chamber) stated that a “perpetrator’s mens rea
                     may be inferred from his actions” (para. 313).
                        127. Furthermore, in the same line of thinking, in the Bagilishema case
                     (Judgment of 7 June 2001), the ICTR (Trial Chamber) found that

                           “evidence of the context of the alleged culpable acts may help the
                           Chamber to determine the intention of the accused, especially where
                           the intention is not clear from what that person says or does. The
                           Chamber notes, however, that the use of context to determine the
                           intent of an accused must be counterbalanced with the actual conduct
                           of the accused. The Chamber is of the opinion that the accused’s
                           intent should be determined, above all, from his words and deeds, and
                           should be evident from patterns of purposeful action.” (Para. 63.)
                        128. In the landmark case Akayesu case (Judgment of 2 September
                     1998), the ICTR (Trial Chamber) found that “intent is a mental factor
                     which is difficult, even impossible to determine”, and it held that “in the
                     absence of a confession from the accused”, intent may be inferred from
                     the following factors : (a) “general context of the perpetration” of grave
                     breaches “systematically” against the “same group” ; (b) “scale of atroci-
                     ties committed” ; (c) “general nature” of the atrocities committed “in a
                     region or a country” ; (d) “the fact of deliberately and systematically tar-
                     geting victims on account of their membership of a particular group,
                     while excluding the members of other groups” ; (e) “the general political
                     doctrine which gave rise to the acts” ; (f) grave breaches committed
                     against members of a group specifically because they belong to that
                     group ; (g) “the repetition of destructive and discriminatory acts” ; and
                     (h) the perpetration of acts which violate, or which “the perpetrators
                     themselves consider to violate the very foundation of the group”, com-
                     mitted as part of “the same pattern of conduct” (paras. 521 and 523‑524).
                     
                        129. Shortly afterwards, in the Kayishema and Ruzindana case (Judg-
                     ment of 21 May 1999), the ICTR (Trial Chamber) also stated that intent
                     might be difficult to determine and that the accused’s “actions, including
                     circumstantial evidence”, may “provide sufficient evidence of intent”, and
                     that “intent can be inferred either from words or deeds and may be dem-
                     onstrated by a pattern of purposeful action”. The ICTR (Trial Chamber)
                     asserted that the following can be relevant indicators : (a) “the number of

                        113 Cf. also the Musema case, ICTR Trial Chamber’s Judgment of 27 January 2000,

                     para. 167.

                     249




7 CIJ1077.indb 494                                                                                        18/04/16 08:54

                     249 application of genocide convention (diss. op. cançado trindade)

                     group members affected” ; (b) “the physical targeting of the group or
                     their property” ; (c) “the use of derogatory language toward members of
                     the targeted group” ; (d) “the weapons employed and the extent of bodily
                     injury” ; (e) “the methodical way of planning” ; (f) “the systematic man-
                     ner of killing” ; and (g) “the relative proportionate scale of the actual or
                     attempted destruction of a group” (ICTR, Kayishema and Ruzindana,
                     Judgment of 21 May 1999, paras. 93 and 527).

                        130. Later on, the ICTR (Appeals Chamber), in its Judgment of 7 July
                     2006 in the Gacumbitsi case, pondered that, as intent, by its nature, is “not
                     usually susceptible to direct proof”, it has to be inferred from relevant
                     facts and circumstances, such as the systematic perpetration of atrocities
                     against the same group, or the repetition of “destructive and discrimina-
                     tory acts” (paras. 40‑41). In a similar vein, the Appeals Chamber of the
                     Ad Hoc International Criminal Tribunal for the former Yugoslavia (ICTY)
                     also asserted, in the Jelisić case (Judgment of 5 July 2001), that :
                              “As to proof of specific intent, it may, in the absence of direct
                           explicit evidence, be inferred from a number of facts and circum-
                           stances, such as the general context, the perpetration of other culpable
                           acts systematically directed against the same group, the scale of atroc-
                           ities committed, the systematic targeting of victims on account of their
                           membership of a particular group, or the repetition of destructive and
                           discriminatory acts.” (Para. 47.)

                     The ICTY (Appeals Chamber) further stated, in the Krstić case (Judg-
                     ment of 19 April 2004), that, when proving genocidal intent on the basis
                     of an inference, “that inference must be the only reasonable inference
                     available on the evidence” (para. 41).

                                               2. Standards of Proof :
                                     Rebuttals of the High Threshold of Evidence

                     (a) Karadžić case (2013)
                        131. In its Judgment of 26 February 2007, in the case of the Applica‑
                     tion of the Convention against Genocide (Bosnia and Herzegovina v. Serbia
                     and Montenegro), the International Court of Justice, referring to the Ker-
                     aterm camp in Prijedor, Kazneno‑Popravní Dom in Foča, and Omarska
                     in Prijedor, observed that, having “carefully examined the criminal pro-
                     ceedings of the ICTY and the findings of its Chambers”, it appeared that
                     “none of those convicted were found to have acted with specific intent
                     (dolus specialis)” (para. 277). Yet the ICTY (Appeals Chamber), in its
                     recent Judgment (of 11 July 2013) in the Karadžić case, found that “the
                     question regarding Karadžić’s culpability with respect to the crimes of
                     genocide committed in the Municipalities remains open” (para. 116).


                     250




7 CIJ1077.indb 496                                                                                    18/04/16 08:54

                     250 application of genocide convention (diss. op. cançado trindade)

                        132. The ICTY (Appeals Chamber), in this recent Judgment in the
                     Karadžić case, reinstated the charges of genocide under count 1 of the
                     indictment ; it referred to seven municipalities of Bosnia‑Herzegovina
                     claimed as Bosnian Serb territory (para. 57), and mentioned the Kera-
                     term camp in Prijedor, the Kazneno‑Popravní Dom camp in Foča, and
                     the Omarska camp in Prijedor (ICTY, Karadžić, Judgment of 11 July
                     2013, para. 48). It then observed :
                                “The Appeals Chamber is satisfied that evidence adduced by the
                             Prosecution, when taken at its highest, indicates that Bosnian Mus-
                             lims and Bosnian Croats were subjected to conditions of life that
                             would bring about their physical destruction, including severe over-
                             crowding, deprivation of nourishment, and lack of access to medical
                             care.” (Ibid., para. 49.)
                       133. Further on, in its same Judgment of 11 July 2013, the ICTY
                     (Appeals Chamber) significantly stated :
                                “The Appeals Chamber also recalls that by its nature, genocidal
                             intent is not usually susceptible to direct proof. As recognized by the
                             Trial Chamber, in the absence of direct evidence, genocidal intent may
                             be inferred from a number of facts and circumstances, such as the gen‑
                             eral context, the perpetration of other culpable acts systematically
                             directed against the same group, the scale of atrocities committed, the
                             systematic targeting of victims on account of their membership in a
                             particular group, the repetition of destructive and discriminatory acts,
                             or the existence of a plan or policy.” 114 (Ibid., para. 80.)

                     The ICTY (Appeals Chamber) then saw it fit to add, in the same Judg-
                     ment of 11 July 2013 in the Karadžić case, that, as to “factual findings
                     and evidentiary assessments”, that it was bound neither by the decisions
                     of the Trial Chambers of the ICTY itself, nor by those of the Interna-
                     tional Court of Justice (para. 94). It thus made clear that it did not sup-
                     port the high threshold of evidence.

                     (b) Tolimir case (2012)
                       134. In another recent Judgment (of 12 December 2012), in the Tolimir
                     case, the ICTY (Trial Chamber II) sustained that :
                                “Where direct evidence is absent regarding the ‘conditions of life’
                             imposed on the targeted group and calculated to bring about its phys-
                             ical destruction, a Chamber can be guided by ‘the objective probabil-
                             ity of these conditions leading to the physical destruction of the group
                             in part’ and factors like the nature of the conditions imposed, the
                             length of time that members of the group were subjected to them, and

                       114   Emphasis added.

                     251




7 CIJ1077.indb 498                                                                                      18/04/16 08:54

                     251 application of genocide convention (diss. op. cançado trindade)

                           characteristics of the targeted group such as its vulnerability.” (ICTY,
                           Tolimir, Judgment of 12 December 2012, para. 742.)
                       135. The ICTY (Trial Chamber II) proceeded that, as indications of
                     the intent to destroy (mens rea of genocide) are “rarely overt”, it is thus
                     “permissible to infer the existence of genocidal intent” on the basis of the
                     whole of the evidence, “taken together”. It then added that
                           “factors relevant to this analysis may include the general context, the
                           perpetration of other culpable acts systematically directed against the
                           same group, the scale of atrocities, the systematic targeting of victims
                           on account of their membership in a particular group, or the repeti-
                           tion of destructive and discriminatory acts. The existence of a plan or
                           policy, a perpetrator’s display of his intent through public speeches
                           or meetings with others may also support an inference that the per-
                           petrator had formed the requisite specific intent.” (Ibid., para. 745.)

                        136. In sum, even in the absence of direct evidence, genocidal intent
                     may be inferred from circumstantial evidence, and the general context
                     and pattern of extreme violence and destruction. May I add that concern
                     with the needed protection of individuals and groups in situations of vul-
                     nerability form today — for the last two decades — the legacy of the Sec-
                     ond World Conference on Human Rights (1993) 115. It should not pass
                     unnoticed that this points nowadays to a wider convergence between the
                     international law of human rights, international humanitarian law and
                     the international law of refugees, as well as international criminal law,
                     taken together.

                     (c) Milošević case (2004)
                        137. In the adjudication of the aforementioned 2007 Judgment, the
                     International Court of Justice did not react negatively against Serbia’s
                     refusal to produce the (unredacted) documents of its Supreme Defence
                     Council (SDC), as the Court apparently did not want to infringe upon
                     Serbia’s sovereignty. The International Court of Justice insisted on its
                     high threshold of evidence. For its part, the ICTY (Trial Chamber),
                     already in its decision of 16 June 2004 (on motion for judgment of acquit-
                     tal) in the Milošević case, had found that
                           “there is sufficient evidence that genocide was committed in Brčko,
                           Prijedor, Sanski Most, Srebrenica, Bijeljina, Ključ and Bosanski Novi
                           and (. . .) that the accused was a participant in a joint criminal enter-
                           prise, which included the Bosnian Serb leadership, the aim and inten-

                        115 Cf. A. A. Cançado Trindade, A Proteção dos Vulneráveis como Legado da II Confer‑

                     ência Mundial de Direitos Humanos (1993‑2013) [The Protection of the Vulnerable as
                     Legacy of the Second World Conference on Human Rights (1993‑2013)], op. cit. supra
                     note 79, pp. 13‑356.

                     252




7 CIJ1077.indb 500                                                                                             18/04/16 08:54

                     252 application of genocide convention (diss. op. cançado trindade)

                              tion of which was to destroy a part of the Bosnian Muslims as a
                              group” (ICTY, Milošević, decision of 16 June 2004, para. 289, and
                              cf. also para. 288).
                        138. The final judgment never took place, due to the death of
                     S. Milošević. Yet, although this decision of the ICTY Trial Chamber of
                     16 June 2004 had a bearing on the 2007 Judgment, the International
                     Court of Justice preferred not to give any weight to it 116. The high stan-
                     dard of proof adopted by the International Court of Justice — and criti-
                     cized by a trend of expert writing — finds justification in international
                     individual criminal responsibility, facing incarceration, but not in interna-
                     tional State responsibility, aiming only at declaratory and compensatory
                     relief, where a simple balance of evidence would be appropriate, with a
                     lower standard of proof than for international crimes by individuals 117.


                                                    3. General Assessment
                        139. The jurisprudence of international criminal tribunals thus clearly
                     holds that proof of genocidal intent may be inferred from the aforemen-
                     tioned factors (such as, inter alia, e.g., the plan or policy of destruction)
                     pertaining to facts and circumstances. Even in the absence of direct proof,
                     the finding of those factors may lead to the inference of genocidal intent
                     on the part of the perpetrators. In the present case of the Application of
                     the Convention against Genocide, opposing Croatia to Serbia, the con-
                     tending Parties themselves have made arguments in relation to the ques-
                     tion whether genocidal intent can be proven by inferences.
                        140. For example, Croatia argues that “[t]he Parties also appear to be
                     in agreement that the Court (. . .) can draw proof of genocidal intent from
                     inferences of fact” 118. It further argues that Serbia “acknowledges in the
                     Counter-Memorial [para. 135] that it is sometimes difficult to show by
                     direct evidence the intent to commit genocide as the mental element of the
                     crime”. The Respondent goes on to refer to “the possibility (. . .) of reli-
                     ance on indirect evidence and drawing proof from inferences of fact” 119.
                        141. May it be recalled that, despite all the aforementioned indications
                     from the case law of the international criminal tribunals — added to
                     those from the case law of international human rights tribunals — the
                     International Court of Justice held, in this respect, in the earlier 2007
                     Judgment, opposing Bosnia‑Herzegovina to Serbia, that :
                                “The dolus specialis, the specific intent to destroy the group in
                              whole or in part, has to be convincingly shown by reference to par-
                        116 Cf. D. Groome, op. cit. infra note 117, pp. 964‑965.
                        117 Cf., to this effect, e.g., D. Groome, “Adjudicating Genocide : Is the International
                     Court of Justice Capable of Judging State Criminal Responsibility ?”, 31 Fordham Interna‑
                     tional Law Journal (2008), p. 933.
                        118 Reply of Croatia, para. 2.11.
                        119 Ibid., para. 2.12.



                     253




7 CIJ1077.indb 502                                                                                                18/04/16 08:54

                     253 application of genocide convention (diss. op. cançado trindade)

                           ticular circumstances, unless a general plan to that end can be con-
                           vincingly demonstrated to exist ; and for a pattern of conduct to be
                           accepted as evidence of its existence, it would have to be such that it
                           could only point to the existence of such intent.” (Para. 373.)
                        142. Keeping in mind the case law of contemporary international tri-
                     bunals on the matter (cf. Sections V and VI, supra), the International
                     Court of Justice seems to have imposed too high a threshold of evidence
                     (for the determination of genocide), which does not seem to follow the
                     established case law of international criminal tribunals and of interna-
                     tional human rights tribunals on standard of proof (cf. also infra). The
                     Court seems to have set too high the standard of proof for finding the
                     Serbian regime in time of war in Croatia complicit in genocide. Even
                     when direct evidence is not available, the case law of contemporary inter-
                     national tribunals holds that intent can be inferred on the basis of circum-
                     stantial evidence.
                        143. Ultimately, intent can only be inferred, from such factors as the
                     existence of a general plan or policy, the systematic targeting of human
                     groups, the scale of atrocities, the use of derogatory language, among
                     others. The attempts to impose a high threshold for proof of genocide,
                     and to discredit the production of evidence (e.g., witness statements) are
                     most regrettable, ending up in reducing genocide to an almost impossible
                     crime to determine, and the Genocide Convention to an almost dead let-
                     ter. This can only bring impunity to the perpetrators of genocide, States
                     and individuals alike, and make any hope of access to justice on the part
                     of victims of genocide fade away. Lawlessness would replace the rule of
                     law.

                        144. Another word of caution is to be added here against what may
                     appear as a regrettable deconstruction of the Genocide Convention. One
                     cannot characterize a situation as one of armed conflict, so as to discard
                     genocide. The two do not exclude each other. In this connection, it has
                     been pertinently warned that perpetrators of genocide will almost always
                     allege that they were in an armed conflict, and their actions were taken
                     “pursuant to an ongoing military conflict” ; yet, “genocide may be a
                     means for achieving military objectives just as readily as military conflict
                     may be a means for instigating a genocidal plan” 120.

                        145. In adjudicating the present case, the International Court of Jus-
                     tice should have kept in mind the importance of the Genocide Conven-
                     tion as a major human rights treaty and its historic significance for
                     humankind. A case like the present one can only be decided in the light,
                     not at all of State sovereignty, but rather of the imperative of safeguard-
                     ing the life and integrity of human groups under the jurisdiction of the

                        120 R. Park, “Proving Genocidal Intent : International Precedent and the ECCC Case

                     002”, 63 Rutgers Law Review (2010), pp. 169‑170, and cf. pp. 150‑152.

                     254




7 CIJ1077.indb 504                                                                                           18/04/16 08:54

                     254 application of genocide convention (diss. op. cançado trindade)

                     State concerned, even more so when they find themselves in situations of
                     utter vulnerability, if not defencelessness. The life and integrity of the
                     population prevail over contentions of State sovereignty, particularly in
                     the face of misuses of this latter.
                        146. History has unfortunately shown that genocide has been commit-
                     ted in furtherance of State policies. Making the application of the Geno-
                     cide Convention to States parties an almost impossible task, would render
                     the Convention meaningless. It would also create a situation where cer-
                     tain State egregious criminal acts amounting to genocide would go
                     unpunished — even more so in the current absence of a convention on
                     crimes against humanity. Genocide is indeed an egregious crime commit-
                     ted — more often 121 than one would naively assume — under the direc-
                     tion or the benign complicity of the sovereign State and its apparatus.

                       147. The repeated mass murders and atrocities, with the extermination
                     of segments of the population, pursuing pre‑conceived plans and policies,
                     coldly calculated, have counted on the apparatus of the State public
                     power, with its bureaucracy, with its so‑called material and human
                     “resources”. Historiography shows that the successive genocides and
                         121 Cf., in general, inter alia, e.g., Y. Ternon, Guerres et génocides au XXe siècle, Paris,

                     Ed. Odile Jacob, 2007, pp. 9‑379 ; B. Bruneteau, Le siècle des génocides, Paris, Armand
                     Colin, 2004, pp. 5‑233 ; B. A. Valentino, Final Solutions — Mass Killing and Genocide
                     in the Twentieth Century, Ithaca/London, Cornell University Press, 2004, pp. 1‑309 ;
                     G. Bensoussan, Europe — Une passion génocidaire, Paris, Ed. Mille et Une Nuits, 2006,
                     pp. 7‑460 ; S. Totten, W. S. Parsons and I. W. Charny (eds.), Century of Genocide —
                     Eyewitness Accounts and Critical Views, N.Y./London, Garland Publ., 1997, pp. 3‑466 ;
                     B. Kiernan, Blood and Soil — A World History of Genocide and Extermination from Sparta
                     to Darfur, New Haven/London, Yale University Press, 2007, pp. 1‑697 ; R. Gellately
                     and B. Kiernan (eds.), The Specter of Genocide — Mass Murder in Historical Perspec‑
                     tive, Cambridge University Press, 2010 [repr.], pp. 3‑380 ; D. Olusoga and C. W. Erichsen,
                     The Kaiser’s Holocaust — Germany’s Forgotten Genocide, London, Faber & Faber,
                     2011, pp. 1‑379 ; J.‑B. Racine, Le génocide des Arméniens — Origine et permanence du
                     crime contre l’humanité, Paris, Dalloz, 2006, pp. 61‑102 ; R. G. Suny, F. M. Göçek and
                     N. M. Naimark (eds.), A Question of Genocide, Oxford University Press, 2013, pp. 3‑414 ;
                     G. Chaliand and Y. Ternon, 1915, le génocide des Arméniens, Brussels, Ed. Complexe,
                     2006 (reed.), pp. 3‑199 ; I. Chang, The Rape of Nanking — The Forgotten Holocaust of
                     World War II, London, Penguin Books, 1997, pp. 14‑220 ; N. M. Naimark, Stalin’s Geno‑
                     cides, Princeton/N.J., Princeton University Press, 2012 [repr.], pp. 1‑154 ; E. Kogon, L’Etat
                     SS — Le système des camps de concentration allemands [1947], [Paris,] Ed. Jeune Parque,
                     1993, pp. 7‑447 ; L. Rees, El Holocausto Asiático, Barcelona, Crítica Ed., 2009, pp. 13‑212 ;
                     B. Kiernan, Le génocide au Cambodge (1975‑1979), Paris, Gallimard, 1998, pp. 7‑702 ;
                     B. Allen, Rape Warfare — The Hidden Genocide in Bosnia‑Herzegovina and Croatia,
                     Minneapolis/London, University of Minnesota Press, 1996, pp. 1‑162 ; G. Prunier, Africa’s
                     World War — Congo, the Rwandan Genocide, and the Making of a Continental Catastrophe,
                     Oxford University Press, 2010, pp. 1‑468 ; K. Moghalu, Rwanda’s Genocide — The Poli‑
                     tics of Global Justice, N.Y., Palgrave, 2005, pp. 1‑236 ; J.‑P. Chrétien and M. Kabanda,
                     Rwanda — Racisme et génocide — l’idéologie hamitique, Paris, Ed. Belin, 2013, pp. 7‑361 ;
                     S. Leydesdorff, Surviving the Bosnian Genocide — The Women of Srebrenica Speak, Bloom-
                     ington/Indianapolis, Indiana University Press, 2011, pp. 1‑229 ; M. W. Daly, Darfur’s
                     Sorrow — A History of Destruction and Genocide, Cambridge University Press, 2007,
                     pp. 1‑316.

                     255




7 CIJ1077.indb 506                                                                                                      18/04/16 08:54

                     255 application of genocide convention (diss. op. cançado trindade)

                     atrocities over the twentieth century have in effect been committed pursu-
                     ant to a plan, have been organized and executed as a State policy, by
                     those who held power, with the use of euphemistic language in the pro-
                     cess of dehumanization of the victims 122.
                        148. Widespread and systematic patterns of destruction have been car-
                     ried out amidst ideological propaganda, without any moral assessment,
                     blurring the sheer brutality and any responsibility, and erasing any guilty
                     feeling. All was lost in the organic and totalitarian entity. Those mass
                     murders have often been committed without any reparation to the next of
                     kin of the fatal victims 123. Furthermore, not all such mass atrocities have
                     been taken before international tribunals. As to the ones that have been,
                     in an international adjudication of a case concerning the application of
                     the Convention against Genocide, making the elements of genocide too
                     difficult to determine, would maintain the shadow of impunity, and create
                     a situation of lawlessness, contrary to the object and purpose of that Con-
                     vention.



                              IX. Widespread and Systematic Pattern of Destruction :
                                           Fact‑Finding and Case Law

                        149. May I turn now to the fact-finding that was undertaken, and the
                     reports that were prepared, at the time those grave breaches of human
                     rights and international humanitarian law were being committed, conform-
                     ing a systematic practice of destruction. I refer to the fact-finding and
                     Reports prepared by the Special Rapporteur of the (former) UN Com-
                     mission on Human Rights (1992‑1993), as well as the fact-finding and
                     reports prepared by the UN Security Council’s Commission of Experts
                     (1993‑1994). I shall seek to detect their elements which bear relevance for
                     the consideration of the cas d’espèce.



                        122 Cf. further, Part XIII of the present dissenting opinion, infra.
                        123 E. Staub, The Roots of Evil — The Origins of Genocide and Other Group Violence,
                     Cambridge University Press, 2005 [reimpr.], pp. 7‑8, 10, 19, 24, 29, 107, 109, 119, 121‑123,
                     129, 142, 151, 183‑187, 221, 225, 227 and 264 ; D. Muchnik and A. Garvie, El Derrumbe
                     del Humanismo — Guerra, Maldad y Violencia en los Tiempos Modernos, Buenos Aires/
                     Barcelona, Edhasa, 2007, pp. 36‑37, 116, 128, 135‑136, 142, 246 and 250. And cf. also,
                     in general, inter alia, e.g., V. Klemperer, LTI — A Linguagem do Terceiro Reich, Rio de
                     Janeiro, Contraponto Ed., 2009, pp. 11‑424 ; D. J. Goldhagen, Worse than War — Geno‑
                     cide, Eliminationism, and the Ongoing Assault on Humanity, London, Abacus, 2012 [reed.],
                     pp. 6‑564 ; J. Sémelin, Purificar e Destruir — Usos Políticos dos Massacres e dos Genocí‑
                     dios, Rio de Janeiro, DIFEL, 2009, pp. 19‑532 ; M. Kullashi, Effacer l’autre — Identités
                     culturelles et identités politiques dans les Balkans, Paris, L’Harmattan, 2005, pp. 7‑246 ;
                     S. Matton, Srebrenica — Un génocide annoncé, Paris, Flammarion, 2005, pp. 21‑420 ;
                     P. Mojzes, Balkan Genocides — Holocaust and Ethnic Cleansing in the Twentieth Century,
                     Lanham, Rowman & Littlefield Publs., 2011, pp. 34‑229.

                     256




7 CIJ1077.indb 508                                                                                                  18/04/16 08:54

                     256 application of genocide convention (diss. op. cançado trindade)

                     1. United Nations (Former Commission on Human Rights) Fact‑Finding
                           Reports on Systematic Pattern of Destruction (1992‑1993)
                        150. There are passages in the “Reports on the Situation of Human
                     Rights in the Territory of the former Yugoslavia”, of the Special
                     Rapporteur of the (former) UN Commission on Human Rights
                     ­
                     (Mr. Tadeusz Mazowiecki), which pertain to alleged crimes committed
                     against Croat populations and by the Serb official or paramilitary enti-
                     ties. There are reported facts that assist in evidencing a systematic pattern
                     of destruction during the armed attacks in Croatia in particular. The
                     Report of 28 August 1992 124, for example, referred to the shops and busi-
                     nesses of ethnic Croats that were burned and looted (para. 12).
                        151. Other forms of intimidation, it continued, involved shooting at
                     the houses of other ethnic groups and throwing explosives at them
                     (Report of 28 August 1992, para. 13). Attacks on churches and mosques
                     were part of the campaign of intimidation (ibid., para. 16). Another tactic
                     included “the shelling of population centres and the cutting off of supplies
                     of food and other essential goods” (ibid., para. 16). Cultural centres were
                     also targeted, and snipers shot “innocent civilians” ; any movement “out
                     of doors” was “hazardous” (ibid., paras. 17‑18).


                        152. Detention of civilians was intended to put pressure on them to
                     leave the territory (ibid., para. 23). That Report also referred to the exis-
                     tence of detention facilities containing between 10 to 100 prisoners in
                     Croatia, and which were “under the control of the Government as well as
                     territories under the control of ethnic Serbs” (ibid., para. 34). It added
                     that the situation in which prisoners lived (including poor nutrition, over-
                     crowding and poor conditions of detention) was a real threat to their
                     lives, and, in effect, prisoners have died of torture and mistreatment in
                     Croatia (ibid., para. 39). The aforementioned Report further referred to
                     the massive disappearances that occurred in territories under the control
                     of ethnic Serbs ; in particular, 3,000 disappearances were reported follow-
                     ing the fall of Vukovar, with people allegedly detained in camps before
                     disappearing (ibid., para. 41).


                        153. The subsequent Report of 27 October 1992 125 expressed concern
                     as to the need to investigate further the existence of mass graves in Vuk-
                     ovar and surrounding areas (para. 18). Generally speaking, this Report
                     stressed much more on Bosnia and Herzegovina than on Croatia. The
                     following Report, of 17 November 1992 126, addressed the facts occurred
                     in the United Nations Protected Areas (UNPAs). The Special Rappor-

                       124 UN doc. E/CN.4/1992/S‑1/9.
                       125 UN doc. E/CN.4/1992/S‑1/10.
                       126 UN doc. A/47/666/S/24809.



                     257




7 CIJ1077.indb 510                                                                                   18/04/16 08:54

                     257 application of genocide convention (diss. op. cançado trindade)

                     teur stated that in the Krajina parts of UNPA Sector South, murders,
                     robberies, looting “and other forms of criminal violence often related to
                     ethnic cleansing” took place (para. 78). People were only allowed to flee
                     upon relinquishment of their properties. As to UNPA Sector East, ethnic
                     cleansing was undertaken by Serbian militias and local Serbian authori-
                     ties, and people were subjected to extremely violent intimidation
                     (para. 83). Furthermore, Catholic churches were destroyed (para. 84).


                       154. Moreover, that Report expressed concern with the disappearance
                     of 2,000 to 3,000 people, following the fall of Vukovar in 1991 ; it referred
                     to the potential mass grave in Ovčara close to Vukovar. On the site of the
                     potential mass grave referred to, four bodies were found, but there might
                     have been many more bodies, including some of the 175 Croatian patients
                     who were evacuated from the Vukovar hospital and then disappeared ;
                     there might have been eight other mass graves in the area (para. 86).

                        155. Last but not least, the Report of 17 November 1992 stated, in its
                     conclusions, that “the continuation of ethnic cleansing is a deliberate
                     effort to create a fait accompli in flagrant disregard of international com-
                     mitments entered into by those who carry out and benefit from ethnic
                     cleansing” (para. 135). It is worth noticing that the Report referred to all
                     those identified elements of extreme violence as a “policy” (para. 135).

                        156. The subsequent Report of 10 February 1993 127 likewise referred
                     to an ethnic cleansing policy undertaken by local Serbian authorities and
                     paramilitaries still taking place in some UNPAs, as disclosed by the con-
                     stant harassment towards the non‑Serbs who refused to flee, the destruc-
                     tion of churches and houses (para. 141). The following Report, of
                     17 November 1993 128, asserted that the organized massive ethnic cleans-
                     ing of the Croats from the Republic of Krajina then became a “fait
                     accompli” (para. 144), and crimes committed against Croats would gener-
                     ally fall into impunity (para. 145). In UNPA Sector South and the Pink
                     Zones, there were only 1,161 Croats left (whereas there were 44,000 of
                     them in the area in 1991. Killings, looting and confiscation of farm equip-
                     ment were reported. Moreover, the same Report gave account of disap-
                     pearances and killings that had been occurring in UNPA Sector North
                     (paras. 151‑152).


                       157. As to UNPA Sector East, the census of 1991 and 1993 evidenced
                     that the Croat population in the area had dropped from 46 per cent to
                     6 per cent, while the Serb population arose from 36 per cent to approxi-
                     mately 73 per cent (para. 157). Intimidation acts and crimes were often

                       127   UN doc. E/CN.4/1993/50.
                       128   UN doc. E/CN.4/1994/47.

                     258




7 CIJ1077.indb 512                                                                                   18/04/16 08:54

                     258 application of genocide convention (diss. op. cançado trindade)

                     directed at minorities, including killings, robbery and looting, forced
                     recruitment in the armed forces, beatings, among others (para. 158). Fur-
                     thermore, the Report of 17 November 1993 expressed concerns about dis-
                     crimination against Croats when it comes to medical treatments and food
                     distribution (para. 159). And the Report then referred to the “deliberate
                     and systematic shelling of civilian objects in Croatian towns and villages”
                     (para. 161).


                       158. The Report added that, according to Croatian sources, between
                     April 1992 and July 1993, “Serbian shelling” caused “187 civilian deaths
                     and 628 civilian injuries”, and, between 1991 and April 1993, an esti-
                     mated total of 210,000 buildings outside the UNPAs were either seriously
                     damaged or destroyed, primarily as a result of shelling (para. 161). Parts
                     of the Dalmatian coast areas
                           “have sustained several hundred impacts. There have been numerous
                           civilian deaths and injuries and extensive damage to civilian objects
                           including schools, hospitals and refugee camps, as well as houses and
                           apartments” (para. 162).

                     There were cases of civilian objects, hospitals and refugee camps, seem-
                     ingly “not situated in the proximity of a military object”, which were nev-
                     ertheless “deliberately shelled from Serbian positions within visual range
                     of the targets” (para. 163). The Special Rapporteur received accounts of
                     Croatian forces having also become engaged in “deliberate shelling of
                     civilian areas” (para. 164). Violence breeds violence.


                           2. United Nations (Security Council’s Commission of Experts)
                                    Fact‑Finding Reports on Systematic Pattern
                                            of Destruction (1993‑1994)
                        159. The Commission established by the UN Security Council resolu-
                     tion 780 (1992), of 6 October 1992, started in early November 1992 its
                     fact‑finding work on the international crimes perpetrated in the war in
                     Croatia. By the time it concluded its work, by the end of May 1994, the
                     Commission of Experts had issued four reports, namely : “Interim
                     Report” (of 10 February 1993), “Report of a Mass Grave Near Vukovar”
                     (of 10 January 1993), “Second Interim Report” (of 6 October 1993), and
                     “Final Report” (of 27 May 1994). Each of them, and in particular the last
                     one, contains accounts of the grave breaches of international humanitar-
                     ian law, international human rights law, international refugee law and
                     international criminal law, committed during the war in Croatia. It is
                     thus important to review the results of the fact‑finding work of the Com-
                     mission of Experts.


                     259




7 CIJ1077.indb 514                                                                                 18/04/16 08:54

                     259 application of genocide convention (diss. op. cançado trindade)

                     (a) Interim Report (of 10 February 1993)
                        160. In his presentation of the first Interim Report of the Commission of
                     Experts established by the Security Council, the (then) UN Secretary‑­
                     General (B. Boutros‑Ghali) deemed it fit to stress that, already in that
                     first Report, the Commission had already established that :

                                “Grave breaches and other violations of international humanitar-
                              ian law have been committed, including wilful killing, ‘ethnic cleans-
                              ing’ and mass killings, torture, rape, pillage and destruction of civilian
                              property, destruction of cultural and religious property and arbitrary
                              arrests.” 129
                        161. In effect, in its aforementioned “Interim Report”, the Commis-
                     sion of Experts, bearing in mind the relevant conventional basis for its
                     fact‑finding 130, observed that “ethnic cleansing”, a “relatively new”
                     expression, is “contrary to international law” (para. 55). And it added :


                                 “Based on the many reports describing the policy and practices
                              conducted in the former Yugoslavia, ‘ethnic cleansing’ has been car-
                              ried out by means of murder, torture, arbitrary arrest and detention,
                              extrajudicial executions, rape and sexual assault, confinement of civil-
                              ian population in ghetto areas, forcible removal, displacement and
                              deportation of civilian population, deliberate military attacks or
                              threats of attacks on civilians and civilian areas, and wanton destruc-
                              tion of property. Those practices constitute crimes against humanity
                              and can be assimilated to specific war crimes. Furthermore, such acts
                              could also fall within the meaning of the Genocide Convention.”
                              (“First Interim Report”, para. 56.)

                     The Commission of Experts then reported on “widespread and systematic
                     rape and other forms of sexual assault” throughout the various phases of
                     the armed conflicts (ibid., para. 58), as well as on mass executions, disap-
                     pearances and mass graves during the war in Croatia (ibid., paras. 62‑63).
                     


                        129 UN doc. S/25274, of 10 February 1993, p. 1.
                        130 The 1949 Geneva Conventions of International Humanitarian Law (for “grave
                     breaches”) and Additional Protocol I, the 1907 Hague Convention respecting the Laws
                     and Customs of War on Land and Its Annex : Regulations concerning the Laws and
                     Customs of War on Land ; the 1948 Convention on the Prevention and Punishment of the
                     Crime of Genocide ; the 1954 Hague Convention for the Protection of Cultural Property
                     in the Event of Armed Conflict ; and the 1980 Convention on Prohibitions or Restrictions
                     on the Use of Certain Conventional Weapons which May Be Deemed to Be Excessively
                     Injurious or to Have Indiscriminate Effects (paras. 37, 39 and 47).

                     260




7 CIJ1077.indb 516                                                                                              18/04/16 08:54

                     260 application of genocide convention (diss. op. cançado trindade)

                     (b) Report of a mass grave near Vukovar (of 10 January 1993)
                        162. The next Report of the Commission of Experts focused specifi-
                     cally on the mass grave near Vukovar. A mass execution took place at the
                     gravesite, and “the executioners sought to bury their victims secretly” ;
                     the grave contained some 200 bodies (item I). The mass grave was discov-
                     ered by members of the UNPROFOR Civilian Police (UNCIVPOL) and
                     an international forensic team, in an area south-east of the farming vil-
                     lage of Ovčara, near Vukovar. The Commission of Experts reported that
                     “[t]he discovery of the Ovčara site is consistent with witness testimony of
                     the disappearance of about 200 patients and medical staff members from
                     the Vukovar Hospital during the evacuation of Croatian patients from
                     that facility on 20 November 1991” (item II).

                        163. JNA soldiers and Serbian paramilitaries loaded a truck with
                     groups of 20 men, beating them, and driving them away (to execution) ; at
                     “intervals of about 15 to 20 minutes, the truck returned empty and
                     another group was loaded onto it” (item II). A mass execution took place,
                     and the mortal remains (of some 200 bodies) were then put in a clandes-
                     tine mass grave. The Commission of Experts reiterated that “[t]he remote
                     location of the grave suggests that the executioners intended to bury their
                     victims secretly” (item III).


                     (c) Second Interim Report (of 6 October 1993)
                        164. In its following Report (UN doc. S/26545), the Commission of
                     Experts again dwelt upon the mass execution at the grave site in Ovčara
                     (para. 78). Besides mass killings, in its fact‑finding missions, it found
                     widespread violations of human rights in detention centres 131, including
                     torture, beatings, and other forms of physical and psychological mistreat-
                     ment (“Second Interim Report”, paras. 84‑85). Furthermore, there was
                     an “overall pattern” of rapes (330 reported cases), suggesting a “system-
                     atic rape policy” ; among the factors pointing in this direction, the Com-
                     mission of Experts proceeded,


                             “is the coincidence in time between military action designed to dis-
                             place civilian populations and widespread rape of the same popula-
                             tions. Group involvement of the members of the same military units
                             in rape suggests command responsibility by commission or omission ;
                             in this respect, the manner in which this type of rape was conducted
                             in multiple locations and within a fairly close period of time (mostly
                             between May and December 1992) is also a significant factor. Another
                             factor in this connection is the contemporaneous existence of other
                       131   There were 353 reported detention centres (para. 35).

                     261




7 CIJ1077.indb 518                                                                                    18/04/16 08:54

                     261 application of genocide convention (diss. op. cançado trindade)

                             violations of international humanitarian law in a given region occur-
                             ring simultaneously in prison camps, in the battlefield and in the civil-
                             ian regions of occupied areas.” (Second Interim Report, para. 69.)

                        165. The general framework was one of destruction, with findings of
                     mass killings (in the Vukovar area), brutal mistreatment of prisoners, sys-
                     tematic sexual assaults, “ethnic cleansing”, and destruction of property
                     (ibid., paras. 9‑10). There were thousands of “incidents of victimization”
                     (ibid., para. 29), mostly against the civilian population (kidnapping or
                     hostage‑taking, forced eviction, imprisonment, rapes, torture, killings)
                     (ibid., paras. 32 and 35). In the Vukovar area, there was abduction of
                     civilians and personnel (some 200 persons) from the Vukovar Hospital,
                     followed by their execution and burial in a mass grave at Ovčara (ibid.,
                     paras. 35 and 37). More than a war, it was an onslaught.



                     (d) Final Report (of 27 May 1994)
                        166. The “Final Report” of the Commission of Experts gives a detailed
                     account of the findings of the horrifying atrocities perpetrated against the
                     targeted victims. In its presentation of the “Final Report”, the (then)
                     UN Secretary‑General (B. Boutros‑Ghali) drew attention to the “reported
                     grave breaches” of international humanitarian law, committed “on a
                     large scale”, and “brutal and ferocious in their execution”. He further
                     drew attention to the Commission’s “substantive findings on alleged
                     crimes of ‘ethnic cleansing’, genocide and other massive violations of
                     elementary dictates of humanity” 132. As to “ethnic cleansing” and rape
                     and sexual assault, he added that they have been carried out “so system-
                     atically that they strongly appear to be the product of a policy”, which
                     “may also be inferred from the consistent failure to prevent the commis-
                     sion of such crimes and to prosecute and punish their perpetrators” 133.


                        167. Throughout its “Final Report”, the Commission of Experts
                     stressed its findings of grave breaches of international humanitarian
                     law 134, mainly in Croatia and Bosnia‑Herzegovina (paras. 45, 231, 253
                     and 311). It was attentive to detect the systematicity of victimization, dis-
                     closing a policy of persecution or discrimination (“Final Report”,
                     para. 84). At a certain point, the Commission dwelt upon the Convention
                     against Genocide, adopted — it recalled — for “humanitarian and civiliz-
                     ing purposes”, in order to safeguard the existence itself of certain human

                       132 UN doc. S/1994/674, of 27 May 1994, p. 1.
                       133 Ibid., pp. 1‑2.
                       134 Articles 50, 51, 130 and 147 of the 1949 Geneva Conventions on International

                     Humanitarian Law, and Articles 11 (4) and 85 of the 1977 Additional Protocol I.

                     262




7 CIJ1077.indb 520                                                                                        18/04/16 08:54

                     262 application of genocide convention (diss. op. cançado trindade)

                     groups and to assert basic “principles of humanity” (Final Report,
                     para. 88). The Convention, it added, had a “historical evolutionary
                     nature” (ibid., para. 89).
                        168. In the perpetration of those grave breaches, there was ample use
                     of paramilitaries, and the chain of command was thus blurred (ibid.,
                     paras. 114, 120‑122 and 128), so as intentionally to conceal responsibility
                     (ibid., para. 124). In this way “ethnic cleansing” was conducted (to build
                     the “Greater Serbia”) as a “purposeful policy”, terrorizing the civilian
                     population, in order to remove ethnic or religious groups from certain
                     geographic areas, moved at times by a “sense of revenge” (ibid.,
                     paras. 130‑131). The areas were strategic, “linking Serbia proper with
                     Serb-inhabited areas in Bosnia and Croatia” (ibid., para. 133).


                        169. The acts of violence, to remove the civilian population from those
                     areas, were carried out with “extreme brutality and savagery”, instilling
                     terror, so that the persecuted would flee and never return. They included
                     mass murder, torture and rape, other mistreatment of civilians and pris-
                     oners of war, using of civilians as human shields, indiscriminate killings,
                     forced displacement, destruction of cultural property, attacks on hospi-
                     tals and medical locations, burning and blowing up of houses and destruc-
                     tion of property (ibid., paras. 134‑137).


                        170. The Commission of Experts also found frequency of shelling
                     (ibid., para. 188) and a pattern of “systematic targeting” (ibid., para. 189).
                     Such policy and practices of “ethnic cleansing” were carried out by mem-
                     bers of distinct segments of Serbian society, such as members of the Ser-
                     bian army, militias, special forces, police and individuals (ibid.,
                     paras. 141‑142) 135, as illustrated by the destruction of the city of Vukovar
                     in 1991 (ibid., para. 145). The Commission of Experts also singled out the
                     attack on Dubrovnik, a city with no defence : it pondered that the destruc-
                     tion of cultural property therein could not at all be justified as a “military
                     necessity” (ibid., paras. 289 and 293‑294). The battle of Dubrovnik was
                     criminal (ibid., para. 297) ; there was a deliberate attack on civilians and
                     cultural property (ibid., paras. 299‑300).

                       171. The Commission of Experts then turned to the concentration camps :
                     the living conditions in those camps were “appalling”, with executions en
                     masse, rapes, torture, killings, beatings and deportations (ibid., paras. 169‑171).
                     Concentration camps were the scene of “the worst inhumane acts”, commit-
                     ted by guards, police, special forces and others (ibid., para. 223). Those

                        135 This generated further violence, the Commission of Experts added, and Croatian

                     forces also engaged in such practices, though the Croatian authorities deplored them, indi-
                     cating that they were not part of a governmental policy (para. 147).


                     263




7 CIJ1077.indb 522                                                                                                 18/04/16 08:54

                     263 application of genocide convention (diss. op. cançado trindade)

                     atrocities were accompanied by “purposeful humiliation and degradation”,
                     a “common feature in almost all camps” (Final Report, paras. 229‑230 (d)).
                     

                        172. Men of “military age”, between the ages of 16 (or younger)
                     and 60, were separated from older men, women and children, and trans-
                     ferred to heavily guarded larger camps, where killings and brutal torture
                     were committed (ibid., para. 230 (i)). Prisoners in all camps were sub-
                     jected to “mental abuse and humiliation”. There was no hygiene, and
                     soon there were epidemics. Prisoners nearly starved to death ; “[o]ften sick
                     and wounded prisoners” were “buried alive in mass graves along with the
                     corpses of killed prisoners” (ibid., para. 230 (p)).


                        173. The Commission of Experts proceeded, focusing on the practice
                     of rape, which was not often reported for fear of reprisals, lack of confi-
                     dence in justice, and the social stigma attached to it (ibid., paras. 233‑234).
                     The reported cases of rape occurred between the fall of 1991 and the end
                     of 1993, most of them having occurred between April and November 1992
                     (ibid., para. 237). From the reported cases, five patterns of rape emerged,
                     namely : (a) rape as intimidation of the targeted group, involving indi-
                     viduals or small groups (ibid., para. 245) ; (b) rape — sometimes in pub-
                     lic — linked to the fighting in an area, involving individuals or small
                     groups (ibid., para. 246) ; (c) rape in detention camps (after the men were
                     killed), followed at times by the murder of the raped women (ibid.,
                     par. 247) ; (d) rape as terror and humiliation, as part of the policy of
                     “ethnic cleansing”, keeping pregnant women detained until they could no
                     longer have an abortion (ibid., para. 248) ; and (e) rape (in hotels or other
                     facilities) for entertainment of soldiers, more often followed by the mur-
                     der of the raped women (ibid., para. 249).




                        174. Rapes, amidst shame and humiliation, the Commission pro-
                     ceeded, were intended “to displace the targeted group from the region” ;
                     moreover, “[l]arge groups of perpetrators subject[ed] victims to multiple
                     rapes and sexual assault” (ibid., para. 250). They ended up being “com-
                     mitted by all sides to the conflict” (ibid., para. 251) ; the patterns of rape
                     (supra) suggest that “a systematic rape policy existed in certain areas”
                     (ibid., para. 253).


                        175. The Commission concluded that practices of “ethnic cleansing”,
                     with rapes, were systematic, and appeared as a policy (also by omission,
                     ibid., para. 313). Those grave breaches could thus be reasonably inferred
                     from such “consistent and repeated practices” (ibid., para. 314). The

                     264




7 CIJ1077.indb 524                                                                                     18/04/16 08:54

                     264 application of genocide convention (diss. op. cançado trindade)

                     Commission of Experts confessed to have been “shocked” by the high
                     level of victimization and the manner in which these crimes were commit-
                     ted (Final report, para. 319).



                        3. Repercussion of Occurrences in the United Nations Second World
                                       Conference on Human Rights (1993)
                        176. It should not pass unnoticed that the occurrences in the wars in
                     the former Yugoslavia had prompt repercussions at the Second
                     World Conference of Human Rights, held in Vienna in June 1993. Hav-
                     ing participated in all stages of that United Nations World Conference, I
                     remember well that the original intention was not to single out any coun-
                     try, but soon two exceptions were made, so as to address the situation of
                     the affected populations in the ongoing armed conflicts in the former
                     Yugoslavia 136 and in Angola 137.
                        177. The special declarations on the two conflicts were adopted therein,
                     on 24 June 1993. As to the former, the concern it expressed was directed
                     to the occurrences in Bosnia and Herzegovina, and in particular at
                     Goražde. An appeal to the UN Security Council accompanying the spe-
                     cial declaration, referred to the attacks as “genocide”. The declaration
                     referred to that “tragedy”, as “characterized by the naked Serbian aggres-
                     sion, unprecedented violations of human rights and genocide”, being “an
                     affront to the collective conscience of mankind” (third preambular para-
                     graph). And it added that :
                              “The World Conference believes that the practice of ethnic cleansing
                           resulting from Serbian aggression against the Muslim and Croat pop-
                           ulation in the Republic of Bosnia and Herzegovina constitutes geno-
                           cide in violation of the Convention on the Prevention and Punishment
                           of the Crime of Genocide.” 138 (Eighth preambular paragraph.)
                        178. Although the occurrences which attracted the attention of the
                     UN World Conference in 1993 were the ones that were taking place in
                     one particular locality, in the European continent, not so far away from
                     Vienna (mainly in Goražde), they occurred likewise, and were to keep on
                     occurring, in other parts of former Yugoslavia. The atrocities at issue
                     formed part of a widespread and systematic pattern of destruction
                     (cf. Sections VIII‑X, infra). They were committed pursuant to a plan ; the
                     chain of command (the Supreme Defence Council) and the perpetrators
                     were the same, engaging State responsibility.

                        136 “Decision and Special Declaration on Bosnia and Herzegovina”, in Report of the UN

                     Secretary‑General on the Second World Conference on Human Rights (Vienna, 14‑25 June
                     1993), in A/CONF.157/24, Part I, of 13 October 1993, p. 47.
                        137 “Special Declaration on Angola”, in ibid., p. 50.
                        138 “Special Declaration on Bosnia and Herzegovina”, in ibid., pp. 47‑48.



                     265




7 CIJ1077.indb 526                                                                                              18/04/16 08:54

                     265 application of genocide convention (diss. op. cançado trindade)

                       179. The final document adopted by the World Conference — the
                     Vienna Declaration and Programme of Action (1993) — clearly addressed
                     the problem. The Declaration asserted that :
                              “The World Conference on Human Rights expresses its dismay at
                           massive violations of human rights, especially in the form of genocide,
                           ‘ethnic cleansing’, and systematic rape of women in war situations,
                           creating mass exodus of refugees and displaced persons. While
                           strongly condemning such abhorrent practices, it reiterates the call
                           that perpetrators of such crimes be punished and such practices imme-
                           diately stopped.” (Part I, para. 28.)

                     And the Programme of Action, for its part, added that :
                             “The World Conference on Human Rights calls on all States to
                           take immediate measures, individually and collectively, to combat the
                           practice of ethnic cleansing to bring it quickly to an end. Victims of
                           the abhorrent practice of ethnic cleansing are entitled to appropriate
                           and effective remedies.” (Part II, para. 24.)

                        4. Judicial Recognition of the Widespread and/or Systematic Attacks
                                      against the Croat Civilian Population —
                                               Case Law of the ICTY
                        180. On successive occasions in its evolving case law, the ICTY has
                     addressed the atrocities committed during the war in Croatia (1991‑1992),
                     stressing that what occurred was not simply an armed conflict between
                     opposing armed forces, but rather a devastation of villages and mass
                     murder of their populations. References can be made, in this connection,
                     e.g., to the ICTY’s findings in the cases of Babić (2004), Martić (2007)
                     Mrkšić, Radić and Sljivančanin (2007) and Stanišić and Simatović (2013).

                     (a) Babić case (2004)
                        181. Thus, in its Judgment of 29 June 2004 in the Babić case, the ICTY
                     (Trial Chamber) found that the regime 139 that launched the armed attacks
                     within Serbia, committed “the extermination or murder of hundreds of
                     Croat and other non-Serb civilians” (para. 15), and did so “in order to
                     transform that territory into a Serb-dominated State” (paras. 8 and 16).
                     And the ICTY (Trial Chamber) added significantly that :
                              “After the take-over, in co-operation with the local Serb authori-
                           ties, the Serb forces established a regime of persecutions designed to
                           drive the Croat and other non‑Serb civilian populations from these
                           territories. The regime, which was based on political, racial, or reli-

                        139 Together with Serbian forces, including the JNA and TO units from Serbia, in

                     concert with Serbian authorities.

                     266




7 CIJ1077.indb 528                                                                                         18/04/16 08:54

                     266 application of genocide convention (diss. op. cançado trindade)

                           gious grounds, included the extermination or murder of hundreds of
                           Croat and other non‑Serb civilians in Dubića, Cerovljanji, Baćin,
                           Saborsko, Poljanak, Lipovača and the neighbouring hamlets of Ska-
                           brnja, Nadin, and Bruška in Croatia ; the prolonged and routine
                           imprisonment and confinement of several hundred Croat and other
                           non‑Serb civilians in inhumane living conditions in the old hospital
                           and the JNA barracks in Knin, which were used as detention facili-
                           ties ; the deportation or forcible transfer of thousands of Croat and
                           other non‑Serb civilians from the SAO Krajina ; and the deliberate
                           destruction of homes and other public and private property, cultural
                           institutions, historic monuments, and sacred sites of the Croat and
                           other non‑Serb populations in Dubića, Cerovljanji, Baćin, Saborsko,
                           Poljanak, Lipovača and the neighbouring hamlets of Vaganac, Ska-
                           brnja, Nadin and Bruška.” (ICTY, Babić, Judgment of 29 June 2004,
                           para. 15.)
                     And the ICTY (Trial Chamber) then concluded, in the aforementioned
                     Babić case, on the basis of the factual statement and other evidence pre-
                     sented to it, that the execution (of the JCE) at issue “entailed a wide-
                     spread or systematic attack directed against a civilian population” and
                     “was carried out with discriminatory intent, on political, racial, or reli-
                     gious grounds” (ibid., para. 35).

                     (b) Martić case (2007)
                        182. Likewise, in the Martić case, the ICTY (Trial Chamber), in its
                     Judgment of 12 June 2007, found that there had been a “widespread and
                     systematic attack”(para. 352) against the Croat population, committed
                     by the JNA, TO, Serbian police and Serbian paramilitaries, acting in con-
                     cert ; that attack involved “the commission of widespread and grave
                     crimes” (para. 443), with “the goal of creating an ethnically Serb State”
                     (para. 342). In its assessment, “[t]here is evidence of Croats being killed
                     in 1991, having their property stolen, having their houses burned, that
                     Croat villages and towns were destroyed, including churches and religious
                     buildings, and that Croats were arbitrarily dismissed from their jobs”
                     (ICTY, Martić, Judgment of 12 June 2007, para. 324). The attacks con-
                     tinued in 1992 140.

                        183. The ICTY (Trial Chamber) further found that “numerous attacks
                     were carried out on Croat majority villages by the JNA acting in co-oper-
                     ation with the TO and the Milicija Krajine” (ibid., para. 344), and that
                     “[t]hese attacks followed a generally similar pattern, which involved the
                     killing and removal of the Croat population” (ibid., para. 443). More-
                     over, it added, hundreds of Croat civilians were imprisoned and subjected
                        140 It proceeded that “[d]uring 1992 on the territory of the RSK, there was a continu-

                     ation of incidents of killings, harassment, robbery, beatings, burning of houses, theft, and
                     destruction of churches carried out against the non‑Serb population” (ibid., para. 327).

                     267




7 CIJ1077.indb 530                                                                                                  18/04/16 08:54

                     267 application of genocide convention (diss. op. cançado trindade)

                     to “severe mistreatment” (ICTY, Martić, Judgment of 12 June 2007,
                     para. 349). It further determined that “widespread crimes of violence and
                     intimidation and crimes against private and public property were perpe-
                     trated against the Croat population, including in detention facilities run
                     by MUP forces of the SAO Krajina and the JNA” (ibid., para. 443).


                        184. By the end of the summer of 1991, it added, “the JNA became an
                     active participant in Croatia on the side of the SAO Krajina” (ibid.,
                     para. 330). The ICTY (Trial Chamber) also referred to the persecution,
                     forced displacement, deportation and forcible transfer of the Croat popu-
                     lation (civilians), and “further evidence that in 1991 Croats were killed by
                     Serb forces in various locations in the SAO Krajina” (ibid., para. 426).
                     There was, in sum,
                           “evidence of a generally similar pattern to the attacks. The area or
                           village in question would be shelled, after which ground units would
                           enter. After the fighting had subsided, acts of killing and violence
                           would be committed by the forces against the civilian non‑Serb pop-
                           ulation who had not managed to flee during the attack. Houses,
                           churches and property would be destroyed in order to prevent their
                           return and widespread looting would be carried out. (. . .) Moreover,
                           members of the non‑Serb population would be rounded up and taken
                           away to detention facilities (. . .)” (Ibid., para. 427.)
                        185. Moreover, the ICTY (Trial Chamber) referred to the co-opera-
                     tion and assistance with Serbia on the part of Milan Martić (third Presi-
                     dent of the so‑called “RSK”) ; in this respect, the Trial Chamber stated
                     that, “[t]hroughout 1992, 1993 and 1994, the RSK leadership, including
                     Milan Martić, requested financial, logistical and military support from
                     Serbia on numerous occasions, including directly from Slobodan
                     Milošević” (ibid., para. 159). And, as to the political objective of the Serb
                     leadership, the ICTY (Trial Chamber) stated that :
                              “[T]he President of Serbia, Slobodan Milošević, (. . .) covertly
                           intended the creation of a Serb state. Milan Babić testified that Slo-
                           bodan Milošević intended the creation of such a Serb State through
                           the establishment of paramilitary forces and the provocation of inci-
                           dents in order to allow for JNA intervention, initially with the aim to
                           separate the warring parties but subsequently in order to secure ter-
                           ritories envisaged to be part of a future Serb state.” (Ibid., para. 329.)
                        186. The ICTY (Trial Chamber) added that, as to the period 1991‑1995,
                     it had been furnished with “a substantial amount of evidence of massive and
                     widespread acts of violence and intimidation committed against the non-
                     Serb population (. . .)” (ibid., para. 430). It found inter alia that there had
                     occurred widespread and systematic attacks “directed against the Croat and
                     other non‑Serb civilian population” in Croatia in the period 1991‑1995, not-
                     withstanding the presence of Croat forces in some areas (ibid., paras. 349‑352).

                     268




7 CIJ1077.indb 532                                                                                      18/04/16 08:54

                     268 application of genocide convention (diss. op. cançado trindade)

                     (c) Mrkšić, Radić and Sljivančanin case (2007)
                       187. In the case of Mrkšić, Radić and Sljivančanin, the ICTY (Trial
                     Chamber) made important findings (Judgment of 27 September 2007) as
                     to the “complete command and full control” exercised by the JNA over
                     the TOs and Serb paramilitaries, in “all military operations” (para. 89).
                     In addressing the “devastation brought on Vukovar over the prolonged
                     military engagement in 1991” (ICTY, Mrkšić, Radić and Sljivančanin,
                     Judgment of 27 September 2007, para. 8), the ICTY (Trial Chamber)
                     described, inter alia, how
                             “in the evening and night hours of 20‑21 November 1991 the prison-
                             ers of war were taken in groups of 10 to 20 from the hangar at Ovčara
                             to the site where earlier that afternoon a large hole had been dug.
                             There, members of Vukovar TO and paramilitary soldiers executed
                             at least 194 of them. The killings started after 21:00 hours and con-
                             tinued until well after midnight. The bodies were buried in the mass
                             grave and remained undiscovered until several years later.” (Ibid.,
                             para. 252.)
                        188. In the aforementioned Judgment in the case of Mrkšić, Radić and
                     Sljivančanin, the ICTY (Trial Chamber) again made important findings on
                     the widespread and systematic attack directed against the civilian population
                     in Vukovar. It stated, e.g., that, from 23 August 1991 to 18 November 1991,
                             “the town of Vukovar and its surroundings were increasingly subjected
                             to shelling and other fire : it came to be almost on a daily basis. The
                             damage to the city of Vukovar was devastating. (. . .) A large Serb
                             force comprising mainly well armed and equipped troops were involved
                             in far greater numbers than the Croat forces. In essence, the city of
                             Vukovar was encircled and under siege from Serb forces, including air
                             and naval forces, until the Croat forces capitulated on 18 Novem-
                             ber 1991. By the beginning of November virtually none of the houses
                             along the road from Vukovar to Mitnica were left standing above the
                             cellar. The supply of essential services to the whole of Vukovar was
                             disrupted. Electricity and water supplies and the sewage system all
                             failed. The damage to civilian property was extensive. By 18 Novem-
                             ber 1991, the city had been more or less totally destroyed. It was abso-
                             lutely devastated. Those still living in the city had been forced to take
                             shelter in cellars, shelters and the like.” 141 (Ibid., para. 465.)

                       141   In its aforementioned Judgment, the ICTY (Trial Chamber) proceeded that
                             “the Vukovar hospital, schools, public buildings, offices, wells, the water and elec-
                             tricity supply and roads were severely damaged during the conflict. All buildings
                             were shelled, including the hospital, schools and kindergartens. Many wells were
                             also targeted and destroyed. Most of the wells in Vukovar were privately owned, so
                             houses with a water supply were among the first to be destroyed. From September
                             to November 1991 there was no drinking water available, except from the remaining
                             wells.” (Ibid., para. 466.)

                     269




7 CIJ1077.indb 534                                                                                                   18/04/16 08:54

                     269 application of genocide convention (diss. op. cançado trindade)

                       189. The ICTY (Trial Chamber) then stated, in the same Judgment of
                     27 September 2007 in the Mrkšić, Radić and Sljivančanin case, that :
                              “The battle for Vukovar caused a large number of casualties, both
                           dead and wounded, combatants and civilians. There can be no exact
                           number for the wounded treated in Vukovar by Croat services,
                           because the extremely difficult and improvised treatment facilities did
                           not allow the luxury of thorough records. There is no overall evidence
                           of the Serb forces’ casualties. What remained of Vukovar hospital,
                           together with a secondary nursing facility in a nearby cellar of a ware-
                           house, dealt with most of the wounded, but there were other facilities
                           in the Vukovar area. (. . .) Civilians, including women and children
                           were amongst the wounded. While precise statistics were not main-
                           tained in the circumstances, the Chamber accepts as a reliable esti-
                           mate that the casualties were 60‑75 per cent civilian. A report (. . .)
                           on 25 October 1991 from the medical director of the hospital noted
                           that 1250 wounded had been admitted since 25 August with a further
                           300 dead on arrival.” (ICTY, Mrkšić, Radić and Sljivančanin, 27 Sep-
                           tember 2007, para. 468.)


                       190. And the ICTY (Trial Chamber) significantly added that :
                              “There can be no question that the Serb forces were, in part, directing
                           their attack on Vukovar (. . .). [T]he Serb attack was also consciously
                           and deliberately directed against the city of Vukovar itself and its hapless
                           civilian population, trapped as they were by the Serb military blockade
                           of Vukovar and its surroundings and forced to seek what shelter they
                           could in the basements and other underground structures that survived
                           the ongoing bombardments and assaults. What occurred was not, in the
                           finding of the Chamber, merely an armed conflict between a military force
                           and an opposing force in the course of which civilians became casualties
                           and some property was damaged. The events, when viewed overall, disclose
                           an attack by comparatively massive Serb forces, well armed, equipped and
                           organized, which slowly and systematically destroyed a city and its civilian
                           and military occupants to the point where there was a complete surrender
                           of those that remained. While the view is advanced before the Chamber
                           that the Serb forces were merely liberating besieged and wronged Serb
                           citizens who were victims of Croatian oppressiveness and discrimina-
                           tion, this is a significant distortion of the true position as revealed by
                           the evidence, when reviewed impartially.” (Ibid., para. 470.) 142

                     (d) Stanišić and Simatović case (2013)
                       191. Subsequently, in its Judgment of 30 May 2013 in the Stanišić and
                        142 [Emphasis added.] And cf., furthermore, Part X (1) of the present dissenting

                     opinion, infra.

                     270




7 CIJ1077.indb 536                                                                                         18/04/16 08:54

                     270 application of genocide convention (diss. op. cançado trindade)

                     Simatović case, the ICTY (Trial Chamber) found that, from April 1991 to
                     April 1992, between 80,000 and 100,000 Croat and other non‑Serb civil-
                     ians fled the SAO Krajina, as a result of the situation then prevailing in
                     that region,
                           “which was created by a combination of : the attacks on villages and
                           towns with substantial or completely Croat populations ; the killings,
                           use as human shields, detention, beatings, forced labour, sexual abuse
                           and other forms of harassment (including coercive measures) of Croat
                           persons ; and the looting and destruction of property. These actions
                           were committed by the local Serb authorities and the members and
                           units of the JNA (including JNA reservists), the SAO Krajina TO,
                           the SAO Krajina Police (including Milan Martić), and Serb paramil-
                           itary units, as well as local Serbs as set out in the Trial Chamber’s
                           findings.” (ICTY, Stanišić and Simatović, Judgment of 30 May 2013,
                           para. 404, and cf. para. 997.)
                       192. The ICTY (Trial Chamber) stressed that “[h]arassment and intim-
                     idation” of the Croat population were carried out “on a large scale” :

                              “Croats were killed in 1991, their property was stolen, their houses
                           were burned, Croat villages and towns were destroyed, including
                           churches and religious buildings and Croats were arbitrarily dismissed
                           from their jobs. During 1992 (. . .) there was a continuation in inci-
                           dents of killings, harassment, robbery, beatings, burning of houses,
                           theft and destruction of churches carried out against the non‑Serb
                           population. Throughout 1993 there were further reports of killings,
                           intimidation and theft.” (Ibid., para. 153.)

                       193. There were also cases of deportation and forcible transfer of
                     groups of persons (ibid., paras. 996‑1054) ; the ICTY (Trial Chamber) fur-
                     ther found that Serb forces “committed deportation and forcible transfer
                     of many thousands of Croats” ; in such incidents “people were moved
                     against their will or without a genuine choice”, as :
                              “Serb forces created an environment where the victims had no
                           choice but to leave. This included attacks on villages and towns, arbi-
                           trary detention, killings and ill treatment. These conditions prevailed
                           during the days or weeks, and sometimes months, prior to people
                           leaving. The Trial Chamber has also found that the crimes of murder,
                           deportation and forcible transfer constituted underlying acts of per-
                           secution as well.” (Ibid., para. 970.)

                        194. It added that, “the persons targeted were primarily members of
                     the civilian population” (ibid., para. 971). In the ICTY (Trial Chamber)’s
                     view, “the requirements of ‘attack’, ‘widespread’, and ‘civilian popula-
                     tion’ have been met” (ibid.). The crimes were perpetrated in widespread

                     271




7 CIJ1077.indb 538                                                                                   18/04/16 08:54

                     271 application of genocide convention (diss. op. cançado trindade)

                     armed attacks against the non‑Serb civilian population, against unde-
                     fended non‑Serb villages, with systematic executions of non‑Serb civilians
                     and destruction of mosques, churches and homes of non-Serbs and other
                     civilian targets (ICTY, Stanišić and Simatović, Judgment of 30 May 2013,
                     paras. 969‑970). Those attacks, in the ICTY (Trial Chamber)’s finding,
                     were part of a pattern of destruction “against a civilian population” and
                     “the perpetrators knew” that their acts were part of it (ibid., para. 972).
                     In this widespread and systematic pattern of destruction, all such attacks
                     were, as reckoned in the case law of the ICTY (supra) deliberate, inten-
                     tional.



                          X. Widespread and Systematic Pattern of Destruction :
                        Massive Killings, Torture and Beatings, Systematic Expulsion
                               from Homes and Mass Exodus and Destruction
                                             of Group Culture

                        195. An examination of the factual context, as a whole, of the cas
                     d’espèce, discloses a widespread and systematic pattern of destruction,
                     carried out in the villages brought to the attention of the Court in the
                     course of the present proceedings. Such a pattern of destruction, as it will
                     be shown next, encompassed massive killings, torture and beatings, sys-
                     tematic expulsion from homes and mass exodus, and destruction of group
                     culture. After reviewing and assessing the occurrence of those crimes, I
                     shall move on to other manifestations 143 of the widespread and system-
                     atic pattern of destruction in the attacked villages in Croatia.



                                1. Indiscriminate Attacks against the Civilian Population
                        196. In the factual context of the present case of the Application of the
                     Convention against Genocide (Croatia v. Serbia), the question whether
                     the population attacked was either civilian in its entirety or predomi-
                     nantly civilian, does not raise any jurisdictional issue, as crimes of geno-
                     cide can be committed against any individual, whether civilian or
                     combatant. In distinct contexts, the ICTY (Trial Chambers), faced with
                     the jurisdictional requirements also of crimes against humanity and war
                     crimes, has clarified the meaning to be attached to “civilian population” :
                     in all instances, it has adopted a wide definition of what constitutes a
                     civilian population, including, inter alia, individuals who performed acts
                     of resistance 144.

                        143 Parts XI, XII and XIII of the present dissenting opinion, infra.
                        144 For example, in the Tadić case (Judgment of 7 May 1997), the ICTY (Trial Chamber)
                     held, as to the targeted civilian population, that “[t]he presence of certain non-civilians in

                     272




7 CIJ1077.indb 540                                                                                                    18/04/16 08:54

                     272 application of genocide convention (diss. op. cançado trindade)

                        197. Moreover, in the cas d’espèce, the presence of Croatian armed
                     forces and formations should not be used to distort the reality. The events
                     that took place in Vukovar illustrate what was probably the case in other
                     municipalities attacked in Croatia. As the ICTY (Trial Chamber) stated in
                     case Mrkšić, Radić and Sljivančanin (“Vukovar Hospital”, Judgment of
                     27 September 2007), there was a “gross disparity between the numbers of
                     the Serb and Croatian forces” engaged in the battle for Vukovar (ICTY,
                     Mrkšić, Radić and Sljivančanin, Judgment of 27 September 2007, para. 470).
                        198. The attack of “massive Serb forces”, facing a “comparatively
                     small and very poorly armed and organized Croatian forces”, and bring-
                     ing “devastation on Vukovar and its surroundings” — added the ICTY —
                     was “consciously and deliberately directed against the city of Vukovar
                     itself and its hapless civilian population (. . .) forced to seek what shelter
                     they could in the basements and other underground structures that sur-
                     vived the ongoing bombardments and assaults” (ibid., para. 470).

                        199. I have already referred, in the present dissenting opinion, to the
                     ICTY’s finding of the widespread and systematic attacks by Serb forces
                     against the Croat civilian population 145. In addition to the passages already
                     quoted from the ICTY Judgment of 27 September 2007 (Trial Chamber) in
                     the Mrkšić, Radić and Sljivančanin case, may I here recall that, in that same
                     Judgment, the ICTY (Trial Chamber) proceeded that “[t]he terrible fate
                     that befell the city and the people of Vukovar was but one part of a much
                     more widespread action against the non‑Serb peoples of Croatia and the
                     areas of Croatia in which they were substantial majorities” (ibid., para. 471).
                        200. The ICTY (Trial Chamber) added that, in its view, “the overall
                     effect of the evidence is to demonstrate that the city and civilian popula-
                     tion of and around Vukovar were being punished, and terribly so”, for

                     their midst does not change the character of the population” (para. 638). It reiterated this
                     point in the case Kunarac, Kovać and Vuković (Judgment of 22 February 2001, para. 425).
                     In the case Blaškić (Judgment of 3 March 2000), it again held that the presence of indi-
                     viduals bearing arms in a resistance movement did not change the character of the civilian
                     population (paras. 213‑214). In the case Kordić and Cerkez (Judgment of 26 February
                     2001), it singled out the consistent adoption, by ICTY Trial Chambers, of “a wide defini-
                     tion of what constitutes a civilian population” (para. 180). In the case Martić (Judgment
                     of 12 June 2007), the ICTY (Trial Chamber I), keeping in mind the size of the attacked
                     civilian population, found that “the presence of Croatian armed forces and formations
                     in the Skabrnja and Saborsko areas does not affect the civilian character of the attacked
                     population” (para. 350). This was confirmed by the ICTY Appeals Chamber (Judgment of
                     8 October 2008) in the same case Martić (para. 317). In the case Popović et alii (Judgment
                     of 10 June 2010), the ICTY (Trial Chamber II) held that the term “civilian population”
                     is to be “interpreted broadly”, referring to a population that is “predominantly civilian in
                     nature”, even if there are “members of armed resistance groups” (para. 1591). Again in the
                     recent case Stanišić and Zupljanin (Judgment of 27 March 2013), it pointed out that “the
                     presence within the civilian population of individuals who do not come within the defini-
                     tion of civilians does not deprive the population of its civilian character” (para. 26) ; it
                     again upheld the test of the “predominantly civilian nature” of the population (para. 26). It
                     pursued the same approach in the case Limaj, Bala and Musliu (Judgment of 30 November
                     2005, para. 186), and in the case Brđanin (Judgment of 1 September 2004, para. 134).
                         145 Cf. Part IX (4) of the present dissenting opinion, supra.



                     273




7 CIJ1077.indb 542                                                                                                   18/04/16 08:54

                     273 application of genocide convention (diss. op. cançado trindade)

                     not having accepted “the Serb controlled federal government in Bel-
                     grade”, and for Croatia’s declaration of independence (ICTY, Mrkšić,
                     Radić and Sljivančanin, Judgment of 27 September 2007, para. 471). The
                     ICTY (Trial Chamber) further stated that, what occurred,
                             “was not, in the finding of the Chamber, merely an armed conflict
                             between a military force and an opposing force in the course of which
                             civilians became casualties and some property was damaged. The
                             events, when viewed overall, disclose an attack by comparatively mas-
                             sive Serb forces, well armed, equipped and organized, which slowly
                             and systematically destroyed a city and its civilian and military occu-
                             pants to the point where there was a complete surrender of those that
                             remained. While the view is advanced before the Chamber that the
                             Serb forces were merely liberating besieged and wronged Serb citizens
                             who were victims of Croatian oppressiveness and discrimination, this
                             is a significant distortion of the true position as revealed by the evi-
                             dence, when reviewed impartially.” (Ibid., paras. 470‑471.)
                       201. The ICTY (Trial Chamber) found, in the case of Mrkšić, Radić
                     and Sljivančanin (“Vukovar Hospital”), that what happened
                             “was in fact, not only a military operation against the Croat forces in
                             and around Vukovar, but also a widespread and systematic attack by the
                             JNA and other Serb forces directed against the Croat and other non‑Serb
                             civilian population in the wider Vukovar area. The extensive damage to
                             civilian property and civilian infrastructure, the number of civilians killed
                             or wounded during the military operations and the high number of civilians
                             displaced or forced to flee clearly indicate that the attack was carried out
                             in an indiscriminate way, contrary to international law. It was an unlaw-
                             ful attack. Indeed it was also directed in part deliberately against the
                             civilian population. The widespread nature of the attack is indicated by
                             the number of villages in the immediate area around Vukovar which
                             were damaged or destroyed and the geographical spread of these vil-
                             lages, as well as by the damage to the city of Vukovar itself. The sys-
                             tematic character of the attack is also evidenced by the JNA’s approach
                             to the taking of each village or town and the damage done therein and
                             the forced displacement of those villagers fortunate enough to survive
                             the taking of their respective villages.” (Ibid., para. 472.) 146
                        202. In effect, in the adjudication of distinct cases pertaining to the war
                     in Croatia, the ICTY has found a widespread and systematic pattern of
                     extreme violence, victimizing the civilian population. The dossier of the
                     present case of the Application of the Convention against Genocide con-
                     tains elements revealing that pattern ; planned and premeditated. The
                     extreme violence went far beyond establishing military and administrative
                     hegemony : it involved massive killings, brutal torturing and beatings of
                     Croatian civilians, and the removal by force of the remaining ones from
                       146   Emphasis added.

                     274




7 CIJ1077.indb 544                                                                                           18/04/16 08:54

                     274 application of genocide convention (diss. op. cançado trindade)

                     their villages. They were forced to sign documents attesting their “volun-
                     tary” consent that all their property should be left to the “SAO Krajina”.
                     Moreover, Serbian artillery was used to destroy all traces of Croatian
                     architecture, culture and religion 147.

                        203. Such indiscriminate attacks against the civilian population in Croa-
                     tia formed a pattern of extreme violence and destruction, as follows :
                     (a) firstly, prior to the occupation of a village, the JNA would send an
                     ultimatum to the Croatian inhabitants to lay down their weapons, or else
                     face the village levelled to the ground ; at the same time, promises were made
                     that the Croatian civilians would not be harmed if they did not offer armed
                     resistance ; (b) secondly, the JNA would then engage in artillery attack, fol-
                     lowed by its infantry of the JNA entering the village together with Serb
                     paramilitary groups ; (c) thirdly, they would then, after capturing the vil-
                     lage, embark on a campaign of terror, making it physically or psychologi-
                     cally impossible for the surviving Croatians to continue living there.
                        204. Even where there was not a complete destruction of the village,
                     as, for example, in Poljanak, serious crimes were committed in that vil-
                     lage, as the ICTY recognized in the Martić case. Yet, those serious crimes
                     have not been extensively depicted in the present Judgment, neither in
                     respect of Poljanak, nor of other villages. As to Poljanak, there were also
                     accounts of killings ; for example, B. V. testified that his family was killed
                     and he was heavily beaten, that Chetniks searched houses in the village
                     and set them on fire, and captured people, and he also witnessed kill-
                     ings 148. Another witness, M. V., found two victims dead, with their heads
                      smashed and the brains scattered around 149.
                        205. Similarly to Saborsko, it is significant to note that Serbia acknowl-
                     edged that the ICTY (Trial Chamber) in the Martić case “confirmed the
                     killings in Poljanak and its hamlet Vuković” 150. There were also accounts
                     of houses having been burned in Poljanak. M. L. testified that prisoners
                     were locked in a room in the camp Manjača, where “they did not get
                     anything to eat or drink for four or five days, while being interrogated
                     over and over, and were beaten and molested” 151. B. V. testified that
                      Chetniks searched houses in Poljanak, set them on fire and captured
                     ­people 152.

                                                 2. Massive Killings
                        206. At the final stage of the attacks by the Serb armed forces, when a
                     village was captured, a campaign of terror was launched, followed by

                        147 Application instituting proceedings, para. 34, and Memorial of Croatia,

                     paras. 4.8‑4.9.
                        148 Memorial of Croatia, Annex 387.
                        149 Ibid., Annex 388.
                        150 Counter-Memorial of Serbia, para. 861.
                        151 Memorial of Croatia, Annex 385.
                        152 Ibid., Annex 387.



                     275




7 CIJ1077.indb 546                                                                                    18/04/16 08:54

                     275 application of genocide convention (diss. op. cançado trindade)

                     mass and non-selective executions of Croatian civilians. The smaller
                     remainder of the Croat population was subjected to variants of martial
                     law, imprisonment, forced exile or deportation to camps ; in some villages
                     they were forced to display white ribbons, on their sleeves, as armbands,
                     or white sheets attached to the doors of their houses 153. During the occu-
                     pation, many Croatians fled to the neighbouring towns, not yet captured,
                     and some were killed in ambushes by Serb paramilitary units on the way.
                     

                       207. In its 2007 Judgment in the Application of the Convention against
                     Genocide (Bosnia and Herzegovina v. Serbia and Montenegro), the Inter-
                     national Court of Justice observed, as to the verification of a systematic
                     pattern of destruction, that :
                                 “[I]t is not necessary to examine every single incident reported by
                              the Applicant, nor is it necessary to make an exhaustive list of the
                              allegations ; the Court finds it sufficient to examine those facts that
                              would illuminate the question of intent, or illustrate the claim by the
                              Applicant of a pattern of acts committed against members of the
                              group, such as to lead to an inference from such pattern of the exist-
                              ence of a specific intent (dolus specialis).” (Para. 242.)

                        208. Bearing in mind this consideration by the Court, I do not pur-
                     port, nor is it necessary, in this dissenting opinion, to proceed to an in-
                     depth analysis of individual crimes, as this is not an international criminal
                     court. More important to me is the verification of a widespread and sys-
                     tematic pattern of destruction disclosed by those crimes, all over the vil-
                     lages that were attacked, as brought to the attention of the Court.
                     Numerous crimes — revealing such pattern of destruction — have been
                     described by witnesses, and others have been determined by the ICTY
                     itself, as indicated throughout the present dissenting opinion.
                        209. In effect, the dossier of the cas d’espèce indicates that criminal acts
                     were committed in the various regions occupied by the Serbian forces. In
                     the region of Eastern Slavonia, for example, the following villages are
                     mentioned : Tenja, Dalj, Berak, Bogdanovci, Sarengrad, Ilok, Tompo-
                     jevci, Bapska, Tovarnik, Sotin, Lovas, Tordinci and Vukovar 154. The
                     wrongful acts evidencing the systematic pattern of destruction which
                     occurred in Eastern Slavonia spread to the other regions of Western Sla-
                     vonia, Banovina, Kordun, Lika and Dalmatia 155.
                        210. The first villages and civilian populations to be attacked were those
                     of Dalj, Erdut and Aljmaš, at the beginning of August 1991. Between 28 Sep-

                        153 Cf. Section XIII, infra, of the present dissenting opinion.
                        154 Cf. Memorial of Croatia, paras. 4.20‑4.30, 4.31‑4.37, 4.38‑4.46, 4.47‑4.55, 4.56‑4.61,
                     4.62‑4.72, 4.73‑4.80, 4.81‑4.93, 4.94‑4.106, 4.107‑4.115, 4.116‑4.132, 4.133‑4.138, and
                     4.139‑4.190, respectively.
                        155 Cf. ibid., paras. 5.3‑5.64, 5.65‑5.122, 5.123‑5.186, and 5.187‑5.241, respectively.



                     276




7 CIJ1077.indb 548                                                                                                   18/04/16 08:54

                     276 application of genocide convention (diss. op. cançado trindade)

                     tember 1991 and 17 October 1991, the villages of Sotin, Ilok, Sarengrad,
                     Lovas, Bapska and Tovarnik were captured by the JNA and Serb para-
                     military groups. Killings were committed in pursuance of a systematic pat-
                     tern of brutality, including the perpetration of massacres of entire families,
                     or random murders to force Croats to flee 156; the campaign culminated in
                     the massacre at Vukovar (after 18 November 1991) 157.

                        211. Several mass graves were discovered (e.g., in the regions of Bano-
                     vina, and Kordun and Lika), with little or no indication of who the vic-
                     tims were, or where they were originally from. Such mass graves were
                     found out in the municipalities of Tenja, Dalj, Ilok, Sotin, Lovas,
                     Tordinci, Ovčara, Vukovar, Pakrac, Lađevac and Skabrnja 158. Croatia
                     pointed out that, by the time of the filing of its Memorial (March 2001),
                     61 mass graves had been found in Eastern Slavonia. Many of the mass
                     graves, which then appeared were used as temporary burial sites only ; the
                     JNA often dug up the bodies and moved them to other parts of the occu-
                     pied territory or of Serbia 159.
                        212. For its part, Serbia challenged the evidence presented by Croa-
                     tia 160; it contended that the killing of Croats by Serbian forces was not
                     intended to destroy that group, and, accordingly, did not amount to
                     genocide ; on the other hand, it added, the killing of Serbs by Croatian
                     forces was committed, in its view, with the intent to destroy the group as
                     such 161. Croatia replied that Serbia did not dispute that Croats were sub-
                     jected to torture and to serious bodily and mental harm, on a systematic
                     basis 162. Serbia, for its part, did not dispute that serious bodily and men-
                     tal harm was committed by Serbian forces against Croats during the war
                     in Croatia between 1991 and 1995, but it further submitted that serious
                     bodily and mental harm was also committed against Serbs by the Croa-
                     tian forces 163.

                        213. A Book of Evidence included by Croatia in the dossier of the pres-
                     ent case, titled Mass Killing and Genocide in Croatia 1991/92 164, identifies
                     four phases in the war in Croatia, from the perspective of “civilian casual-
                     ties and the destruction of Croatian villages and towns”, namely :
                                 “In the first phase (July‑August 1991), the Serbian paramilitary
                              troops armed by JNA had the predominant role. With the aid of JNA

                        156 Cf. Memorial of Croatia., Chapter 4.
                        157 Cf. ibid., para. 4.19.
                        158 Ibid., paras. 4.29, 4.35, 4.72, 4.107, 4.116, 4.138, 4.178, 4.188, 5.27, 5.77, 5.137,
                     5.146, and 5.226, respectively.
                        159 Cf. ibid., para. 4.07.
                        160 Cf. Counter-Memorial of Serbia, paras. 660 and 663.
                        161 Cf. ibid., para. 48.
                        162 Cf. Reply of Croatia, para. 9.47.
                        163 Cf. Counter-Memorial of Serbia, para. 81.
                        164 Mass Killing and Genocide in Croatia 1991/92 : A Book of Evidence, Zagreb, Ministry

                     of Health of Croatia, 1992, pp. 1‑207.

                     277




7 CIJ1077.indb 550                                                                                                  18/04/16 08:54

                     277 application of genocide convention (diss. op. cançado trindade)

                           they attacked completely unarmed Croatian villages, especially in the
                           area of Banija and in the surrounding of Knin. At that time JNA still
                           pretended to be creating buffer‑zones between the ‘two sides in con-
                           flict’. However, the examples of Dalj, Kraljevčani, Dragotinci and
                           Kijevo clearly show the active role of JNA using tanks and air force
                           to destroy residential buildings regardless of the fact that there were
                           no Croatian Police (MUP) or National Guard forces (ZNG). In the
                           second phase of the war (September 1991), JNA undertook the con-
                              quest of larger areas in Croatia, and it conquered Kostajnica, Dubica,
                              Petrinja, Drniš, Jasenovac, Okučani and Stara Gradiška. This is the
                           phase when the Croatian army did not have adequate heavy artillery
                           so that it could not even neutralize the aggressor. This resulted in
                           a number of Croatian defeats, having as a consequence masses of
                           refugees and displaced persons from the areas of Banija, Dalmacija
                           and partly Slavonia. The following third phase, took place during
                           October‑November 1991, when JNA waged intensive total war
                           using air force, heavy artillery and armoured units on the line of the
                           Greater Serbia border Virovitica‑Karlovac‑Karlobag. Established
                           front‑line made possible the stabilization of defence. Still, heavy
                           ­artillery of JNA produced immense destruction of Croatian cities,
                            including the cities at the seaside which were sealed off. In this period
                            important Croatian cities, e.g., Vukovar, Slunj, Dubrovnik, were
                            ­surrounded and suffered great damages or total destruction. (. . .) The
                             last, fourth phase of the war, begins after the ceasefire of 3 January
                             1992. During April 1992 a dramatic escalation of artillery attacks
                             occurred on a number of civilian targets, especially on Osijek,
                             ­Vinkovci, Slavonski Brod, Zupanja, Karlovac, Zadar, Gospić and
                              Nova Gradiška. This phase especially threatened the civilians, unpre-
                              pared for artillery attacks. A new wave of refugees started as well.
                              The endangered population still remains on the occupied territories.
                              They were being forced away from their homes before the UN forces
                              arrive.” 165




                       214. The document singles out, in the first phase of the onslaught, the
                     destruction of homes, forcing the victims to flee, or else to face death or
                     brutalities. The unarmed residents of the villages attacked were forcefully
                     displaced, and their homes were destroyed or plundered ; they moved to
                     more central and safer regions of Croatia. In the second phase, the JNA
                     army itself launched fierce armed attacks, with artillery and fighter jets,

                        165 Mass Killing and Genocide in Croatia 1991/92 : A Book of Evidence, Zagreb, Ministry

                     of Health of Croatia, pp. 1 and 4.

                     278




7 CIJ1077.indb 552                                                                                                18/04/16 08:54

                     278 application of genocide convention (diss. op. cançado trindade)

                     against numerous villages and towns (e.g., Vukovar, Osijek, Vinkovci,
                     Sisak, Karlovac, Pakrac, Lipik, Gospić, Otočac, Zadar, Sibenik,
                     Dubrovnik, Petrinja, Nova Gradiška or Novska), with mass killings of
                     civilians. The document adds that :
                              “Many women, children and elderly lost their lives in this manner,
                           as thousands of private residences and public buildings were totally
                           destroyed. Civilians died in their own homes, in schools, kindergar-
                           tens, churches, hospitals, on their farms, while walking in the streets,
                           riding bicycles or driving their cars. In short, no one was safe any-
                           where and there was literally no place to take refuge from the bomb-
                           ing and shelling.” 166

                        215. Systematic destruction of homes by close‑range fire occurred
                     extensively in, e.g., Vukovar, Osijek, Petrinja, Vinkovci and Gospić,
                     among others. After the firing, by tanks, of private residences, “first at the
                     upper floors, then at the ground floor (. . .), hand grenades were thrown
                     in the basement in which the owners or residents ha[d] sought refuge” 167.
                     Many of the mortal remains were left where they had fallen, and after
                     some time could no longer be recovered (particularly in the regions of
                     Banija, Kordun, Lika and Eastern Slavonia, as well as the hinterland of
                     Zadar and Sibenik and Dubrovnik). Massacres of civilians occurred (e.g.,
                     in Voćin and Hum near Podravska Slatina, Obrovac, Benkovac, Knin,
                     Skabrnja and Nadin), as “part of a planned genocide”, in the occupied
                     territories 168.

                        216. The “major cause” of civilian casualties — including children,
                     women and the elderly — was “the indiscriminate and extensive artillery
                     shelling of strictly civilian targets” 169. There were also the “missing per-
                     sons”, — some 8,000‑12,000 persons, according to the study. The Inter-
                     national Committee of the Red Cross (ICRC) became involved in their
                     search. There was, furthermore, the systematic destruction of “schools,
                     hospitals, monuments, libraries and above all the Catholic churches, a
                     favourite target of the JNA artillery” 170. Libraries, for example, were
                     destroyed all over — for the sake of destruction — during the former
                     Yugoslavia wars, — not only in the attacks in Croatia, but also in those
                     in Bosnia‑Herzegovina and in Kosovo 171, to the detriment of the popula-
                     tions concerned.

                        166 Mass Killing and Genocide in Croatia 1991/92 : A Book of Evidence, Zagreb, Ministry

                     of Health of Croatia, 1992, p. 4.
                        167 Ibid., p. 7.
                        168 Ibid., p. 6.
                        169 Ibid., p. 6.
                        170 Ibid., p. 7.
                        171 For an account, cf., inter alia, e.g., L. X. Polastron, Livros em Chamas — A História

                     da Destruição sem Fim das Bibliotecas [Livres en feu], Rio de Janeiro, J. Olympio Edit.,
                     2013, pp. 236‑238.

                     279




7 CIJ1077.indb 554                                                                                                  18/04/16 08:54

                     279 application of genocide convention (diss. op. cançado trindade)

                                                   3. Torture and Beatings
                       217. The dossier of the present case concerning the Application of the
                     Convention against Genocide contains numerous accounts of torture and
                     beatings of members of the civilian population, by the time the military
                     offensive was launched by the respondent State, and even before that.
                     The Applicant’s Memorial, in particular, is permeated with such accounts.
                     There were reported cases of forced labour and torture and beatings (in
                     Dalj, Berak, Bagejci, Bapska, Lovas, Tordinci, Vukovar, Vaganac,
                     Kijevo, Vujići, Tovarnik, Knin) 172; of extreme violence and psychological
                     torture (in Sotin, Josevica, Lipovača, Sarengrad) 173; of abduction and
                     enforced disappearance (in Pakrac) 174; of the use of civilians as “human
                     shields” to “protect” Serb armed forces (in Bapska and Cetekovac) 175,
                     among other atrocities (in Kusonje, Podravska Slatina, Kraljevčani,
                     Tovarnik, Joševica) 176.
                       218. Furthermore, in Poljanak, torture and beatings were likewise
                     reported. According to M. L., during Easter 1991, Chetnik groups
                     ambushed the workers of the Ministry of the Interior, and there was an
                     armed clash where people were killed. The witness testified that prisoners
                     were locked in a room in the camp “Manjača, where they did not get
                     anything to eat or drink for four or five days, while being interrogated
                     over and over and [they] were beaten and molested” 177. B. V. testified
                     that his family members were killed and he was heavily beaten 178.

                       219. Beatings occurred in various ways, including with bats, wire,
                     boots, chains, sticks and other objects 179. On several occasions, torture
                     and humiliation were followed by the murders of the victims (in Bogdan-
                     ovci, Sarengrad, Tovarnik, Voćin) 180. There were cases of suicides among
                     Croats 181. Croatia dwells upon a systematic pattern of destruction of the
                     targeted victims, within which occurred physical and psychological tor-
                     ture and beatings, in various ways.
                       220. Serbia, for its part, in particular in its Rejoinder, acknowledged
                     that many atrocities were committed against Croats during the con-


                        172 Cf. Memorial of Croatia, paras. 4.34‑4.35, 4.38, 4.40, 4.85, 4.88‑4.90, 4.124,

                     4.135‑4.136, 4.168‑4.169, 5.175, 5.212, and CR 2014/10, of 6 March 2014, paras. 20 and 27,
                     respectively.
                        173 Cf. Memorial of Croatia, paras. 4.111, 4.50, 5.88 and 5.143, respectively.
                        174 Cf. ibid., para. 5.16, and CR 2014/10, of 6 March 2014, para. 17.
                        175 Cf. ibid., paras. 4.85 and 5.43, respectively.
                        176 Cf. ibid., paras. 5.27, 5.30, 5.98, 4.100, and CR 2014/10, of 6 March 2014, p. 25,

                     respectively.
                        177 Ibid., Annex 385.
                        178 Ibid., Annex 387.
                        179 Cf., e.g., CR 2014/10, of 6 March 2014, pp. 24‑25.
                        180 Memorial of Croatia, paras. 4.47‑4.55, 4.56‑4.59, 4.101, and CR 2014/10, of 6 March

                     2014, p. 17, respectively.
                        181 Cf. CR 2014/10, of 6 March 2014, p. 25.



                     280




7 CIJ1077.indb 556                                                                                                18/04/16 08:54

                     280 application of genocide convention (diss. op. cançado trindade)

                     flicts 182, but it challenged the trustworthiness of evidence and documents
                     presented by the applicant State, and in particular the reliability of wit-
                     nesses statements. In Serbia’s view, the tragic events described by the
                     applicant State do not establish genocidal intent and specific intent to
                     destroy ; they establish, at most, it adds, that war crimes and crimes
                     against humanity were committed, but not genocide 183.
                        221. Turning its attention to Vukovar, in the region of Eastern Slavo-
                     nia, Croatia contended that, after the fall of Vukovar, high‑ranking JNA
                     officers aided and abetted the large-scale torture and murder of prison-
                     ers 184, such as those at Velepromet 185. According to the Applicant, in
                     Vukovar and other towns or villages, Croat civilians, often elderly people,
                     unable or unwilling to flee, were subjected to extreme brutality, were tor-
                     tured and killed by JNA soldiers, TOs and paramilitaries 186. In the Appli-
                     cant’s view, those atrocities were committed with the intent to destroy the
                     Croat population in the targeted regions 187.

                        222. Croatia further asserted that, in Vukovar, Serbian forces carried
                     out a sustained campaign of bombing and shelling ; brutal killings and
                     torture ; systematic expulsion ; and denial of food, water, electricity, sani-
                     tation and medical treatment. It adds that the Serb forces established tor-
                     ture camps to where Croats were taken 188; Velepromet and Ovčara.
                     According to the Applicant, the Serb forces had the opportunity to dis-
                     place and not to destroy the surviving Vukovar Croats, but they were,
                     instead, repeatedly tortured and executed 189.

                        223. In the Martić case, the ICTY (Trial Chamber I) found (Judgment
                     of 12 June 2007) that, in their attacks on Croat villages in the SAO Kra-
                     jina, the Serbian armed forces left the villagers with “no choice but to
                     flee”, and those who stayed behind were promptly beaten and killed
                     (ICTY, Martić, Judgment of 12 June 2007, para. 349). The attacked vil-
                     lages included Potkonije, Vrpolje, Glina, Kijevo, Drniš, Hrvatska Kosta-
                     jnica, Cerovljani, Hrvatska Dubica, Baćin, Saborsko, Poljanak, Lipovača,
                     Skabrnja, Nadin and Bruška ; “grave discriminatory measures were taken
                     against the Croat population” there (ibid.).
                     
                        224. By and large, the ICTY (Trial Chamber I) proceeded in the Martić
                     case, there was a “widespread and systematic attack directed against the
                     Croat and other non‑Serb civilian population”, both in Croatia and in
                        182 Cf., e.g., CR 2014/13, of 10 March 2014, paras. 3‑5 ; and Rejoinder of Serbia,

                     paras. 349, 360, 367-368, 381, 384 and 386.
                        183 Cf. Rejoinder of Serbia, paras. 349, 360, 367-368, 381, 384 and 386 ; and CR 2014/13,

                     of 10 March 2014, paras. 3‑5.
                        184 CR 2014/5, of 3 March 2014, p. 43.
                        185 CR 2014/6, of 4 March 2014, p. 41.
                        186 Ibid., p. 45.
                        187 Ibid.
                        188 CR 2014/8, of 5 March 2014, pp. 29, 31 and 35.
                        189 Ibid., p. 39.



                     281




7 CIJ1077.indb 558                                                                                                  18/04/16 08:54

                     281 application of genocide convention (diss. op. cançado trindade)

                     Bosnia and Herzegovina (ICTY, Martić, Judgment of 12 June 2007,
                     para. 352). The crimes of torture, and cruel and inhuman treatment,
                     “were carried out with intent to discriminate on the basis of ethnicity”
                     (ibid., paras. 411 and 413). There was a pattern of beatings, mistreatment
                     and torture of detainees (ibid., paras. 414‑416).
                        225. Six years later, in the Stanišić and Simatović case, the ICTY (Trial
                     Chamber I) likewise found (Judgment of 30 May 2013) that there was a
                     “widespread attack” against the same civilian population to which the
                     targeted persons belonged (ICTY, Stanišić and Simatović, Judgment of
                     30 May 2013, paras. 971‑972). The perpetrators’ “discriminatory intent”
                     was clear (ibid., para. 1250). The pattern of extreme violence included
                     arbitrary detention, beatings, sexual assaults, torture, murders, use of
                     derogatory language and insults, deportation and forcible transfer — all
                     on the basis of the ethnicity of the victims (ibid., paras. 970 and 1250). It
                     should be kept in mind — may I add — that the prohibition of torture, in
                     all its forms, is absolute, in any circumstances : it is a prohibition of jus
                     cogens.

                     
                        226. Last but not least, may I here further add that the ICTY (Appeals
                     Chamber), in its recent Judgment (of 11 July 2013) in the Karadžić case,
                     rejected an appeal for acquittal, and reinstated genocide charges against
                     Mr. R. Karadžić, for the brutalities committed against detainees : although
                     the atrocities occurred in Bosnian municipalities, the pattern of destruc-
                     tion was the same as the one that took place in Croatian municipalities,
                     and so were the targeted groups : besides Bosnian Muslims, also Bosnian
                     Croats. As to the conditions of detention, the ICTY (Appeals Chamber)
                     found the occurrences of torture, cruel and inhuman treatment, rape and
                     sexual violence, forced labour, and inhuman living conditions, with “fail-
                     ure to provide adequate accommodation, shelter, food, water, medical
                     care or hygienic facilities” (ICTY, Karadžić, Judgment of 11 July 2013,
                     para. 34). It further noted

                           “evidence on the record indicating that Bosnian Muslim and/or Bos-
                           nian Croat detainees were kicked, and were violently beaten with a
                           range of objects, including, inter alia, rifles and rifle butts, truncheons
                           and batons, sticks and poles, bats, chains, pieces of cable, metal pipes
                           and rods, and pieces of furniture. Detainees were often beaten over
                           the course of several days, for extended periods of time and multiple
                           times a day. Evidence on the record also indicates that in some
                           instances detainees were thrown down flights of stairs, beaten until
                           they lost consciousness, or had their heads hit against walls. These
                           beatings allegedly resulted in serious injuries, including, inter alia, rib
                           fractures, skull fractures, jaw fractures, vertebrae fractures, and con-
                           cussions. Long‑term alleged effects from these beatings included, inter
                           alia, tooth loss, permanent headaches, facial deformities, deformed

                     282




7 CIJ1077.indb 560                                                                                       18/04/16 08:54

                     282 application of genocide convention (diss. op. cançado trindade)

                              fingers, chronic leg pain, and partial paralysis of limbs.” (ICTY,
                              Karadžić, Judgment of 11 July 2013, para. 35.)



                                  4. Systematic Expulsion from Homes and Mass Exodus,
                                            and Destruction of Group Culture
                        227. In addition to mass killings, torture, beatings and other mistreat-
                     ment, unbearable conditions of life were inflicted on the targeted Croat
                     population : there were systematic expulsions from homes, the imposition
                     of subsistence diets and the reduction of essential medical treatment and
                     supplies 190. The targeted segments of the population were required to dis-
                     play signs of their ethnicity, and were denied food, water, electricity and
                     medical treatment. Their movements were restricted, and they were sub-
                     jected to repeated looting and to a regime of random and mass killings
                     (supra), amidst brutalization and extreme violence. Their cultural and
                     religious monuments and the signs of their cultural heritage were
                     destroyed or looted ; the basis of their education was suppressed, so as to
                     be replaced by education as Serbs 191.

                        228. There was expulsion or forced displacement of the Croat popula-
                     tion from the villages of Tenja, Dalj, Berak, Bogdanovci, Sarengrad, Ilok,
                     Tompojevci, Bapska, Tovarnik, Sotin, Lovas, and Tordinci, as well as
                     Pakrac, Uskok, Donji, Gornji Varos and Pivare 192; people were forced to
                     sign statements relinquishing all rights to their property, and to embark
                     on the mass exodus ; those who did not do so were subjected to a brutal
                     regime of extreme violence. Croatia recalled that the ICTY (Trial Cham-
                     ber), in its Judgment (of 2 August 2001) in the Krstić case, found that
                              “where there is physical or biological destruction there are often
                              simultaneous attacks on the cultural and religious property and sym-
                              bols of the targeted group as well, attacks which may legitimately be
                              considered as evidence of an intent to physically destroy the group.
                              In this case [Krstić], the Trial Chamber will thus take into account as
                              evidence of intent to destroy the group the deliberate destruction of
                              mosques and houses belonging to members of the group.” (ICTY,
                              Krstić, Judgment of 2 August 2001, para. 580.)
                        229. The International Court of Justice itself cited this finding in its
                     2007 Judgment (Application of the Convention on the Prevention and Pun‑
                     ishment of the Crime of Genocide (Bosnia and Herzegovina v. Serbia and

                        190 Cf., e.g., Memorial of Croatia, paras. 4.23 and 5.30.
                        191 Cf. ibid., paras. 4.60, 4.128, and 5.181.
                        192 Cf. ibid., paras. 4.30‑4.31, 4.37, 4.46‑4.47, 4.61‑4.64, 4.80, 4.93, 4.105, 4.107,

                     4.132‑4.133, 5.14, 5.49, 5.79, 5.92, 5.93, 5.106, 5.121, 5.140-5.141, 5.146, 5.148, 5.174,
                     5.181, 5.196, 5.202-5.205, 5.210, 5.223 and 5.225.

                     283




7 CIJ1077.indb 562                                                                                                18/04/16 08:54

                     283 application of genocide convention (diss. op. cançado trindade)

                     Montenegro), Judgment, I.C.J. Reports 2007 (I), p. 185, para. 344). It is
                     clear that the destruction of cultural and religious heritage, as occurred in
                     the present case of the Application of the Convention against Genocide,
                     pertaining to the armed attacks in Croatia, can be of significance within
                     the context of the widespread and systematic pattern of destruction, as
                     occurred in the cas d’espèce, opposing Croatia to Serbia. Such destruction
                     of cultural and religious heritage is not to be simply dismissed tout court,
                     as the International Court of Justice has done in the present Judgment
                     (paras. 129, 379, 385‑386). It should have taken into due account the
                     aforementioned pattern of destruction as a whole (encompassing destruc-
                     tion of cultural and religious sites), as properly warned by the ICTY in
                     the Krstić case (supra).
                        230. In the present case, Serbia, for its part, retorted that, for the sys-
                     tematic expulsion of people from homes to fall under Article II (c) of the
                     Genocide Convention, it must be part of a “manifest pattern”, capable of
                     effecting the physical destruction of the group, and not merely its dis-
                     placement elsewhere ; in its view, the Applicant failed to prove that the
                     expulsion of Croats, where it has occurred, was accompanied by the
                     intent to destroy that population 193. In addition, Serbia minimized the
                     relevance of the destruction of cultural and religious objects, saying that,
                     in the drafting history of the Genocide Convention, the inclusion of
                     attacks on cultural and religious objects under the rubric “cultural geno-
                     cide” was discarded in the course of that drafting process 194.

                        231. On this point, may I here observe that, in his Autobiography,
                     Raphael Lemkin, who devoted so much energy to the coming into being
                     of the 1948 Convention against Genocide, warned that genocide has been
                     “an essential part” of world history, it has followed humankind “like a
                     dark shadow from early antiquity to the present” 195. To him, a group can
                     be destroyed as a group even when its members are not all destroyed, but
                     its cultural identity is ; genocide, to Lemkin, means also the destruction of
                     a culture, impoverishing civilization. The destruction of the cultural iden-
                     tity of a group destroys ultimately its “spirit” 196. Lemkin confessed that
                     the idea of “cultural genocide” was “very dear” to him : “It meant the
                     destruction of the cultural pattern of a group, such as language, the tradi-
                     tions, monuments, archives, libraries, and churches. In brief : the shrines
                     of a nation’s soul.” 197

                       232. Lemkin much regretted that there was not support for this idea in
                     the travaux préparatoires of the Genocide Convention, but he kept nour-

                       193  Cf. Counter-Memorial of Serbia, para. 84 ; and Rejoinder of Serbia, para. 333.
                       194  Cf. Rejoinder of Serbia, para. 335.
                        195 R. Lemkin, Totally Unofficial — The Autobiography of Raphael Lemkin (ed.

                     D.‑L. Frieze), New Haven/London, Yale University Press, 2013, pp. 125 and 140.
                        196 Ibid., pp. 131, 138 and 168.
                        197 Ibid., p. 172.



                     284




7 CIJ1077.indb 564                                                                                           18/04/16 08:54

                     284 application of genocide convention (diss. op. cançado trindade)

                     ishing the hope that in the future an Additional Protocol to the Conven-
                     tion, on “cultural genocide”, could be adopted. After all, he added, “the
                     destruction of a group entails the annihilation of its cultural heritage or
                     the interruption of the cultural contributions coming from the group” 198.
                     Lemkin was attentive to the writings of the “founding fathers” of interna-
                     tional law (in the sixteenth and seventeenth centuries), and expressed his
                     admiration in particular to those of Bartolomé de Las Casas (and also of
                     Francisco de Vitoria), for his defence, on the basis of natural law, of the
                     rights of native populations against the abuses and brutalities of colonial-
                     ism in the New World (which Lemkin called “colonial genocide”) 199.

                       233. In this connection (destruction of a group’s cultural heritage), the
                     ICTY (Trial Chamber), in its decision (Review of Indictments, of 11 July
                     1996) in the case Karadžić and Mladić, observed that, in some cases,

                             “humiliation and terror serve to dismember the group. The destruc-
                             tion of mosques or Catholic churches is designed to annihilate the
                             centuries‑long presence of the group or groups ; the destruction of the
                             libraries is intended to annihilate a culture which was enriched through
                             the participation of the various national components of the popula-
                             tion.” (ICTY, Karadžić and Mladić, decision of 11 July 1996, para. 94.)
                             
                     I shall come back to this point subsequently in the present dissenting
                     opinion, when I address the destruction of cultural goods during the
                     bombardments of Dubrovnik (October-December 1991) 200.
                        234. In the already mentioned Stanišić and Simatović case, the ICTY
                     (Trial Chamber I) observed (Judgment of 30 May 2013) that the members
                     of the local civilian population, when not killed, were marginalized, bru-
                     talized and forced to flee, “in order to establish a purely Serb territory”,
                     so that the attacked villages could afterwards “form part of a Greater
                     Serbia” (ICTY, Stanišić and Simatović, Judgment of 30 May 2013,
                     para. 1250). The ICTY (Trial Chamber) recalled “its findings on the
                     actions (including attacks, killings, destruction of houses, arbitrary arrest
                     and detention, torture, harassment, and looting) which occurred in the
                     Saborsko region from June to November 1991” (ibid., para. 264). It
                     upheld the initial “evidence of approximately 20,000 to 25,000 Croats and
                     other non‑Serbs” who were forcefully displaced from the SAO Krajina
                     region by April 1992 (ibid.).
                       198  R. Lemkin, op. cit. supra note 195, pp. 172‑173.
                       199  Cf. A. Dirk Moses, “Raphael Lemkin, Culture, and the Concept of Genocide”,
                     The Oxford Handbook of Genocide Studies (eds. D. Bloxham and A. Dirk Moses), Oxford
                     University Press, 2010, pp. 26‑27 ; and cf. A. A. Cançado Trindade, “Prefacio”, Escuela
                     Ibérica de la Paz (1511‑1694) — La Conciencia Crítica de la Conquista y Colonización de
                     América (eds. P. Calafate and R. E. Mandado Gutiérrez), Santander, Ed. Universidad de
                     Cantabria, 2014, pp. 72‑73 and 98‑99.
                        200 Cf. Part XII (7) of the present dissenting opinion, infra.



                     285




7 CIJ1077.indb 566                                                                                             18/04/16 08:54

                     285 application of genocide convention (diss. op. cançado trindade)

                        235. The ICTY (Trial Chamber) then added, in the aforementioned
                     Stanišić and Simatović case, that the total of those forcefully displaced
                     persons considerably increased until April 1992 ; in its own words,
                     “between 80,000 and 100,000 Croat and other non‑Serb civilians fled the
                     SAO Krajina”, as a result of the situation created and then prevailing in
                     the region, which was a combination of “the attacks on villages and
                     towns with substantial or completely Croat populations ; the killings, use
                     as human shields, detention, beatings, forced labour, sexual abuse and
                     other forms of harassment of Croat persons ; and the looting and destruc-
                     tion of property” (ICTY, Stanišić and Simatović, Judgment of 30 May
                     2013, para. 404, and cf. para. 997) 201.
                        236. Furthermore, in its Judgment of 12 December 2012 in the Tolimir
                     case, the ICTY (Trial Chamber II) drew attention to the need and impor-
                     tance of considering the forcible transfer of segments of the population in
                     connection with other wrongful acts directed against the same targeted
                     groups. It pondered that, proceeding in this way, it becomes clear that the
                     disclosed pattern of destruction — taking all the wrongful acts together —
                     is indicative of an intent to destroy all or part of the forcibly displaced
                     population (ICTY, Tolimir, Judgment of 12 December 2012, paras. 739
                     and 748). 

                                                   5. General Assessment
                        237. The evidence produced before the Court in the present case of the
                     Application of the Convention against Genocide clearly establishes, in my
                     perception, the occurrence of massive killings of targeted members of the
                     Croat civilian population during the armed attacks in Croatia, amidst a
                     systematic pattern of extreme violence, encompassing also torture, arbi-
                     trary detention, beatings, sexual assaults, expulsion from homes and loot-
                     ing, forced displacement and transfer, deportation and humiliation, in the
                     attacked villages. It was not exactly a war, it was a devastating onslaught
                     of civilians. It was not only “a plurality of common crimes” that “cannot,
                     in itself, constitute genocide”, as Counsel for Serbia argued before the
                     Court in the public sitting of 12 March 2014 202; it was rather an onslaught,
                     a plurality of atrocities, which, in itself, by its extreme violence and dev-
                     astation, can disclose the intent to destroy (mens rea of genocide) 203.
                     


                        238. The atrocities were not seldom carried out with the use of deroga-
                     tory language and hate speech. I find it important to stress the circum-
                     stances surrounding the attacked population, which was left in a situation

                       201  And cf. also Part IX (4) (d) of the present dissenting opinion, supra.
                       202  Cf. CR 2014/15, of 12 March 2014, p. 18, para. 22. And cf. also Counter-Memorial
                     of Serbia, para. 54.
                        203 Cf. Part XV of the present dissenting opinion, infra.



                     286




7 CIJ1077.indb 568                                                                                             18/04/16 08:54

                     286 application of genocide convention (diss. op. cançado trindade)

                     of the utmost vulnerability, if not defencelessness ; such situation consti-
                     tutes, in my understanding, an aggravating circumstance. Later on in the
                     present dissenting opinion, I shall return to the consideration of the
                     crimes perpetrated, under the relevant parts of the provisions of Article II
                     of the Convention against Genocide 204.
                        239. Last but not least, may I here add that, in this factual context, the
                     expression “ethnic cleansing” seems to try to hide the extreme cruelty that
                     it enshrines, in referring to the pursuance with the utmost violence of a
                     forced removal of a targeted group from a given territory. I have already
                     referred to the rather surreptitious way whereby “ethnic cleansing” pene-
                     trated legal vocabulary as a breach of international law (I.C.J. Reports
                     2010 (II), p. 543, para. 47) in my separate opinion in the International
                     Court of Justice’s Advisory Opinion on the Accordance with International
                     Law of the Unilateral Declaration of Independence of Kosovo (of
                     22 July 2010).
                        240. It so happens that such coerced or forced removal of a group from
                     a territory, so as to render this latter ethnically “homogeneous”, has not
                     seldom been carried out — as the wars in the former Yugoslavia show —
                     by means of killings, torture and beatings, forced labour, rape and other
                     sexual abuses, expulsion from homes and forced displacement and depor-
                     tation (with mass exodus) and the destruction of cultural and religious
                     sites. Thus, what had initially appeared to have been an intent to expel a
                     group from a territory, may well have become, as extreme violence breeds
                     more and more violence, an intent to destroy the targeted group.

                        241. “Ethnic cleansing” and genocide, rather than excluding each other,
                     appear to be somehow overlapping 205: with the growth of extreme violence,
                     what at first appeared to be “ethnic cleansing” turns out to be genocide :
                     the initial “intent to remove”, degenerates into “intent to destroy”, the
                     targeted group. In such circumstances, there is no sense in trying to cam-
                     ouflage genocide with the use of the expression “ethnic cleansing”. In some
                     circumstances, such an expression may well amount to genocide, as reck-
                     oned by the ECHR in the Jorgić v. Germany case (Judgment of 12 July


                        204  Cf. Part XIII of the present dissenting opinion, infra.
                        205  For a discussion, cf., inter alia, e.g., M. Grmek, M. Gjidara and N. Simac (orgs.), Le
                     nettoyage ethnique — Documents historiques sur une idéologie serbe, Fayard, 2002, pp. 7‑9,
                     26, 31, 33, 38, 212, 286, 293‑294, 311‑312, 324‑325 and 336‑337 ; J. Quigley, The Geno‑
                     cide Convention — An International Law Analysis, Aldershot, Ashgate, 2006, pp. 191‑201 ;
                     N. M. Naimark, Fires of Hatred — Ethnic Cleansing in Twentieth‑Century Europe,
                     Cambridge (Mass.)/London, Harvard University Press, 2001, pp. 156‑157, 164‑165,
                     168‑170, 174 and 183‑184 ; Ph. Spencer, Genocide since 1945, London/N.Y., Routledge,
                     2012, pp. 11‑12, 29 and 85‑86 ; N. Cigar, Genocide in Bosnia — The Policy of “Ethnic
                     Cleansing”, College Station, Texas A & M University Press, 1995, pp. 3‑10, 22‑37, 62‑85
                     and 139‑180 ; B. Lieberman, “‘Ethnic Cleansing’ versus Genocide ?”, The Oxford Handbook
                     of Genocide Studies (eds. D. Bloxham and A. Dirk Moses), Oxford University Press, 2010,
                     pp. 42‑60 ; C. Carmichael, Ethnic Cleansing in the Balkans — Nationalism and the Destruc‑
                     tion of Tradition, London/N.Y., Routledge, 2002, pp. 2, 66, 112‑114.

                     287




7 CIJ1077.indb 570                                                                                                    18/04/16 08:54

                     287 application of genocide convention (diss. op. cançado trindade)

                     2007) 206. The ECHR found it fit to ponder that, although there had been
                     “many authorities” who “had favoured a narrow interpretation of the
                     crime of genocide”, now there are also “several authorities” who have con-
                     strued the crime of genocide in a “wider way” (Jorgić v. Germany, Judg-
                     ment of 12 July 2007, para. 113), as in the Jorgić case itself.


                              XI. Widespread and Systematic Pattern of Destruction :
                                Rape and Other Sexual Violence Crimes Committed
                                            in Distinct Municipalities

                        242. May I now dwell upon the widespread and systematic pattern of
                     destruction, in the form of rapes and other sexual violence crimes, sys-
                     tematically committed in several municipalities, as from the launching of
                     the military campaign waged by Serbia against Croatia. The dossier of
                     the cas d’espèce, concerning the Application of the Convention against
                     Genocide, contains in effect several accounts, presented to the Interna-
                     tional Court of Justice, in the course of both the written and oral phases
                     of the proceedings, of the perpetration of rapes of Croats in a number of
                     municipalities. I shall now dwell upon this particular issue, first address-
                     ing the accounts rendered in the oral proceedings, and then those pre-
                     sented earlier on, in the course of the written phase. The path will then be
                     paved for the presentation of my thoughts on other aspects of those
                     atrocities, likewise deserving of close attention.

                                                1. Accounts of Systematic Rape

                     (a) Croatia’s claims
                        243. In its oral pleadings, Croatia argued that, in their “genocidal cam-
                     paign” of “extreme brutality”, during which “[e]ntire Croat communities
                     were intentionally destroyed”, the JNA and subordinate Serb forces
                     “raped more Croat women than can be known”, and “destroyed over
                     100,000 homes and over 1,400 Catholic buildings and places of worship” ;
                     they sent over 7,700 detained Croats to “detention camps in occupied
                     parts of Croatia, Serbia, and other parts of the former Yugoslavia, and
                     they forcibly deported over 550,000 others” 207. Croatia next presented a
                     narrative of rapes “accompanied by terrible ethnic abuse” that occurred
                     in Berak 208.

                        206 The applicant had alleged that the German courts did not have jurisdiction to

                     convict him of genocide (committed in the villages of Bosnia‑Herzegovina) ; the ECHR
                     found that the applicant’s conviction of genocide by the German courts was not in breach
                     of the European Convention on Human Rights (paras. 113‑116).
                        207   CR 2014/6, of 4 March 2014, p. 45, paras. 11 and 13.
                        208   Ibid., p. 60, para. 22.

                     288




7 CIJ1077.indb 572                                                                                              18/04/16 08:54

                     288 application of genocide convention (diss. op. cançado trindade)

                       244. Croatia then explained that the first phase of that campaign, the
                     artillery attacks, were intended to cause terror and “to compel Croats to
                     abandon their villages” ; yet, “the worst atrocities” were reserved for
                     those who refused, or were unable to flee : they were “killed, tortured,
                     raped and abused by the attacking Serb forces”, with an intent to destroy
                     the Croat population of the region. There was, in Croatia’s perception, “a
                     pattern of attack that was genocidal, in that it intended to destroy a part
                     of the Croat population” 209.

                       245. Occurrences of torture and rape were reported in the villages of
                     Lovas 210, Sotin 211, Bogdanovci — where paramilitaries massacred all or
                     almost all Croats remaining in the village 212 — and Pakrac 213, and across
                     the region of Eastern Slavonia 214. Croatia then focused on the raping and
                     other atrocities which victimized the Croat population of Vukovar 215; it
                     contended that, at Velepromet, women and girls “did not escape brutal
                     rapes” 216, as described in Croatia’s pleadings 217. And it added that,

                              “in the case of Bosnia v. Serbia, this Court distinguished between the
                              destruction of a group on the one hand and its ‘mere dissolution’ on
                              the other. To describe the four phases of events at Vukovar in 1991 —
                              the colossal use of force by overwhelmingly greater Serbian forces to
                              deprive the trapped inhabitants of their basic conditions of life, the
                              killing, raping and dismembering by the advancing forces of those
                              who remained, the staged removal to torture and death camps and
                              the organized mass killing at Velepromet and Ovčara — to describe
                              that as ‘mere dissolution’ of the Vukovar Croats is so to distort lan-
                              guage as to render it meaningless.” 218

                        246. Croatia argued that “[m]ultiple and gang rapes of Croat women
                     were commonplace”, in order to “kill the seed of Croatia”, as the perpe-
                     trators threatened 219; this occurred in Siverić, Lovas, Vukovar, Sotin,
                     Doljani, Bapska and Cakovci, Dalj, Gornji Popovac and Tovarnik,
                     among other villages, at times even in the victims’ homes. Sexual attacks
                        209 CR 2014/8, of 5 March 2014, p. 17, para. 36.
                        210 Cf. ibid., p. 17, para. 36, and cf. CR 2014/10, of 6 March 2014, p. 23, para. 7.
                        211 Cf. CR 2014/8, of 5 March 2014, p. 22, para. 54.
                        212 Cf. ibid., p. 24, paras. 62‑63.
                        213 Cf. CR 2014/10, of 6 March 2014, p. 13, para. 12.
                        214 Cf. ibid., pp. 25 and 27, paras. 67 and 71. In Croatia’s account, in “different villages

                     and towns across Eastern Slavonia, women were forced to act as ‘comfort women’ to
                     members of the Serb forces” ; ibid., p. 23, para. 7.
                        215 Cf. CR 2014/8, of 5 March 2014, p. 31, para. 11, and cf. CR 2014/10, of 6 March

                     2014, p. 23, para. 7.
                        216 CR 2014/8, of 5 March 2014, p. 42, para. 61.
                        217 Cf. CR 2014/20, of 20 March 2014, p. 33, para. 20, and p. 53, para. 24.
                        218 CR 2014/8, of 5 March 2014, p. 48, para. 88.
                        219 Cf. CR 2014/10, of 6 March 2014, pp. 21‑24, para. 4.



                     289




7 CIJ1077.indb 574                                                                                                     18/04/16 08:54

                     289 application of genocide convention (diss. op. cançado trindade)

                     often took place in the victims’ homes, “with their relatives being forced
                     to watch, adding an additional dimension of violation and degradation to
                     the women’s ordeals” 220. In Tovarnik, there were also reported cases of
                     castration of men 221. Croatia added that :
                                “Raped women often feel ashamed and they do not even report
                              such attacks. That was the case also in Croatia — the number of
                              reported incidents hides much bigger figures of unreported cases.
                              Those attacks have left an enduring legacy of fear, trauma and shame
                              undiminished by the passage of time.” 222
                        247. After stressing that “Croat women and girls were frequently the
                     victims of ethnically targeted violence, including rape and gang rape”, by
                     members of the JNA, TO, Serbian police and paramilitaries, Croatia
                     recalled that resolution 1820 (2008) of the UN Security Council noted
                     that rape and other forms of sexual violence “can constitute war crimes,
                     crimes against humanity or a constitutive act with respect to genocide” 223.


                       248. It further stressed the numerous accounts by witnesses (direct vic-
                     tims or observers of those rapes and gang rapes), in several “towns, vil-
                     lages and hamlets that fell under occupation of the JNA and the Serb
                     paramilitary forces”, such as Berše, Brđani, Doljani, Joševica, Korenica,
                     Kostajnički Majur, Kovačevac, Ljubotić and Lisičić, Novo Selo Glinsko,
                     Parčić, Puljane, Sarengrad, Sekulinci, Smilčić, Sotin, Tenja, Vukovar and
                     many others 224. Croatia then concluded, on this particular issue, that :
                     
                                 “The scale and pattern of killing, torture and rape has been dis-
                              closed by the evidence submitted by the Applicant, and that clearly,
                              in our submission, makes out the actus reus of genocide within the
                              meaning of Articles II (a) and (b) of the Genocide Convention. To
                              argue otherwise, in our submission, is simply not to be credible.
                                 In addition, the conditions of life which were inflicted on the Croat
                              population remaining in Serb‑occupied territory, including systematic
                              expulsion from homes, torture, rape and denial of food, access to
                              water, basic sanitation and medical treatment, were calculated to
                              bring about its physical destruction as a group. This, too, amounted
                              to genocide within the meaning of Article II (c) of the Convention.

                                Finally, just this morning, you have heard in some detail the evi-
                              dence of systematic rape of Croatian women and men, the sexual

                        220 Cf. CR 2014/10, of 6 March 2014, pp. 21‑24, paras. 5‑6.
                        221 Cf. ibid., para. 8.
                        222 Ibid., pp. 21‑24, para. 3.
                        223 Ibid., p. 21, para. 2 [emphasis added].
                        224 Cf. ibid., p. 24, para. 9. On the brutalities of sexual abuses, cf. also ibid., p. 27,

                     paras. 22‑25 (in Vukovar).

                     290




7 CIJ1077.indb 576                                                                                                   18/04/16 08:54

                     290 application of genocide convention (diss. op. cançado trindade)

                           mutilation and castration of Croatian men, and the commission of
                           other sex crimes which, when viewed in the context of the broader
                           genocidal policies of the Serb forces, involved the imposition of meas-
                           ures to prevent births within the Croatian population. This, we say,
                           falls squarely within the meaning of Article II (d).” 225


                     (b) Serbia’s response
                        249. For its part, Serbia, instead of addressing the issue of systematic
                     practice of rape, tried to discredit the evidence produced by Croatia 226. It
                     did so, largely on the argument that most witness statements were
                     unsigned 227, a point already clarified to some extent by Croatia (supra).
                     In any case, Serbia admitted, in general terms, the occurrence of “serious
                     crimes” (cf. supra) ; in its own words,

                           “the fundamental disagreement of the respondent State with the Appli-
                           cant’s approach to the unsigned statements and police reports does not
                           mean that the Serbian Government denies that serious crimes were
                           committed during the armed conflict in Croatia. Yes, the serious crimes
                           were perpetrated against the members of the Croatian national and
                           ethnic group. They were committed by groups and individuals of Serb
                           ethnicity. It goes without saying that Serbia condemns such crimes,
                           regrets that they were committed, and sympathizes profoundly with the
                           victims and their families for the suffering that they have experienced.
                              The Higher Court in Belgrade has so far convicted and imprisoned
                           15 Serbs for the war crimes against prisoners of war at the Ovčara
                           farm near Vukovar, and another 14 for the war crimes against civil-
                           ians in the village of Lovas in Eastern Slavonia. The second judgment
                           has recently been quashed by the Court of Appeal due to the short-
                           comings concerning the explanation of the individual criminal liabil-
                           ity for each accused, and the trial must be held again. An additional
                           ten cases for the war crimes committed by Serbs in Croatia have been
                           concluded before the Higher Court in Belgrade. In total, 31 individ-
                           uals of Serb nationality have so far been convicted and imprisoned,
                           while there are others being accused. Investigations on several crimes
                           are under way, including the crime in Bogdanovci.

                             Thus, despite the careless approach to the presentation of evidence
                           by the Applicant, it is not in dispute that murders of Croatian civilians

                        225 CR 2014/10, of 6 March 2014, p. 54, paras. 16‑18. For other accounts, cf., e.g.,

                     CR 2014/6, of 4 March 2014, p. 45 ; CR 2014/8, of 5 March 2014, pp. 14, 25 and 39 ; and
                     CR 2014/10, of 6 March 2014, paras. 23‑24.
                        226 Cf. e.g., CR 2014/13, of 10 March 2014, pp. 65‑66, para. 43 ; CR 2014/22,

                     of 27 March 2014, pp. 13‑14, paras. 10‑13.
                        227 Cf. e.g., CR 2014/13, of 10 March 2014, pp. 64‑65, paras. 38 and 42.



                     291




7 CIJ1077.indb 578                                                                                             18/04/16 08:54

                     291 application of genocide convention (diss. op. cançado trindade)

                              and prisoners of war took place during the conflict. This was estab-
                              lished also in the ICTY Judgment against Milan Martić, who was
                              convicted as the former Minister of Interior of the Republic of Ser-
                              bian Krajina, as well as in the case Mrkšić et al. ; the last case is also
                              known as ‘Ovčara’. In that notorious crime, the ICTY recorded
                              194 prisoners of war who were killed. This was the gravest mass mur-
                              der in which Croats were the victims during the entire conflict.” 228


                                   2. Systematic Pattern of Rape in Distinct Municipalities
                       250. As already indicated, the dossier of the present case, opposing
                     Croatia to Serbia, contains reports of rapes of Croats in a number of
                     municipalities. Several witnesses testified to having been raped, often
                     multiple times, and by several perpetrators. It is also important to note
                     that the rapes were frequently accompanied by derogatory language and
                     further violence, such as beatings and use of objects.

                        251. The examples provided, of testimonies regarding the continuous
                     commission of rape in distinct municipalities, evidence a widespread and
                     systematic pattern of rape of members of the Croatian population, inflict-
                     ing humiliation upon the victims. These statements next referred to form
                     part of the evidence submitted by Croatia so as to illustrate the numerous
                     allegations of rape across distinct municipalities and to demonstrate the
                     systematic pattern of those grave breaches 229.
                        252. For example, in Lovas, it was alleged that paramilitaries routinely
                     engaged in sexual violence against Croatians 230. A. M. testified to being
                     raped repeatedly and she reported that paramilitaries made a habit of col-
                     lecting groups of Croatian women in the village in order to rape them 231.
                     Similarly, P. M. also testified to sexual abuse of Croatian men 232. In Bap-
                     ska, P. M. described that a Serbian soldier raped her and her 81-year old


                        228   Cf. CR 2014/13, of 10 March 2014, pp. 64‑65, paras. 38‑40. And Serbia added :
                                 “If one carefully makes a review of all ICTY indictments in which the crimes
                              against Croats were alleged, he or she will find many victims, indeed. There is no
                              doubt that many Croats also died in the combat activities during the five‑year
                              conflict. Yet, from the point of view of the subject‑matter of this case, those numbers
                              of victims are of an entirely different magnitude than the many of those killed in
                              Srebrenica — or in Krajina — over the course of several days.” (CR 2014/22, of
                              27 March 2014, pp. 64‑65, para. 41.)
                        229 Cf. also Memorial of Croatia, paras. 5.30, 5.59, 5.88, 5.147, 5.157, 5.175, 5.209‑5.210,

                     5.212 and 5.224 ; and cf. also ibid., paras. 4.25, 4.44-4.45, 4.60, 4.110, 4.113, 4.129, 4.131,
                     4.169, 4.185, 4.60, 5.147, 5.157, 5.212, 5.224. See also Reply of Croatia, paras. 5.35, 5.46, 5.54,
                     5.84.
                        230 Memorial of Croatia, para. 4.129.
                        231 Ibid., Annex 108.
                        232 Ibid., Annex 101.



                     292




7 CIJ1077.indb 580                                                                                                         18/04/16 08:54

                     292 application of genocide convention (diss. op. cançado trindade)

                     mother before he tore her navel with his bare hands 233. In this village,
                     there were also accounts of sexual violence against men, according to wit-
                     ness F. K. 234. In Pakrac, H. H. described rape and torture of a victim
                     before her ears were cut off and her skull shattered 235. In a similar violent
                     vein, there was, in Kraljevčani, a description of rape of a Croat woman,
                     whose breasts were cut off 236.

                       253. Croatian women in the village of Tenja were routinely raped,
                     along with having to labour in fields and gardens. For example, while
                     K. C. was made to clean the police station, she was indecently assaulted
                     by one of the officers ; according to M. M., K. C.’s experience drove her
                     to attempt suicide 237. In the village of Berak, M. H., thus described her
                     rape : “(. . .) I was their special target because I had six sons and they were
                     threatening me because I had delivered six Ustashas” 238. In this village,
                     there were accounts of sexual assault against Croatian women. L. M. and
                     M. H. were raped in front of a group of people, and throughout the
                     night 239. P. B. testified having been raped with brutality by seven JNA
                     reservists with White Eagle marks 240.

                        254. In the village of Sotin, V. G. describes how on 30 September 1991
                     two soldiers came into her house and both raped her while holding a gun
                     pointing at her. The next day, one of the soldiers who had raped her came
                     back and raped her mother. After that, V. G. was forced to get down on
                     her knees and was raped from behind 241. Furthermore, R. G. described
                     “sexual advantage” being taken of an elderly woman in Sotin, and S. L.
                     also described other sexual abuses in Sotin 242. As to Tovarnik, the docu-
                     ment Mass Killing and Genocide in Croatia 1991/92 : A Book of Evidence
                     (pp. 107‑108) also gives account of forced sexual abuses between Croat
                     prisoners 243.

                       255. In the dossier of the present case, there are many accounts of rape
                     and other sexual violence crimes that occurred, in particular, in the
                     greater Vukovar area. Some examples have been provided by witness tes-
                     timonies. For example, the Muslim JNA soldier, E. M., described rape
                     and killing in his account of the JNA conduct in Petrova Gora (a suburb


                       233 Memorial of Croatia, para. 4.90.
                       234 Ibid., para. 4.91 and Annex 74.
                       235 Ibid., para. 5.17 and Annex 175.
                       236 Ibid., para. 5.98.
                       237 Ibid., para. 4.25.
                       238 Ibid., para. 4.44.
                       239 Ibid.
                       240 Ibid., para. 4.45.
                       241 Ibid., para. 4.113, and Annex 94.
                       242 Ibid., paras. 4.101 and 4.111, respectively.
                       243 Ibid., para. 4.101.



                     293




7 CIJ1077.indb 582                                                                                     18/04/16 08:54

                     293 application of genocide convention (diss. op. cançado trindade)

                     of Vukovar) 244. A. S. testified how, on 16 September 1991, M. L., from
                     Vukovar, told her that he was going to kill her. After insulting her, he
                     raped her 245. T. C. gave likewise an account of what took place in the
                     suburb of Vukovar, Cakovci. R. I. entered her house and, threatening to
                     kill her, tied her hands and raped her 246.

                       256. Velepromet was the backdrop of routine executions, torture, and
                     rape often committed by multiple rapists. Women of Croatian nationality
                     that were imprisoned in the Velepromet detention facility in Vukovar
                     were taken to interrogations during which they were exposed to sexual
                     abuse. Group rapes also allegedly took place. B. V. was raped the second
                     day on her arrival in the barracks ; four soldiers raped her one after
                     another on the floor of the office while insulting her and hitting her in the
                     face. She testified how 15 Serbian soldiers took M. M. to the room next
                     door to her and raped her in turns 247.

                        257. M. M. described how, on 18 November 1991, the day of the occu-
                     pation of Central Vukovar, she and her family were taken to the Vele-
                     promet building, and later driven in buses to Sand Sabac (Serbia). Back
                     in Vukovar, she described how she was raped by five men, one after
                     another, from 9 p.m. until the morning. During the rape she was bleeding
                     and was forced to sit on a beer bottle. This happened in front of her little
                     sister, who was also sexually abused during two weeks and was continu-
                     ously afraid 248. Likewise, H. E. testified to daily rapes by Serbian police
                     and army upon her arrival to prison. The rapes happened in the cell in
                     front of other female prisoners. She also testified to beatings and mental
                     abuse 249.


                       258. Witness T. C. stated that Chetniks “were maltreating, expelling,
                     threatening, beating, raping and killing on a daily basis”, and added that
                     “Croats had white ribbons at our gate in order to enable Chetniks who
                     were not from our village to recognize us” ; she testified that she was
                     raped 250. In a similar vein, G. K. testified to having been maltreated and
                     raped 251, and B. V. likewise testified to killings, rape and maltreatment,
                     and added that she was raped by four men, having used derogatory lan-
                     guage during the rape 252.


                       244 Memorial of Croatia, para. 4.153, and Annex 127.
                       245 Ibid., para. 4.155, and Annex 125.
                       246 Ibid., para. 4.156, and Annex 128.
                       247 Ibid., para. 4.185
                       248 Ibid., para. 4.169, and Annex 117.
                       249 Ibid., Annex 116.
                       250 Ibid., Annex 128.
                       251 Ibid., Annex 130.
                       252 Ibid., Annex 151.



                     294




7 CIJ1077.indb 584                                                                                   18/04/16 08:54

                     294 application of genocide convention (diss. op. cançado trindade)

                                 3. The Necessity and Importance of a Gender Analysis
                        259. The present case of the Application of the Convention against
                     Genocide, in my perception, can only be properly adjudicated with a gen‑
                     der perspective. This is not the first time that I take this position : in 2006,
                     almost one decade ago, I did the same, in another international jurisdic-
                     tion 253, given the circumstances of the case at issue. Now, in 2015, an
                     analysis of gender is, in my perception, likewise unavoidable and essential
                     in the present case before the International Court of Justice, given the
                     incidence of a social‑cultural pattern of conduct, disclosing systemic dis-
                     crimination and extreme violence against women.

                        260. At the time that the wars in Croatia, and in Bosnia and Herze-
                     govina, were taking place, with their abuses against women, the final
                     documents of the UN Second World Conference on Human Rights
                     (Vienna, 1993) and the UN IV World Conference on Women (Bei-
                     jing, 1995), paid due attention to the difficulties faced by women in the
                     face of cultural patterns of behaviour in distinct situations and circum-
                     stances 254. Attention to the basic principle of equality and non‑discrimina‑
                     tion is of fundamental importance here. In the present case of the
                     Application of the Convention against Genocide, women as well as men,
                     members of the targeted groups, were victimized, but women (of all ages)
                     were brutalized in different ways and in a much greater proportion than
                     men. Hence the great necessity of a gender perspective.


                       261. The widespread and systematic raping of girls and women, as
                     occurred in the armed attacks in Croatia (and also in those in Bosnia and
                     Herzegovina), had a devastating effect upon the victims. Girls were sud-
                     denly deprived of their innocence and childhood, despite their young age.
                     This is extreme cruelty. Young and unmarried women were suddenly
                     deprived of their project of life. This is extreme cruelty. The victims could
                     no longer cherish any faith or hope in affective relations. This is extreme
                     cruelty. Young or middle-aged women who, after having been raped,
                     became pregnant, could not surround their maternity with care and due
                     respect, given the extreme violence they had been, and continued to be,
                     subjected to. This is extreme cruelty.

                       262. Middle‑aged and older women, who had already constituted a
                     family, had their personal and family life entirely destroyed. Even if they
                     had physically survived, they must have felt like having become walking

                        253 Cf. IACtHR, case of Miguel Castro Castro Prison v. Peru, Judgment of 25 November

                     2006, separate opinion of Judge Cançado Trindade, paras. 58‑74.
                        254 Cf. A. A. Cançado Trindade, Tratado de Direito International dos Direitos Humanos

                     [Treatise of International Law of Human Rights], Vol. III, Porto Alegre/Brazil, S. A. Fabris
                     Ed., 2003, pp. 354‑356.

                     295




7 CIJ1077.indb 586                                                                                                  18/04/16 08:54

                     295 application of genocide convention (diss. op. cançado trindade)

                     shadows 255. This is extreme cruelty. There were also women who contin-
                     ued to be raped until dying. Were the ones who survived this ordeal
                     “luckier” than the ones who passed the last threshold of life ? None
                     remained secure from acute pain 256. The sacrality of life — before birth,
                     during pregnancy, after birth, and along with what remained of human
                     existence — was destroyed with brutality.

                        263. What happened later, after the brutal raping with humiliation, to
                     the children who were born of hatred ? Do we know ? What were the
                     long‑term effects of such a pattern of destruction victimizing mainly
                     women ? Do we know ? What happened to the sons and daughters of
                     hatred ? Do we know ? The widespread and systematic raping of women
                     in the cas d’espèce disclosed a pattern of extreme violence in an inter‑­
                     temporal dimension. There were also the women who lost their children,
                     or husbands, in the war, and those who did not have access to their mor-
                     tal remains, having been thus deprived of their project of after‑life.
                        264. Many centuries ago, Euripides depicted, in his tragedies Suppliant
                     Women, Andromache, Hecuba, and Trojan Women (fourth century bc),
                     the cruel impact and effects of war particularly upon women. Euripides’
                     Trojan Women, for example, came to be regarded, in our times, as one of
                     the greatest anti-war literary pieces of antiquity, depicting its evil. Over
                     four centuries later, Seneca wrote his own version of the tragedy Trojan
                     Women (50‑62 ad), with a distinct outlook, but portraying likewise the
                     anguish and sufferings that befell women. In the last decade of the twen-
                     tieth century, the cruel impact and effects of war upon women marked
                     likewise presence in the facts of the present case of the Application of the
                     Convention against Genocide, disclosing the projection of evil in time, its
                     perennity and omnipresence.

                        265. In the cas d’espèce, the degradation and humiliation of women by
                     systematic rape and other sexual violence crimes (supra) did not exhaust
                     themselves at the level of individual life. The atrocities they were sub-
                     jected to, caused also (for those who survived) forced separation, and dis-
                     ruption of family life. The terrible sufferings inflicted by rapes allegedly
                     for “ethnic cleansing”, went far beyond that, to the destruction of the
                     targeted groups themselves, to which the murdered and brutalized women
                     belonged — that is, to the realm of genocide.

                        266. May it be recalled that, in its landmark Judgment (of 2 September
                     1998) in the case Akayesu, the ICTR held precisely that gender‑based
                     crimes of rape and sexual violence, disclosing an intent to destroy, consti-
                     tuted genocide, and in fact destroyed the targeted group (ICTR, Akayesu,
                     Judgment of 2 September 1998, para. 731). In determining the occurrence
                     of genocide, the ICTR found that the pattern of rape with public humilia-

                       255   To paraphrase Shakespeare, Macbeth (1605‑1606), Act V, Scene V, verse 24.
                       256   To paraphrase Sophocles, Oedipus the King (428‑425 bc), verses 1528‑1530.

                     296




7 CIJ1077.indb 588                                                                                       18/04/16 08:54

                     296 application of genocide convention (diss. op. cançado trindade)

                     tion and mutilation, inflicted serious bodily and mental harm on the
                     women victims, and disclosed an intent to destroy them, their families and
                     communities, the Tutsi group as a whole (ICTR, Akayesu, Judgment of 2
                     September 1998, paras. 731 and 733‑734). The victimized women were
                     degraded, in the words of the ICTR, as “sexual objects”, and the extreme
                     violence they were subjected to “was a step in the process of destruction”
                     of their social group — “destruction of the spirit, of the will to live and of
                     life itself” (ibid., para. 732).



                        267. For its part, the ICTY (Trial Chamber), in its decision (Review of
                      Indictments, of 11 July 1996) in the case Karadžić and Mladić, stated that
                      a pattern of sexual assaults began to occur even before the wars in
                     ­Croatia and Bosnia and Herzegovina broke out, “in a context of loot-
                      ing and intimidation of the population”. Concentration camps for rape
                     were established, “with the aim of forcing the birth of Serbian offspring,
                     the women often being interned until it was too late for them to undergo
                     an abortion” (ICTY, Karadžić and Mladić, decision of 11 July 1996,
                     para. 64). Rapes — the ICTY (Trial Chamber) proceeded — increased
                     “the shame and humiliation of the victims and of the community” ; the
                     purpose “of many rapes was enforced impregnation” (ibid., para. 64).

                        268. Such crimes, of “systematic rape of women”, purporting “to trans-
                     mit a new ethnic identity” to the children, undermined “the very founda-
                     tions of the group”, dismembering it (ibid., para. 94). They “could have
                     been planned or ordered with a genocidal intent” (ibid., para. 95). The
                     ICTY (Trial Chamber) held that “Radovan Karadžić and Ratko Mladić
                     planned, ordered or otherwise aided and abetted in the planning, prepara-
                     tion or execution of the genocide perpetrated” in the centres of detention
                     (ibid., para. 84).
                        269. In the present case of the Application of the Convention against
                     Genocide, opposing Croatia to Serbia, due to the early mobilization of
                     entities of the civil society, the figures concerning the systematic practice
                     of destruction through rape were soon to become known. By the end of
                     1992, the estimates were that there had been, in the war in Croatia until
                     then, approximately 12,000 incidents of rape. Those incidents rose up
                     to 50,000-60,000 incidents, in the whole period of 1991‑1995, in the
                     wars in the former Yugoslavia (both in Croatia and in Bosnia and Herze-
                     govina).
                        270. But those are only rough estimates, as it was soon realized — as
                     acknowledged in expert writing 257 — that it was simply not possible to
                     know with precision the total number of victims (of all ages) of that bru-

                        257 Cf., inter alia, e.g., B. Allen, Rape Warfare — The Hidden Genocide in Bosnia‑­

                     Herzegovina and Croatia, Minneapolis/London, University of Minnesota Press, 1996,
                     pp. 65, 72, 76‑77 and 104 ; [Various Authors], Women, Violence and War — Wartime Victim‑

                     297




7 CIJ1077.indb 590                                                                                              18/04/16 08:54

                     297 application of genocide convention (diss. op. cançado trindade)

                     tality, and the extent of destruction perpetrated with the intent to destroy
                     the victimized families and the targeted social groups, in concentration
                     camps (rape/death camps), in prisons and detention centres and in broth-
                     els. The girls and women victimized were condemned to the utmost
                     humiliation, and were dehumanized by the victimizers, simply because of
                     their ethnic identity.


                        271. If this systematic pattern of rape was not a plurality of acts of
                     genocide (for the destructive consequences it entailed), what was it then ?
                     What is genocide, if that is not genocide ? In the present dissenting opin-
                     ion, I have already examined the findings (in 1992‑1993), e.g., in the
                     UN (former Commission on Human Rights) “Reports on the Situation
                     of Human Rights in the Territory of the former Yugoslavia” (Rappor-
                     teur : T. Mazowiecki) 258, which should here be recalled.
                        272. In effect, those Reports contain references, inter alia, to the pat-
                     tern of destruction by means of killings, torture, disappearances, rape and
                     sexual violence. I thus limit myself to add here that the Report of 10 Feb-
                     ruary 1993 259, states that the “[r]ape of women, including minors, has
                     been widespread in both conflicts” (para. 260) (the wars in Croatia and in
                     Bosnia and Herzegovina). The systematic pattern of rapes was accompa-
                     nied by other acts of extreme violence.

                        273. In the subsequent Report of 10 June 1994 260, the Special Rappor-
                     teur further referred to the “widespread terrorization” of the population
                     by means of killings, destruction of homes, and commission of rapes by
                     soldiers (para. 7) in their “relentless assaults” (para. 11). For its part, the
                     UN (Security Council’s) Commission of Experts, in its fact‑finding
                     Reports of 1993‑1994 — as I have already indicated in the present dis-
                     senting opinion, likewise found the occurrence of a widespread and sys-
                     tematic pattern of rapes — as well as torture and beatings, often followed
                     by killings, spreading terror, shame and humiliation 261, disrupting family
                     life and the targeted groups themselves. If this plurality of acts of extreme

                     ization of Refugees in the Balkans (ed. V. Nikolić‑Ristanović), Budapest, Central European
                     University Press, 2000, pp. 41, 43, 56‑57, 80‑82, 142 and 154 ; S. Fabijanić Gagro, “The
                     Crime of Rape in the ICTY’s and the ICTR’s Case Law”, 60 Zbornik Pravnog Fakulteta u
                     Zagrebu (2010), pp. 1310, 1315‑1316 and 1330‑1331 ; M. Ellis, “Breaking the Silence : Rape
                     as an International Crime”, 38 Case Western Reserve Journal of International Law (2007),
                     pp. 226 and 231‑234 ; S. L. Russell‑Brown, “Rape as an Act of Genocide”, 21 Berkeley
                     Journal of International Law (2003), pp. 351‑352, 355, 363‑364 and 371 ; R. Peroomian,
                     “When Death Is a Blessing and Life a Prolonged Agony : Women Victims of Genocide”, in
                     Genocide Perspectives II — Essays on Holocaust and Genocide (eds. C. Tatz, P. Arnold and
                     S. Tatz), Sydney, Brandl & Schlesinger/Australian Institute for Holocaust and Genocide
                     Studies, 2003, pp. 314‑315 and 327‑330.
                        258 Cf. Part IX of the present dissenting opinion, supra.
                        259 UN doc. E/CN.4/1993/50.
                        260 UN doc. E/CN.4/1995/4.
                        261 Cf. Part IX of the present dissenting opinion, supra.



                     298




7 CIJ1077.indb 592                                                                                                18/04/16 08:54

                     298 application of genocide convention (diss. op. cançado trindade)

                     violence (with all its destructive consequences) was not genocide, what
                     was it then ?
                        274. In its recent Judgment of 11 July 2013, in the Karadžić case, the
                     ICTY (Appeals Chamber), in rejecting an appeal for acquittal, and rein-
                     stating genocide charges against Mr. R. Karadžić (ICTY, Karadžić, Judg-
                     ment of 11 July 2013, para. 115), pointed out that it had found that
                     “quintessential examples of serious bodily harm as an underlying act of
                     genocide include torture, rape, and non‑fatal physical violence that causes
                     disfigurement or serious injury to the external or internal organs” (ibid.,
                     para. 33). The ICTY (Appeals Chamber) took into due account the evi-
                     dence of “genocidal and other culpable acts” on a large‑scale and dis-
                     criminatory in nature, such as killings, beatings, rape and sexual violence
                     and inhumane living conditions (ibid., paras. 34 and 99).

                       275. More recently, in its decision of 15 April 2014, in the Mladić case,
                     the ICTY (Trial Chamber I) rejected a defence motion for acquittal, and
                     decided to continue trial on genocide charges. It took due note of the
                     evidence produced on torture and prolonged beatings of detainees (ICTY,
                     Mladić, decision of 15 April 2014, pp. 20937‑20938), of “large‑scale”
                     expulsions of non‑Serbs (ibid., p. 20944), and of rape of young women
                     and girls (the youngest one being 12 years old) (ibid., pp. 20935‑20936
                     and 20939). Shortly afterwards (decision of 24 July 2014), the ICTY
                     (Appeals Chamber) dismissed a defence appeal and confirmed the Trial
                     Chamber I’s aforementioned decision (ibid., para. 29).

                        276. Last but not least, as it can be perceived from the selected exam-
                     ples of witness statements in the cas d’espèce, reviewed above, as to
                     numerous occurrences of rape and other sexual violence crimes during the
                     armed attacks in Croatia, and also in Bosnia and Herzegovina, that they
                     appear intended to destroy the targeted groups of victims. In my percep-
                     tion, the brutality itself of the numerous rapes perpetrated bears witness
                     of their intent to destroy. The victims were attacked in a situation of the
                     utmost vulnerability or defencelessness. As from the launching of the Ser-
                     bian armed attacks in Croatia, there occurred, in effect, a systematic pat‑
                     tern of rape, which can surely be considered under Article II (b) of the
                     Genocide Convention (cf. infra).


                                    XII. Systematic Pattern of Disappeared
                                              or Missing Persons

                              1. Arguments of the Parties concerning the Disappeared
                                               or Missing Persons
                       277. During the written phase of the proceedings of the cas d’espèce,
                     both Croatia and Serbia referred to the issue of the disappeared or miss-
                     ing persons, persisting to date. In its Memorial, Croatia asked the Court

                     299




7 CIJ1077.indb 594                                                                                 18/04/16 08:54

                     299 application of genocide convention (diss. op. cançado trindade)

                     to declare the obligation of the FRY to take all steps at its disposal to
                     provide a prompt and full account of the whereabouts of each and every
                     one of those missing persons, and, to that end, to work in co-operation
                     with its own authorities 262. Croatia further stated that “the establishment
                     of the whereabouts of missing persons, often victims of genocide, is a
                     painful process, but a necessary step for the sake of a better future” 263.

                        278. Croatia claimed that 1,419 persons were, at the date of the filing
                     of its Memorial (of 1 March 2009), still missing and unaccounted for 264.
                     According to the information provided in 2009 by Croatia’s Government
                     Office for the Detained and Missing Persons, there appeared to be a total
                     of at least 886 still “missing persons” from the area of Eastern Slavo-
                     nia 265; moreover, the destiny of 511 persons from Vukovar remained still
                     unknown at the time of the filing of its Memorial 266. By an Agreement on
                     Normalization of Relations, signed between Croatia and FRY
                     on 23 August 1996, the Parties undertook to “speed up the process of
                     solving the question of missing persons” and to exchange all available
                     information about those missing (Art. 6) 267.
                        279. Subsequently, in its Reply (of 20 December 2010), Croatia facili-
                     tated an updated List of Missing Persons (of 1 September 2010), indicat-
                     ing a total of 1,024 missing persons 268. According to the Applicant,
                     on 27‑28 July 2010, “a meeting on missing persons” was held in Belgrade
                     between Serbia’s Commission for Missing Persons and Croatia’s Com-
                     mission for Detained and Missing Persons, under the auspices of the
                     ICRC and the International Commission on Missing Persons. One of the
                     issues then addressed was “the question of those detained on the territory
                     of the Respondent” ; in this respect, “representatives of the Respondent
                     gave to the Applicant’s representatives a list of 2,786 persons who were
                     detained in the Republic of Serbia in the period 1991‑1992” 269.


                       280. Croatia then requested the Court to adjudge and declare that as a
                     consequence of its responsibility for these breaches of the Convention, the
                     Respondent is under the obligations
                             “[t]o provide forthwith to the Applicant all information within its
                             possession or control as to the whereabouts of Croatian citizens who
                             are missing as a result of the genocidal acts for which it is responsible,
                             and generally to co-operate with the authorities of the Applicant to

                       262 Memorial of Croatia, para. 8.78, and cf. p. 414.
                       263 Ibid., para. 1.14.
                       264 Ibid., para. 1.09.
                       265 Ibid., para. 4.06.
                       266 Ibid., para. 4.190.
                       267 Ibid., para. 2.160.
                       268 Reply of Croatia, Annex 41.
                       269 Ibid., para. 2.54.



                     300




7 CIJ1077.indb 596                                                                                        18/04/16 08:54

                     300 application of genocide convention (diss. op. cançado trindade)

                             jointly ascertain the whereabouts of the said missing persons or their
                             remains” 270.
                        281. The two Parties elaborated further the question of the number of
                     still missing persons at the oral proceedings. An expert called by Croatia
                     observed that the data on the missing persons they exhumed “change
                     from day to day”, and whenever there is an exhumation, “the number of
                     identified persons increases, and the number of missing persons then
                     increases also” 271. Croatia contended its efforts “to uncover the graves of
                     the genocide victims” have been “hampered by Serbia’s practice of remov-
                     ing and reburying victims during its occupation of the region, often in
                     Serbia, in a vain attempt to cover up its atrocities” 272.


                       282. To date, it proceeded, 103 bodies have been repatriated from Ser-
                     bia ; furthermore, “whilst many of the victims of the genocide have now
                     been accounted for, and their remains located, hundreds of Croats still
                     remain missing. Twenty‑three years later, Croatian families continue to
                     mourn more than 850 missing people. The victims are still denied a proper
                     burial and a dignified final resting place ; and their families are still denied
                     the opportunity to lay them to rest” 273. Croatia further stated, with
                     regard to mass graves, that, by July 2013, 142 mass graves had been dis-
                     covered in Croatia, containing the bodies of 3,656 victims 274.

                       283. For its part, Serbia argued that the Croatian list of missing per-
                     sons was confusing and unhelpful in clarifying the issues in the dispute. It
                     added that the Updated List of Missing Persons (of 1 September 2010)
                     contained data on 1,024 individuals, among whom many “victims of Serb
                     ethnicity”. Furthermore, it contained the names of Croats “who were
                     missing in Bosnia and Herzegovina, as well as in some places that were
                     under the full and exclusive control of the Croatian governmental forces
                     and far away from military operations”. The aforementioned list also
                     contained “the names of ethnic Croats who went missing during the
                     offensive criminal Operations Maslenica and Storm which were under-
                     taken by the Croatian Government” 275.


                                 2. Responses of the Parties to Questions from the Bench
                       284. Given the contradictory information provided, I deemed it fit to
                     put two questions to the contending Parties, in the public sitting before

                       270 Reply of Croatia, p. 472.
                       271 CR 2014/9, of 5 March 2014, p. 36.
                       272 CR 2014/10, of 6 March 2014, p. 20, para. 44.
                       273 Ibid., para. 45.
                       274 Ibid., para. 39.
                       275 Rejoinder of Serbia, para. 7.



                     301




7 CIJ1077.indb 598                                                                                      18/04/16 08:54

                     301 application of genocide convention (diss. op. cançado trindade)

                     the Court of 14 March 2014. The two questions were formulated as fol-
                     lows :
                        “1. Have there been any recent initiatives to identify, and to clarify
                            further the fate of the disappeared persons still missing to date ?

                           2. Is there any additional and more precise updated information that
                              can be presented to the Court by both Parties on this particular
                              issue of disappeared or missing persons to date ?” 276
                        285. In response to my questions, Croatia elaborated further on the
                     issue of the fate of disappeared persons. In this respect, it recalled that
                     Article II of the Convention enumerates amongst the list of genocidal acts
                     the causing of “serious (. . .) mental harm to members of the group”. The
                     questions I put to both Parties drew the Applicant to the case law on
                     the disappearance of persons. Recalling the Judgments of the IACtHR in
                     the case of Velásquez Rodríguez v. Honduras (of 29 July 1988) and of the
                     ECHR in the case of Varnava v. Turkey (of 18 September 2009), as well
                     as the decision of the UN Human Rights Committee in the case of
                     C. A. de Quinteros et alii v. Uruguay (1990), Croatia claimed that disap-
                     pearance has continuing consequences in several respects. In the light of
                     that jurisprudence, Croatia claims that the

                           “‘serious (. . .) mental harm’ being suffered by the relatives of the
                           disappeared is a direct result of acts for which Serbia is either respon-
                           sible for its own actions or for which it has a responsibility to punish
                           under the [Genocide] Convention. In this way, the continuing failure
                           of Serbia to account for the whereabouts of some 865 disappeared
                           Croats is an act or acts falling within Article II (b) of the Conven-
                           tion.” 277

                       286. As for the requested additional, and more precise updated infor-
                     mation, on the issue of disappeared or missing persons, Croatia answered
                     that such information can be found in the updated Book of Missing Per‑
                     sons on the Territory of the Republic of Croatia, published by Croatia’s
                     Directorate for Detained and Missing Persons, in conjunction with the
                     Croatian Red Cross and the ICRC. It informed that the book sets out
                     detailed data on those who were still missing as of April 2012 278; how-
                     ever, as the figures concerning the disappeared are being constantly
                     updated, the numbers provided in the 2012 book are already out of date.
                     


                       276 Questions put by Judge Cançado Trindade to both Croatia and Serbia, in :

                     CR 2014/18, of 14 March 2014, p. 69.
                       277 CR 2014/20, of 20 March 2014, p. 15, para. 10.
                       278 Ibid., pp. 34‑35, paras. 22‑25.



                     302




7 CIJ1077.indb 600                                                                                     18/04/16 08:54

                     302 application of genocide convention (diss. op. cançado trindade)

                        287. Still in response to my questions to both Parties (supra), Croatia
                     further contacted the Directorate for Detained and Missing Persons, on
                     Monday 17 March 2014, and provided the International Court of Justice
                     with the most up‑to‑date figures relating to persons killed during the course
                     of Serbia’s attacks on Croatian territory in 1991‑1992, namely : (a) the
                     bodies of 3,680 persons who were buried irregularly have been exhumed
                     from 142 mass graves and many more individual graves ; (b) of those, the
                     bodies of 3,144 persons have been positively identified ; (c) however,
                     865 persons who disappeared during that period are still missing 279.
                        288. For its part, Serbia, in its response to the questions I put to both
                     Parties (supra), stated that tracing missing persons “is a complex and
                     long‑lasting process of co‑operation between two sides”, on the basis of
                     the 1995 Bilateral Agreement on Co‑operation in Tracing Missing Per-
                     sons and the 1996 Protocol on Co‑operation between two State Commis-
                     sions 280. It added that it was
                              “fully aware of its task in the process of tracing missing persons
                              regardless of their nationality and ethnic origin. The interest of fami-
                              lies of the missing persons is a joint interest of Serbia and Croatia. It
                              is also the interest of humanity as a whole, and the Republic of Ser-
                              bia is dedicated to that task.” 281

                     As for the number of missing persons, Serbia claims that the Serbian list
                     of missing persons, received from the Serbian Commission for Missing
                     Persons in the territory of Croatia, today contains 1,748 names 282.
                        289. Finally, as regards the argument of continuing violation, it
                     added, disappearance itself is not an act of genocide, but it is equivalent
                     to enforced disappearance, a crime against humanity. Serbia relied on the
                     definition of “enforced disappearance” contained in the 2006 UN Con-
                     vention for the Protection of All Persons from Enforced Disappearance,
                     which refers to “abduction or any other form of deprivation of liberty by
                     agents of the State” and then “followed by a refusal to acknowledge the
                     deprivation of liberty or by concealment of the fate or whereabouts of the
                     disappeared person” (Art. 2).
                        290. According to Serbia, enforced disappearance is not a continuing
                     violation of the right to life, with which the acts in Article 2 of the
                     2006 Convention bear an analogy. The reason why it may be a continuing
                     violation of human rights, according to Serbia, is that the family of the
                     victim is subject to ongoing “mental harm”, or because of the procedural
                     obligation to investigate the crime. Serbia claims that, if the crime contin-

                        279 CR 2014/20, of 20 March 2014, pp. 34‑35, paras. 22‑25.
                        280 Preliminary Objections of Serbia ; Annex 53, p. 367.
                        281 CR 2014/24, of 28 March 2014, pp. 60‑61, para. 10.
                        282 However, Serbia did not consider that list to be evidence of the crime, or of State

                     responsibility, and referred to the Veritas list of direct victims of Operation Storm ; cf. ibid.,
                     pp. 60‑62, paras. 6‑10.

                     303




7 CIJ1077.indb 602                                                                                                        18/04/16 08:54

                     303 application of genocide convention (diss. op. cançado trindade)

                     ues today as Croatia asserts, so must the intent. Croatia is “in error to
                     attempt to force this issue into the frame of Article 2 of the Genocide Con-
                     vention, essentially so that it can bolster its argument on temporal
                     jurisdiction” 283.


                              3. Outstanding Issues and the Parties’ Obligation to Establish
                                              the Fate of Missing Persons
                        291. In the light of the aforementioned, it is clear the issue of missing
                     persons remains one of the key problems raised in the proceedings of the
                     cas d’espèce. Admittedly, the Parties had the intention in 1995 to tackle
                     this issue : it may be recalled that in 1995, in Dayton, Croatia and Serbia
                     celebrated an agreement, the purpose of which was to establish the fate of
                     all missing persons and to release the prisoners 284. In pursuance to that
                     agreement, a Joint Commission was established and some progress was
                     made with respect to missing persons 285. Yet, there remain a number of
                     outstanding issues that still need to be resolved.

                        292. For example, the Parties disagree on the role of the Commission.
                     Croatia claims that the Commission, contrary to what was agreed in 1995
                     that all missing persons who disappeared in Croatia fell within the com-
                     petence of Croatian authorities, is currently seeking to act as representa-
                     tive of all missing persons of Serb ethnicity, including those who are
                     citizens of Croatia 286. Serbia responds that this is needed in order to rep-
                     resent the unreported 1,000 Serbs from Croatia in the list of missing per-
                     sons provided by Croatia to the Court 287.

                       293. Moreover, Croatia contends that Serbia has not yet returned the
                     documents seized by the JNA from the Vukovar hospital in 1991, which
                     are considered essential for the identification of the persons removed from
                     the hospital 288. Only a small part of those documents was returned, when
                     the President of Serbia (Mr. Boris Tadić) visited Vukovar in Novem-
                     ber 2010. Both Parties appear unsatisfied with the efforts and activities of

                        283   CR 2014/23, of 28 March 2014, pp. 43‑45, paras. 10‑12.
                        284   Agreement on Co‑operation in Finding Missing Persons (Dayton, 17 November
                     1995).
                        285 From August 1996 till 1998 Croatia was given access to information, the so‑called

                     protocols, for 1,063 persons who were buried at the Vukovar New Cemetery, and these
                     protocols helped in the identification of 938 people. In 2001, exhumations started with
                     respect to unidentified bodies buried in the Republic of Serbia, at marked gravesites.
                     The remains of 394 persons have been exhumed so far, but, regrettably, only 103 bodies
                     have been handed over to Croatia. In 2013, one mass grave was discovered in Sotin,
                     in Eastern Slavonia, with 13 bodies, as a result of information provided by Serbia.
                     Cf. CR 2014/21, of 21 March 2014, pp. 36‑38.
                        286 Ibid., p. 37, para. 10.
                        287 CR 2014/24, of 28 March 2014, pp. 60‑61, paras. 6‑10.
                        288 CR 2014/21, of 21 March 2014, p. 38, para. 11.



                     304




7 CIJ1077.indb 604                                                                                              18/04/16 08:54

                     304 application of genocide convention (diss. op. cançado trindade)

                     each other in this regard 289. The Court ought thus to ask the Parties to
                     co‑operate in good faith in order to resolve those outstanding issues.
                        294. As the International Court of Justice stated, in this respect, in the
                     Nuclear Tests (Australia v. France) (New Zealand v. France) cases
                     (I.C.J. Reports 1974, pp. 253 and 457), one of “the basic principles gov-
                     erning the creation and performance of legal obligations, whatever their
                     source, is the principle of good faith. Trust and confidence are inherent in
                     international co‑operation” (paras. 46 and 49). On another occasion, in
                     the North Sea Continental Shelf (Federal Republic of Germany/Denmark ;
                     Federal Republic of Germany/Netherlands) cases (I.C.J. Reports 1969,
                     p. 3), the International Court of Justice further pondered that the con-
                     tending Parties “are under an obligation so to conduct themselves that
                     the negotiations are meaningful” (ibid., para. 85).

                           4. The Extreme Cruelty of Enforced Disappearances of Persons
                         as a Continuing Grave Violation of Human Rights and International
                                                Humanitarian Law
                         295. The extreme cruelty of the crime of enforced disappearance of
                      persons has been duly acknowledged in international instruments, in
                      international legal doctrine, as well as in international case law. It goes
                      beyond the confines of the present dissenting opinion to dwell at depth on
                      the matter — what I have done elsewhere 290. I shall, instead, limit myself
                     to identifying and invoking some pertinent illustrations, with a direct
                     bearing on the proper consideration of the cas d’espèce, concerning the
                     Application of the Convention against Genocide (Croatia v. Serbia).
                         296. May I begin by recalling that, in 1980, the former UN Com­
                     mission on Human Rights decided to establish its Working Group
                     on Enforced or Involuntary Disappearances 291, to struggle against
                     that international crime 292, which had already received world
                     ­attention, in 1978‑1979, at both the United Nations General Assembly 293
                     and ECOSOC 294, in addition to the former UN Sub‑Commission
                     on the Prevention of Discrimination and Protection of Minorities 295.
                     Subsequently, the 1992 UN Declaration on the Protection of All

                        289CR 2014/21, of 21 March 2014, p. 38, para. 11.
                        290A. A. Cançado Trindade, “Enforced Disappearances of Persons as a Violation of
                     Jus Cogens : The Contribution of the Jurisprudence of the Inter‑American Court of Human
                     Rights”, 81 Nordic Journal of International Law (2012), pp. 507‑536 ; A. A. Cançado Trin-
                     dade, Tratado de Direito International dos Direitos Humanos [Treatise of International Law
                     of Human Rights], Vol. II, Porto Alegre/Brazil, S. A. Fabris Ed., 1999, pp. 352‑358.
                        291   Resolution 20 (XXXVI), of 29 February 1980.
                        292 For an account of its work, cf. F. Andreu‑Guzmán, “Le Groupe de travail sur les

                     disparitions forcées des Nations Unies”, 84 Revue internationale de la Croix‑Rouge (2002),
                     note 848, pp. 803‑818.
                        293 Resolution 33/173, of 20 December 1978.
                        294 Resolution 1979/38, of 10 May 1979.
                        295 Resolution 5B (XXXII), of 5 September 1979.



                     305




7 CIJ1077.indb 606                                                                                                18/04/16 08:54

                     305 application of genocide convention (diss. op. cançado trindade)

                     Persons from Enforced Disappearance provided (Art. 1), inter alia,
                     ­
                     that :
                         “1. An act of enforced disappearance is an offence to human dignity.
                             It is condemned as a denial of the purposes of the Charter of the
                             United Nations and as a grave and flagrant violation of the
                             human rights and fundamental freedoms proclaimed in the Uni-
                             versal Declaration of Human Rights and reaffirmed and devel-
                             oped in international instruments in this field.

                           2. Any act of enforced disappearance places the persons subjected
                              thereto outside the protection of the law and inflicts severe suffer-
                              ing on them and their families. It constitutes a violation of the
                              rules of international law guaranteeing, inter alia, the right to
                              recognition as a person before the law, the right to liberty and
                              security of the person and the right not to be subjected to torture
                              and other cruel, inhuman or degrading treatment or punishment.
                              It also violates or constitutes a grave threat to the right to life.”

                        297. Subsequently, the 2007 UN Convention for the Protection of All
                     Persons from Enforced Disappearance referred, in its Preamble (fifth para-
                     graph) to the “extreme seriousness” of enforced disappearance, which, it
                     added in Article 5, when generating a “widespread or systematic prac-
                     tice”, constitutes “a crime against humanity in applicable international
                     law”, with all legal consequences. The 2007 Convention further referred
                     (third preambular paragraph) to relevant (and converging) international
                     instruments of international human rights law, international humanitar-
                     ian law and international criminal law.

                        298. Parallel to these developments at normative level, the grave viola-
                     tion of enforced disappearance of persons has been attracting growing
                     attention in expert writing 296, which has characterized it as an extremely
                     cruel and perverse continuing violation of human rights, extending in time,

                        296 Cf., inter alia, e.g., R. S. Berliner, “The Disappearance of Raoul Wallenberg : A

                     Resolution Is Possible”, 11 New York Law School Journal of International and Compar‑
                     ative Law (1990), pp. 391‑432 ; R. Broody and F. González, “Nunca Más : An Analysis
                     of International Instruments on ‘Disappearances’”, 19 Human Rights Quarterly (1997),
                     pp. 365‑405 ; C. Callejon, “Une immense lacune du droit international comblée par la
                     convention des Nations Unies pour la protection de toutes les personnes contre les dispari-
                     tions forcées”, 17 Revue trimestrielle des droits de l’homme (2006), pp. 337‑358 ; T. Scovazzi
                     and G. Citroni, The Struggle against Enforced Disappearance and the 2007 United Nations
                     Convention, Leiden, Nijhoff, 2007, pp. 1‑400 ; G. Venturini, “International Law and the
                     Offence of Enforced Disappearance”, in : Diritti Individuali e Giustizia Internazionale —
                     Liber F. Pocar (eds. G. Venturini and S. Bariatti), Milan, Giuffrè, 2009, pp. 939‑954 ;
                     L. Ott, Enforced Disappearance in International Law, Antwerp, Intersentia, 2011, pp. 1‑294 ;
                     M. L. Vermeulen, Enforced Disappearance : Determining State Responsibility under the
                     International Convention for the Protection of All Persons from Enforced Disappearance,
                     Utrecht, Intersentia, 2012, pp. 1‑507 ; I. Giorgou, “State Involvement in the Perpetration

                     306




7 CIJ1077.indb 608                                                                                                     18/04/16 08:54

                     306 application of genocide convention (diss. op. cançado trindade)

                     owing to the consequences of the original act (or arbitrary detention or
                     kidnapping), causing a duration in the suffering and anguish, if not agony
                     or despair, of all those concerned (the missing persons and their close rela-
                     tives), given the non‑disclosure of the fate or whereabouts of disappeared
                     or missing persons. The extreme cruelty of enforced disappearances of per-
                     sons as a continuing grave violation of human rights and international
                     humanitarian law has, furthermore, also been portrayed, as widely known,
                     in the final reports of Truth Commissions, in distinct continents.

                        299. Soon international human rights tribunals (IACtHR and ECHR)
                     came to be seized of cases on the matter, and began to pronounce on it.
                     The case law of the IACtHR on the matter is pioneering, and nowadays
                     regarded as the one which has most contributed to the progressive devel-
                     opment on international law in respect of the protection of all persons
                     from enforced disappearance 297. In its early Judgment in the case of
                     Velásquez Rodríguez v. Honduras (of 29 July 1988), the IACtHR drew
                     attention to the complexity of enforced disappearance, as bringing about,
                     concomitantly, continuing violations of rights protected under the
                     ACHR, such as the rights to personal liberty and integrity, and often the
                     fundamental right to life itself (Arts. 7, 5 and 4).


                       300. It is, in sum, a grave breach of the States’ duty to respect human
                     dignity (IACtHR, Velásquez Rodríguez v. Honduras, Judgment of 29 July
                     1988, paras. 149‑158). It was in its landmark judgments, one decade later,
                     in the case of Blake v. Guatemala (of 1996‑1999) 298, that the IACtHR
                     dwelt upon, and elaborated, on the legal nature and consequences of
                     enforced disappearances, its characteristic elements, the victimized per-
                     sons, and the engagement of State responsibility in a temporal dimension.
                     
                       301. The Blake case occurred within a systematic pattern of enforced
                     disappearances of persons, State‑planned, and perpetrated not only to
                     “disappear” with persons regarded as “enemies”, but also to generate a
                     sense of utter insecurity, anguish and fear ; it involved torture, secret exe-
                     cution of the “disappeared” without trial, followed by concealment of
                     their mortal remains, so as to eliminate any material evidence of the crime
                     and to ensure the impunity of the perpetrators.

                       302. In its Judgment on the merits (of 24 January 1998) in the Blake
                     case, the IACtHR asserted that enforced disappearance of persons is a


                     of Enforced Disappearance and the Rome Statute”, 11 Journal of International Criminal
                     Justice (2013), pp. 1001‑1021.
                        297 Cf., to this effect, e.g., T. Scovazzi and G. Citroni, The Struggle against Enforced

                     Disappearance . . ., op. cit. supra note 296, pp. 101, 132 and 398.
                        298 IACtHR, Judgments on preliminary objections (of 2 July 1996), merits (of 24 January

                     1998) and reparations (of 22 January 1999).

                     307




7 CIJ1077.indb 610                                                                                                 18/04/16 08:54

                     307 application of genocide convention (diss. op. cançado trindade)

                     complex, multiple and continuing violation of a number of rights protected
                     by the ACHR (rights to life, to personal integrity, to personal liberty),
                     generating the State party’s duty to prevent, investigate and punish such
                     breaches and, moreover, to inform the victim’s next of kin of the missing
                     person’s whereabouts (IACtHR, Blake, Judgment of 24 January 1998,
                     paras. 54‑58). In the IACtHR’s view, the close relatives of the disap-
                     peared person were also victims, in their own right, of the enforced disap-
                     pearance, in breach of the relevant provisions of the ACHR.

                        303. In my separate opinion appended to that Judgment of the IAC-
                     tHR in the Blake case, I deemed it fit to stress that enforced disappear-
                     ance of persons was indeed a grave and complex violation of human
                     rights, besides being a continuing or permanent violation until the where-
                     abouts of the missing victims was established, as pointed out in the
                     travaux préparatoires of the 1985 Inter‑American Convention on Enforced
                     Disappearance of Persons, and as acknowledged in Article III of the Con-
                     vention itself (ibid., para. 9).
                        304. In the same separate opinion, I next warned against the undue
                     fragmentation of the delict of enforced disappearance of persons, drawing
                     attention to the fact that we were here before fundamental or non‑­
                     derogable rights (ibid., paras. 12‑14), and there was need to preserve the
                     special character and the integrity of human rights treaties (ibid.,
                     paras. 16‑22). And I proceeded :
                              “We are, definitively, before a particularly grave violation of mul-
                           tiple human rights. Among these are non‑derogable fundamental
                           rights, protected both by human rights treaties as well as by interna-
                           tional humanitarian law treaties 299. The more recent doctrinal devel-
                           opments in the present domain of protection disclose a tendency
                           towards the ‘criminalization’ of grave violations of human rights, —
                           as the practices of torture, of summary and extralegal executions, and
                           of enforced disappearance of persons. The prohibition of such prac-
                           tices paves the way for us to enter into the terra nova of the interna-
                           tional jus cogens. The emergence and consolidation of imperative
                           norms of general international law would be seriously jeopardized if
                           one were to decharacterize the crimes against humanity which fall
                           under their prohibition.” (Ibid., para. 15.)

                       305. Still in respect to the legal nature and consequences of the enforced
                     disappearance of persons, I added :
                             “In a continuing situation proper to the enforced disappearance of
                           person, the victims are the disappeared person (main victim) as well
                           as his next of kin ; the indefinition generated by the enforced disap-
                        299 Cf., e.g., the provisions on fundamental guarantees of Additional Protocol I

                     (of 1977) to the Geneva Conventions on International Humanitarian Law (of 1949),
                     Article 75, and of the Additional Protocol II (of the same year), Article 4.

                     308




7 CIJ1077.indb 612                                                                                         18/04/16 08:54

                     308 application of genocide convention (diss. op. cançado trindade)

                           pearance withdraws all from the protection of the law 300. The condi-
                           tion of victims cannot be denied also to the next of kin of the
                           disappeared person, who have their day‑to‑day life transformed into
                           a true calvary, in which the memories of the person dear to them are
                           intermingled with the permanent torment of his enforced disappear-
                           ance. In my understanding, the complex form of violation of multiple
                           human rights which the crime of enforced disappearance of person
                           represents has as a consequence the enlargement of the notion of victim
                           of violation of the protected rights.” (IACtHR, Blake, Judgment of
                           24 January 1998, paras. 32‑38.)
                        306. In my subsequent separate opinion in the Blake v. Guatemala case
                     (reparations, Judgment of 22 January 1999), I insisted on the need to con-
                     solidate the “international regime against grave violations of human
                     rights”, in the light of the peremptory norms of international law (jus
                     cogens) and of the corresponding obligations erga omnes of protection of
                     the human being (IACtHR, Blake v. Guatemala, Judgment of 22 January
                     1999, para. 39). By means of such development, I added, one would
                     “overcome the obstacles of the dogmas of the past”, and the current inad-
                     equacies of the law of treaties, so as to get “closer to the plenitude of the
                     international protection of the human being” (ibid., para. 40).
                        307. Other pertinent decisions of the IACtHR could be recalled, e.g., as
                     to the need to overcome limitations or restrictions ratione temporis, given
                     the legal nature of enforced disappearance (supra), the IACtHR’s deci-
                     sions also in the cases of Trujillo Oroza v. Bolivia (2000‑2002), and of the
                     Sisters Serrano Cruz v. El Salvador (2005) ; and, as to the aggravating cir-
                     cumstances of the grave breach of enforced disappearance, the IACtHR’s
                     decisions in the cases of Bámaca Velásquez v. Guatemala (2000‑2002), of
                     Caracazo v. Venezuela (1999‑2002), of Juan Humberto Sánchez v. Hondu‑
                     ras (2003) and of Servellón‑García et alii v. Honduras (2006).
                        308. For its part, the ECHR has also had the occasion to pronounce
                     on aspects in the matter at issue. For example, in its Judgment (of 10 May
                     2001) in the Cyprus v. Turkey case, it stressed the continuation of “agony”
                     of the family members of the missing persons in not knowing their where-
                     abouts (para. 157). Shortly afterwards, in its Judgment (of 18 June 2002)
                     in the Orhan v. Turkey case, it again addressed, as in earlier decisions, the
                     “vulnerable position” of the individuals concerned (paras. 406‑410).
                     Other pronouncements of the kind were made by the ECHR in the cycle
                     of cases (of the last decade) arising out of the armed conflict in Chechnya.
                        309. In a particularly illustrative decision, the ECHR, in its Judgment
                     (of 18 September 2009) in the case of Varnava and Others v. Turkey,
                     stated that a disappearance is
                           “characterized by an ongoing situation of uncertainty and unaccount-
                           ability in which there is a lack of information or even a deliberate

                        300 Cf., in this sense, Article 1 (2) of the UN Declaration on the Protection of All

                     Persons against Enforced Disappearances.

                     309




7 CIJ1077.indb 614                                                                                             18/04/16 08:54

                     309 application of genocide convention (diss. op. cançado trindade)

                             concealment and obfuscation of what has occurred [. . .]. This situa-
                             tion is very often drawn out over time, prolonging the torment of the
                             victim’s relatives. It cannot therefore be said that a disappearance is,
                             simply, an ‘instantaneous’ act or event ; the additional distinctive ele-
                             ment of subsequent failure to account for the whereabouts and fate
                             of the missing person gives rise to a continuing situation. Thus, the
                             procedural obligation will, potentially, persist as long as the fate of
                             the person is unaccounted for ; the ongoing failure to provide the
                             requisite investigation will be regarded as a continuing violation (. . .)
                             This is so, even where death may, eventually, be presumed.”
                             (Para. 148.)



                                                    5. General Assessment
                        310. In the light of the aforementioned, in so far as the present case of
                     the Application of the Convention of Genocide is concerned, one cannot
                     thus endorse Serbia’s view, expressed during the oral proceedings,
                     whereby enforced disappearance may not be a continuing violation of the
                     right to life as enshrined in Article II of the Genocide Convention. Serbia
                     asserts that the reason why it might be a continuing violation of human
                     rights is that the family of the victim is subject to ongoing mental harm,
                     and this brings into play the prohibition of ill‑treatment, or because of
                     the procedural obligation to investigate the crime. According to Serbia,
                     this issue “might belong in Strasbourg, but certainly not in The Hague” 301.
                     
                        311. Both the International Court of Justice and the ECHR in Stras-
                     bourg are concerned with State responsibility. Recent cases (such as the
                     Georgia v. Russian Federation case, concerning the fundamental principle
                     of equality and non‑discrimination and the corresponding norms in distinct
                     but converging international instruments) have been brought before both
                     the International Court of Justice and the ECHR ; the Hague Court and the
                     ECHR in Strasbourg do not exclude each other, as recent developments in
                     the work of contemporary international tribunals have clearly been show-
                     ing. This is reassuring for those engaged in the international protection of
                     the rights of the human person, and the justiciables themselves.
                        312. The pioneering and substantial case law of the IACtHR, together
                     more recently with the case law of the ECHR, on the matter at issue, is
                     essential for an understanding of the gravity of the crime of enforced dis-
                     appearance of persons and of its legal consequences. As to its legal nature,
                     the two aforementioned international human rights tribunals have
                     asserted the complex and continuing violations of the protected rights,
                     while disappearance lasts. In its ground‑breaking decisions in the Blake
                     case (1996‑1998), the IACtHR established the expansion of the notion of

                       301   CR 2014/23, of 28 March 2014, p. 44, para. 12.

                     310




7 CIJ1077.indb 616                                                                                        18/04/16 08:54

                     310 application of genocide convention (diss. op. cançado trindade)

                     victims in cases of disappearance, so as to comprise the missing person as
                     well as their close relatives, in their own right. This has become jurispru‑
                     dence constante of the IACtHR and the ECHR on the issue.
                        313. May I add, in this connection, that the provisions of Article II (b)
                     of the Convention against Genocide, referring to “serious (. . .) mental
                     harm to members of the group”, makes the connection with a continuing
                     violation rather clear. As I pondered in my dissenting opinion in the case
                     of the Jurisdictional Immunities of the State (Germany v. Italy : Greece
                     intervening), “one cannot take account of inter‑temporal law only in a
                     way that serves one’s interests in litigation, accepting the passing of time
                     and the evolution of law in relation to certain facts but not to others, of
                     the same continuing situation” (I.C.J. Reports 2012 (I), p. 186, para. 17).
                     

                        314. The fact that a close family member of the missing persons is a
                     member of the same group, and is also subject to a continuing mental
                     harm, prolonging indefinitely in time, together with the State concerned’s
                     failure to account for the missing persons, or to take reasonable steps to
                     assist in the location of such persons, in my perception, brings into play
                     the prohibition of acts proscribed by the Genocide Convention, including
                     the obligation to investigate.
                        315. May I further add, still in this connection, the relevance of the
                     case law of international human rights tribunals (in particular that of the
                     IACtHR, since its start 302), to the effect of applying a proper standard of
                     proof, in cases of grave violations (such as enforced disappearances of
                     persons, torture of incommunicado detainees, among others), when State
                     authorities hold the monopoly of probatory evidence, and victims have
                     no access to it, thus calling for a shifting of the burden of proof 303. In
                     cases of grave violations, such as enforced disappearances of persons, the
                     burden of proof cannot certainly be made to fall upon those victimized by
                     those violations (including, of course, the close relatives of the missing
                     persons, who do not know their whereabouts).

                        316. The effects of enforced disappearances of persons upon the close
                     relatives of missing persons are devastating. They destroy whole families,
                     led into agony or despair. I learned this from my own experience in the
                     international adjudication of cases of this kind. In the present Judgment,
                     the International Court of Justice does not seem to have apprehended the
                     extent of those devastating effects. To require from close relatives, as it
                     does (Judgment, para. 160), further proof (of serious suffering), so as to
                     fall under Article II (b) of the Genocide Convention, amounts to a true
                     probatio diabolica !
                        317. The serious mental harm (Art. II (b)) caused to those victimized
                     can surely be presumed, and, in my view, there is no need to demonstrate

                       302   Cf. Part VII of the present dissenting opinion, supra.
                       303   Cf. Parts VII‑VIII of the present dissenting opinion, supra.

                     311




7 CIJ1077.indb 618                                                                                  18/04/16 08:54

                     311 application of genocide convention (diss. op. cançado trindade)

                     that the harm itself contributed to the destruction of the targeted group.
                     Yet, the Court requires such additional proof (Judgment, para. 160 in
                     fine). In doing so, it renders the determination of State responsibility for
                     genocide, under Article II (b) of the 1948 Convention, and of its legal
                     consequences (for reparations), an almost impossible task. The Court’s
                     outlook, portrayed in its whole reasoning throughout the present Judg-
                     ment is State sovereignty‑oriented, not people‑oriented, as it should be
                     under the Genocide Convention, the applicable law in the cas d’espèce.


                        318. Last but not least, the point I have already made about the abso-
                     lute prohibition (of jus cogens) of torture (para. 225, supra), in any cir-
                     cumstances, applies likewise to all the other grave violations of human
                     rights and international humanitarian law which occurred in the attacks
                     in Croatia, and that have been examined above, namely : massive killings,
                     rape and other sexual violence crimes, enforced disappearance of persons,
                     systematic expulsion from homes, forced displacement of persons (in
                     mass exodus) and destruction of group culture.

                       319. The prohibition of all those grave violations, like that of torture,
                     in all its forms, is a prohibition belonging to the realm of jus cogens 304,
                     the breach of which entails legal consequences, calling for reparations 305.
                     This is in line with the idea of rectitude (in conformity with the recta ratio
                     of natural law), underlying the conception of law (in distinct legal sys-
                     tems — Droit/Right/Recht/Direito/Derecho/Diritto) as a whole.



                                        XIII. Onslaught, not Exactly War,
                                      in a Widespread and Systematic Pattern
                                                  of Destruction

                                     1. Plan of Destruction : Its Ideological Content
                        320. The occurrence of a widespread and systematic pattern of destruc-
                     tion has been established in the present case concerning the Application of
                     the Convention against Genocide, opposing Croatia to Serbia (cf. supra).
                     The devastation pursued a plan of destruction, that was deliberately and

                        304 Two contemporary international tribunals which, by their evolving case law, have

                     much contributed to the expansion of the material content of jus cogens, have been the
                     IACtHR and the ICTY ; cf. A. A. Cançado Trindade, International Law for Humankind —
                     Towards a New Jus Gentium, op. cit. supra note 67, pp. 295‑311 ; A. A. Cançado Trindade,
                     “Jus Cogens : The Determination and the Gradual Expansion of Its Material Content in
                     Contemporary International Case Law”, in XXXV Curso de Derecho Internacional Orga‑
                     nizado por el Comité Jurídico Interamericano — 2008, Washington D.C., General Secre-
                     tariat of the OAS, 2009, pp. 3‑29.
                        305 Cf. Part XVI of the present dissenting opinion, infra.



                     312




7 CIJ1077.indb 620                                                                                              18/04/16 08:54

                     312 application of genocide convention (diss. op. cançado trindade)

                     methodically carried out : aerial bombardment, shelling, indiscriminate
                     killings, torture and beatings, rape, destruction of homes and looting,
                     forced displacement and deportation. The execution of the plan of
                     destruction has already been reviewed (cf. supra), and in my view estab-
                     lished in the cas d’espèce. The plan of destruction pursued by the Serbian
                     attacks in Croatia had an ideological component, which goes back to the
                     historical origins of the conflict.
                     (a) Arguments of the contending Parties
                        321. The point was addressed, to a certain depth in the written phase
                     of the present proceedings, particularly by Croatia. In its Memorial, it
                     argued that a catalytic event in relation to the genocide allegedly perpe-
                     trated against the Croats was the appearance in 1986 of the Memoran-
                     dum by the Serbian Academy of Sciences and Arts (the “SANU
                     Memorandum”). The SANU Memorandum, it added, which set forth a
                     Serb nationalist reinterpretation of the recent history of the SFRY, car-
                     ried great weight and reflected the then growing Serbian nationalist move-
                     ment ; it helped to give rise, in its view, to the circumstances for the
                     perpetration of genocide in Croatia 306.
                        322. By emphasizing the right of the Serbian people “to establish their
                     full national and cultural integrity regardless of which republic or auto­
                     nomous province they live in”, the SANU Memorandum provided the idea
                     of a “Greater Serbia”, including parts of the territory in Croatia and Bos-
                     nia and Herzegovina within which significant Serbian ethnic populations
                     lived. Furthermore, the SANU Memorandum provided a detailed analysis
                     of the “crisis” in the SFRY, and it established the idea that Serbia was “the
                     only nation in Yugoslavia without its own State”. It bypassed the political
                     and geographical divisions enshrined in the 1974 Constitution 307.

                        323. Croatia stressed that the ideas proposed in the Memorandum
                     were based on other views expressed by the Serbian intellectual commu-
                     nity (including Serbian historians, scientists, writers and journalists) on
                     how Serbs had been “tricked”, “stinted”, “killed”, “persecuted even after
                     being subjected to genocide”. The SANU Memorandum gained support
                     from militant groups, prompting a nationalist campaign 308.
                        324. Croatia further argued that the ideas set out in the SANU Memo-
                     randum “gave vent to the theory that the Croatian people were collec-
                     tively to blame for the large number of Serbs that were killed by the
                     Ustashas during the period 1941‑1945, and were, accordingly, by their
                     very nature, genocidal in character and adhering to a continuing geno-

                        306 Memorial of Croatia, para. 2.43.
                        307 Ibid., paras. 2.44‑2.47.
                        308 According to Croatia, “[a]rticles appeared and speeches were given which promoted

                     Serbian nationalism, demonized the Albanians, the Muslims and the Croats and invoked
                     their genocidal tendencies, and validated the Chetnik movement” ; ibid., paras. 2.48‑2.51.


                     313




7 CIJ1077.indb 622                                                                                                 18/04/16 08:54

                     313 application of genocide convention (diss. op. cançado trindade)

                     cidal intent against the Serbs” 309. Croatia added that the JNA was trans-
                     formed from an army of the SFRY into a “Serbian army” promptly after
                     the publication of the SANU Memorandum 310.
                        325. Serbia, for its part, briefly responded, in its Counter-Memorial, to
                     Croatia’s arguments concerning the Memorandum. It claimed that they
                     amounted to an “enormous exaggeration”, given that the Serbs never had
                     the intent to perpetrate genocide against Croats, and that the SANU
                     Memorandum never contemplated the occurrence of genocide 311. Croatia
                     retook the issue in its Reply, wherein it reiterated the importance of the
                     SANU Memorandum for the perpetration of genocide.

                       326. It dismissed Serbia’s claim of its arguments being an “enormous
                     exaggeration”, saying that they are supported by a number of indepen-
                     dent sources, which also described the Memorandum as a “political
                     bombshell”. Croatia further stated that an expert report from the ICTY,
                     on the use of propaganda in the conflict at issue, came to the conclusion
                     that it was the deliberate leaks of the SANU Memorandum that raised
                     the issue of Serbian nationalism publicly (cf. infra).

                        327. Croatia insisted that the emergence of extreme Serbian national-
                     ism was accompanied by the idea that the Croats had always had a geno-
                     cidal intent against the Serbs, a theory — articulated in 1986 and then
                     followed by Serbian historians and journalists — that claimed that the
                     Croatian people were collectively to blame for the large number of Serbs
                     who were killed by the “Ustasha” between 1941‑1945 (e.g., the concentra-
                     tion camp in Jasenovac), during the Second World War, pursuant to a
                     plan that had a continuing genocidal intent against the Serbs 312. Accord-
                     ing to Croatia, various inflammatory articles published by the media con-
                     tributed to this idea from 1986 to 1991 313.


                        328. Also during the oral phase of the present proceedings, Croatia
                     reiterated its arguments (supra), whereas Serbia did not submit any sub-
                     stantial new argument in this respect. Croatia asserted that the publica-
                     tion of the SANU Memorandum in 1986 precipitated a period of extreme
                     nationalist propaganda within Serbia, as from the premise that Serbia
                     and the Serbs in the other Republics of the SFRY “were in a uniquely
                     unfavourable position within the SFRY”, and from the proposal of a
                     review of the SFRY Constitution, so that autonomous provinces would
                     become an integral part of Serbia, and the federal State would be strength-
                     ened. Croatia also referred to an expert report (by Professor A. Budding),

                       309 Memorial of Croatia, para. 2.52.
                       310 Ibid., para. 3.03.
                       311 Counter-Memorial of Serbia, para. 428.
                       312 Reply of Croatia, paras. 3.10‑3.12.
                       313 Ibid., paras. 3.12‑3.14.



                     314




7 CIJ1077.indb 624                                                                                  18/04/16 08:54

                     314 application of genocide convention (diss. op. cançado trindade)

                     which referred to the SANU Memorandum as “a political firestorm”
                     because of its “inflammatory” language 314.
                     (b) Examination of expert evidence by the ICTY
                        329. As brought to the attention of the International Court of Justice
                     in the course of the proceedings of the present case (cf. supra), the ICTY,
                     in its decision of 16 June 2004 in the Milošević case, duly took into
                     account expert evidence concerning the ideological component of the
                     plan of destruction at issue. The first expert report presented to the ICTY,
                     compiled at the request of its Office of the Prosecutor, was titled “Politi-
                     cal Propaganda and the Plan to Create a ‘State for All Serbs’ — Conse-
                     quences of Using the Media for Ultra‑Nationalist Ends” (of 4 February
                     2003, by R. de la Brosse).
                        330. According to the expert report, the regime of Slobodan Milošević
                     sought to take “total control over the media owned by the State or public
                     institutions”, restricting its freedom and “using all means to prevent it
                     from informing people”. Its control of the audio‑visual media “began
                     in 1986‑1987 and was complete in the summer of 1991” (Report by R. de
                     la Brosse, 4 February 2003, para. 27). The expert report proceeded that
                     “[t]he media were used as weapons of war”, in order to achieve “strategic
                     objectives”, such as “the capture of territories by force, the practice of
                     ethnic cleansing, and the destruction of targets described as symbolic and
                     having priority”. The plan combined

                           “propaganda, partial (and biased) information, false news, manipu-
                           lation, non‑coverage of certain events, etc. This entire arsenal would
                           be mobilized to help justify the creation of a State for all Serbs.

                           �����������������������������������������������������������������������������������������������������������������
                               [T]he terms ‘Ustasha fascists’ and ‘cut‑throats’ were used to stig-
                           matize the Croats and ‘Islamic Ustashas’ and ‘Djihad fighters’ to
                           describe the Bosnian Muslims pejoratively. Systematic recourse to
                           such key words imposed on the media by the Milošević regime
                           undoubtedly provoked and nourished hateful behaviour toward the
                           non‑Serbian communities.

                           �����������������������������������������������������������������������������������������������������������������
                               Systematic recourse to false, biased information and non‑coverage
                           of certain events made it possible to inspire and arouse hatred and

                         314 CR 2014/5, of 3 March 2014, pp. 33‑35. The Memorandum, Croatia reiter-

                     ated, paved the way for the publication of articles in the Serbian media, referring to the
                     alleged Croats’ genocidal tendencies, and recalling the horrific crimes the Ustasha régime
                     committed against the Serbs during the Second World War (e.g., the concentration camp
                     in Jasenovac) ; CR 2014/5, of 3 March 2014, p. 35 ; and cf. also CR 2014/12, of 7 March
                     2014, pp. 22‑23.

                     315




7 CIJ1077.indb 626                                                                                                                              18/04/16 08:54

                     315 application of genocide convention (diss. op. cançado trindade)

                           fear among the communities. The media prepared the ground psycho-
                           logically for the rise in nationalist hatred and became a weapon when
                           the war broke out.

                           �����������������������������������������������������������������������������������������������������������������
                               Historical facts were imbued with mystical qualities to be used
                           as nationalist objectives so that the Serbian people would feel and
                           express a desire for revenge directed at the prescribed enemies,
                           the Croats and Muslims (. . .)” (Report by R. de la Brosse,
                           paras. 28‑31.)
                        331. The expert report went on to state that, by the invocation of “the
                     scars of the 1940 war” (ibid., para. 35), “the use of the media for national-
                     ist ends and objectives formed part of a well‑thought through plan” (ibid.,
                     para. 32). It added that the 1986 SANU Memorandum constituted an
                     “encouragement” for “Serbian nationalism” (ibid., para. 40). The official
                     propaganda drew on the historical sources of “Serbian mystique”, with
                     its victims and the injustices they suffered throughout history (ibid.,
                     paras. 46‑49) 315. State authorities sought to condition public opinion in
                     order “to justify the upcoming war with Croatia” (ibid., para. 54, and
                     cf. para. 61). “Disinformation” was used in order “to mislead or to con-
                     ceal and misrepresent facts”, and to make up “false news” (ibid., paras. 72
                     and 77).

                        332. The second expert report submitted (by the Prosecution) to the
                     ICTY in its decision in the Milošević case (2004), and referred to by Cro-
                     atia in its oral pleadings in the present case before the International Court
                     of Justice, was titled “Serbian Nationalism in the Twentieth Century” (of
                     29 May 2002, by A. Budding). The expert report provided historical
                     information and the factual context for the understanding of waking Ser-
                     bian national awareness, and the sequence of events which led to the dis-
                     integration of the Yugoslav State and the outbreak of the wars in the
                     region.
                        333. The expert report also referred to the 1986 SANU Memoran-
                     dum (report by A. Budding, 29 May 2002, p. 32), explaining its origins
                     and its consequences for the whole of former Yugoslavia (ibid.,
                     pp. 36‑37). It characterized the SANU Memorandum as “by far the
                     most famous document in the modern Serbian national movement”
                     (ibid., p. 36). Referring to the expert report, Croatia argued that the
                     SANU Memorandum set off “a political firestorm”, and that it was
                     “inflammatory because of the contrast between its complaints about the
                     position of Serbia and Serbs within Yugoslavia and its ‘vague and ellip-


                       315 The media contributed to “demonizing the other communities, especially the

                     Kosovo Albanians, Croats and Bosnian Muslims” (para. 52).


                     316




7 CIJ1077.indb 628                                                                                                                              18/04/16 08:54

                     316 application of genocide convention (diss. op. cançado trindade)

                     tical references to a possible post-Yugoslav future’” 316. According to the
                     expert report :
                                “Memorandum nije raspalio debatu u Jugoslaviji zato što je u
                             njemu eksplicitno iznet srpski nacionalni program posle Jugoslavije —
                             pošto i nije — već zbog kontrasta između detaljnih i preteranih
                             primedbi na položaj Srbije unutar postojeće jugoslovenske države,
                             koje su iznete u Memorandumu, kao i neodređenog pozivanja na
                             moguću budućnost posle Jugoslavije (tvrdnja da Srbija mora ‘jasno
                             da sagleda svoje privredne i nacionalne interese kako je događaji ne
                             bi iznenadili’). Autori Memoranduma su sugerisali da bi nacionalne
                             alternative višenacionalnoj jugoslovenskoj državi mogle biti poželjne,
                             ali su propustili da priznaju da bi njihovo stvaranje neizbežno podra-
                             zumevalo uništenje.” 317
                        334. In the same Milošević case, the ICTY also took into account the
                     declaration of an expert witness (T. Zwaan), which is summed up in its
                     decision of 16 June 2004. According to the ICTY, the expert witness testi-
                     fied about “the importance of ideology and use of propaganda” in pro-
                     cesses “leading to the commission of genocide, involving various types of
                     radical nationalism, which dehumanize the targeted group”, also misus-
                     ing “collective historical memory” to that end (ICTY, Milošević, 16 June
                     2004, para. 234). It added that “genocide is a crime of State”, as “geno-
                     cidal crimes never develop from the ‘bottom up’ ; they are ‘top down’
                     affairs. Such crimes occur with the ‘knowledge, approval and involvement
                     of the State authorities’” (ibid.).

                        335. Yet a third expert report compiled for the ICTY
                     (at the request of its Prosecution), for its adjudication of the
                     Milošević case (2004), titled “On the Aetiology and Genesis of
                     Genocides and Other Mass Crimes — Targeting Specific Groups”
                     (of November 2003, by T. Zwaan), purported to consider, in a con­
                     densed way, the learning that exists nowadays in r­        elation to
                     genocide, from an interdisciplinary perspective. The expert report, at


                       316   CR 2014/5, pp. 33‑35.
                       317   [Unofficial translation]
                                 “The Memorandum became an inflammatory element in the Yugoslav debate not
                             because it explicitly set out a post‑Yugoslav Serbian national programme — and
                             indeed it did not — but rather because of the contrast between its detailed and exag-
                             gerated remarks on the position of Serbia within the existing Yugoslav State, and
                             its vague and elliptical references to a possible post‑Yugoslav future (the assertion
                             that Serbia must ‘look clearly at its economic and national interests, so as not to
                             be caught by surprise by the course of events’). The authors of the Memorandum
                             suggested that national alternatives to the multinational Yugoslav State would be
                             desirable without acknowledging the destruction that their creation would inevitably
                             entail.” (Ibid., p. 31.)


                     317




7 CIJ1077.indb 630                                                                                                   18/04/16 08:54

                     317 application of genocide convention (diss. op. cançado trindade)

                     the end of the examination of the matter, reached the following
                     findings :
                              “Firstly, (. . .) genocide and other mass crimes targeting specific
                           groups should be carefully distinguished from war and civil war, while
                           at the same time one should recognize that situations of war or civil
                           war may contribute in various ways to the development of genocidal
                           processes.

                              Secondly, it has been pointed out that genocidal crimes only develop
                           and take place under conditions of serious and enduring crisis. A
                           general model of the emergence of such crises has been presented in
                           a very condensed form. Destabilization of the State‑society concerned,
                           polarization processes, de pacification, and increasing use of violence
                           are at the heart of such crises.
                              Thirdly, in the course of the crisis a radical and ruthless political
                           elite may succeed in taking over the State organization. The political
                           behaviour and decisions of this political leadership may be considered
                           of decisive importance for the emergence of genocide. It has been
                           argued that a genocidal process does not develop from ‘bottom up’,
                           but that is typically a ‘top down’ development, although the precise
                           involvement of the State may take different forms. One corollary is
                           that the highest State authorities are always responsible for what hap-
                           pens during the genocidal process, another corollary implies that ‘sin-
                           gle’ acts of genocide should be (also) considered against the
                           background of the prevalent power and authority structure within the
                           State‑society concerned.
                              Fourthly, it has been emphasized that genocides may be best seen
                           as (highly complex) processes, with a beginning, a structured course
                           in which phases can be discerned, and an end — usually brought
                           about by forceful external intervention. Furthermore, in trying to
                           understand a genocidal process attention should be paid to the deci-
                           sion‑making, the gradual emergence of planning and organization,
                           and the division of labour within the category of perpetrators.


                              Fifthly, it has been argued that ideology is also of crucial impor-
                           tance for genocide to emerge. Usually, varieties of radical nationalism
                           will figure prominently. They contribute to the development of an
                           extremist political climate ; to the marking off of the groups or cate-
                           gories to be targeted ; they legitimize, rationalize, and justify the gen-
                           ocidal process ; and impart to the perpetrators a sense of direction,
                           intent and purpose.

                              Sixthly, it has been underlined that every genocidal process should
                           also be considered from the angle of the victims, who are typically
                           chosen because of their supposed membership of a group or category

                     318




7 CIJ1077.indb 632                                                                                      18/04/16 08:54

                     318 application of genocide convention (diss. op. cançado trindade)

                              targeted for persecution. It has been argued, moreover, that such
                              groups are made increasingly vulnerable and defenceless through the
                              process of persecution itself, that it is usually very difficult for them
                              to foresee what is going to happen, and that their possible courses of
                              (re)action are severely limited. Keeping their fate central in one’s mind
                              seems to be the best compass when studying, assessing and judging
                              genocide.” (Report by T. Zwaan, November 2003, pp. 38‑39.)
                              
                     (c) Ideological incitement and the outbreak of hostilities
                        336. In effect, in the course of the proceedings, both contending Parties
                     paid special attention to the origins and the factual background of the
                     conflict in the Balkans in the present case concerning the Application of
                     the Convention against Genocide. Both Croatia and Serbia expressed their
                     awareness that the historical context helps to understand better the causes
                     that lead to the war in Croatia and its pattern of destruction. They
                     expressed their views, in particular, in the written phase of the cas d’espèce.
                     The applicant State contended that the devastation that took place in
                     Croatia was a consequence of the exponential growth of Serbian nation-
                     alism in order to build a “Greater Serbia”.

                         337. Thus, in its Memorial, Croatia provided an overview of the back-
                      ground of the dispute, deeming it essential to understand what happened,
                      in order to bring justice and redress to the victims 318. Focusing on the
                      formation of the FRY, the rise of “Greater‑Serbian” nationalism in the
                      eighties and the rise of S. Milošević to power 319, Croatia argued that,
                     although the inherent tensions (between ethnic groups) had been sup-
                     pressed for many years, after President Tito’s death, federal institutions
                     were usurped by the new Serbian leadership (under S. Milošević), which
                     aimed at establishing a Serb‑dominated Yugoslavia, or a “Greater
                     ­Serbia”, to include within its borders more than half of the territory of
                      Croatia 320.

                       338. The Serbian State‑controlled media — it proceeded — systemati-
                     cally demonized the targeted non‑Serb ethnic groups, creating a climate
                     conducive to genocide, inciting and justifying it 321. After tension grew in
                     Kosovo in 1981, Croatia claimed, Serb nationalists began to express their
                     ideas more openly and frequently ; it singled out the 1986 SANU Memo-
                     randum, as a manifesto setting forth a Serb nationalist reinterpretation of
                     the recent history of the SFRY, which gave rise to a feeling of anger and


                        318 Memorial of Croatia, paras. 2.01‑2.162 and 1.14.
                        319 Ibid., paras. 2.05‑2.35, 2.36‑2.59 and 2.60‑2.84, respectively. As to the historical
                     background (in the Second World War), cf. ibid., paras. 2.08‑2.09, and cf. para. 2.53.
                        320 Ibid., para. 1.26.
                        321 Ibid.



                     319




7 CIJ1077.indb 634                                                                                                 18/04/16 08:54

                     319 application of genocide convention (diss. op. cançado trindade)

                     revenge against Croats 322. Moreover, according to Croatia, there was a
                     large propaganda validating the Chetnik movement and their goals, and
                     S. Milošević was able to capture such feelings and to promote himself as
                     a defender of Serbian interests 323.


                       339. In its Counter-Memorial, Serbia submitted that much of what
                     occurred in the Balkans in 1991‑1995 was influenced by the atrocities
                     against Serbs in 1941‑1945 and the rise of nationalism in the SFRY 324.
                     The events leading to the conflict of 1991‑1995 and the conflict itself,
                     according to Serbia, cannot be understood without taking this into
                     account 325. Serbia further stated that there was a rise of nationalism in
                     the SFRY, following Tito’s death, among Serbians but also Croatians 326.
                     

                        340. Serbia conceded that there were abundant hate speech and
                     extreme nationalism demonstrations in Serbian media in the late eighties
                     and during the nineties, but it claimed that such was the case also in Cro-
                     atia. It did not contest that Serbian nationalists misused the recollections
                     of past events, though it contended that the claims made in this regard by
                     Croatia were not always accurate ; it finally added that Serbian national-
                     ism could not be held solely accountable for the conflict 327.

                        341. In its Reply, Croatia stated that, according to an expert report
                     from the ICTY, the SANU Memorandum sparked Serbian nationalism
                     publicly 328, giving vent to the view that the Croatian people were collec-
                     tively to blame for the large number of Serbs who had been killed by the
                     Ustashas in 1941‑1945 329. It then rebutted the claims of revival of Croa-
                     tian nationalism and of hate speech and discriminatory policies against
                     the Serbs 330. For its part, in its Rejoinder, Serbia contended that the his-
                     torical background helps to understand the events which originated the
                     war. It reaffirmed that the causes were not one‑sided and that the claims
                     of Croatia were in its view inaccurate 331; at last, it requested the Interna-
                     tional Court of Justice to examine the history of the conflict from both

                        322 Memorial of Croatia, paras. 2.40, 2.43, 2.51‑2.53 and 2.56. The Croats were demon-

                     ized and blamed for the deaths of Serbs during the Second World War in concentration
                     camps, and an instigated feeling of anger and revenge arose among the Serbs ; according to
                     Croatia, the 1986 SANU Memorandum was a key element to that end.
                        323 Ibid., paras. 2.54-2.56 and 2.60.
                        324 Counter-Memorial of Serbia, paras. 397‑426, and cf. paras. 397, 400, 409 and 419.
                        325 Ibid., para. 419.
                        326 Ibid., para. 422.
                        327 Ibid., paras. 434‑435, 420 and 424.
                        328 Reply of Croatia, para. 3.11.
                        329 Ibid., para. 3.12.
                        330 Ibid., paras. 3.17‑24.
                        331 Rejoinder of Serbia, para. 35.



                     320




7 CIJ1077.indb 636                                                                                                18/04/16 08:54

                     320 application of genocide convention (diss. op. cançado trindade)

                     the Applicant’s and the Respondent’s perspectives 332.

                        342. In the oral phase of the proceedings in the cas d’espèce, one of the
                     witness‑experts (Ms S. Biserko) specifically addressed the factual back-
                     ground of the conflict and the developments that led to the atrocities. She
                     singled out the idea of a “Greater Serbia” reviving Serbian nationalism,
                     with its propaganda ; the aim of territorial expansion ; the rise of
                     S. Milošević and its policies ; and the media reports — between 1988
                     and 1991 — preparing Serbs for the forthcoming armed attacks in Croa-
                     tia and Bosnia‑Herzegovina 333.
                        343. The contending Parties themselves, in the course of the proceed-
                     ings in the cas d’espèce, focused — each one in its own way — on the
                     impact of hate speech. Croatia claimed that Serbia sponsored hate speech
                     and propaganda in inciting genocide 334. Hate speech, in its view, was an
                     important factor in the preparations for the Serbian armed incursions in
                     Croatia 335. Serbia acknowledged that the media in the country — in the
                     late eighties and during the nineties — constantly broadcasted hate
                     speech, but claimed that such was also the case in Croatia 336.

                        344. Serbia admitted that hate speech was abundant in Serbian media
                     at the end of the eighties and during the nineties 337, but claimed that it
                     was not confined to Serbia, and also existed in Croatia 338. Croatia argued
                     that, as from the early eighties, several Serbian newspapers ran inflamma-
                     tory articles about the Ustasha concentration camp in Jasenovac, during
                     the Second World War 339. Croatia challenged Serbia’s claim that it had
                     also promoted hate speech against the Serbs 340. Serbia, for its part,
                     attempted to minimize the proof of incitement to hatred 341.


                        345. In its oral arguments, Croatia referred, e.g., to S. Milošević’s
                     speech to the Serbian parliament in March 1991 342, and to the hate speech
                     of the extremist Serb nationalist Z. Raznjatović (known as Arkan) against
                     the Croats, constantly referred to as “Ustashas” 343. Serbian newspapers,
                     it added, ran inflammatory articles about the Ustasha concentration
                        332 Rejoinder of Serbia, para. 36.
                        333 Cf. CR 2014/7, of 4 March 2014.
                        334 Memorial of Croatia, paras. 1.16, 2.04, 2.43-2.53, 2.56‑2.59, 2.63‑2.66, 8.16 and

                     8.23‑8.24.
                        335 Ibid., para. 2.58.
                        336 Cf. Counter-Memorial of Serbia, paras. 434‑442.
                        337 Cf. ibid., paras. 434‑437, 439‑442 and 953‑954.
                        338 Ibid., para. 439.
                        339 Cf. Reply of Croatia, paras. 3.10‑3.14, 3.26‑3.27, 3.31‑3.33, 3.131 and 9.52.
                        340 Cf. ibid., paras. 3.26‑3.27, and cf. para. 9.52.
                        341 Cf. Rejoinder of Serbia, paras. 340‑342.
                        342 Cf. CR 2014/5, of 3 March 2014, para. 20.
                        343 Cf. ibid., para. 30 ; and cf. also Memorial of Croatia, Vol. 5, App. 3, pp. 64‑65,

                     paras. 43‑45.

                     321




7 CIJ1077.indb 638                                                                                               18/04/16 08:54

                     321 application of genocide convention (diss. op. cançado trindade)

                     camp in Jasenovac, as a reference to the Second World War crimes com-
                     mitted against the Serbs by the Ustasha regime 344.

                        346. Serbia, in turn, cited statements from Croatian press and politi-
                     cians 345. Croatia retorted that the examples cited by Serbia were in sharp
                     contrast with the Serbian hate speech that emanated from Serbian State
                     media and its most senior leaders 346. It further insisted that the Serb pop-
                     ulation’s fear against Croats was created by the hate‑speech campaign
                     against Croats and their demonization as “Ustasha[s]” 347.


                        347. In the present Judgment, the International Court of Justice flatly
                     dismissed an examination of the historical origins of the onslaught in the
                     Balkans, in the following terms : “The Court considers that there is no
                     need to enter into a debate on the political and historical origins of the
                     events that took place in Croatia between 1991 and 1995.” (Judgment,
                     para. 422.) Even without embarking on such an examination, the Court,
                     e.g., dismissed the relevance of the SANU Memorandum, for having “no
                     official standing” and for not proving dolus specialis (ibid.).
                        348. Yet, in the course of the proceedings in the cas d’espèce, that doc-
                     ument was cited not to this effect, but only to explain the historical ori-
                     gins of the devastation in Croatia, which the Court found unnecessary to
                     examine in the present Judgment. Once again, I regret not to be able to
                     follow the Court’s majority on the handling of this question either, and I
                     lay on the records, in the present dissenting opinion, the reasons of my
                     disagreement with the dismissive posture of the Court thereon, particu-
                     larly bearing in mind that both contending Parties dwelt upon the issue in
                     their arguments before the Court, and expected the Court to address it.

                       349. It is clear that a nationalistic (ethnic) ideology and propaganda,
                     with their incitement to violence, were at the origins of the outbreak of the
                     former Yugoslavia, having contributed to the hostilities aggravated in the
                     course of the widespread armed conflicts, and then to the “horrors” of the
                     wars in the Balkans, “particularly those in Croatia and Bosnia‑­
                     Herzegovina” 348. In order to understand the factual context of a case
                     under the Genocide Convention such as the present one opposing Croatia
                     to Serbia, it is important to address its causes. They have been addressed,
                     before the Court, by the contending Parties themselves. Already in my
                     separate opinion (I.C.J. Reports 2010 (II), p. 543, paras. 46‑47 and p. 610,

                       344  Cf. CR 2014/5, of 3 March 2014, para. 12.
                       345  Cf. Counter-Memorial of Serbia, para. 438 and 440, and Rejoinder of Serbia,
                     paras. 633‑635.
                        346 Cf. Additional Pleadings, para. 2.14.
                        347 Cf. CR 2014/19, of 18 March 2014, para. 28.
                        348 S. Letica, “The Genesis of the Current Balkan War”, Genocide after Emotion — The

                     Postemotional Balkan War (ed. S. G. Meštrović), London/N.Y., Routledge, 1996, p. 91,
                     and cf. pp. 92‑112.

                     322




7 CIJ1077.indb 640                                                                                             18/04/16 08:54

                     322 application of genocide convention (diss. op. cançado trindade)

                     para. 220) in the International Court of Justice’s Advisory Opinion on the
                     Declaration of Independence of Kosovo (2010), I pointed out the need to
                     remain attentive to the historical origins of each humanitarian crisis.
                        350. An international conflict — a devastation — of the scale and
                     gravity of the wars in the Balkans, lodged with the International Court of
                     Justice under the Convention against Genocide, cannot be properly exam-
                     ined in the void. The ICTY did not do so, and, e.g., in the Milošević case
                     (Trial Chamber, decision of 16 June 2004), after studying that conflict as
                     from its historical origins, took into account an expert report on the use
                     of propaganda by the media in that conflict which determined that

                           “a comparison between Serbian, Croatian, and Bosnian nationalist
                           propaganda yielded the conclusion that Serbian propaganda sur-
                           passed the other two both in the scale and the content of the media
                           messages put out” (ICTY, Milošević, decision of 16 June 2004,
                           para. 237).
                        351. In this way, hatred was widespread, and made its numerous vic-
                     tims. Villagers began to hate each other, sometimes their own former
                     neighbours, solely on the basis of their ethnicity, without knowing exactly
                     why. The consequences of this campaign of hatred were catastrophic, —
                     as were so many other man‑made devastations throughout the history of
                     humankind and illustrative of the perennial presence of evil in the human
                     condition (cf. infra).
                        352. Last but not least, with the outbreak of the armed attacks, there
                     is an additional element for the examination of the campaign of extreme
                     nationalism which should not pass unperceived here : the unredacted
                     Minutes of the Supreme Defence Council (SDC) of the FRY, the same
                     unredacted Minutes that, in the earlier case concerning the Genocide Con-
                     vention, were not made available to the International Court of Justice,
                     nor did the International Court of Justice consider them indispensable,
                     for its 2007 Judgment. Today, eight years later, the unredacted transcripts
                     of the SDC Minutes (1992‑1996), as lately brought to the attention of the
                     ICTY, are publicly known.
                        353. It is not my intention to review them here, but only to refer briefly
                     to two passages, with a direct bearing on the preceding considerations.
                     The (short‑hand) unredacted Minutes of the SDC, of 7 August 1992,
                     referred to the violence of paramilitary formations, and contained an
                     instruction to dress paramilitaries with “uniforms of Yugoslav soldiers”,
                     and to give them weapons. And the unredacted Minutes of the SDC, of
                     9 August 1994, asserted that the armies of Republika Srpska and of the
                     Serbian Republic of Krajina “are armies of the Serbian people”, and,
                     “[t]herefore, they must serve the interests of the Serbian people as a
                     whole” 349.

                        349 FRY/SDC, Unredacted Transcripts of Minutes (1992‑1996), of 7 August 1992, and

                     of 9 August 1994.

                     323




7 CIJ1077.indb 642                                                                                          18/04/16 08:54

                     323 application of genocide convention (diss. op. cançado trindade)

                                 2. The Imposed Obligation of Wearing White Ribbons
                        354. In my perception, it is clear, from the atrocities already surveyed,
                     that the cas d’espèce, concerning the Application of the Convention against
                     Genocide, opposing Croatia to Serbia, is not exactly one of war, but
                     rather of onslaught, in a widespread and systematic pattern of destruction
                     (cf. supra). There are other aspects of it which, in the course of the pro-
                     ceedings, were also brought to the attention of the Court, and to which I
                     turn attention now. One of them pertains to the obligation imposed upon
                     targeted individuals to wear white ribbons.

                        355. In the written phase of the proceedings, Croatia claimed, in its
                     Memorial, that, in some municipalities, the Croat population was required
                     to identify themselves and their property with white ribbons or other dis-
                     tinctive marks 350. It submitted various witness statements concerning this
                     practice by Serbia 351. On the basis of the probatory evidence (and witness
                     statements), it appears that this practice of marking Croats with white
                     ribbons was widespread ; its rationale was to identify and single out Cro-
                     ats and subject them to varying degrees of humiliation, such as forced
                     labour, violence, and limitation of their freedom of movement (e.g. by
                     imposing curfews). According to Croatia,

                           “[t]he local Croat population would be required to identify themselves
                           and their property with white ribbons and other distinctive marks ;
                           they would be denied access to food, water, electricity and telecom-
                           munications and proper medical treatment ; their movements would
                           be restricted ; they would be put to forced labour ; their property
                           would be destroyed or looted ; Croatian cultural and religious mon-
                           uments would be destroyed ; and schools and other public utilities
                           would be required to adopt Serbian cultural traditions and lan-
                           guage” 352.
                        356. As to the aims of the practice of marking Croats with white rib-
                     bons, Croatia submitted that the local Serb “authorities” would establish
                     their power and “would impose a regime of humiliation and dehumaniza-
                     tion on the remaining Croat population, who would be required to iden-
                     tify themselves and their property with white ribbons and other distinctive
                     marks” 353. Croatia argued that the majority of the Croat inhabitants of
                     Antin, for instance, left the village, and the 93 Croats that remained there
                     had to wear white ribbons on their sleeves ; Croatia added that, at the

                        350 Cf., Memorial of Croatia, paras. 4.08, 4.60, 4.87 and 4.98. According to Croatia,

                     this obligation to wear white ribbons occurred, e.g., in Sarengrad, Bapska and Sotin ; ibid.,
                     para. 8.16.8.
                        351 Ibid., Vol. 2 (I), Annexes 53 (Sarengrad), 66 (Bapska), 76 (Tovarnik), 84 (Tovarnik) ;

                     101, 106 and 108 (Lovas), and 128 (Vukovar).
                        352 Ibid., para. 8.60.
                        353 Ibid., para. 3.73.



                     324




7 CIJ1077.indb 644                                                                                                   18/04/16 08:54

                     324 application of genocide convention (diss. op. cançado trindade)

                     time of the writing of its Memorial, it was still unknown what happened
                     to 15 of them 354. Another example was afforded by the village of Saren-
                     grad, where 412 Croatian inhabitants stayed behind, and all remaining
                     Croats in the village were forced to wear white ribbons 355.
                       357. In its oral pleadings, Croatia reiterated its allegations concerning
                     the marking of the Croatian population. As to the fate of the Croats who
                     were forced to identify themselves by wearing white ribbons, Croatia did
                     not report a common fate, to all of them. It is not clear from its pleadings
                     that absolutely all Croats wearing white ribbons were doomed to be
                     exterminated 356. Yet Croatia stated, in this connection, that

                              “across the occupied communities and regions — not isolated inci-
                              dents, numerous, set out in the pleadings — Croat civilians were
                              forced to wear white ribbons, and ordered to adorn their homes with
                              white rags. These were measures of ethnic designation. Thus ear-
                              marked, they were ready targets for destruction. In Bapska, Croats
                              were forced to hang white ribbons on their doors by Serbs who
                              shouted, ‘Ustasha ! We will kill you all’ — in the witness statements.
                              The Croat populations in Arapovac, Lovas, Sarengrad, Sotin, Tovar-
                              nik and Vukovar, amongst other places, were forced to wear white
                              bands by Serb forces.” 357

                        358. Croatia mainly referred to the fact that they were obliged to iden-
                     tify themselves with white ribbons to show that they were Croats ;
                     although their fate seems to have been diverse, the targeted individuals,
                     once targeted, became more vulnerable. In this respect, in a response to a
                     question I put, during the public sitting before the Court on 5 March
                     2014, a Croatia’s expert witness stated that Croats
                              “who were in the camps, were not thus marked (. . .). Such markings
                              were used in several cases (. . .) — precisely in Lovas and Tovarnik —
                              where we found victims in mass graves having these markings. And,
                              according to the general information, it is known that in these locations,
                              persons of Croat ethnicity were thus marked with white armbands.” 358
                     Thus, it appears from the evidence submitted in the present case that
                     some of the Croats who were exterminated, were first marked with white
                     ribbons, or armbands 359, or white sheets on the doors of their homes.



                        354 Memorial of Croatia, para. 4.17.
                        355 Ibid., para. 4.60.
                        356 CR 2014/9, of 5 March 2014, p. 35.
                        357 CR 2014/6, of 4 March 2014, p. 57 [emphasis added].
                        358 CR 2014/9, of 5 March 2014, p. 35.
                        359 It is not clear from the pleadings of Croatia that absolutely all Croats wearing white

                     ribbons were doomed to be exterminated, cf. CR 2014/9, p. 35.

                     325




7 CIJ1077.indb 646                                                                                                   18/04/16 08:54

                     325 application of genocide convention (diss. op. cançado trindade)

                                              3. The Disposal of Mortal Remains
                        359. In the course of the proceedings in the present case, Croatia
                     referred to various witness statements describing the mistreatment by
                     Serbs of the mortal remains of the deceased Croats. There were many
                     reported cases of corpses that were burnt, or else thrown into mass graves
                     (cf. infra), and also occurrences in which they were shot (in Central
                     Vukovar) 360, dismembered (in Berak) 361, and thrown into wells (in Glina),
                     canals (in Lovas) 362 and rivers 363. This was a way, Croatia added, to con-
                     ceal the murders ; excavators were used to transport the mortal remains 364.
                        360. For example, in the written phase of the present proceedings, it
                     was further reported by Croatia that there were mortal remains that were
                     simply burnt (in, e.g., Ervenik, Cerovljani, Hum/Podravska, Joševica) 365.
                     Croatia presented also several accounts of corpses that were disposed of,
                     in a haphazard, if not careless way 366. Corpses were found everywhere.
                     Mortal remains were reported to have been a problem in Vukovar during
                     the shelling : many corpses remained on the streets, in yards and base-
                     ments ; 520 deceased persons were transported by Croatians volunteers
                     and soldiers for identification 367. In Vukovije, according to a witness
                     three corpses were found on the steps of a house 368. A witness narrated
                     that, in Tovarnik, there were 48 corpses lying on a road and in yards and
                     their burial was not allowed 369.

                        361. I deem it fit to come back to a point I made earlier on, in the pres-
                     ent dissenting opinion (Part II, supra). This scenario, of the disposal of
                     unburied mortal remains, brings to the fore (at least in my mind), in an
                     inter‑temporal dimension, the tragedy of Antigone, by Sophocles, some
                     25 centuries ago. Antigone expresses her determination to defy the tyran-
                     nical decision of the powerful Creon to expose the corpse of her brother
                     Polynices so as to rot on the battlefield ; she announces that she will give

                        360 Cf. Memorial of Croatia, para. 4.165.
                        361 Cf. ibid., para. 4.42.
                        362 Cf. ibid., para. 4.127.
                        363 Cf. ibid., para. 5.80.
                        364 Cf. ibid., para. 4.136.
                        365 Cf. ibid., paras. 5.215, 5.122, 5.41, 5.85 and 5.169‑5.170, respectively.
                        366 A witness stated that he was responsible for collecting the corpses of the killed Croa-

                     tian civilians with a tractor ; 24 were buried, but it was not possible to identify some of
                     them ; Memorial of Croatia, para. 4.102. Another witness reports that he was also respon-
                     sible for digging graves and transporting the deceased ; ibid. Another witness stated that
                     she saw dead bodies on a trailer driving to the graveyard, where they were dropped into
                     a hole and covered with an excavator ; ibid., para. 4.122. It was reported that columns
                     of JNA trucks were used to transport the remains of the deceased ; only five corpses in
                     Tordinci, and nine in Antin, were left in the graves ; ibid., para. 4.138.
                        367 Ibid., para. 4.152.
                        368 Ibid., para. 5.62. Elsewhere, a witness saw a corpse on a cargo truck ; ibid., para. 5.37.

                     
                        369 Ibid., para. 4.97 ; and cf. CR 2014/8, of 5 March 2014, para. 51.



                     326




7 CIJ1077.indb 648                                                                                                       18/04/16 08:54

                     326 application of genocide convention (diss. op. cançado trindade)

                     her brother’s mortal remains a proper burial, as she looks forward to her
                     reunion one day with her deceased beloved relatives :
                           “I shall bury him myself.
                            And even if I die in the act, that death
                            will be a glory. (. . .) I have longer
                            to please the dead than please the living here (. . .).
                            (. . .) What greater glory could I win
                            than to give my own brother [a] decent burial ?” 370
                        362. As a self‑inflicted death falls upon Antigone, disgrace promptly
                     falls upon the despotic Creon as well. The chorus limits itself to say that
                     “the sorrows of the house”, as in ancient times, piles on “the sorrows of
                     the dead”, in such a way that “one generation cannot free the next” 371.
                     Love is “never conquered in battle”, and is “alone the victor” 372. And it
                     warns that the “power of fate” is a “terrible wonder, neither wealth nor
                     armies (. . .) can save us from that force” 373. At the end, the “mighty
                     blows of fate (. . .) will teach us wisdom” 374.
                        363. Sophocles’ masterpiece has survived the onslaught of time, and
                     has continued to inspire literary pieces in distinct ages. With the passing
                     of time, Antigone became the symbol of resistance to the omnipotence of
                     the rulers, as well as of the clash between natural law (defended by her)
                     and positive law (represented by Creon). Its lesson has been captured by
                     writers, and has become the object of philosophers’ attention, over the
                     centuries. In the mid‑twentieth century, J. Anouilh wrote his own version
                     of Antigone’s tragedy, with a distinct outlook, but likewise portraying the
                     fatality that befell Antigone and the other characters. Anouilh’s tragedy
                     Antigone was originally published in 1942, and first performed in 1944, in
                     Paris under Nazi occupation.
                        364. Over the centuries, the battlefield has been full of abandoned
                     corpses, as depicted in so many writings (historical, philosophical and lit-
                     erary). It is against this abandonment that Antigone stands. She shows,
                     from Sophocles’ times to date, that the dead and the living are close to
                     each other in many cultures, and ultimately in human conscience. The
                     determination of Antigone to secure a proper burial of her brother’s mor-
                     tal remains brings the beloved dead closer to their living, and the beloved
                     living closer to their dead. This perennial lesson is full of humanism.
                     Against the imposition of calculations of raison d’Etat, Antigone resists
                     and remains faithful to herself, upholding fundamental principles and the
                     superior human values underlying them. She sets an example to be fol-
                     lowed.


                       370 Sophocles, Antigone, verses 85‑86, 88‑89 and 561‑562.
                       371 Ibid., verses 667 and 669‑670.
                       372 Ibid., verses 879 and 890.
                       373 Ibid., verses 1045‑1047 and 1050.
                       374 Ibid., verses 1469‑1470.



                     327




7 CIJ1077.indb 650                                                                                  18/04/16 08:54

                     327 application of genocide convention (diss. op. cançado trindade)

                        365. Nowadays, 25 centuries after Sophocles’ Antigone, have the
                     “blows of fate” taught us wisdom ? I doubt it. Have the lessons of the suf-
                     ferings of so many preceding generations been learned ? I am afraid not.
                     As the present case concerning the Application of the Convention against
                     Genocide (shows, in situations of conflict, mortal remains continue to be
                     treated with disdain (cf. supra). And the complaints go on and on. Croa-
                     tia states that, in 1993, in Tordinci (Eastern Slavonia), corpses were
                     removed from a mass grave and transported to an unknown place in Ser-
                     bia 375. In Glina, at least 10 people were killed, but no remains were found
                     by the date of the submission of the Memorial 376. Still in Glina, the mor-
                     tal remains of nine civilians were exhumed (on 13 March 1996), but
                     only six of them were identified 377. Other mortal remains remain missing
                     elsewhere 378.
                        366. Furthermore, in Karlovac, Croatia added, the corpses of
                     five women and one man were removed to an unknown destination, and
                     by the date of the submission of the Memorial they were not found,
                     except the corpse of a woman (which was found in a box on the outskirts
                     of the village of Banski Kovačevac) in the spring of 1992 379. In its Reply,
                     Croatia again evoked witness statements found in the Memorial ; and it
                     adds that, in Dalj, Croat civilians were prevented to flee (after 1 August
                     1991), and were forced to collect and bury the mortal remains of those
                     killed in the attack 380.
                        367. In its arguments in the written phase of the present proceedings,
                     Serbia did not expressly dismiss Croatia’s claims on mortal remains and
                     their mistreatment by Serb forces. It instead challenged the reliability of
                     the evidence produced by Croatia, e.g., as to the number of corpses found
                     in Velepromet (claimed by Croatia to be around a thousand) 381. Then it
                     contended, in its counter-claim, that Croatia was responsible for misdeeds
                     against mortal remains of Serbs and for hiding evidence ; it claims, e.g.,
                     that Croatian soldiers shot into the corpses of Serbs 382. It evoked a wit-
                     ness statement that, in Glina, a total of 20 dead bodies were strewn all
                     over the road and on the sides 383. Another witness described that, near
                     Zirovac, tanks were driven over dead bodies scattered on the road 384.

                       368. Serbia further claimed that, in Knin, bodies were removed from
                     the streets in order to hide them from the United Nations ; it added that
                     the United Nations Protection Force (UNPROFOR)’s Canadian battal-

                       375 Memorial of Croatia, para. 4.138, and cf. also para. 4.07.
                       376 Ibid., para. 5.93.
                       377 Cf. ibid., para. 5.83.
                       378 Cf., e.g., ibid., para. 5.179.
                       379 Ibid., para. 5.157.
                       380 Cf. Reply of Croatia, para. 5.21.
                       381 Cf. Counter-Memorial of Serbia, para. 736.
                       382 Cf. ibid., para. 1222.
                       383 Cf. ibid., para. 1248.
                       384 Cf. ibid., para. 1249.



                     328




7 CIJ1077.indb 652                                                                                  18/04/16 08:54

                     328 application of genocide convention (diss. op. cançado trindade)

                     ion witnessed that Croatian forces were removing and burning corpses in
                     order to hide evidence 385. All this, it argued, was aimed at preventing that
                      the precise number of victims could be determined 386. In its Rejoinder,
                      Serbia contended that on the road towards the bridge on the River Sava,
                      there were many dead bodies of Serbs for about 3.5 km 387. It added that
                       Croatian forces removed any traces of dead bodies in order to conceal the
                       extent of the alleged crimes committed 388, by first burning the bodies and
                     then burying them 389. Many dead bodies were seen lying on the streets in
                     civilians’ columns fleeing Knin 390.
                         369. For its part, Croatia, in the oral phase of the present proceedings,
                     complained that it lacks information on the whereabouts of the remains
                     of more than 840 Croatian citizens, still missing as the result of the attacks
                     on civilians 391; it added that Serbia still refuses to help locate their mortal
                      remains 392. It further referred to another witness statement that there
                       were countless bodies lying in the streets in the residential area south of
                       the Vuka River, which could not be buried because of the danger from
                       shelling 393. In the town centre by the Danube River, it proceeded, there
                       were also corpses which remained unburied 394. In Borovo Selo, it
                     added, Serb paramilitaries killed 12 Croat police officers and mutilated
                     their remains 395.
                         370. According to the Applicant, after the shelling of the city of
                      ­Vukovar, dismembered bodies were seen lying in the rubble 396; corpses
                     lined the street 397. In Velepromet, a witness describes 15 decapitated
                     ­bodies by a hole in the ground 398. Turning to the occurrences in Donji
                      Caglić, Croatia stated that the corpses of civilians were buried in a
                      trench, dug by a JNA vehicle 399. In Siroka Kula, it added, 29 Croats
                       were killed by the SAO Krajina and their corpses were thrown into burn-
                     ing houses 400. Moreover, Croatia proceeded, a witness described
                     that, around Lovas, Croats were used to clear minefields ; mines would


                       385  Counter-Memorial of Serbia, paras. 1262 and 1131.
                       386  Ibid., para. 1238.
                        387 Cf. Rejoinder of Serbia, para. 652‑4.
                        388 Cf. ibid., para. 654.
                        389 Cf. ibid.
                        390 Cf. ibid., para. 760.
                        391 CR 2014/5, of 3 March 2014, para. 6.
                        392 CR 2014/6, of 4 March 2014, para. 40.
                        393 Cf. CR 2014/8, of 5 March 2014, para. 13.
                        394 Cf. ibid., para. 14.
                        395 Ibid., para. 13.
                        396 Ibid., para. 32.
                        397 Ibid., para. 38.
                        398 Cf. Ibid., para. 57. Another witness, who was in Vukovar and was taken to Dalj,

                     described a pit of corpses ; cf. ibid. para. 77.
                        399 Cf. Reply of Croatia, Vol. 1, para. 6.8 ; and cf. CR 2014/10, of 6 March 2014,

                     para. 16.
                        400 Cf. CR 2014/10, of 6 March 2014, para. 27.



                     329




7 CIJ1077.indb 654                                                                                            18/04/16 08:54

                     329 application of genocide convention (diss. op. cançado trindade)

                      go offand there were dead bodies lying all over, and Serb forces were fir-
                      ing at them 401.
                         371. Croatia cited an agreement between Croatia and Serbia, concluded
                      in 1995, whereby they established a Joint Commission in order, inter alia,
                      to exhume and identify mortal remains of unidentified bodies. Croatia
                      contended that the mortal remains of 394 persons have been exhumed, but
                      only 103 bodies have been handed over to it 402. Serbia retorted that “only
                      103” corpses have been returned to Croatia because only 103 DNA
                     ­profiles have matched the DNA samples of the Croatian missing per-
                      sons 403.
                         372. In the oral phase of the present proceedings, Serbia claimed that
                      Croat forces disrespected the mortal remains of Serbs following the Oper-
                      ation Storm, and removed traces of the corpses that were lying in the
                      roads 404. Serbia added that the Croats shot at the bodies of dead Serbs 405,
                      and also referred to occurrences of corpses having been burned by Cro-
                      ats 406; five of them were found in Bijeli Klanac 407. According to Serbia,
                      five tractor drivers were killed by Croatian soldiers and their bodies were
                      thrown into a river 408.

                        373. From time immemorial to the present, the proper disposal of
                     mortal remains, particularly in situations of armed conflict or extreme
                     violence and disruption of the social order, has been a perennial concern.
                     It marked presence already in the minds of the “founding fathers” of the
                     law of nations. One decade ago, in another international jurisdiction
                     (IACtHR), in my separate opinion in the case of the massacre of the Moi‑
                     wana Community v. Suriname (Judgment of 15 June 2005), I deemed it fit
                     to ponder that :
                                “It cannot pass unnoticed that an acknowledgement of the duties
                              of the living towards their dead was, in fact, present in the very ori-
                              gins, and along the development, of the law of nations. Thus, to refer
                              but to an example, in his treatise De Jure Belli ac Pacis (of 1625),
                              H. Grotius dedicated Chapter XIX of Book II to the right of burial
                              (derecho de sepultura). Therein Grotius sustained that the right of
                              burying the dead has its origin in the voluntary law of nations, and

                        401  Cf. CR 2014/20, of 20 March 2014, p. 55, para. 33.
                        402  CR 2014/21, of 21 March 2014, p. 37, para. 9.
                         403 CR 2014/24, of 28 March 2014, pp. 60‑61, para. 8.
                         404 CR 2014/16, of 12 March 2014, p. 43, para. 3. Serbia cited statements in support of

                     its claim ; cf. ibid., pp. 46‑51. It further referred to a witness who was called to recognize his
                     father’s dead body but it was torched ; the identification was only possible through DNA
                     analysis ; ibid., p. 57, para. 52. Another witness found the mortal remains of a deceased
                     beneath a burned family house after six months of the conflict in the area ; ibid., p. 59,
                     para. 3.
                         405 Ibid., pp. 44‑45, para. 10.
                         406 Ibid., p. 60, para. 11.
                         407 CR 2014/17, of 13 March 2014, p. 44, para. 104.
                         408 Cf. ibid., p. 36, para. 80.



                     330




7 CIJ1077.indb 656                                                                                                        18/04/16 08:54

                     330 application of genocide convention (diss. op. cançado trindade)

                           all human beings are reduced to an equality by precisely returning to
                           the common dust of the earth 409.
                              Grotius further recalled that there was no uniformity in the original
                            funeral rites (for example, the ancient Egyptians embalmed, while
                            most of the Greeks burned, the bodies of the dead before committing
                            them to the grave ; irrespective of the types of funeral rites, however,
                            the right of burial was ultimately explained by the dignity of the
                            human person 410. Grotius further sustained that all human beings,
                           including ‘public enemies’ (enemigos públicos) were entitled to
                           ­burial, this being a precept of ‘virtue and humanity.’” 411 (IACtHR,
                            Moiwana Community v. Suriname, Judgment of 15 June 2005,
                            paras. 60‑61.)
                        374. Despite this long‑lasting concern, mortal remains keep on being
                     disrespected, as the present case concerning the Application of the Conven‑
                     tion against Genocide shows. And this is not the only contemporary exam-
                     ple of this sad disdain. This is so — as I further pointed out in my
                     aforementioned separate opinion in the Moiwana Community case (ibid.,
                     para. 63) — despite the fact that international humanitarian law provides
                     for respect for the remains of the deceased. Article 130 of the
                     1949 IV Geneva Convention (on the Protection of Civilian Persons)
                     requires all due care and respect with mortal remains. Article 34 of Pro-
                     tocol I of 1977 to the four Geneva Conventions of 1949 elaborates on the
                     matter in greater detail ; and

                           “the commentary of the International Committee of the Red Cross
                           on that Article points out that the respect due to the remains of the
                           deceased ‘implies that they are disposed of as far as possible in accord-
                           ance with the wishes of the religious beliefs of the deceased, insofar
                           as these are known’, and warns that ‘even reasons of overriding pub-
                           lic necessity cannot in any case justify a lack of respect for the remains
                           of the deceased’” 412 (ibid.).

                                              4. The Existence of Mass Graves
                       375. In the proceedings in the cas d’espèce, Croatia submitted argu-
                     ments in relation to mass graves discovered in various municipalities,
                     both in its written and in its oral pleadings. It focused on the description
                     of crimes committed in each municipality and the existence of mass graves

                        409 H. Grotius, Del Derecho de la Guerra y de la Paz [1625], Vol. III (Books II and III),

                     Madrid, Edit. Reus, 1925, p. 39, and cf., p. 55.
                        410 Ibid., pp. 43 and 45.
                        411 Ibid., pp. 47 and 49 ; and cf. H. Grotius, De Jure Belli ac Pacis [1625] (ed.

                     B. M. Telders), The Hague, Nijhoff, 1948, p. 88 (abridged version).
                        412 Y. Sandoz, C. Swinarski and B. Zimmermann (eds.), Commentary on the Additional

                     Protocols of 8 June 1977 to the Geneva Conventions of 12 August 1949, Geneva, ICRC/
                     Nijhoff, 1987, pp. 369 and 379.

                     331




7 CIJ1077.indb 658                                                                                                  18/04/16 08:54

                     331 application of genocide convention (diss. op. cançado trindade)

                     proving the commission of the crimes. It also submitted material evidence
                     of mass graves, including photographs and colour plates of mass graves,
                     as annexes to its pleadings.
                        376. The analysis of Croatia’s arguments demonstrates that mass
                     graves were common across many of the municipalities that it presented.
                     Croatia submitted photographic and documentary evidence recording the
                     findings made during the excavation of mass graves, as proof of the
                     crimes that it alleges to have been committed. It seems, from the evidence
                     and arguments examined, that the amount of mass graves in various
                     municipalities supports the allegation that mass killings were committed
                     against Croats.
                        377. In the course of the written phase of the present proceedings, Cro-
                     atia developed its arguments concerning mass graves in its Memorial 413.
                     It submitted that, in total, 126 mass graves were found (at the time of the
                     writing of the Memorial), of which 61 were in Eastern Slavonia 414. Croa-
                     tia mentioned mass graves found in various municipalities, including, e.g.,
                     villages in Eastern Slavonia : in Banovina, where 39 mass graves were dis-
                     covered and 241 bodies have been exhumed (of which 175 have been
                     identified) 415; in Kordun and Lika, where 11 mass graves were found 416;
                     and in the village of Lovas. Croatia submitted arguments and informa-
                     tion in relation to each mass grave. In relation to Vukovar, for example,
                     Croatia submitted that most of Vukovar was completely destroyed and
                     that the mass grave at Ovčara, where some 200 Croats were taken by
                     Serbs from the Vukovar Hospital, summarily executed and then left in a
                     shallow mass grave 417.
                        378. Still in respect of Vukovar, Croatia submitted that three mass
                     graves were found : Ovčara, where 200 corpses were found (and 145 per-
                     sons were identified) ; in Novo Groblje, 938 mortal remains were found
                     (and 722 persons were identified) ; in Nova Street 10 mortal remains were
                     found (and six persons were identified). A grave containing three corpses
                     was found in Borovo Selo. Croatia submits that “[t]hese numbers are par-
                     alleled only in the Prijedor County in Bosnia and Herzegovina” 418. In
                     total, Croatia contended, 1,151 corpses were found in the mass graves in
                     Vukovar 419.

                         413 Cf. Memorial of Croatia, Annexes 165-166. Cf. also ibid., Vol. 3, Section 7 (Identi-

                     fied Mass Graves).
                         414 Ibid., para. 8.11.
                         415 Ibid., para. 5.77.
                         416 Ibid., para. 5.137.
                         417 Cf. ibid., para. 4.175. As to the Ovčara mass grave, Croatia refers to the Report on

                     Evacuation of the Vukovar Hospital and the Mass Grave at Ovčara, UN Commission of
                     Experts Established Pursuant to Security Council resolution 780 (1993), and Physicians for
                     Human Rights, Reports of Preliminary Site Exploration of a Mass Grave Near Vukovar,
                     Former Yugoslavia, and Appendices A‑D (19 January 1993).
                        418   Ibid., para. 4.188.
                        419   Ibid.

                     332




7 CIJ1077.indb 660                                                                                                  18/04/16 08:54

                     332 application of genocide convention (diss. op. cançado trindade)

                        379. At the time of the writing of the Memorial, Croatia further argued
                     that, due to the operations of the Serb paramilitary groups and the JNA
                     in the area of Western Slavonia, five mass graves were found, from which
                     20 bodies were exhumed and identified, and that almost all of the identi-
                     fied corpses were Croats 420. Croatia added that, at the time of the writing
                     of the Memorial,
                             “sixty-one mass graves have been found in Eastern Slavonia (. . .)
                             2,028 people have been exhumed of whom 1,533 have been identified.
                             In the Osijek‑Baranja County, 171 persons were exhumed and 135 of
                             them were identified. In the Vukovar Srijem County 1,857 persons were
                             exhumed, and 1,418 of them were identified. Further mass graves are
                             still being discovered. Moreover, many of the mass graves, which came
                             into being in the relevant period, acted as temporary burial sites only.” 421
                        380. Croatia further submitted that “[t]he JNA often dug up the bodies
                     and moved them to other parts of the occupied territory or Serbia. For
                     example, dead bodies from the village of Tordinci were taken to Serbia
                     and dead bodies from Tikveš were taken to Beli Manastir” 422. In relation
                     to Eastern Slavonia, for example, Croatia contended, as to the village of
                     Tenja, that a mass grave was exhumed on the farm, and the remains of
                     three persons were identified. In the village of Berak, in the region of
                     Eastern Slavonia, a mass grave between Orolik and Negoslavci, in a val-
                     ley called “Sarviz”, was also found 423. Croatia also reported exhumations
                     of mass graves in Ilok 424. In the village of Tovarnik, Croatia added, it
                     was common for the Serb paramilitary groups to force Croats to bury
                     their fellow dead, and it referred to a witness testimony confirming the
                     existence of mass graves and numerous murders of Croatian civilians 425.

                        381. Similarly, at the time of the writing of the Memorial, in the village
                     of Lovas, the mass grave of 68 people at the local graveyard was exhumed,
                     and 67 were identified. As to the village of Tordinci, Croatia asserted that
                     the corpses of
                             “approximately 209 Croats [were] discovered near the Catholic
                             Church. (. . .) The registrar of Tordinci was to list the people in the
                             mass grave, but because of the number of corpses, he was unable to
                             complete the task. Till today the identity of some of these persons is
                             not known. In 1993, the bodies were removed from the grave and
                             transported to an unknown place in Serbia. (. . .) Columns of JNA
                             trucks were used to transport the remains of the dead and only
                             five bodies of the inhabitants of Tordinci and nine inhabitants of the

                       420 Memorial of Croatia, para. 5.04.
                       421 Ibid., para. 4.07.
                       422 Ibid.
                       423 Ibid., para. 4.41.
                       424 Ibid., para. 4.72.
                       425 Ibid., para. 4.102 ; and cf. Annex 83.



                     333




7 CIJ1077.indb 662                                                                                           18/04/16 08:54

                     333 application of genocide convention (diss. op. cançado trindade)

                             village of Antin were left in the grave. These were subsequently exhumed
                             and identified, while the others are still registered as missing.” 426
                     Furthermore, in relation to the village of Saborsko, Croatia submitted
                     that “the village was completely obliterated and the population extermi-
                     nated. Bodies of the murdered Croats were buried several days later in a
                     mass grave prepared by an excavator” 427.
                        382. In its Reply, Croatia reiterated its arguments and updated the
                     information submitted in its Memorial, including information about the
                     location and exhumation of bodies 428 found since the filing of the Memo-
                     rial. In its Reply, Croatia relied upon further sites of mass graves “as
                     showing the context and breadth of the killings committed by the Serbian
                     forces” 429. Croatia also retorted Serbia’s arguments as to an alleged lack
                     of impartiality of the information obtained : it asserts that international
                     entities, including the Office of the UN High Commissioner for Human
                     Rights (UNHCHR), the Organization for Security and Co‑operation in
                     Europe (OSCE), and the Observation Commission of the European Com-
                     munity (in addition to the ICTY itself) were invited to observe the exhu-
                     mation of mass graves in Croatia 430.

                        383. Further in its Reply, Croatia recalled that the ICTY also made
                     findings in relation to mass graves in Croatia, in the Mrkšić, Radić and
                     Sljivančanin case. In the words of the ICTY :
                                “In the Chamber’s finding, in the evening and night hours of
                             20-21 November 1991 the prisoners of war were taken in groups of
                             10 to 20 from the hangar at Ovčara to the site where earlier that
                             afternoon a large hole had been dug. There, members of Vukovar TO
                             and paramilitary soldiers executed at least 194 of them. The killings
                             started after 21:00 hours and continued until well after midnight. The
                             bodies were buried in the mass grave and remained undiscovered
                             until several years later.” (ICTY, Mrkšić, Radić and Sljivančanin,
                             paras. ­252-253.) 431
                        384. Croatia further referred to the ICTY (Trial Chamber) findings in
                     the Martić case in relation to mass graves. It found, e.g., that some per-
                     sons from Cerovljani (it names them) were intentionally killed. It then
                     recalled “the manner in which the victims from Hrvatska Dubica were
                     rounded up and detained in the fire station” on 20 October 1991, and
                     then killed on 21 October 1991 at Krečane near Baćin, and “buried in the
                     mass grave at that location”. The Trial Chamber considered that the
                     crimes in Cerovljani were “almost identical” to those in Hrvatska Dubica,

                       426 Memorial of Croatia, para. 4.138.
                       427 Ibid., para. 5.152.
                       428 Cf. Reply of Croatia, Annexes 43‑46.
                       429 Ibid., para. 5.12.
                       430 Ibid., para. 2.56.
                       431 Ibid., para. 5.80.



                     334




7 CIJ1077.indb 664                                                                                      18/04/16 08:54

                     334 application of genocide convention (diss. op. cançado trindade)

                     “including that most of the victims were buried at the mass grave in
                     Krečane”. The Trial Chamber considered it “proven beyond reasonable
                     doubt that these victims were civilians and that they were not taking an
                     active part in the hostilities at the time of their deaths” (ICTY, Martić,
                     para. 359) 432.
                       385. Serbia, for its part, submitted that some of the evidence, especially
                     graphics called “mass graves”, were prepared by Croatian official bodies 433.
                     In its view, evidence of mass graves was of “little worth”, considering that
                           “the exhumation reports do not provide evidence of genuinely mass
                           graves of the sort found in Srebrenica, Rwanda and Eastern Europe
                           following World War II. Rather, the burials seemed to be of relatively
                           small clusters of deceased persons, dispersed throughout the various
                           regions and municipalities of Slavonia.” 434
                     However, much as it tried to discredit the evidence, Serbia did not come
                     to the point of denying the existence of mass graves.
                        386. In the course of its oral pleadings, Croatia reiterated its conten-
                     tions in relation to the existence of mass graves, their location and the
                     bodies found therein. It added that new mass graves were found more
                     recently, e.g., the mass grave in Sotin, containing 13 corpses 435. Croatia
                     also argued, in relation to Eastern Slavonia, that, within a year of Ser-
                     bia’s occupation, the communities of the region had been destroyed and
                     that
                           “[t]he intent to destroy the Croat population is as clear as the figures
                           are stark (. . .) : 510 mass graves have since been discovered, contain-
                           ing the corpses of nearly 2,300 men, women and children ; many
                           ­others have been discovered in individual graves. More still are being
                            discovered yearly.” 436

                        387. Croatia further recalled the statement of an expert witness during
                     its oral pleadings (Mr. Grujić), who testified, inter alia, about mass graves.
                     He stated that “[a]s regards exhumations and the discovery of mass graves,
                     and the time of their creation”, he had to say that “the first mass graves had

                        432 Reply of Croatia, para. 6.35. And cf. also ICTY (Trial Chamber), Martić case,

                     paras. 364‑367, as to atrocities committed in Baćin ; paras. 202‑208, as to Lipovača ; and
                     paras. 233‑234, as to killings in Saborsko.
                        433 Rejoinder of Serbia, para. 264.
                        434 Ibid., para. 349.
                        435 CR 2014/8, p. 22, para. 55.
                        436 Ibid., p. 27, para. 71. Croatia then corrected this statement in the following terms :



                              “What I intended to say was that a total of 510 mass and individual graves had
                           been discovered in Eastern Slavonia containing almost 2,300 bodies. We have now
                           checked the most up‑to‑date figures on the website of the Directorate for Missing
                           and Detained Persons, and it is 71 mass graves, and 432 individual graves in
                           Eastern Slavonia, giving a total of 503.” (CR 2014/10, of 6 March 2014, p. 10.)

                     335




7 CIJ1077.indb 666                                                                                                    18/04/16 08:54

                     335 application of genocide convention (diss. op. cançado trindade)

                     come into existence as early as July 1991”, and “were continually coming
                     into existence still [in] the year 1992” 437. He further asserted that the largest
                     mass grave found is the one at the new Vukovar Cemetery, where there are
                     938 victims 438. In an answer to a question that I posed, the witness stated
                     that, in Lovas and Tovarnik, corpses of victims were found in mass graves
                     having markings such as white bands on their arms, and that, “according
                     to the general information, it is known that in these locations, persons of
                     Croat ethnicity were thus marked with white armbands” 439 (cf. supra).
                        388. Croatia further stated, in respect of individual and mass graves,
                     that, upon Serbia’s withdrawal from the occupied areas of Croatia in
                     1995, “mass and individual graves containing the remains of Croat vic-
                     tims of the genocide began to be uncovered. These graves have been
                     painstakingly excavated and recorded by [its] Directorate for Detained
                     and Missing Persons” 440. As to the numbers of victims in those graves 441,
                     Croatia submitted that,

                              “by July 2013, 142 mass graves [plate on] had been discovered in
                              Croatia, containing the bodies of 3,656 victims. Three thousand,
                              one hundred and twenty‑one (3,121) of those have been identified.
                              Twenty‑seven (27) per cent of these 3,121 bodies were women, and
                              38.5 per cent of them were older than 60. Thirty‑seven (37) minors
                              were also identified.” 442
                        389. Croatia proceeded that, “[b]y December 2013, over 1,100 such
                     graves have been identified across the formerly occupied territory of
                     Croatia”. Croatia added that its efforts to discover the graves have
                     ­
                     been hindered by “Serbia’s practice of removing and reburying vic-
                     tims during its occupation of the region — often in Serbia — in a vain
                     attempt to cover up its atrocities” 443. In any case, the existence of mass
                     graves had not been denied, and, towards the end of the nineties, such
                     graves — in Croatia as well as in Bosnia and Herzegovina — were fully
                     documented 444.

                        437  CR 2014/9, of 5 March 2014, p. 28.
                        438  Ibid., p. 29.
                         439 Ibid., p. 35.
                         440 CR 2014/10, of 6 March 2014, p. 18.
                         441 As to the definition of mass graves, Croatia contends that, since there is no univer-

                     sally accepted definition of a “mass grave” in international law, it thus follows the defini-
                     tion coined by the UN Special Rapporteur of the (former) Commission on Human Rights,
                     appointed “to investigate first hand the human rights situation in the territory of the
                     former Yugoslavia”, who defined mass grave as a grave containing three or more bodies ;
                     cf. ibid., p. 19, para. 42.
                        442 Ibid., p. 19.
                        443 Ibid., p. 20.
                        444 On the results of the research on the matter, conducted in both Croatia and Bosnia

                     and Herzegovina from 1992 to 1997, cf., e.g., The Graves — Srebrenica and Vukovar (eds.
                     E. Stover and G. Peress), Berlin/Zurich/N.Y., Scalo Ed., 1998, pp. 5‑334.

                     336




7 CIJ1077.indb 668                                                                                                   18/04/16 08:54

                     336 application of genocide convention (diss. op. cançado trindade)

                                               5. Further Clarifications from
                                            the Cross‑Examination of Witnesses
                        390. The information provided to the International Court of Justice in
                     the course of the proceedings of the present case concerning the Applica‑
                     tion of the Convention against Genocide leaves it crystal clear, in my per-
                     ception, that the attacks in Croatia were an onslaught, not exactly a war ;
                     there was a widespread and systematic pattern of destruction of the civil-
                     ian population, of the villagers, on account of their ethnicity. In my per-
                     ception, as extreme violence intensified, there was, clearly, an intent, not
                     only to displace them forcefully from their homes, but also to destroy
                     them. Further clarifications were provided by the cross‑examination of
                     witnesses, that I cared to undertake in the public and closed sittings
                     before the International Court of Justice from 4 to 6 March 2014. Those
                     additional clarifications pertain to three specific topics, namely : (a) acts
                     of intimidation and extreme violence ; (b) marking of Croats with white
                     ribbons ; (c) burials of mortal remains.

                        391. As to the first point, in the Court’s public sitting of 4 March 2014,
                     I asked the witness (Mr. Kožul) the following question : “What was the
                     decisive factor for sorting the persons detained in Vukovar ? Where and
                     how was the selection carried out ?” And he replied that they “knew that
                     the army was coming to different parts of the cities. Because of that, we
                     invited people to come to the hospital. Most of the separations took place
                     in the hospital. The rest of the separations took place where people hap-
                     pened to be.” 445 Next, in the Court’s closed sitting of 6 March 2014, I
                     asked the following question to the witness (Ms Milić), and she provided
                     the following response :
                             “— Did you know of, or do you remember, any initiative to con-
                                tain, to avoid, or to stop the continued acts of violence reported
                                in your statement ? (. . .) Do you have knowledge of, or do you
                                remember, any initiative to contain, to avoid, or to stop the
                                continued acts of violence narrated in your statement ?

                               — I did not hear that there were any attempts to help or to defend
                                 us.” 446
                       392. In the International Court of Justice public sitting of 5 March
                     2014, I proceeded to the cross‑examination on the issue of the marking of
                     Croats with white ribbons, thus reported :
                               “Judge Cançado Trindade : I thank the expert witness very much
                             for his testimony. I have one particular question to ask.
                               The Data on Victims contained in your statement refers, in Part 2
                             (paras. 6‑9), to victims exhumed from mass and individual graves.
                       445   CR 2014/7, of 4 March 2014, p. 20.
                       446   CR 2014/11, of 6 March 2014, pp. 23‑24.

                     337




7 CIJ1077.indb 670                                                                                   18/04/16 08:54

                     337 application of genocide convention (diss. op. cançado trindade)

                             And Part 3 (paras. 10‑13) refers to persons detained in camps, sub-
                             jected, as stated in paragraph 13, to violence with ‘the utmost level of
                             cruelty’.
                                In respect of the former, that is, victims exhumed from mass and
                             individual graves, it is mentioned in your statement (para. 8) that ‘in
                             certain locations in the Croatian Podunavlje, the killing of Croats
                             who remained to live in their homes was preceded by their marking
                             (white bands on the upper arms)’. To the best of your knowledge,
                             (. . .) did this also happen in respect of the latter, that is, of those
                             detained in camps ? If so, did all those so marked have the same fate ?
                             
                                Mr. Grujić [witness] : Persons who were in the camps, were not thus
                             marked as far as I know. Such markings were used in several cases
                             that we have established — precisely in Lovas and Tovarnik — where
                             we found victims in mass graves having these markings. And, accord-
                             ing to the general information, it is known that in these locations,
                             persons of Croat ethnicity were thus marked with white armbands.” 447
                        393. The other point on which further clarifications were obtained
                     from the witnesses, that of burials of mortal remains, was the subject of
                     the cross‑examination that I deemed it fit to conduct in the International
                     Court of Justice public sitting of 5 March 2014, reported as follows :
                                “Judge Cançado Trindade : (. . .) I thank the witness very much
                             for her testimony, and I proceed to my questions, pertaining to the
                             burying of the murdered people after the fall of Bogdanovci.
                                At the end of your statement (last paragraph) it is asserted that,
                             after the destruction of the village of Bogdanovci, those who were
                             buried in the so‑called School Square were so ‘in such a way that their
                             bodies were wrapped in tents and buried with a bottle next to their
                             bodies. These bottles contained the data of the dead persons’.

                                  Ms Katić : Yes, the data were names and surnames of those persons.
                             
                               Judge Cançado Trindade : Do you know if the burials described in
                             your statement were attended by the close relatives of the deceased
                             ones ? Or were they buried by third persons ? In that case, was there
                             a disruption of family life and after‑life in Bogdanovci ? (. . .) I won-
                             der whether the funerals were prepared and carried out by persons
                             who belonged to the inner family circles of the deceased ones.

                                Ms Katić : The burials of our dead friends, I was the one to prepare
                             the dead for the burial. In the medical corps, I would remove the
                             clothes, I would put them either in tent halves, or in black sacks, and
                             I would put that bottle containing the names and surnames. There
                             was a young man, Ivica Simunović is his name, his brother was killed.
                       447       CR 2014/9, of 5 March 2014, p. 35.

                     338




7 CIJ1077.indb 672                                                                                       18/04/16 08:54

                     338 application of genocide convention (diss. op. cançado trindade)

                             He would usually say a prayer, because we had no priest. We had
                             some sacred water, we would sprinkle the dead. Branko Krajina was
                             another person who would assist with the burials of those persons.
                             But sometimes, it was not possible to take the dead bodies out of the
                             places where they were, such as basements or garages. So, if it was
                             not possible to remove the dead body, we would cover it with slack
                             lime.
                                Judge Cançado Trindade : Thank you for this clarification.” 448
                        394. These further clarifications which ensued from the cross‑examina-
                     tion of witnesses in public and closed sittings before the Court, in addi-
                     tion to those lodged with it by means of affidavits, are further evidence of
                     the widespread and systematic pattern of destruction which occurred in
                     the attacks against the civilian population in Croatia which form the dos‑
                     sier of the cas d’espèce. To that evidence we can also add the findings of
                     the ICTY, of the devastation that took place, in particular in the
                     period 1991‑1992, as examined in the course of the present dissenting
                     opinion.

                                   6. Forced Displacement of Persons and Homelessness
                        395. The case law of the ICTR, likewise, contains relevant indications
                     as to the imposition of unbearable conditions of life upon the targeted
                     groups. In the Kayishema and Ruzindana case (Judgment of 21 May
                     1999), for example, the ICTR adopted the interpretation whereby “delib-
                     erately inflicting on the group conditions of life calculated to bring about
                     its physical destruction in whole or in part” 449 includes
                             “methods of destruction which do not immediately lead to the death
                             of members of the group. (. . .) [T]he conditions of life envisaged
                             include rape, the starving of a group of people, reducing required
                             medical services below a minimum, and withholding sufficient living
                             accommodation for a reasonable period, provided the above would
                             lead to the destruction of the group in whole or in part.” (ICTR,
                             Kayishema and Ruzindana, Judgment of 21 May 1999, para. 116.)


                        396. In the same vein, in the Gacumbitsi case (7 July 2006), the ICTR,
                     after recalling that, in accordance with its jurisprudence, genocidal intent
                     can be proven by inference from the facts and circumstances of a case
                     (ICTR, Gacumbitsi, Judgment of 7 July 2006, para. 40), added that these
                     latter could include “the general context”, and
                             “the perpetration of other culpable acts systematically directed against
                             the same group, the scale of atrocities committed, the systematic tar-

                       448   CR 2014/9, of 5 March 2014, pp. 22‑23.
                       449   Cf. Part XIII (4) of the present dissenting opinion, supra.

                     339




7 CIJ1077.indb 674                                                                                      18/04/16 08:54

                     339 application of genocide convention (diss. op. cançado trindade)

                             geting of victims on account of their membership of a particular
                             group, or the repetition of destructive and discriminatory acts”
                             (ICTR, Gacumbitsi, Judgment of 7 July 2006, para. 41).

                        397. In effect, in the present case concerning the Application of the
                     Convention against Genocide, those who were forcibly displaced, expelled
                     from their homes (many of them destroyed), were subjected to unbear-
                     able conditions of life, or rather, of seeking to survive. It is not surprising
                     that, in the course of the proceedings in the cas d’espèce, both Croatia, in
                     its main claim, and Serbia, in its counter-claim, presented arguments in
                     relation to refugees, albeit in different contexts.
                        398. As to its claim, Croatia contended that many atrocities were com-
                     mitted against refugees by Serb forces. It stated that nearly 7,000 refugees
                     from neighbouring villages were established in Ilok 450, which was the ini-
                     tial site of refuge for Croats banished from other parts of the region of
                     Eastern Slavonia ; according to Croatia, a mass exodus took place from
                     the town on 17 October 1991 451. During the exodus, the refugees were
                     exposed to humiliation and molestation by the JNA and paramilitary
                     Serbian forces. Many properties were allegedly confiscated 452. Croats
                     who decided not to leave were subjected to physical and psychological
                     harassment and even killing 453.
                        399. Croatia furthermore reports additional cases of harassment
                     against Croatian refugees that were leaving Bapska after its occupation.
                     It contends that around 1,000 Croats fled in the direction of Sid in Serbia,
                     when they were stopped by Serb police and later imprisoned. Croatia
                     states that some of them were used as “human shield” to protect Serb
                     forces and others killed, while some others had to look for refuge in the
                     surrounding woods 454. According to Croatia, Croat refugees in Serb
                     occupied territories were prevented to return home on a permanent
                     basis 455. It added that the “RSK” charged Croatian refugees who fought
                     in the Croatian forces with various criminal offences and thus created
                     obstacles for their return 456.
                        400. For its part, as to its counter-claim, Serbia also reported on
                     attacks against Serb refugees on the part of Croatia : according to Serbia,
                     refugee columns and fleeing individuals were targeted and attacked by
                     Croatian forces during August 1995 457. Serbia further claimed that Croa-
                     tia imposed physical barriers to the return of Serb refugees, mainly by

                       450  Memorial of Croatia, para. 4.64.
                       451  Ibid., para. 4.62.
                        452 Ibid., para. 4.65.
                        453 Ibid., para. 4.66.
                        454 Ibid., para. 4.85.
                        455 Reply of Croatia, paras. 10.34 and 10.40.
                        456 Ibid., para. 10.42.
                        457 Counter-Memorial of Serbia, paras. 1242‑1257 ; cf. also Rejoinder of Serbia,

                     paras. 745‑761.

                     340




7 CIJ1077.indb 676                                                                                         18/04/16 08:54

                     340 application of genocide convention (diss. op. cançado trindade)

                     destroying houses and properties 458, in addition to legal barriers, inter
                     alia, by enacting laws to confiscate their properties 459.

                        401. Both Croatia and Serbia cited common legal efforts to address the
                     issues of refugees 460, but each contending Party claimed they were vio-
                     lated by the opposing Party 461. Thus, it can be concluded that both Par-
                     ties have addressed, and acknowledged, the issue of attacks against
                     refugees, and in more generic terms, the treatment of refugees by the
                     opposing Party. In the present Judgment, the International Court of Jus-
                     tice referred to evidence produced before it, but in particular in relation
                     to the counter-claim only 462. Yet, the dossier of the present case clearly
                     shows that there were refugees on both sides, under attacks or harassment
                     and humiliation, as demonstrated by pleadings of both Parties.

                         402. If one considers, in the course of the proceedings of the present
                      case, the depth of the arguments of the contending Parties in relation to
                      the main claim as a whole, to try to put the counter-claim on an almost
                      equal footing as the claim would seem, to a certain extent, unfair. Noth-
                      ing would justify it, as there is a lack of proportion between them. In
                      effect, the contending Parties have submitted voluminous evidence in
                      relation to the claim including witness statements (both in the written and
                      oral phases), photographs, mass graves data, and other important
                     ­material evidence of the alleged genocide committed in Croatia. In con-
                      trast, the evidence submitted in support of the counter-claim does not
                      seem comparable, in quantitative and qualitative terms.

                        403. In my perception, the evidence submitted by Croatia in support of
                     its main claim is far more convincing in terms of the actus reus and mens
                     rea of genocide. Likewise, the contending Parties’ arguments, at both the
                     written and oral phases of the proceedings, have dedicated far greater

                        458  Rejoinder of Serbia, paras. 773‑774.
                        459  Ibid., paras. 775‑780.
                         460 Cf., inter alia, the role of UNPROFOR in securing the return of refugees and

                     displaced persons to their homes, Memorial of Croatia, para. 2.125 ; the signature of the
                     Dayton Agreement of 1995, addressing inter alia the issues of refugees, ibid., para. 2.153-
                     2.154. Cf. also the role of the UN Transitional Administration for Eastern Slavonia
                     (UNTAES — established pursuant to Security Council resolution 1037 (1996), which
                     had among its duties to enable all refugees and displaced persons to exercise the right of
                     free return to their homes), ibid., paras. 2.155‑2.158. Cf., moreover, the Agreement on the
                     Procedures for Return (addressing the issue of refugees), signed by Croatia, UNTAES,
                     and the UN High Commissioner for Refugees (UNHCR) in 1997, ibid., para. 2.157 ; and
                     cf. further the Vance Plan of December 1991, in Reply of Croatia, paras. 10.12‑10.24.
                        461 Cf. Memorial of Croatia, paras. 2.129 and 2.148 ; Counter-Memorial of Serbia,

                     para. 570 ; Rejoinder of Serbia, paras. 639‑685. As to the Vance Plan, cf. Reply of Croatia,
                     paras. 10.39-10.43. The mandate of the UNTAES, however, was considered a major
                     success ; cf. Memorial of Croatia, para. 2.158.
                        462 Cf. paras. 458, 484 and 492.



                     341




7 CIJ1077.indb 678                                                                                                  18/04/16 08:54

                     341 application of genocide convention (diss. op. cançado trindade)

                     attention to the main claim than to the counter-claim. The evidence pro-
                     duced as to this latter 463 is, in contrast, far less convincing ; this does not
                     mean that war crimes were not committed, e.g., in the course of the
                     “Operation Storm”, with its numerous Serb (civilians) victims. The pres-
                     ent Judgment of the International Court of Justice recounts aspects of the
                     counter-claim (Part VI) that could have been considered in less extensive
                     terms 464, without an apparently superficial attempt to address the claim
                     and the counter-claim on an almost equal footing.

                       404. Last but not least, it is nowadays widely known that the problem
                     of forced migrations assumed great proportions in the wars in the former
                     Yugoslavia during the nineties, with thousands of refugees and displaced
                     persons from Croatia, Bosnia‑Herzegovina and Kosovo, successively.
                     There are accounts and studies of the sufferings and almost unbearable
                     conditions of life to which victims were exposed, not seldom with the
                     separation and dissolution of families and the destruction of homes 465.

                        405. The humanitarian crisis of mass forced migrations began with a
                     first wave of internally displaced persons (end of 1991), followed by waves
                     of refugees from Croatia and Bosnia‑Herzegovina (early 1992 onwards).
                     It was estimated, half a decade later, that there were 180,000 internally
                     displaced persons in Croatia, as well as 170,000 refugees from Bosnia‑­
                     Herzegovina (over 80 per cent of them being Bosnian‑Croats) 466. Non‑­
                     governmental organizations (NGOs) were engaged in assisting the
                     voluntary repatriation or return of refugees to Croatia and Bosnia‑­
                     Herzegovina. Mass forced migrations were another component of the
                     widespread and systematic pattern of extreme violence and destruction in
                     the wars in the Balkans during the nineties.
                        406. It cannot pass unnoticed here that, in its Decision of 11 July 1996,
                     in the Karadžić and Mladić case, the ICTY (Trial Chamber), in reviewing
                     the indictments, invoked the charge of genocide (ICTY, Karadžić and
                     Mladić, decision of 11 July 1996, para. 6), and stressed the subhuman
                     conditions of detention of civilians, with the occurrence of crimes (such as
                     torture and rape of women inside the camps or at other places) (ibid.,
                     para. 13) ; it further addressed the devastating effects of forced displace-

                        463 E.g., in relation to Operation Storm (August 1995).
                        464 There would, e.g., hardly be anything to add to what the International Court of
                     Justice found, in the present Judgment, in relation to the transcript of the Brioni meeting
                     of 31 July 1995 (paras. 501‑507).
                        465 Cf., inter alia, e.g., N. Mrvić‑Petrović, “Separation and Dissolution of the Family”,

                     Women, Violence and War — Wartime Victimization of Refugees in the Balkans (ed.
                     V. Nikolić‑Ristanović), Budapest, Central European University Press, 2000, pp. 135‑149 ;
                     N. Mrvić‑Petrović and I. Stevanović, “Life in Refuge — Changes in Socioeconomic and
                     Familial Status”, in ibid., pp. 151‑169.
                        466 Cf., for an account, inter alia, P. Stubbs, Displaced Promises — Forced Migration,

                     Refuge and Return in Croatia and Bosnia‑Herzegovina, Uppsala/Sweden, Life & Peace
                     Institute, 1999, pp. 1 and 21‑22.

                     342




7 CIJ1077.indb 680                                                                                                  18/04/16 08:54

                     342 application of genocide convention (diss. op. cançado trindade)

                     ments and abandonment (meant to be definitive) of homes (ICTY,
                     Karadžić and Mladić, decision of 11 July 1996, para. 14), and of expulsion
                     and deportation (ibid., paras. 16‑17) 467.

                                                 7. Destruction of Cultural Goods
                        407. Earlier on in the present dissenting opinion, in examining the
                     widespread and systematic pattern of extreme violence and destruction in
                     the factual context of the cas d’espèce, I dwelt upon the destruction of
                     group culture 468. In addition to the examples already mentioned, I see it
                     fit now to consider the shelling of Dubrovnik (October‑December 1991),
                     as it was the object of particular attention on the part of the contending
                     Parties in the course of the proceedings of the present case.

                     (a) Arguments of the contending Parties
                       408. According to Croatia, Serb politicians were planning to include
                     the city of Dubrovnik in Serbian territory ; the JNA carefully planned and
                     premeditated the attacks against the Old Town, and the indiscriminate
                     shelling of Dubrovnik began on the 1 October 1991 and continued until
                     December 1991 ; under fear, 34,000 were expelled from their homes, and
                     the inhabitants who remained in the occupied surrounding villages were
                     taken to camps and some were tortured 469. There were also killings 470.
                     Supplies were cut off, while the town kept being bombarded with heavy
                     artillery. Inhabitants were denied access to medical assistance, food and
                     water. Mistreatments, physical and mental intimidation, and house
                     destruction were routinely conducted 471.

                       409. Furthermore, Croatia added, there was a deliberate intent to
                     destroy important symbols of Croatian culture ; many cultural and sacral
                     objects were destroyed in Dubrovnik, mainly in the Old Town : the JNA
                     caused damage to at least 683 monuments, such as churches, chapels, city
                     walls and others 472. In its attacks against Dubrovnik, it proceeded, the
                     JNA tried to destroy the town in a way that could not be justified by any
                     principle of military necessity or logic, thus pointing to its genocidal


                        467   It also addressed the “policy of ‘ethnic cleansing’” (paras. 60‑62, 90 and 93‑95).
                        468  Cf. Part X (4) of the present dissenting opinion, supra.
                        469  Memorial of Croatia, paras. 2.77, 3.90 and 5.237.
                         470 According to Croatia, some 161 civilians were killed, 272 wounded, and one is still

                     missing ; ibid., para. 5.237.
                         471 According to Croatia, 11 men from the villages of Bistroće and Beroje were brought

                     to camp Morinje, where they were subjected to mistreatments of all sorts including torture ;
                     ibid., para. 5.238. Some others were made prisoners and taken in “the camps Morinje, in
                     Boka Kotorska and Bileća in Bosnia and Herzegovina, and some were beaten to death” ;
                     ibid., para. 5.240.
                         472 Ibid., para. 5.241.



                     343




7 CIJ1077.indb 682                                                                                                  18/04/16 08:54

                     343 application of genocide convention (diss. op. cançado trindade)

                     intentions 473. Croatia further referred to the ICTY (Appeals Chamber)
                     Judgments relating to Dubrovnik, in the Strugar case (of 17 July 2008)
                     and in Jokić case (of 30 August 2005), and claimed that the conduct in
                     Dubrovnik was an attempt to commit genocide 474.
                        410. Serbia also referred to the ICTY’s convictions and sentencing of
                     M. Jokić and P. Strugar for the shelling of the Old Town of the city on
                     6 December 1991 475, and claimed that Croatia had failed to prove that
                     any of the crimes were committed or attempted with genocidal intent.
                     Serbia challenged the witness statements (for allegedly not fulfilling the
                     requirements of affidavits) 476. It added that the ICTY addressed the
                     alleged crimes in the area of Dalmatia and concluded that they did not
                     fulfil the requirements of extermination as crime against humanity (the
                     killings were allegedly not committed on a large scale) 477. In Serbia’s
                     view, no genocidal intent was demonstrated in relation to the events in
                     Dubrovnik 478.



                        411. As to the differences concerning the number of victims, Croatia
                     observed that the charges in the Strugar and Jokić cases pertained only to
                     the attacks on Dubrovnik in December 1991 (commencing with the shell-
                     ing on 6 December 1991), and did not give detailed consideration to the
                     crimes committed in the period between 1 October 1991 and 5 December
                     1991, other than by way of background context. It added that the deaths
                     in Dubrovnik occurred over a much longer period, and not solely as a
                     result of the December attacks 479.

                        412. Croatia acknowledged that the Jokić and Strugar cases did not
                     provide the exact number of victims killed by the attacks on Dubrovnik
                     in October and November 1991, since the main focus was on the events
                     of 6 December 1991 ; the charges in those two cases did not take into
                     account the crimes committed between 1 October 1991 and 5 December
                     1991 480. According to Croatia, both the Jović and Strugar cases support
                     its claims that they refer to the factual background of what occurred in
                     Dubrovnik, i.e., to the shelling of the Old Town of Dubrovnik 481.

                        473 Memorial of Croatia, para. 5.236.
                        474 Ibid., para. 8.27.
                        475 Cf. Counter-Memorial of Serbia, para. 924.
                        476 Ibid., para. 920.
                        477 Ibid., paras. 994 and 927, and cf. paras. 923‑924.
                        478 Ibid., para. 925.
                        479 Cf. Reply of Croatia, para. 6.97. Croatia further noted that the ICTY itself

                     referred to the shelling of Dubrovnik in both October and November 1991 ; cf. ibid.,
                     paras. 6.99‑6.105. And, according to the ICTY, “the evidence establishes that the shelling
                     of the Old Town on 12 November was intense” ; cf. ibid., para. 6.100.
                        480 Cf. ibid., paras. 6.101‑6.102.
                        481 Cf. ibid., paras. 6.98‑6.105.



                     344




7 CIJ1077.indb 684                                                                                                18/04/16 08:54

                     344 application of genocide convention (diss. op. cançado trindade)

                        413. Moreover, Croatia quoted the ICTY’s Strugar decision, where it
                     was stated that : (a) “the Old Town was extensively targeted by JNA” ;
                     (b) “no military firing points or other objectives, real or believed, in the
                     Old Town were targeted by the JNA” ; (c) as a consequence to the previ-
                     ous fact, “in the Chamber’s finding, the intent of the perpetrators was to
                     target civilians and civilian objects in the Old Town” ; (d) the ICTY
                     found as a fact that the JNA had carefully planned and premeditated the
                     attack and it was not a spontaneous action 482.

                        414. Serbia retorted that Jokić and Strugar were not charged for crimes
                     against humanity or genocide in those cases, and claimed that the attacks
                     on Dubrovnik do not satisfy the requirements of genocide 483. It further
                     argued that the attacks were not authorized by the leadership of the JNA,
                     and that there was no policy aimed at the destruction of the Croats 484. In
                     its view, the Strugar and Jokić cases do not contain evidence that the
                     attacks on Dubrovnik were ordered or instructed by the leadership of
                     Serbia 485.


                     (b) General assessment
                        415. As just seen, much of the debate between Croatia and Serbia was
                     around the cases against M. Jokić and P. Strugar — JNA officials alleged
                     to be responsible for the attacks of 6 December 1991 against Dubrovnik —
                     before the ICTY. Yet, Dubrovnik was under heavy attack by the JNA
                     not only on 6 December 1991, but for a much longer period, during which
                     a number of concomitant occurrences took place during and after the
                     attacks, namely, torture, transfer of prisoners, beatings and killings, dis-
                     closing altogether a pattern of extreme violence and destruction.


                         416. Serbia stated, as to occurrences in Dubrovnik, that there were no
                      charges of genocide in the aforementioned cases in the ICTY 486. But what
                     can be the relevance of the absence of the charge of genocide for the pres-
                     ent case opposing Croatia to Serbia before the International Court
                     of ­ Justice, as regards the occurrences in Dubrovnik, considering that
                     ­different standards of proof apply (cf. supra) in cases pertaining to indi-
                      vidual (domestic) criminal responsibility and to international State
                      responsibility ?
                         417. All groups and peoples have the right to the preservation of their
                      cultural heritage, of their modus vivendi, of their human values. The

                       482 Cf. Reply of Croatia, paras. 6.103‑6.105.
                       483 Cf. Rejoinder of Serbia, paras. 408 and 473.
                       484 Cf. ibid., para. 474.
                       485 Cf. ibid., para. 475.
                       486 Cf. ibid., paras. 403‑404 ; and cf. Reply of Croatia, paras. 6.97‑6.105.



                     345




7 CIJ1077.indb 686                                                                                    18/04/16 08:54

                     345 application of genocide convention (diss. op. cançado trindade)

                     destruction of cultural goods, that occurred in the JNA bombardments of
                     Dubrovnik, shows lack of and — worse still — disdain for, human val-
                     ues 487. There was a deliberate destruction, by the JNA, of cultural goods
                     in the old city of Dubrovnik (part of UNESCO’s World Heritage List,
                     inscription in 1979, extension in 1994) ; the discriminatory intent against
                     the targeted group was manifest 488, as acknowledged in the case law of
                     the ICTY.

                        418. In my perception, this form of destruction is indeed related to
                     physical and biological destruction, as individuals living in groups cannot
                     prescind from their cultural values, and, in any circumstances, in any cir-
                     cumstances (even in isolation), from their spiritual beliefs. Life itself, and
                     the beliefs that help people face the mysteries surrounding it, go together.
                     The right to life and the right to cultural identity go together, they are
                     ineluctably intermingled. Physical and biological destruction is interre-
                     lated with the destruction of a group’s identity as part of its life, its living
                     conditions.

                        419. In a factual context disclosing a widespread and systematic pat-
                     tern of destruction, can we, keeping in mind the victims, really dissociate
                     physical/biological destruction from cultural destruction ? In my percep-
                     tion, not at all ; bearing in mind the relevance of culture, of cultural iden-
                     tity, to the safeguard of the right to life itself, the right to live with dignity.
                     In this respect, I had the occasion to ponder, almost one decade ago, in
                     another international jurisdiction, that :

                             “The concept of culture — originated from the Roman colere,
                           meaning to cultivate, to consider, to care for and to preserve, — was
                           originally manifested in agriculture (care of the land). With Cicero,
                           the concept came to be applied to matters of the spirit and the soul
                           (cultura animi). With the passing of time, it became associated with
                           humanism, with the attitude of preserving and taking care of the
                           things of the world, including those in the past. The peoples — human
                           beings in their social milieu — faced with the mystery of life, develop
                           and preserve their cultures in order to understand and relate with the
                           outside world. Hence the importance of cultural identity as a compo-
                           nent or aggregate of the fundamental right to life itself.” 489




                         487 Cf. C. Bories, Les bombardements serbes sur la vieille ville de Dubrovnik — La

                     protection internationale des biens culturels, Paris, Pedone, 2005, pp. 145 and 169‑170, and
                     cf. pp. 150‑154.
                         488 Cf. ibid., pp. 150‑157 and 161‑163.
                         489 IACtHR, case of the Sawhoyamaxa Community v. Paraguay (Judgment of 29 March

                     2006), separate opinion of Judge A. A. Cançado Trindade, para. 4.

                     346




7 CIJ1077.indb 688                                                                                                  18/04/16 08:54

                     346 application of genocide convention (diss. op. cançado trindade)

                        420. I have already pointed out, in the present dissenting opinion, that,
                     in its case law, — e.g., its decision of 1996 in the Karadžić and Mladić
                     case, — the ICTY was particularly attentive to the destruction of cultural
                     and religious sites. And, in its Judgment of 2001 in the Krstić case, the
                     ICTY properly warned that the pattern of destruction as a whole (includ-
                     ing the destruction of cultural and religious heritage) is to be duly taken
                     into account, as evidence of the intent to destroy the group 490.

                        421. The International Court of Justice, contrariwise, has in the pres-
                     ent Judgment preferred to close its eyes to it, repeatedly remarking (Judg-
                     ment, paras. 136, 388‑389), in a dismissive way, that the destruction of
                     cultural and religious heritage does not fall under the categories of acts of
                     genocide set out in Article II of the Convention against Genocide. To
                     attempt to dissociate physical/biological destruction from the cultural
                     one, for the purpose of the determination of genocide, appears to me an
                     artificiality. Whether one wishes to admit it or not, body and soul come
                     together, and it is utterly superficial, clearly untenable, to attempt to dis-
                     sociate one from the other. Rather than doing so, one has to extract the
                     consequences ensuing therefrom.


                     XIV. Actus Reus of Genocide : Widespread and Systematic Pattern
                            of Conduct of Destruction : Extreme Violence and
                                    Atrocities in some Municipalities

                       422. With the aforementioned considerations, I have completed the
                     examination, in the present dissenting opinion, of all the components of
                     the onslaught, in a widespread and systematic pattern of destruction,
                     brought to the attention of the Court in the present case. The time has
                     now come to examine the actus reus and the mens rea, in the factual con-
                     text of the present case concerning the Application of the Convention
                     against Genocide.

                                        1. Preliminary Methodological Observations
                        423. Let me turn attention first to the element of actus reus. A careful
                     examination of the arguments of the contending Parties, as well as wit-
                     ness statements, presented to the Court, discloses a systematic pattern of
                     conduct of destruction, in the period of the armed attacks of Serb forces
                     in Croatia, in particular in some selected municipalities, — namely,
                     Lovas, Ilok, Bogdanovci and Vukovar (in the region of Eastern Slavo-
                     nia), and Saborsko (in the region of Lika). The events occurred therein,
                     as narrated in sequence, can, in my perception, be clearly examined in the
                     light of the relevant provisions of the Convention against Genocide (in


                       490   Cf. Part X (4) of the present dissenting opinion, supra.

                     347




7 CIJ1077.indb 690                                                                                    18/04/16 08:54

                     347 application of genocide convention (diss. op. cançado trindade)

                     particular Article 2), to establish the actus reus of the crime of genocide
                     (and also, in my understanding, the mens rea — infra).
                        424. In other villages, there was also a wide range of serious crimes
                     committed, for example, in Poljanak, Dalj, Bapska, Tovarnik. I draw
                     attention to these and other villages in other parts of the present dissent-
                     ing opinion. But here, after reviewing the occurrences in all the affected
                     villages, I am focusing only on the five selected villages : Vukovar, Sabor-
                     sko, Ilok, Bogdanovci and Lovas, in view of their complete devastation
                     amidst the extreme violence and the perpetration of atrocities therein, dis-
                     closing a widespread and systematic pattern of conduct of destruction
                     (actus reus, to my mind together with mens rea).
                        425. It seems regrettable to me that the International Court of Justice
                     did not address all the localities referred to by Croatia, and some villages
                     or municipalities were excluded from the reasoning of the Court. Such is
                     the case, e.g., of Ilok, which was devastated. The Court’s Judgment seeks
                     to explain its own approach as follows :
                              “The Court does not consider it necessary to deal separately with
                           each of the incidents mentioned by the Applicant, nor to compile an
                           exhaustive list of the alleged acts. It will focus on the claims concern-
                           ing localities put forward by Croatia as representing examples of sys-
                           tematic and widespread acts committed against the protected group,
                           from which an intent to destroy it, in whole or in part, could be
                           inferred. These are the localities cited by Croatia during the oral pro-
                           ceedings or in regard to which it called witnesses to give oral testi-
                           mony, as well as those where the occurrence of certain acts has been
                           established before the ICTY.” (Judgment, para. 203.)
                        426. This outlook of the Court, trying to explain its own selective
                     choice of municipalities, seems unsatisfactory to me, given the Court’s
                     overall conclusion as to genocide, dismissing, tout court, mens rea, with-
                     out giving its reasons for it. In this respect, the Court’s Judgment should
                     have examined all villages where Croatia claimed that serious crimes were
                     committed. A more comprehensive, if not exhaustive, examination of the
                     systematic pattern of conduct of destruction would have been appropri-
                     ate — and indeed necessary — in a case of the importance of the cas
                     d’espèce.

                                   2. The Systematic Pattern of Acts of Destruction
                        427. The review of the evidence, and in particular witness statements,
                     challenged in general terms by Serbia, reveal that many atrocities were
                     committed in various municipalities. These atrocities range from arbi-
                     trary and large‑scale killings of members of the Croat population (Arti-
                     cle II (a) of the Genocide Convention) ; causing serious bodily or mental
                     harm to members of the Croat population, including by cruel acts of vio-
                     lence (such as mutilation of limbs), torture and sexual violence (Article II
                     (b) of the Genocide Convention) ; and deliberately inflicting conditions

                     348




7 CIJ1077.indb 692                                                                                     18/04/16 08:54

                     348 application of genocide convention (diss. op. cançado trindade)

                     of life to bring about the destruction of the Croat population and its elim-
                     ination from the regions concerned, including destruction of towns and
                     villages, systematic expulsion from homes (Article II (c) of the Conven-
                     tion).
                        428. Witness statements in relation to five municipalities refer to simi-
                     lar events having taken place in those municipalities. These acts, exam-
                     ined closely, demonstrate the consistent and systematic pattern of acts in
                     breach of provisions of the Convention against Genocide, evidencing a
                     genocidal plan. I thus proceed to a review of those breaches in the selected
                     municipalities, as brought to the Court’s attention.


                             3. Killing Members of the Croat Population (Article II (a))
                        429. “Killings of members of the group” is an act prohibited by the
                     Genocide Convention, within the meaning of Article II (a). A violation
                     of this provision requires evidence that the victim was killed by an unlaw-
                     ful act, with the intention to kill or to cause serious bodily harm which
                     the perpetrator should reasonably have known might lead to death 491.
                     The question is thus whether the evidence submitted by the Parties, and
                     in particular witness statements examined in the selected municipalities,
                     support a finding that there were “killings of members of the group”.
                     Upon review of the evidence, it stems clearly that there were killings of
                     members of the Croat group in various municipalities in Croatia. Such
                     killings occurred by unlawful acts, with the intention to kill or cause seri-
                     ous bodily harm to the victims.

                       430. There are statements in the record of eyewitnesses concerning kill-
                     ings of members of the civilian population of Croatian nationality during
                     the occupation of Lovas. The village was invaded and occupied by the
                     JNA on 10 October 1991, after a 10‑day heavy shelling by the JNA, caus-
                     ing the death of at least 23 Croat civilians 492. During the attacks in occu-
                     pied Lovas, defenceless civilian victims were killed : victims hid in the
                     basements during attacks and Serbs tossed bombs in the basements 493.
                     Captured Croats were used as human shields to enter Croats’ houses 494.
                     Several men were taken and separated from their families, and were then
                     executed 495.
                       431. In an episode which became known as the “minefield massacre”,
                     the JNA, on 17 October 1991, singled out all the Croat males in Lovas
                     (around 100, aged between 18 and 65), of whom 50 were taken onto a

                        491 Cf. Memorial of Croatia, paras. 7.59‑7.61, and Counter-Memorial of Serbia,

                     paras. 76‑78.
                        492 Cf. CR 2014/12, of 7 March 2014, p. 28, para. 59, and CR 2014/8, of 5 March 2014,

                     p. 17, para. 23.
                        493 Cf. witness statement of M. M., in Memorial of Croatia, Annex 99.
                        494 Ibid., para. 4.126.
                        495 Ibid., para. 4.122.



                     349




7 CIJ1077.indb 694                                                                                              18/04/16 08:54

                     349 application of genocide convention (diss. op. cançado trindade)

                     minefield 496. On their way, one of them was shot and killed by the Serb
                     forces because he was unable to keep up with the rest of the group, due to
                     being stabbed in the leg during a torture session the previous night 497. As
                     soon as the members of the group arrived in the minefield, they were
                     forced to hold each other’s hands and to walk forward on the minefield 498.
                        432. A witness reported that, at a certain point, they saw some of the
                     mines ahead of them. A young Croat man was pushed onto one of the
                     mines, which immediately exploded and initiated a chain detonation of
                     the mines around the area ; according to the Applicant, the explosions
                     immediately killed 21 people and left 12 wounded. Thereafter, Serb sol-
                     diers asked for the wounded to shout and raise their hands so that they
                     could be helped. Witnesses described that, as soon as the wounded raised
                     their hands and shouted for help, the Serb soldiers began to shoot and to
                     kill them 499. The dead bodies were taken to a mass grave 500.
                        433. Serbia acknowledged that “fourteen accused are currently stand-
                     ing trial before the Belgrade District Court for the alleged killing of
                     68 Croat victims from the village of Lovas” 501. Moreover, in Ilok, for
                     instance, there were also reports of killings of Croats by Serbs : for exam-
                     ple, the statement of F. D. (who was kept in custody in Ilok from 1 Novem-
                     ber 1991 to 31 March 1992), reported brutal killings, including by beating
                     to death 502.
                        434. In Bogdanovci, there were many accounts of killings of Croats
                     during the occupation. Many Croats were allegedly murdered in their
                     houses. Croats were killed while attempting to flee the village 503. Accord-
                     ing to Croatia, many killings of Croats were committed while they were
                     being forced to go outside their houses, or inside the houses when they
                     would rather stay inside 504. The village was occupied by paramilitaries
                     and JNA on 10 November 1991 after it had been attacked by heavy artil-
                     lery and infantry. Marija Katić 505, e.g., testified that the village was com-
                     pletely destroyed, and that “during the destruction ten people were killed,
                     were buried in the so‑called School Square in such a way that their bodies
                     were wrapped in tents and buried with a bottle next to their bodies. These
                     bottles contained the data of the dead persons” ; other witnesses also
                     reported killings of Croats and torture to death. 506


                       496 CR 2014/10, of 6 March 2014, para. 24, p. 15.
                       497 Cf. Memorial of Croatia, paras. 4.118‑4.119 and 4.123‑4.126 ; and witness state-
                     ments of S. P., Annex 97, and of P. V., Annex 95.
                       498 Cf. ibid., para. 4.125 ; and witness statement of Z. T., Annex 102.
                       499 Cf. ibid., para. 4.125, and witness statements of Z. T., Annex 102, and of L. S.,

                     Annex 98.
                       500 On the mass grave in Lovas, cf. ibid., Annex 168B.
                       501 Counter-Memorial of Serbia, para. 720.
                       502 Memorial of Croatia, Annex 55.
                       503 Cf. ibid., para. 4.51, and cf. witness statements of A. T., in ibid., Annex 39.
                       504 Ibid., para. 4.52, and Annexes 41 and 45.
                       505 Ibid., Annex 40.
                       506 Cf. ibid., Annexes 41 and 45.



                     350




7 CIJ1077.indb 696                                                                                             18/04/16 08:54

                     350 application of genocide convention (diss. op. cançado trindade)

                       435. Likewise, in Saborsko, there is evidence of killings of Croats ;
                     there are accounts, e.g., of some men who were lined up and shot, and
                     women who were shot in the back 507. There are also accounts of bodies
                     of Croats being buried in a mass grave 508. According to M. M.,
                             “[a]fter the fall of Saborsko, nobody buried the dead people so they
                             were all left on the places where they died. In the last 15 days, because
                             of the arrival of the blue helmets, the army buried those people with
                             excavators on the places where they got killed and the graves were
                             marked with the crosses that had no names or surnames on them” 509.
                     As to the acts having taken place in Saborsko, Serbia significantly
                     accepted that most of them had been confirmed by the judgment of the
                     ICTY 510.
                        436. There is, moreover, extensive evidence referring to killings of Cro-
                     ats in Vukovar 511; according to the record, 1,700 persons were allegedly
                     killed (70 per cent civilian), and around 2,000 were killed after the occu-
                     pation 512. It stems from the case file that a concentration camp was estab-
                     lished in Velepromet, to be later used for organized killings. According to
                     a witness statement, about 50 people were executed in that camp before
                     the final fall of Vukovar. The hospital of Vukovar was bombed with two
                     250 kg bombs 513.
                        437. In central Vukovar, e.g., executions took place 514: grenades were
                     thrown in houses and streets were covered with dead bodies. According
                     to E. M. 515, every day 4‑5 people were killed by weapons or slaughtered.
                     He stated that houses were set on fire, and added that, in Velepromet,
                     there were mass executions of people (at least 50 corpses or even more).
                     Another witness, F. G., reported having been cut on the forehead and
                     having seen about 15 decapitated bodies in a hole and a garbage pit in
                     Velepromet, and heads scattered ; he also saw a man being decapitated 516.
                     In Ovčara, an alleged mass execution of 260 people took place, and they
                     were buried in a mass grave 517. Exhumation took place in 1996 and
                     145 bodies were identified, but the whereabouts of 60 of the patients
                     taken from the hospital is still unknown 518.

                       438. Other civilians were taken from the hospital to Velepromet, a
                     warehouse which was basically a concentration camp, where 15,000 Cro-

                       507 Cf. Memorial of Croatia, paras. 5.149‑5.152.
                       508 Cf. ibid., Annexes 364-365.
                       509 Ibid., Annex 365.
                       510 Counter-Memorial of Serbia, para. 841.
                       511 In relation to Vukovar, cf. Memorial of Croatia, paras. 4.139‑4.192.
                       512 Ibid., para. 4.139.
                       513 Ibid., para. 4.154.
                       514 Ibid., paras. 4.164‑4.167.
                       515 Ibid., Annex 126.
                       516 Ibid., Annex 121.
                       517 Ibid., para. 4.175.
                       518 Ibid., para. 4.178.



                     351




7 CIJ1077.indb 698                                                                                       18/04/16 08:54

                     351 application of genocide convention (diss. op. cançado trindade)

                     ats were sent during the occupation. In Velepromet, atrocities took place,
                     including decapitations and killings. According to F. J., mass murders
                     occurred in Velepromet 519. Significantly, in relation to the greater Vuk-
                     ovar area, Serbia acknowledged that “[t]he ICTY has indicted several
                     people for the crimes allegedly committed in Vukovar, but the number of
                     deaths for which the accused are charged is significantly smaller than
                     claimed by [Croatia]” 520.
                        439. In conclusion, it seems clear from the evidence that there was a
                     consistent and systematic pattern of killings of Croats across the munici-
                     palities examined. All witness statements in relation to each village report
                     killings, and the intention to kill, as part of the physical element of the
                     crime. The examination of the case record and the corresponding evi-
                     dence point to a systematic pattern of killing of Croats. There seems thus
                     to be sufficient evidence of the actus reus of “killing members of the
                     group” under Article II (a) of the Genocide Convention.


                             4. Causing Serious Bodily or Mental Harm to Members of
                                             the Group (Article II (b))
                        440. Article II (b) of the Genocide Convention prohibits “causing seri-
                     ous bodily or mental harm to members of the group”. As to the physical
                     element of this prohibited act, the contending Parties agree that serious
                     bodily or mental harm does not need to be permanent and irremediable,
                     and that sexual violence crimes can fall within the ambit of this provi-
                     sion 521. Upon review of the evidence submitted by the Parties, and in par-
                     ticular witness statements examined in the selected municipalities, it is
                     clear that there occurred serious “bodily and mental harm” committed
                     against members of the Croat population across various municipalities in
                     Croatia.
                        441. Torture, beatings, maltreatment and sexual violence against Cro-
                     ats were common denominators in the evidence produced before the
                     Court. As to Lovas, for example, there were accounts of torture, mal-
                     treatment and beatings as well as humiliation suffered therein ; those
                     accounts provide evidence of “serious bodily and mental harm” commit-
                     ted against members of the population. An illustration is the statement of
                     witness P. V. concerning events during the occupation of Lovas 522. She
                     testified that they were held during the day in the “collective yard”, and
                     some were kept during the night. The witness reported beatings of those
                     in captivity and torture : she stated that “[t]hey would beat the victims
                     every morning in front of everyone”. The witness reported having to dis-

                       519  Memorial of Croatia, Annex 129.
                       520  Counter-Memorial of Serbia, para. 741.
                        521 Cf. Memorial of Croatia, paras. 7.62‑7.64, and Counter-Memorial of Serbia,

                     paras. 79‑81.
                        522 Ibid., Annex 95.



                     352




7 CIJ1077.indb 700                                                                                       18/04/16 08:54

                     352 application of genocide convention (diss. op. cançado trindade)

                     arm mines ; she named some of the victims of torture whom she knew
                     personally 523.

                        442. There was a series of testimonies of heavy beatings. Stjepan Peulić,
                     e.g., testified about interrogation methods and cruel torture :

                               “Petronije slapped me repeatedly and then hit me with his boot in
                             the chin, which left a scar and two teeth were broken ; he continued
                             beating me. At the same time, Ljuban Devetak started calling people,
                             who were then taken out and beaten with iron tubes and stabbed with
                             bayonets before us.” 524
                     The statements of P. M. 525 and J. K. 526 also referred to heavy beatings.

                        443. Similar brutalities were reported to have occurred in Ilok ; for
                     example, when thousands of Croatian civilians were leaving the city in a
                     convoy, they were exposed to humiliation and molestation by the JNA
                     and paramilitaries, who also robbed them. Croats that did not wish to
                     leave their homes were subject to physical and psychological harassment,
                     robbery and arbitrary detention. Witness P. V., e.g., reported living in
                     fear to have to leave his home 527. He stated that 

                             “[p]eople would work for days without any food or any compensa-
                             tion. The Serbs would humiliate us all the time. (. . .) We were not
                             allowed to gather publicly. When we walked on the streets, for exam-
                             ple, the Serbs (. . .) would hit us with rocks and insult us.” 528

                     Witness M. V. 529 also reported having been tortured for four years.
                        444. In Bogdanovci, there were also reported cases of torture and mal-
                     treatment of Croats. Heavy attacks causing serious bodily injury were
                     also a common denominator in the witness statements. According to
                     Marija Katić, there were artillery attacks every few days (as in
                     August 1991), destroying family houses and farming objects. Witness
                     M. B. also testified about cases of torture, including the stretching of a
                     Croat on a tree in front of a church until he died 530. Similar cases of
                     bodily and mental harm were reported in Saborsko. A witness reported,
                     e.g., that, in Saborsko, while the commanders were issuing the orders to


                       523 Memorial of Croatia, Vol. II, Annexes, p. 284.
                       524 Ibid., Annex 97.
                       525 Ibid., Annex 101.
                       526 Ibid., Annex 104.
                       527 Ibid., Annex 58.
                       528 Ibid., Vol. II, Annex 58, p. 165.
                       529 Ibid., Annex 59.
                       530 Ibid., Annex 41.



                     353




7 CIJ1077.indb 702                                                                                  18/04/16 08:54

                     353 application of genocide convention (diss. op. cançado trindade)

                     kill the civilians, they used to say that these latter were all “Ustashas”,
                     and should all be killed 531.
                        445. In Vukovar, serious bodily and mental harm was also reported to
                     have been committed. There were accounts of torture in Velepromet ;
                     civilians were mistreated and experienced mental distress. There were also
                     accounts of sexual violence, humiliation and cutting of limbs. The narra-
                     tive of witness Franjo Kožul, e.g., reports of bodily and mental harm
                     having been inflicted upon Croats from Vukovar. He reported that he
                     “could hear” shots, people screaming and sobbing, hits, beating, among
                     other brutalities. He added that :
                                “As we entered the stable, we had to pass through a cordon of men
                             who beat us with everything, the cordon was about 30 metres long.
                             They ordered me to make a list of people that were there, so I knew
                             the number, I made a list of 1242 people, in alphabetical order. After
                             some time I found out that in another stable were 480 men. They were
                             offending us, beat us, maltreated us (. . .). During the first few days
                             we were sitting and sleeping one over the other, on bare concrete.
                             They would give us some water, one little slice of bread and some
                             cheese, twice a day, and they beat us and tortured us 24 hours a day.
                             I cannot describe all kinds of physical and psychological tortures, I
                             would never imagine that people we lived and worked with would do
                             that crime.” 532

                        446. In a similar vein, witness H. E. testified to daily rapes by Serbian
                     police and army officers upon her arrival to prison. The rapes happened
                     in the cell in front of other female prisoners. She also testified to beatings
                     and mental abuse 533. Likewise, M. M. also testified to repeated sexual
                     violence, maltreatment and mental distress : she was taken with her two-
                     month-old baby and six-year-old sister to Serbia, and then to Vukovar,
                     where they were both raped repeatedly by local Serbs. She testified to the
                     killing of her husband and the mental harm she suffered. She reported
                     that she had to perform forced labour, and, if she did not work, she
                     would not have any food. She also testified about having been tortured,
                     and about repeated rapes by several men, lasting for hours (and in front
                     of her little sister who was very afraid all the time), and with the use of
                     objects causing heavy bleeding 534.
                     
                        447. Witness T. C. stated that Chetniks “were maltreating, expelling,
                     threatening, beating, raping and killing on a daily basis. They were
                     harshly terrorizing us. All our men, who were capable of work, were
                     taken to camps”. Some of them were ordered to keep on “digging up

                       531 Memorial of Croatia, Annex 365, Statement of M. M.
                       532 Ibid., Annex 114.
                       533 Ibid., Annex 116.
                       534 Ibid., Annex 117.



                     354




7 CIJ1077.indb 704                                                                                     18/04/16 08:54

                     354 application of genocide convention (diss. op. cançado trindade)

                     holes” ; they “never returned to their homes”, and no one learned any-
                     thing about them anymore. The witness testified that she was raped, and
                     further stated that “Croats had white ribbons at our gate in order to
                     enable Chetniks who were not from our village to recognize us” 535.
                        448. In conclusion, it stems clearly from the evidence in the case file
                     that, across the municipalities examined, victims suffered serious bodily
                     and mental harm in the form of torture, mistreatment, beatings, sexual
                     violence, psychological distress and forced labour. These accounts were
                     not isolated events ; they were repeated in testimonies of witnesses from
                     different municipalities. The aforementioned evidence a systematic pat-
                     tern of the prohibited acts of destruction, demonstrating the physical
                     element of the acts prohibited under Article II (b) of the Geno-
                     ­
                     cide ­Convention.


                                   5. Deliberately Inflicting on the Group Conditions
                                              of Life Calculated to Bring
                           about Its Physical Destruction in Whole or in Part (Article II (c))
                        449. “Deliberately inflicting on the group conditions of life calculated
                     to bring about its physical destruction in whole or in part” is a prohibited
                     act under Article II (c) of the Genocide Convention. As to the physical
                     element (actus reus), Serbia recognized that systematic expulsion from
                     homes can fall within the scope of this provision, if such action is carried
                     out with genocidal intent and forms part of a manifest pattern of conduct
                     that is capable of effecting the physical destruction of the group, and not
                     simply its displacement elsewhere 536. Thus, the question left is whether,
                     upon analysis of the case file, and in particular witness statements exam-
                     ined in the selected municipalities, it can be concluded that there was a
                     violation of Article II (c) of the Convention.
                     

                        450. Those witness statements referred to, in addition to rape and sex-
                     ual violence, also to deprivation of food and basic conditions of life ; they
                     also reported on deportation from entire regions. In Lovas, e.g., there
                     were measures which caused the fleeing of Croats, such as the destruction
                     of homes and deportations. According to J. K., before the occupation
                     Lovas had 1700 residents, 94 per cent of whom were Croats ; later on,
                     “they settled around 1500 Serbs” there, and, in “the occupied Lovas there
                     remained about 100 Croats, 25 people in mixed marriages and 144 Serbs
                     from Lovas. The settlers arrived in cars or tractors and they moved into
                     our houses with the permission of the housing commission” 537.


                       535 Memorial of Croatia, Annex 128.
                       536 Cf. Counter-Memorial of Serbia, paras. 83‑84, and Rejoinder of Serbia, para. 333.
                       537 Memorial of Croatia, Annex 104, p. 316.



                     355




7 CIJ1077.indb 706                                                                                             18/04/16 08:54

                     355 application of genocide convention (diss. op. cançado trindade)

                       451. In Ilok, the statement of P. V. reported of being forced to leave
                     his house and remaining in fear to have to leave it ; he added that

                             “[p]eople would work for days without any food or any compensa-
                             tion. The Serbs would humiliate us all the time. (. . .) We were not
                             allowed to gather publicly. When we walked on the streets for exam-
                             ple the Serbs would spit on us from the church, they would hit us with
                             rocks and insult us.” 538
                     In relation to Ilok, it is significant to note that even Serbia itself acknow­
                     ledged that “[t]he Prosecutor of the ICTY charged Slobodan Milošević for
                     deportation or forcible transfer of inhabitants from Ilok” 539. Likewise, in
                     Bogdanovci, there were accounts of civilians being forced to leave, and
                     the occupation was designed to decimate the population of the village
                     through destruction of the houses, farms and their infrastructure, and
                     churches. It appears that the occupation was designed to make the life of
                     Croats impossible. The experience of D. B. is illustrative of how the
                     attack made life in Bogdanovci impossible 540.
                        452. The village of Saborsko, likewise, appeared to have been com-
                     pletely destroyed. According to the testimony of M. M., the intention was
                     “to clean” ethnically the village 541. In the same vein, A. S. stated that
                     bombs were thrown from a plane on the village and houses and churches
                     were set on fire ; the witness further testified to people taking goods from
                     Saborsko 542. Similarly, M. M. testified that “[a]fter Saborsko was
                     attacked, Nedjeljko Trbojević called ‘Kičo’, during the action of ‘clean-
                     ing’, went from house to house and he threw bombs”, and “burnt a few
                     houses with rocket launchers” 543.
                        453. It may be recalled that Serbia acknowledged that the Judgment of
                     the ICTY (Trial Chamber) in the Martić case confirmed the Novem-
                     ber 1991 attack on the village, and “most of the acts alleged to have taken
                     place in Saborsko” 544. As to Vukovar, there were, likewise, accounts of
                     attempts to destroy all signs of Croatian life and culture in the city,
                     destruction of property and heavy bombings. The majority of the people
                     of the city stayed in basements for three months and common shelters,
                     and many got killed while trying to get food, water and other supplies 545.
                     
                        454. D. K. was in Vukovar until he was wounded ; then he was loaded
                     into a bus and deported to Serbia. He testified about the living conditions


                       538 Memorial of Croatia, Annex 58.
                       539 Counter-Memorial of Serbia, para. 693.
                       540 Memorial of Croatia, Annex 45.
                       541 Ibid., Annex 365.
                       542 Ibid., Annex 364.
                       543 Ibid., Annex 365.
                       544 Counter-Memorial of Serbia, paras. 840‑841.
                       545 Memorial of Croatia, para. 4.151.



                     356




7 CIJ1077.indb 708                                                                                    18/04/16 08:54

                     356 application of genocide convention (diss. op. cançado trindade)

                     in Stajićevo and Sremska Mitrovica 546; victims had inhumane living con-
                     ditions, with very little food supply 547. B. V. reported not having any-
                     thing to eat day and night 548. And L. D. stated that “houses were on fire,
                     grenades were falling and killing people. The Serbs had sent their women
                     and children to Serbia earlier and the men stayed in Vukovar to slaughter
                     us Croats” 549. In sum, there is evidence produced before the Court that
                     breaches of Article II (c) of the Genocide Convention were committed,
                     within a systematic pattern of extreme violence, aiming at deliberately
                     inflicting conditions of life designed to bring about the physical destruc-
                     tion of the targeted groups of Croats, in whole or in part.



                            6. General Assessment of Witness Statements and Conclusions

                     (a) Witness statements
                        455. The witness statements in relation to each of the selected munici-
                     palities — namely, Lovas, Ilok, Bogdanovci, Saborsko and Vukovar —
                     all refer to similar occurrences in each of those municipalities. All witness
                     statements have been analysed, including those statements that were
                     unsigned by witnesses. All converge to similar occurrences which fall
                     under Article II of the Convention against Genocide. I consider even wit-
                     ness statements that are unsigned relevant for the assessment of events
                     that occurred in the aforementioned municipalities, given that they are in
                     the same line as those statements that are signed. The totality of witness
                     testimonies (signed and unsigned), read together, provide substantial evi-
                     dence of the crimes perpetrated in those municipalities, in breach of Arti-
                     cle II of the Convention against Genocide.
                        456. In the same line of thinking, I have deemed it relevant to examine
                     the acts alleged to have occurred in all municipalities for which Croatia
                     submitted evidence, rather than single out one or another specific munici-
                     pality, so as to determine whether there was a systematic pattern of
                     destruction. In the present case, the Court, instead of looking at a selected
                     sample of incidents, as it has done, should rather have examined the
                     totality of criminal acts committed during the entire military campaign
                     against Croatia, brought to its attention in the cas d’espèce, to determine
                     whether a systematic pattern of conduct of destruction amounting to
                     genocide occurred. The reference to incidents at given municipalities
                     serves to illustrate the general pattern of destruction.


                       546 These are localities in Serbia, where there appears to have been camps where some

                     Croats were taken to.
                       547 Memorial of Croatia, Annex 138.
                       548 Ibid., Annex 151.
                       549 Ibid., Annex 143.



                     357




7 CIJ1077.indb 710                                                                                             18/04/16 08:54

                     357 application of genocide convention (diss. op. cançado trindade)

                     (b) Conclusions
                        457. In my perception, the witness statements in their totality provide
                     evidence of the widespread and systematic pattern of destruction that
                     occurred in those municipalities plagued by extreme violence. The wide-
                     spread and systematic pattern of destruction, as established in the present
                     case, consisted of the widespread and systematic perpetration of the
                     aforementioned wrongful acts (grave breaches) falling under the Conven-
                     tion against Genocide.
                        458. They comprised, as seen above, killing members of the Croat
                     (civilian) population (Art. II (a)), causing serious bodily or mental harm
                     to members of targeted groups (Art. II (b)), and deliberately inflicting on
                     the groups concerned conditions of life calculated to bring about their
                     physical destruction in whole or in part (Art. II (c)). It appears that it
                     can be concluded, on the basis of atrocities committed in the selected
                     municipalities, that the actus reus of genocide of Article II (a), (b) and
                     (c) of the Convention against Genocide has been established.


                                  XV. Mens Rea of Genocide : Proof of Genocidal
                                              Intent by Inference

                        459. May I now, at this stage of my dissenting opinion, move from
                     actus reus of genocide to the element of mens rea (intent to destroy) under
                     the Convention against Genocide, as applied in the present case. In the
                     course of the proceedings of the cas d’espèce, the contending Parties
                     themselves presented arguments as to the issue whether genocidal intent
                     can be proven by inferences 550. From a cumulative analysis of the dossier
                     of the cas d’espèce as a whole, in my perception the intent to destroy the
                     targeted groups, in whole or in part, can be inferred from the evidence
                     submitted (even if not direct proof). The extreme violence in the perpetra-
                     tion of atrocities bears witness of such intent to destroy.
                        460. The widespread and systematic pattern of destruction across
                     municipalities, encompassing massive killings, torture and beatings,
                     enforced disappearances, rape and other sexual violence crimes, system-
                     atic expulsion from homes (with mass exodus), provides the basis for
                     inferring a genocidal plan with the intent to destroy the targeted groups,
                     in whole or in part, in the absence of direct evidence. In effect, to require
                     direct evidence of genocidal intent in all cases is not in line with the juris-
                     prudence of international criminal tribunals, as we shall see next.



                        550 Cf., e.g., Croatia’s argument in Reply of Croatia, para. 2.11, invoking Serbia’s

                     acknowledgment in Counter-Memorial of Serbia, para. 135 (difficulty to obtain direct
                     evidence, and reliance on indirect evidence, with inferences therefrom) ; Reply of Croatia,
                     para. 2.12.

                     358




7 CIJ1077.indb 712                                                                                                 18/04/16 08:54

                     358 application of genocide convention (diss. op. cançado trindade)

                                          1. International Case Law on Mens Rea

                        461. When there is no direct evidence of intent, this latter can be
                     inferred from the facts and circumstances. Thus, in the Akayesu case
                     (Judgment of 2 September 1998), the ICTR (Trial Chamber) held that the
                     intent to commit genocide requires that acts must be committed against
                     members of a group specifically because they belong to that group
                     (para. 521). A couple of jurisprudential illustrations to this effect can here
                     be referred to. For example, the ICTY (Appeals Chamber) asserted, in
                     the Jelisić case (Judgment of 5 July 2001), that,
                             “[a]s to proof of specific intent, it may, in the absence of direct explicit
                             evidence, be inferred from a number of facts and circumstances, such
                             as the general context, the perpetration of other culpable acts system-
                             atically directed against the same group, the scale of atrocities com-
                             mitted, the systematic targeting of victims on account of their
                             membership of a particular group, or the repetition of destructive and
                             discriminatory acts” (para. 47).

                     The ICTY further stated, in the Krstić case (Judgment of 19 April 2004),
                     that, when proving genocidal intent based on an inference, “that infer-
                     ence must be the only reasonable inference available on the evidence”
                     (para. 41).
                        462. Again, in the jurisprudence of the ICTR, it has been established,
                     in the same vein, that intent to commit genocide can be inferred from
                     facts and circumstances. In the Rutaganda case, e.g., the ICTR
                     (Trial Chamber, Judgment of 6 December 1999) stated that : “[I]ntent can
                     be, on a case‑by‑case basis, inferred from the material evidence submitted
                     to the Chamber, including the evidence which demonstrates a consistent
                     pattern of conduct by the accused” 551 (paras. 61‑63). Likewise, in the
                     Semanza case, the ICTR (Trial Chamber, Judgment of 15 May 2003)
                     stated that a “perpetrator’s mens rea may be inferred from his actions”
                     (para. 313).
                        463. Furthermore, in the Bagilishema case, the ICTR (Trial Chamber,
                     Judgment of 7 June 2001) found that
                             “evidence of the context of the alleged culpable acts may help the
                             Chamber to determine the intention of the accused, especially where
                             the intention is not clear from what that person says or does. The
                             Chamber notes, however, that the use of context to determine the
                             intent of an accused must be counterbalanced with the actual conduct
                             of the accused. The Chamber is of the opinion that the accused’s
                             intent should be determined, above all, from his words and deeds, and
                             should be evident from patterns of purposeful action.” (Para. 63.)

                       551   And cf. also, ICTR, case Musema, Judgment of 27 January 2000, para. 167.

                     359




7 CIJ1077.indb 714                                                                                          18/04/16 08:54

                     359 application of genocide convention (diss. op. cançado trindade)

                        464. In this regard, in the landmark case of Akayesu, the ICTR
                     (Trial Chamber, Judgment of 2 September 1998) found that “intent is a
                     mental factor which is difficult, even impossible to determine”, and it
                     decided that, “in the absence of a confession from the accused”, intent
                     may be inferred from the following factors : (a) “the general context of
                     the perpetration of other culpable acts systematically directed against that
                     same group”, whether committed “by the same offender or by others” ;
                     (b) “the scale of atrocities committed” ; (c) the “general nature” of the
                     atrocities committed “in a region or a country” ; (d) “the fact of deliber-
                     ately and systematically targeting victims on account of their membership
                     of a particular group, while excluding the members of other groups” ;
                     (e) “the general political doctrine which gave rise to the acts” ; (f) “the
                     repetition of destructive and discriminatory acts” ; and (g) “the perpetra-
                     tion of acts which violate, or which the perpetrators themselves consider
                     to violate the very foundation of the group — acts which are not in them-
                     selves covered by the list (. . .) but which are committed as part of the
                     same pattern of conduct” (paras. 523‑524).

                        465. In the case of Kayishema and Ruzindana, the ICTR (Trial Cham-
                     ber, Judgment of 21 May 1999) stated that intent might be difficult to
                     determine and that the accused’s “actions, including circumstantial evi-
                     dence, however may provide sufficient evidence of intent”, and that
                     “intent can be inferred either from words or deeds and may be demon-
                     strated by a pattern of purposeful action”. The ICTR (Trial Chamber)
                     affirmed that the following can be relevant indicators : (a) the number of
                     group members affected ; (b) physical targeting of the group or their
                     property ; (c) use of derogatory language toward members of the tar-
                     geted group ; (d) weapons employed and extent of bodily injury ;
                     (e) methodical way of planning ; (f) systematic manner of killing ; and
                     (g) relative proportionate scale of the actual or attempted destruction of
                     a group (paras. 93 and 527).

                        466. In the light of the foregoing, the jurisprudence of international
                     criminal tribunals holds that proof of genocidal intent may be inferred
                     from facts and circumstances, and provides some guidelines to that effect,
                     even in the absence of documentary evidence. Factual elements which can
                     be taken into account for that inference are, e.g., indications of premedi-
                     tation, of the existence of a State policy or plan, the repetition of atroci-
                     ties against the same targeted groups, the systematic pattern of extreme
                     violence against, and destruction of, vulnerable or defenceless groups of
                     individuals.

                                                2. General Assessment
                       467. In the light of the foregoing, the International Court of Justice
                     seems to have imposed too high a threshold for the determination of mens
                     rea of genocide, which does not appear in line with the jurisprudence con‑

                     360




7 CIJ1077.indb 716                                                                                   18/04/16 08:54

                     360 application of genocide convention (diss. op. cançado trindade)

                     stante of international criminal tribunals on the matter. The International
                     Court of Justice has pursued, and insisted upon pursuing, too high a stan-
                     dard of proof for the determination of the occurrence of genocide or
                     complicity in genocide. In my understanding, mens rea cannot simply be
                     discarded, as the International Court of Justice does in the cas d’espèce, on
                     the basis of an a priori adoption of a standard of proof — such as the one
                     the International Court of Justice has adopted — entirely inadequate for
                     the determination of State responsibility for grave violations of the rights
                     of the human person, individually or in groups.
                         468. The Court cannot simply say, as it does in the present Judg-
                      ment, that there has been no intent to destroy, in the atrocities perpe-
                      trated, just because it says so 552. This is a diktat, not a proper handling of
                     evidence. This diktat goes against the voluminous evidence of the material
                     element of actus reus under the Convention against Genocide (Art. II),
                     wherefrom the intent to destroy can be inferred. This diktat is unsustain-
                      able, it is nothing but a petitio principii militating against the proper exer-
                      cise of the international judicial function. Summum jus, summa injuria.
                      Mens rea, the dolus specialis, can only be inferred, from a number of
                     ­factors.

                        469. In my understanding, evidential assessments cannot prescind from
                     axiological concerns. Human values are always present, as acknowledged
                     by the historical emergence of the principle, in process, of the conviction
                     intime (livre convencimento/libre convencimiento/libero convincimento) of
                     the judge. Facts and values come together, in evidential assessments. The
                     inference of mens rea/dolus specialis for the determination of responsibility
                     for genocide, is taken from the conviction intime of each judge, from
                     human conscience.

                       470. Ultimately, conscience stands above, and speaks higher than, any
                     wilful diktat. The evidence produced before the International Court of
                     Justice pertains to the overall conduct of the State concerned, and not to
                     the conduct only of individuals, in each crime examined in an isolated
                     way. The dossier of the present case concerning the Application of the
                     Convention against Genocide contains irrefutable evidence of a widespread
                     and systematic pattern of extreme violence and destruction, as already
                     examined in the present dissenting opinion.
                       471. Such a widespread and systematic pattern of extreme violence and
                     destruction encompassed massive killings, torture, beatings, rape and

                        552 The Court did the same, eight years ago, in its 2007 Judgment : after finding it

                     “established that massive killings of members of the protected group occurred” (I.C.J.
                     Reports 2007 (I), p. 154, para. 276), it added that it was not “conclusively established” that
                     those “massive killings” had been carried out “with the specific intent (dolus specialis) on
                     the part of the perpetrators to destroy, in whole or in part, the group as such” (ibid., p. 255,
                     para. 277) — because it said so, without any explanation. Cf., likewise, paras. 440‑441 of
                     the present Judgment.


                     361




7 CIJ1077.indb 718                                                                                                      18/04/16 08:54

                     361 application of genocide convention (diss. op. cançado trindade)

                     other sex crimes, enforced disappearances of persons, expulsion from
                     homes and looting, forced displacement and humiliation 553 (supra). The
                     facts conforming with this pattern of destruction have been proven,
                     in international case law and in UN fact‑finding 554 (supra). Even in
                     the absence of direct proof, genocidal intent (mens rea) can reasonably
                     be inferred from such a planned and large‑scale pattern of destruction,
                     systematically directed against the same targeted groups.




                                            XVI. The Need of Reparations :
                                                  Some Reflections

                        472. The widespread and systematic pattern of destruction in the fac-
                     tual context of the cas d’espèce discloses, ultimately, the ever‑lasting pres-
                     ence of evil, which appears proper to the human condition, in all times. It
                     is thus understandable that it has attracted the concern of, and has pre-
                     sented challenges to, legal thinking, in our times and previous centuries,
                     as well as other branches of knowledge (such as, e.g., history, psychology,
                     anthropology, sociology, philosophy and theology, among others). It has
                     a marked presence in literature as well. This long‑standing concern, over
                     centuries, has not, however, succeeded to provide an explanation of evil.
                        473. Despite the endeavours of human thinking, through history, we
                     have not been able to rid humankind of evil. Like the passing of time, the
                     ever‑lasting presence of evil is yet another mystery surrounding human
                     beings, wherever and while they live. Whenever individuals purport to
                     subject their fellow human beings to their “will”, placing this latter above
                     conscience, evil is bound to manifest itself. In one of the most learned
                     writings on the problem of evil, R. P. Sertillanges ponders that the aware-
                     ness of evil and the anguish emanated therefrom have marked presence in
                     all civilizations. The ensuing threat to the future of humankind has
                     accounted for the continuous presence of that concern throughout the
                     history of human thinking 555.
                        474. Religions were the first to dwell upon the problem of evil, which
                     came also to be considered by philosophy, history, psychology, social sci-
                     ences and literature. Over the centuries, human thinking has always
                     acknowledged the need to examine the problem of evil, its incidence in
                     human relations, in the world wherein we live, without losing faith in
                     human values 556. Despite the perennial quest of human thinking to find
                     answers to the problem of evil, going as far back as the Book of Job, or


                       553 Parts IX, X and XI of the present dissenting opinion, supra.
                       554 Part IX of the present dissenting opinion, supra.
                       555 R. P. Sertillanges, Le problème du mal — l’histoire, Paris, Aubier, 1948, pp. 5‑412.
                       556 Ibid., pp. 5‑412.



                     362




7 CIJ1077.indb 720                                                                                                18/04/16 08:54

                     362 application of genocide convention (diss. op. cançado trindade)

                     even further back, to the Genesis itself 557, not even theology has found an
                     explanation for it that is satisfactory to all.
                        475. In a devastation, such as the one of the factual context of the
                     present case concerning the Application of the Convention against Geno‑
                     cide, the damage done to so many persons, thousands of them, was truly
                     an irreparable one. There is no restitutio in integrum at all for the fatal
                     direct victims, the memory of whom is to be honoured. As for the surviv-
                     ing victims, reparations, in their distinct forms, can only alleviate their
                     suffering, which defies the passing of time. Yet, such reparations are most
                     needed, so as to render living — or surviving atrocities — bearable. This
                     should be constantly kept in mind.

                       476. The determination of breaches of Article II of the Convention
                     against Genocide (cf. supra) renders inescapable the proper consideration
                     of reparations. In effect, in the course of the proceedings, both contend-
                     ing Parties, in their written and oral arguments, have made claims for
                     reparation for genocide allegedly committed by each other. Croatia’s
                     main arguments in this respect are found in its Memorial, where it began
                     by arguing that, although the Convention contains no specific provision
                     concerning the consequences of a violation by a party, breaches of inter-
                     national obligations entail the obligation to make full reparation. In this
                     sense, Croatia claimed that if Serbia 558 was found to be internationally
                     responsible for the alleged violations of the Genocide Convention, it must
                     make full reparation for material and immaterial damage 559.

                        477. Croatia has in fact requested the Court to reserve this issue “to a
                     subsequent phase of the proceedings”, as in previous cases. A declaratory
                     judgment by the International Court of Justice of Serbia’s responsibility, it
                     added, would already provide a primary means of satisfaction, stressing
                     the importance of the obligations enshrined in the Genocide Convention,
                     and underscoring the rule of law and the respect for fundamental human
                     rights. To Croatia, such a declaratory judgment would also “assist in the
                     process of setting the historical record straight”, and would thereby “con-
                     tribute towards reconciliation over the longer term” 560.


                         557 Cf., inter alia, e.g., M. Neusch, L’énigme du mal, Paris, Bayard, 2007, pp. 7‑193 ;

                     J. Maritain, Dio e la Permissione del Male, 6th ed., Brescia, Edit. Morcelliana, 2000,
                     pp. 9‑100 ; E. Fromm, Anatomía de la Destructividad Humana, Mexico/Madrid/Buenos
                     Aires, Siglo XXI Edit., 2009 [reimpr.], pp. 11‑468 ; P. Ricœur, Evil — A Challenge to Philo­
                     sophy and Theology, London, Continuum, 2007, pp. 33‑72 ; P. Ricœur, Le mal — Un défi
                     à la philosophie et à la théologie, Geneva, Ed. Labor et Fides, 2004, pp. 19‑65 ; C. S. Nino,
                     Juicio al Mal Absoluto, Buenos Aires, Emecé Edit., 1997, pp. 7‑292 ; A. Morton, On Evil,
                     N.Y./London, Routledge, 2004, pp. 1‑148 ; T. Eagleton, On Evil, New Haven/London,
                     Yale University Press, 2010, pp. 1‑163 ; P. Dews, The Idea of Evil, Oxford, Wiley‑­Blackwell,
                     2013, pp. 1‑234.
                         558 FRY, at the beginning of the proceedings.
                         559 Memorial of Croatia, para. 8.75.
                         560 Ibid., paras. 8.75‑8.77.



                     363




7 CIJ1077.indb 722                                                                                                   18/04/16 08:54

                     363 application of genocide convention (diss. op. cançado trindade)

                         478. Croatia has further asked the Court to declare Serbia’s obligation
                      to take all steps at its disposal to provide an immediate and full account
                      to Croatia of the whereabouts of missing persons, and to order Serbia to
                      return cultural property which was stolen in the course of the genocidal
                     campaign. Furthermore, Croatia has claimed that, as a consequence of
                     Serbia’s illegal conduct, it is entitled to obtain full reparation for the
                     ­damages caused and for the losses suffered, in particular for the wrongful
                      acts connected to the Serbian genocidal campaign, as described in its
                      Memorial 561.
                         479. Compensation, it has added, is “due for all damage caused to the
                     physical and moral integrity and well-being of the citizens of Croatia”.
                     Croatia then concludes that, “in a case relating to genocide, where there
                     has been a massive loss of life and untold human misery has been caused”,
                     restitutio will never wipe out the consequences of the illegal act ; it thus
                     claims also for satisfaction for the damages suffered 562. At last, in its final
                      submissions read at the end of the oral proceedings, Croatia has repeated
                      its request for reparation 563.
                         480. Serbia, for its part, responded briefly to those arguments on repa-
                      ration, having stated first that they appear hypothetical, as, in its view, its
                      responsibility for genocide cannot be engaged. As to the claim for com-
                      pensation when restitutio in kind is not possible, Serbia has contended
                      that Croatia was trying to get compensation for all possible damages
                      which might have been caused by the war in Croatia. It has added that
                      Croatia’s claims for reparation were not to be determined by the Interna-
                      tional Court of Justice, whose jurisdiction concerns only possible viola-
                      tions of the Convention against Genocide 564.
                         481. Serbia has also submitted a request for reparation, in relation to
                      its counter-claim, as stated in its Counter-Memorial. It has requested the
                      International Court of Justice to adjudge and declare Croatia’s responsi-
                      bility to “redress the consequences of its international wrongful acts” and
                      in particular to provide full compensation for “all damages and losses
                      caused by the acts of genocide” 565. In its final submissions in relation to
                     the counter-claim, read at the end of the oral proceedings, it reiterated its
                     request 566.
                         482. It should not pass unnoticed that both contending Parties have
                      requested reparation for alleged acts of genocide be determined by the
                      International Court of Justice in a subsequent phase of the case. The
                      International Court of Justice should, in my understanding, have found,
                      in relation to Croatia’s claim, that acts of genocide were committed, for
                      the reasons expressed in the present dissenting opinion. Accordingly,
                      Croatia’s request for reparation should have been entertained by the
                        561 Memorial of Croatia, paras. 8.78‑8.79. Cf. also Application instituting proceedings,

                     pp. 18‑20 ; Memorial of Croatia, p. 414 ; and Reply of Croatia, p. 472.
                        562 Memorial of Croatia, paras. 8.80‑8.84.
                        563 Cf. CR 2014/21, of 21 March 2014, pp. 40‑41.
                        564 Counter-Memorial of Serbia, paras. 1059‑1068.
                        565 Ibid., p. 471 ; cf. also Rejoinder of Serbia, p. 322.
                        566 Cf. CR 2014/24, of 28 March 2014, p. 64.



                     364




7 CIJ1077.indb 724                                                                                                 18/04/16 08:54

                     364 application of genocide convention (diss. op. cançado trindade)

                     Court, and the International Court of Justice should thus have reserved
                     the issue of the determination of reparation to a separate phase of the
                     proceedings in this case, as requested by the Applicant.
                        483. In this respect, it may be recalled that, in the recent case Ahmadou
                     Sadio Diallo (Republic of Guinea v. Democratic Republic of the Congo)
                     the International Court of Justice examined, during the merits phase, the
                     violations of the international human rights conventions invoked by
                     Guinea 567. In its Judgment of 30 November 2010, the International Court
                     of Justice held that the Democratic Republic of the Congo had violated
                     certain obligations contained in those conventions, namely, Articles 9
                     and 13 of the UN Covenant on Civil and Political Rights, and Articles 6
                     and 12 of the African Charter on Human and Peoples’ Rights, in addition
                     to Article 36 (1) (b) of the Vienna Convention on Consular Relations 568.
                     The International Court of Justice accordingly held, in relation to repara-
                     tion, that :
                              “In the light of the circumstances of the case, in particular the fun-
                           damental character of the human rights obligations breached and
                           Guinea’s claim for reparation in the form of compensation, the Court
                           is of the opinion that, in addition to a judicial finding of the violations,
                           reparation due to Guinea for the injury suffered by Mr. Diallo must
                           take the form of compensation.” 569

                        484. In this respect, the Court reserved for a subsequent phase of the
                     proceedings the question of compensation for the injury suffered by
                     Mr. A. S. Diallo 570. In that phase of reparations, the International Court of
                     Justice then adjudicated the question of the compensation owed by the
                     Democratic Republic of the Congo to Guinea for the damages suffered by
                     the victim, Mr. A. S. Diallo, and delivered its Judgment on the issue
                     on 19 June 2012 571. In my extensive separate opinion (paras. 1‑101), I exam-
                     ined the matter in depth, and upheld, inter alia, that the ultimate titulaire or
                     beneficiary of the reparations ordered by the International Court of Justice
                     was the human person victimized, rather than his State of nationality.
                        485. In the present Judgment in the case relating to the Application of
                     the Convention against Genocide, had the Court found — which it regret-
                     tably did not — that the respondent State incurred breaches of the Geno-
                     cide Convention, it should have opened a subsequent phase of the
                     proceedings, for the adjudication of the reparations (in its distinct forms)
                     due, ultimately to the victims (human beings) themselves. In recent years,
                     the challenges posed by the determination of reparations in the most

                       567 Ahmadou Sadio Diallo (Republic of Guinea v. Democratic Republic of the Congo),

                     Merits, Judgment, I.C.J. Reports 2010 (II), p. 639.
                       568 Ibid., paras. 73-74, 85 and 97.
                       569 Ibid., para. 161.
                       570 Cf. ibid., p. 693, resolutory points 7-8.
                       571 Cf. I.C.J. Reports 2012 (I), p. 324.



                     365




7 CIJ1077.indb 726                                                                                          18/04/16 08:54

                     365 application of genocide convention (diss. op. cançado trindade)

                     complex situations, have begun to attract scholarly attention ; yet, we are
                     still — surprisingly as it may seem — in the infancy of this domain of
                     international law.


                                     XVII. The Difficult Path to Reconciliation

                        486. In the violent conflicts which form the factual context of the pres-
                     ent case opposing Croatia to Serbia, the numerous atrocities committed
                     (torture and massive killings, extreme violence in concentration camps,
                     rape and other sexual violence crimes, enforced disappearances of per-
                     sons, expulsions and deportations, unbearable conditions of life and
                     humiliations of various kinds, among others), besides victimizing thou-
                     sands of persons, made hatred contaminate everyone, and decomposed
                     the social milieux. The consequences, in long‑term perspective, are, like-
                     wise, and not surprisingly, disastrous, given the resentment transmitted
                     from one generation to another.
                        487. Hence the importance of finding the difficult path to reconciliation.
                     In my understanding, the first step is the acknowledgment that a wide-
                     spread and systematic pattern of destruction ends up dismantling everyone,
                     the oppressed (victims) and the oppressors (victimizers). From the times of
                     the Iliad of Homer until nowadays, the impact of war and destruction upon
                     human beings has been constantly warning them as to the perennial evil
                     surrounding humanity, and yet lessons of the past have not been learned.
                        488. In a penetrating essay (of 1934), Simone Weil, one of the great
                     thinkers of the last century, drew attention to the utterly unfair demands
                     of the struggle for power, which ends up victimizing everyone. From
                     Homer’s Iliad to date, individuals, indoctrinated and conditioned for war
                     and destruction, have become objects of the struggle for domination.
                     There occurs “the substitution of the ends by the means”, transforming
                     human life into a simple means, which can be sacrificed ; individuals
                     become unable to think, and abandon themselves entirely to “a blind col-
                     lectivity”, struggling for power (the end) 572.

                        489. The distinction between “oppressors and oppressed”, Weil aptly
                     observed, almost loses meaning, given the “impotence” of all individuals
                     in face of the “social machine” of destruction of the spirit and fabrication
                     of the inconscience 573. The consequences, as shown by the present case
                     concerning the Application of the Convention against Genocide generate
                     long‑lasting resentment.



                        572 S. Weil, Reflexiones sobre las Causas de la Libertad y de la Opresión Social, Barce-

                     lona, Ed. Paidós/Universidad Autónoma de Barcelona, 1995, pp. 81‑82, 84 and 130.
                        573 Ibid., pp. 130‑131 ; S. Weil, Réflexions sur les causes de la liberté et de l’oppression

                     sociale, Paris, Gallimard, 1955, pp. 124‑125, and cf. pp. 114‑115 and 144.

                     366




7 CIJ1077.indb 728                                                                                                     18/04/16 08:54

                     366 application of genocide convention (diss. op. cançado trindade)

                        490. The next step in the difficult path to reconciliation, lies in the provi-
                     sion of reparations — in all its forms — to the victims. Reparations (supra)
                     are, in my understanding, essential for advancing in the long and difficult
                     path to reconciliation, after the tragedy of the wars in the former Yugosla-
                     via in the nineties. In the framework of reparations, besides the judicial
                     (declaratory) acknowledgment of the breaches of the Genocide Conven-
                     tion, there are other measures to pursue the path to reconciliation.
                        491. In this connection, may I single out that, in a particularly enlight-
                     ened moment of the long oral proceedings in the present case concerning
                     the Application of the Convention against Genocide, in the public sitting
                     before the Court of 10 March 2014, the Agent of Serbia took the com-
                     mendable step of making the following statement :
                               “In the name of the Government and the People of the Republic
                             of Serbia, I reiterate the sincere regret for all victims of the war and
                             of the crimes committed during the armed conflict in Croatia, what-
                             ever legal characterization of those crimes is adopted, and whatever
                             the national and ethnic origin of the victims. Each victim deserves full
                             respect and remembrance.” 574

                       492. The path to reconciliation is certainly a difficult one, after the dev-
                     astation of the wars in the Balkans. The contending Parties are surely
                     aware of it. In the same public sitting before the International Court of
                     Justice, of 10 March 2014, the Agent of Serbia further asserted that :
                                “The cases in which Serbia was a party were of an exceptional
                             gravity : these were cases born out of the 1990s conflicts in the former
                             Yugoslavia, which left tragic consequences to all Yugoslav peoples
                             and opened important issues of State responsibility. This case is the
                             final one in that sequence. In this instant case Serbia expects — more
                             than in any of its previous cases — that suffering of the Serb people
                             should also be recognized, get due attention, and a remedy.


                               Today it is well known that the conflict in Croatia was followed by
                             grave breaches of international humanitarian law. There is no doubt
                             that Croats suffered a lot in that conflict. This case is an opportunity
                             for all of us to remind ourselves of their tragedy (. . .). However, the
                             Croatian war caused grave sufferings to Serbs as well (. . .)” 575

                       493. Croatia, for its part, contends that one of the remedies it seeks is
                     the return of the mortal remains of the deceased to their families 576. It
                     reports that at least 840 bodies 577 are still missing as the result of the

                       574 CR 2014/13, of 10 March 2014, para. 5.
                       575 Ibid., paras. 2‑3.
                       576 Memorial of Croatia, para. 1.10 and 1.37.
                       577 CR 2014/5, of 3 March 2014, para. 6.



                     367




7 CIJ1077.indb 730                                                                                       18/04/16 08:54

                     367 application of genocide convention (diss. op. cançado trindade)

                     alleged genocidal acts carried out by Serb forces. Croatia claims that Ser-
                     bia has not been providing the required assistance to carry on the searches
                     for those mortal remains and their identification. The contending Parties’
                     identification and return of all the mortal remains to each other is yet
                     another relevant step in the path towards reconciliation. I dare to nourish
                     the hope that the present dissenting opinion may somehow, however
                     modestly, serve the purpose of reconciliation.


                                   XVIII. Concluding Observations : The Need of
                                     a Comprehensive Approach to Genocide
                                            under the 1948 Convention

                        494. Contrary to what contemporary disciples of Jean Bodin and
                     Thomas Hobbes may still wish to think, the Peace Palace here at
                     The Hague was not built and inaugurated one century ago to remain a
                     sanctuary of State sovereignty. It was meant to become a shrine of inter-
                     national justice, not of State sovereignty. Even if the mechanism of settle-
                     ment of contentious cases by the Permanent Court of International Justice/
                     International Court of Justice has remained a strictly inter‑State one, by
                     force of mental inertia, the nature and subject‑matters of certain cases
                     lodged with the Hague Court over the last nine decades have required of
                     it to go beyond the strict inter‑State outlook 578. The artificiality of the
                     exclusively inter‑State outlook, resting on a long-standing dogma of the
                     past, has thus been made often manifest, and increasingly so.
                        495. More recently, the contentious cases wherein the Court’s concerns
                     have had to go beyond the strict inter‑State outlook have further increased
                     in frequency 579. The same has taken place in the two more recent Advi-
                     sory Opinions of the Court 580. Half a decade ago, for example, in my
                     separate opinion in the International Court of Justice’s Advisory Opinion

                        578 For a study of this issue, cf. A. A. Cançado Trindade, “A Contribuição dos Tribunais

                     Internacionais à Evolução do Direito Internacional Contemporâneo”, in : O Direito Inter‑
                     nacional e o Primado da Justiça (eds. A. A. Cançado Trindade and A. C. Alves Pereira),
                     Rio de Janeiro, Edit. Renovar, 2014, pp. 3‑89, esp. pp. 18‑20, 46‑47, 51, 64 and 68.
                        579 E.g., the case on Questions relating to the Obligation to Prosecute or Extradite

                     (Belgium v. Senegal) (2009‑2012), pertaining to the principle of universal jurisdiction
                     under the UN Convention against Torture ; the case of Ahmadou Sadio Diallo (Republic of
                     Guinea v. Democratic Republic of the Congo) (1998-2012) on detention and expulsion of a
                     foreigner ; the case of the Jurisdictional Immunities of the State (Germany v. Italy : Greece
                     intervening) (2008‑2012) ; the case of the Application of the International Convention on the
                     Elimination of All Forms of Racial Discrimination (Georgia v. Russian Federation) (2008-
                     2011) ; the Request for Interpretation of the Judgment of 15 June 1962 in the Case concerning
                     the Temple of Preah Vihear (Cambodia v. Thailand) (Cambodia v. Thailand) (2011‑2013).
                     
                        580 On the Accordance with International Law of the Unilateral Declaration of Inde‑

                     pendence in Respect of Kosovo (2010), and on a Judgment No. 2867 of the Administrative
                     Tribunal of the International Labour Organization upon a Complaint Filed against the Inter‑
                     national Fund for Agricultural Development (2012), respectively.

                     368




7 CIJ1077.indb 732                                                                                                   18/04/16 08:54

                     368 application of genocide convention (diss. op. cançado trindade)

                     on the Declaration of Independence of Kosovo (of 22 July 2010), I deemed
                     it fit to warn against the shortcomings of the strict inter‑State outlook
                     (I.C.J. Reports 2010 (II), p. 599, para. 191), and stressed the need, in face
                     of a humanitarian crisis in the Balkans, to focus attention on the people
                     or population concerned (ibid., paras. 53, 65‑66, 185 and 205‑207), in pur-
                     suance of a humanist outlook (ibid., paras. 75‑77 and 190), in the light of
                     the principle of humanity (ibid., para. 211) 581.
                     
                        496. The present case concerning the Application of the Convention
                     against Genocide provides yet another illustration of the pressing need to
                     overcome and move away from the dogmatic and strict inter‑State out-
                     look, even more cogently. In effect, the 1948 Convention against Geno-
                     cide, adopted on the eve of the Universal Declaration of Human Rights, is
                     not State‑centred, but rather people‑centred. The Convention against
                     Genocide cannot be properly interpreted and applied with a strict
                     State‑centred outlook, with attention turned to inter‑State susceptibilities.
                     Attention is to be kept on the justiciables, on the victims — real and
                     potential victims — so as to impart justice under the Genocide Conven-
                     tion.

                                1. Evidential Assessment and Determination of the Facts
                        497. I thus regret not to be able to share at all the Court’s reasoning in
                     the cas d’espèce, nor its conclusion as to the Applicant’s claim. To start
                     with, the Court’s evidential assessment and determination of the facts are
                     atomized and not comprehensive. It chooses some municipalities
                     (cf. Judgment, para. 203) and describes summarily some occurrences
                     therein. Its examination of the facts is rather aseptic 582. Not surprisingly,
                     the International Court of Justice fails to characterize the pattern, as a
                     whole, of the atrocities committed, as being widespread and systematic.

                        498. The Court has taken note of atrocities — such as summary execu-
                     tions and decapitations — perpetrated in Vukovar and its surrounding
                     area, admitted by the Respondent (ibid., paras. 212‑224). It has taken
                     note of massacres, inter alia, e.g., in Lovas (ibid., paras. 231‑240) and in
                     Bogdanovci, admitted by Serbia (ibid., paras. 225‑230). It has taken note
                     of other massacres, inter alia, e.g., in Saborsko (ibid., paras. 268‑271), in
                     Poljanak (ibid., paras. 272‑277), in Hrvatska Dubika and its surrounding
                     area (ibid., paras. 257‑261). Yet, this is just a sample of the atrocities that
                     were committed in the cas d’espèce.

                        581 In that same separate opinion, I also drew attention to the expansion of interna-

                     tional legal personality and capacity, as well as international responsibility (I.C.J. Reports
                     2010 (II), p. 617, para. 239), in contemporary international law.
                        582 Already in my separate opinion (I.C.J. Reports 2010 (II), p. 610, para. 219) in the

                     International Court of Justice’s Advisory Opinion on the Accordance with International
                     Law of the Unilateral Declaration of Independence in Respect of Kosovo, I had warned
                     against an aseptic examination of the facts.

                     369




7 CIJ1077.indb 734                                                                                                    18/04/16 08:54

                     369 application of genocide convention (diss. op. cançado trindade)

                        499. In addition to the localities cited by the International Court of
                     Justice in the present Judgment, there are numerous other localities
                     wherein atrocities occurred in the regions of Eastern Slavonia, West-
                     ern Slavonia, Banovina/Banija, Kordun, Lika and Dalmatia, brought to
                     the attention of the Court by Croatia, which were not cited or addressed
                     directly in the present Judgment of the Court. Not surprisingly, the Court
                     fails to establish a widespread and systematic pattern of destruction with
                     the intent to destroy, without any satisfactory explanation why it has cho-
                     sen this path for the examination of the facts.
                        500. In the present Judgment, the International Court of Justice takes
                     note of the findings of the ICTY (in its Judgments in the cases of Mrkšić,
                     Radić and Sljivančanin [“Vukovar Hospital”], 2007 ; Martić, 2007 ; and of
                     Stanišić and Simatović, 2013) that
                           “from the summer of 1991, the JNA and Serb forces had perpetrated
                           numerous crimes (including killing, torture, ill‑treatment and forced
                           displacement) against Croats in the regions of Eastern Slavonia,
                           Banovina/Banija, Kordun, Lika and Dalmatia” (Judgment, para. 208).

                     Yet, apart from massive killings, the Court fails to characterize other
                     crimes as having been committed also on a large scale, conforming a
                     widespread and systematic pattern of destruction. From time to time the
                     Court minimizes the scale of crimes such as rape and other sexual vio-
                     lence crimes (ibid., para. 364), expulsion from homes and forced displace-
                     ments (ibid., para. 376), deprivation of food and medical care (ibid.,
                     paras. 366 and 370).
                        501. Even an international criminal tribunal such as the ICTY,
                     entrusted with the determination of the international criminal responsibil-
                     ity of individuals, has been attentive to a comprehensive approach to evi-
                     dence in order to determine genocidal intent. This particular point has
                     recently been made by the ICTY (Appeals Chamber) in the Karadžić case
                     (Judgment of 11 July 2013), where it warned that :
                             “Rather than considering separately whether an accused intended
                           to destroy a protected group through each of the relevant genocidal
                           acts, a trial chamber should consider whether all of the evidence,
                           taken together, demonstrates a genocidal mental state.” (Para. 56.)

                        502. The ICTY (Appeals Chamber) further asserted, in the same
                     Karadžić case, that, “by its nature, genocidal intent is not usually suscep-
                     tible to direct proof” (ICTY, Karadžić, Judgment of 11 July 2013,
                     para. 80). This being so, it added,
                           “in the absence of direct evidence, genocidal intent may be inferred
                           from a number of facts and circumstances, such as the general con-
                           text, the perpetration of other culpable acts systematically directed
                           against the same group, the scale of atrocities committed, the system-

                     370




7 CIJ1077.indb 736                                                                                  18/04/16 08:54

                     370 application of genocide convention (diss. op. cançado trindade)

                             atic targeting of victims on account of their membership in a particu-
                             lar group, the repetition of destructive and discriminatory acts, or the
                             existence of a plan or policy” (ICTY, Karadžić, Judgment of 11 July
                             2013, para. 80).
                        503. In face of the task of the determination of the international respon-
                     sibility of States — with which the International Court of Justice is
                     entrusted — is all the more reason one is to pursue a comprehensive
                     approach to evidence. Contemporary international human rights tribunals
                     which, like the International Court of Justice, are also entrusted with the
                     determination of the international responsibility of States, know well, from
                     their own experience, that respondent States tend to withhold the mono­
                     poly of evidence of the atrocities perpetrated and attributable to them.
                        504. It is thus not surprising that, in their evolving case law, addressed
                     to by the contending Parties, but entirely overlooked by the International
                     Court of Justice’s Judgment in the present case, international human
                     rights tribunals have rightly avoided a high threshold of proof, and have
                     applied the distribution or shifting of the burden of proof 583. In the deter-
                     mination of facts in cases of the kind (pertaining to grave breaches), they
                     have remained particularly aware of the primacy of concern with funda-
                     mental rights inherent to human beings over concern with State suscepti-
                     bilities. After all, the raison d’humanité prevails over the raison d’Etat.

                        505. In the present Judgment in the case concerning the Application of
                     the Convention against Genocide, the International Court of Justice has
                     seen only what it wanted to see (which is not much), trying to make one
                     believe that the targeted groups were simply forced to leave the territory
                     claimed as Serb (para. 426, and cf. para. 435). As if trying to convince
                     itself of the absence of genocidal intent, the International Court of Justice
                     has further noted — making its own the argument of Serbia 584 — that the
                     ICTY Prosecutor has never charged any individuals for genocide in the
                     context of the armed attacks in Croatia in the period 1991‑1995 (Judg-
                     ment, para. 440).
                        506. This does not at all have a bearing upon State responsibility. Indi-
                     viduals other than the ones charged, could, as State agents, have been
                     responsible ; indictments can be confirmed (as in the Karadžić case in
                     mid‑2013), so as to encompass genocide ; and, in his indictments, the
                     Prosecutor exerts a discretionary power, its statute being entirely distinct
                     from that of international judges. In any case, in respect of State respon-
                     sibility, as I have already pointed out, the standards of proof are not the
                     same as in respect of individual criminal responsibility.




                       583   Cf. Part VII of the present dissenting opinion, supra.
                       584   Cf. Counter-Memorial of Serbia, para. 944.

                     371




7 CIJ1077.indb 738                                                                                      18/04/16 08:54

                     371 application of genocide convention (diss. op. cançado trindade)

                        507. Even if we do not know — and will never know — the total
                     amount of victims who were tortured or raped (they were numerous), all
                     the facts, taken together, conform, in my perception, a widespread and
                     systematic pattern of destruction, under the Genocide Convention, as
                     examined in the present dissenting opinion. They are facts of common
                     knowledge (faits de notoriété publique/fatos de conhecimento público e
                     notorio/hechos de conocimiento público y notorio/fatti notori [di comune
                     esperienza]), which thus do not need to be subjected to a scrutiny pursu-
                     ant to a high threshold of proof, depriving the Genocide Convention of
                     its effet utile, in the determination of State responsibility.

                              2. Conceptual Framework and Reasoning as to the Law
                        508. The Court’s conceptual framework and reasoning as to the law are
                     likewise atomized and not comprehensive. First of all, its reading of the
                     categories of acts of genocide under the Convention against Genocide
                     (Art. II) is as strict as it can possibly be. The Court, furthermore, consid-
                     ers separately the interrelated elements of actus reus and mens rea of
                     genocide, applying a high threshold of proof, which finds no parallel in
                     the evolving case law of international criminal tribunals as well as inter-
                     national human rights tribunals. This ends up rendering, regrettably, the
                     determination of State responsibility for genocide under the Convention
                     an almost impossible task, and the Convention itself an almost dead let-
                     ter. The way is thus paved for the lack of legal consequences, and for
                     impunity for the atrocities committed.

                        509. The Court’s conceptual framework and reasoning as to the law
                     are, furthermore, atomized also in its perception of each branch of inter-
                     national law on its own — even those branches that establish regimes of
                     protection of the rights of the human person — namely, the international
                     law of human rights (ILHR), international humanitarian law (IHL), and
                     the international law of refugees (ILR). The Court thus insists in
                     approaching even IHL and international criminal law (ICL) in a separate
                     and compartmentalized way.
                        510. In its insistence on its atomized approach, in separating, e.g., the
                     Genocide Convention from IHL (Judgment, para. 153), the Court fails to
                     perceive that the Genocide Convention, being a human rights treaty (as
                     generally acknowledged), converges with international instruments which
                     form the corpus juris of human rights. They all pertain to the determina-
                     tion of State responsibility. Some grave breaches of IHL may concomi-
                     tantly be breaches of the Genocide Convention.


                        511. This atomized approach, in several aspects, appears static and
                     anti‑historical to me, for it fails to grasp the evolution of international
                     legal thinking in respect of the remarkable expansion, over the last
                     decades, of international legal personality and capacity, as well as inter-

                     372




7 CIJ1077.indb 740                                                                                   18/04/16 08:54

                     372 application of genocide convention (diss. op. cançado trindade)

                     national responsibility, a remarkable feature of the contemporary jus gen‑
                     tium. Contrary to what the International Court of Justice says in the
                     present Judgment, there are, in my perception, approximations and con-
                     vergences between the three trends of protection of the rights of the
                     human person (ILHR, IHL, ILR) 585, in addition to contemporary ICL.


                        512. Moreover, contemporary ICL nowadays is also concerned with
                     the situation of the victims. The Convention against Genocide, for its
                     part, being people‑oriented, is likewise concerned with the victims of
                     extreme human cruelty. The Convention is not separated (as the Court
                     assumes) from other branches of safeguard of the rights of the human
                     person ; it rather converges with them, in seeking to protect human dig-
                     nity. The Genocide Convention, by itself, bears witness of the approxima-
                     tions or convergences between ICL and the ILHR.

                        513. Last but not least, the Court’s reasoning is, moreover, atomized
                     also in its counter-position of customary and conventional IHL itself
                     (Judgment, paras. 79 and 88‑89, supra). In my understanding, customary
                     and conventional IHL are to be properly seen in interaction, and are not
                     to be kept separated from each other, as the Court attempts to do. After
                     all, there is no violation of the substantive provisions of the Geno-
                     cide Convention which is not, at the same time, a violation of customary
                     international law on the matter as well. The atomized approach of the
                     Court, furthermore, fails to recognize the great importance — for both
                     conventional and customary international law — of the general principles
                     of law, and in particular of the principle of humanity.

                        514. The determination of State responsibility for genocide calls for a
                     comprehensive outlook, rather than an atomized one, as pursued by the
                     International Court of Justice. As I pointed out earlier on, in the present
                     dissenting opinion, the Genocide Convention is generally regarded as a
                     human rights treaty, and human rights treaties have a hermeneutics of
                     their own (para. 32), and are endowed with a mechanism of collective
                     guarantee (para. 29). The proper hermeneutics of the Genocide Conven-
                     tion is, in my understanding, necessarily a comprehensive one, and not an
                     atomized or fragmented one, as pursued by the International Court of
                     Justice in the present Judgment, as well as in its prior 2007 Judgment.


                        515. Each international instrument is a product of its time, and exerts
                     its function continuously by being applied as a “living instrument”. I have
                     carefully addressed this particular point, in detail, in respect of human
                     rights treaties, in my extensive dissenting opinion (paras. 167‑185) in the
                     case concerning the Application of the International Convention on the
                       585   Paras. 58, 60, 64, 69, 79 and 84, supra.

                     373




7 CIJ1077.indb 742                                                                                 18/04/16 08:54

                     373 application of genocide convention (diss. op. cançado trindade)

                     Elimination of All Forms of Racial Discrimination (Georgia v. Russian Fed‑
                     eration) (Judgment, I.C.J. Reports 2011 (I))).

                        516. In my dissenting opinion, I warned against the posture of the
                     International Court of Justice in the CERD Convention case, also reflected
                     in the present Judgment of the International Court of Justice (para. 85), as
                     well as in its prior 2007 Judgment, of ascribing an “overall importance” to
                     individual State consent, “regrettably putting it well above the imperatives
                     of the realization of justice at international level” (I.C.J. Reports 2011 (I),
                     para. 44). The CERD Convention, like other human rights treaties, I con-
                     tinued, contains obligations of “an essentially objective character, imple-
                     mented collectively”, and showing that, in this domain of protection,
                     international law appears, more than voluntary, as “indeed necessary”
                     (ibid., paras. 63 and 72). The protected rights and fundamental human
                     values stand above State “interests” or its “will” (ibid., paras. 139
                     and 162).


                        517. The proper hermeneutics of human rights treaties, — I proceeded
                     in the same dissenting opinion, — moves away from “a strict State‑­
                     centred voluntarist perspective” and from the “exaltation of State con-
                     sent”, and seeks guidance in fundamental principles (prima principia),
                     such as the principle of humanity, which permeates the whole corpus juris
                     of the ILHR, IHL, ILR and ICL (ibid., paras. 209‑212). Such prima prin‑
                     cipia confer to the international legal order “its ineluctable axiological
                     dimension” ; they conform its substratum, and convey the idea of an
                     objective justice, in the line of jusnaturalist thinking (ibid., para. 213).


                        518. Only in this way, I added, can we abide by “the imperative of the
                     realization of justice at international level”, acknowledging that “con‑
                     science stands above the will” (ibid., para. 214). And I further warned in
                     my aforementioned dissenting opinion that :
                              “The Court cannot remain hostage of State consent. It cannot keep
                           displaying an instinctive and continuing search for State consent,
                           (. . .) to the point of losing sight of the imperative of realization of
                           justice. The moment State consent is manifested is when the State
                           concerned decides to become a party to a treaty, such as the human
                           rights treaty in the present case, the CERD Convention. The herme-
                           neutics and proper application of that treaty cannot be continuously
                           subjected to a recurring search for State consent. This would unduly
                           render the letter of the treaty dead, and human rights treaties are
                           meant to be living instruments, let alone their spirit.” (Ibid., para. 198.)

                       519. The present Judgment of the Court again misses the point, and fails
                     to render a service to the Genocide Convention. In a case pertaining to the

                     374




7 CIJ1077.indb 744                                                                                        18/04/16 08:54

                     374 application of genocide convention (diss. op. cançado trindade)

                     interpretation and application of this latter, the Court even makes recourse
                     to the so‑called Monetary Gold “principle” 586, which has no place in a case
                     like the present one, and which does not belong to the realm of the prima
                     principia, being nothing more than a concession to State consent, within an
                     outdated State voluntarist framework. In face of the pursuance of this out-
                     look, I wonder whether the Genocide Convention has any future at all . . .
                        520. The Convention, essentially people‑centred, will have a future if
                     attention is rightly turned to its rationale, to its object and purpose, keep-
                     ing in mind the principle ut res magis valeat quam pereat, so to secure to
                     it the appropriate effects (effet utile), and, ultimately, the realization of
                     justice. Already for some time, attention has been drawn to the shortcom-
                     ings of the Convention against Genocide as originally conceived, namely :
                     (a) the narrowing of its scope, excluding cultural genocide and massive
                     slaughter of political and social groups ; (b) the much lesser attention to
                     prevention of genocide, in comparison with its punishment 587; (c) the
                     weakening of provisions for enforcement, with concern for State sover-
                     eignty taking precedence over concern for protection against genocide 588.
                     
                        521. From the adoption of the Genocide Convention in 1948 until our
                     days, the vulnerability or defencelessness of targeted groups has contin-
                     ued, just as much as the reluctance of States to deal with the matter and
                     protect them against genocide under the Convention has persisted. This
                     discloses, as I have already pointed out in the present dissenting opin-
                     ion, the manifest inadequacy of examining genocide from a strictly inter‑­
                     State outlook, with undue deference to State sovereignty. After all, as I
                     have already stressed, the Genocide Convention is people‑oriented.
                        522. Genocide, which occurs at the intra‑State level, calls for a people‑­
                     centred outlook, focused on victims surrounded by extreme vulnerability.
                     There are, among genocide scholars, those who are sensitive enough and
                     support a generic concept, so as not to leave without protection any seg-
                     ment of victims of “genocidal wars” or “genocidal massacres” 589, even
                     beyond the Genocide Convention. It is not my intention here to dwell

                        586   Even if only to dismiss it (Judgment, para. 116).
                        587   As transposed, historically, from domestic into international criminal law.
                        588 Cf. L. Kuper, International Action against Genocide, London, Minority Rights

                     Group (Report No. 53), 1982, pp. 9, 11 and 13‑14 ; G. J. Andreopoulos, “Introduc-
                     tion : The Calculus of Genocide”, in Genocide : Conceptual and Historical Dimensions
                     (ed. G. J. Andreopoulos), Philadelphia, University of Pennsylvania Press, 1994, pp. 2‑3
                     and 6‑17 ; M. Lippman, “Genocide : The Crime of the Century — The Jurisprudence of
                     Death at the Dawn of the New Millenium”, 23 Houston Journal of International Law
                     (2001), pp. 477‑478, 487, 503‑506, 523‑526 and 533.
                        589 Cf., e.g., L. Kuper, “Other Selected Cases of Genocide and Genocidal Massacres :

                     Types of Genocide”, in Genocide — A Critical Bibliographic Review (ed. I. W. Charny),
                     London, Mansell Publ., 1988, pp. 155‑171 ; L. Kuper, “Theoretical Issues Relating to
                     Genocide : Uses and Abuses”, in Genocide : Conceptual and Historical Dimensions, op. cit.
                     supra note 588, pp. 32‑37 and 44 ; I. W. Charny, “Toward a Generic Definition of Geno-
                     cide”, in ibid., pp. 64‑78, 84‑85 and 90‑92.

                     375




7 CIJ1077.indb 746                                                                                               18/04/16 08:54

                     375 application of genocide convention (diss. op. cançado trindade)

                     upon such a generic concept or definition ; distinctly, I concentrate, more
                     specifically, on the comprehensive outlook, that I sustain, of genocide
                     under the 1948 Convention.

                        523. Such a comprehensive outlook takes into due account the whole
                     factual context of the present case opposing Croatia to Serbia — and not
                     only just a sample of selected occurrences in some municipalities, as the
                     Court’s majority does. That whole factual context, in my assessment,
                     clearly discloses a widespread and systematic pattern of destruction which
                     the Court’s majority seems to be at pains with, at times minimizing it, or
                     not even taking it into account. All the aforesaid, in my own understand-
                     ing, further calls for a comprehensive, rather than atomized, consider-
                     ation of the matter, faithful to humanist thinking and keeping in mind the
                     principle of humanity 590, which permeates the whole of the ILHR, IHL,
                     ILR and ICL, including the Genocide Convention.


                        524. From all the preceding considerations, it is crystal clear that my
                     own position, in respect of the aforementioned points — of evidential
                     assessments as well as of substance — which form the object of the pres-
                     ent Judgment of the International Court of Justice on the case concerning
                     the Application of the Convention against Genocide, stands in clear opposi-
                     tion to the view espoused by the Court’s majority. My dissenting position
                     is grounded not only on the assessment of the arguments produced before
                     the Court by the contending Parties (Croatia and Serbia), but above all
                     on issues of principle and on fundamental values, to which I attach even
                     greater importance. I have thus felt obliged, in the faithful exercise of the
                     international judicial function, to lay the foundations of my own dissent-
                     ing position in the cas d’espèce in the present dissenting opinion.


                                             XIX. Epilogue : A Recapitulation

                        525. I deem it fit, at this final stage of my dissenting opinion, as an
                     epilogue, to recapitulate all the points of my dissenting position, expressed
                     herein, for the sake of clarity, and in order to stress their interrelatedness.
                     Primus : Prolonged delays — such as the unprecedented one of 16 years in
                     the cas d’espèce — in the international adjudication of cases of the kind
                     are most regrettable, in particular from the perspective of the victims ;
                     paradoxically, the graver the breaches of international law appear to be,
                     the more time consuming and difficult it becomes to impart justice.
                        526. Secundus : In the cas d’espèce, opposing Croatia to Serbia, respon-
                     sibility cannot be shifted to an extinct State ; there is personal continuity
                     of policy and practices in the period of occurrences (1991 onwards). Ter‑
                     tius : The 1948 Genocide Convention being a human rights treaty (as gen-
                       590   Cf. Part V of the present dissenting opinion, supra.

                     376




7 CIJ1077.indb 748                                                                                     18/04/16 08:54

                     376 application of genocide convention (diss. op. cançado trindade)

                     erally acknowledged), the law governing State succession to human rights
                     treaties applies (with ipso jure succession). Quartus : There can be no
                     break in the protection afforded to human groups by the Genocide Con-
                     vention in a situation of dissolution of State amidst violence, when pro-
                     tection is most needed.


                         527. Quintus : In a situation of this kind, there is automatic succession
                      to, and continuing applicability of, the Genocide Convention, which
                     ­otherwise would be deprived of its appropriate effects (effet utile). Sex‑
                      tus : Once the Court’s jurisdiction is established in the initiation of pro-
                     ceedings, any subsequent lapse or change of attitude of the State concerned
                     can have no bearing upon such jurisdiction. Septimus : Automatic succes-
                      sion to human rights treaties is reckoned in the practice of United Nations
                     supervisory organs.

                        528. Octavus : The essence of the present case lies on substantive issues
                     pertaining to the interpretation and application of the Genocide Conven-
                     tion rather than on issues of jurisdiction/admissibility, as acknowledged
                     by the contending Parties themselves in the course of the proceedings.
                     Nonus : Automatic succession to, and continuity of obligations of, the
                     Genocide Convention, is an imperative of humaneness so as to secure
                     protection to human groups when they stand most in need of it.

                        529. Decimus : The principle of humanity permeates the whole Con-
                     vention against Genocide, which is essentially people‑oriented ; it perme-
                     ates the whole corpus juris of protection of human beings, which is
                     essentially victim‑oriented, encompassing also the international law of
                     human rights (ILHR), international humanitarian law (IHL) and the
                     international law of refugees (ILR), besides contemporary international
                     criminal law (ICL). Undecimus : The principle of humanity has a clear
                     incidence in the protection of human beings, in particular in situations of
                     vulnerability or defencelessness.
                        530. Duodecimus : The United Nations Charter itself professes the
                     determination to secure respect for human rights everywhere ; the princi-
                     ple of humanity — in line with the long-standing jusnaturalist thinking
                     (recta ratio) — permeates likewise the law of the United Nations. Ter‑
                     tius decimus : The principle of humanity, furthermore, has met with judi-
                     cial recognition, on the part of contemporary international human rights
                     tribunals as well as international criminal tribunals.

                        531. Quartus decimus : The determination of State responsibility under
                     the Genocide Convention not only was intended by its draftsmen (as its
                     travaux préparatoires show), but also is in line with its rationale, as well
                     as its object and purpose. Quintus decimus : The Genocide Convention is
                     meant to prevent and punish the crime of genocide, which is contrary to
                     the spirit and aims of the United Nations, so as to liberate humankind

                     377




7 CIJ1077.indb 750                                                                                   18/04/16 08:54

                     377 application of genocide convention (diss. op. cançado trindade)

                     from this scourge. To attempt to make the application of the Geno-
                     cide Convention an impossible task, would render the Convention mean-
                     ingless, an almost dead letter.
                        532. Sextus decimus : International human rights tribunals (IACtHR
                     and ECHR), in their jurisprudence, have not pursued a stringent and high
                     threshold of proof in cases of grave breaches of the rights of the human
                     person ; they have resorted to factual presumptions and inferences, as well
                     as to the shifting or reversal of the burden of proof. Septimus decimus :
                     International criminal tribunals (ICTY and ICTR) have, in their jurispru-
                     dence, even in the absence of direct proof, drawn proof of genocidal
                     intent from inferences of fact.

                        533. Duodevicesimus : The fact‑finding undertaken by the United
                     Nations, at the time of the occurrences, contains important elements con-
                     forming with the widespread and systematic pattern of destruction in the
                     attacks in Croatia : such is the case of the reports of the former UN Com-
                     mission on Human Rights (1992‑1993) and of the reports of the Security
                     Council’s Commission of Experts (1993‑1994). Undevicesimus : Those
                     occurrences also had repercussion in the UN Second World Conference
                     on Human Rights (1993). There has also been judicial recognition (in the
                     case law of the ICTY) of the widespread and/or systematic attacks against
                     the Croat civilian population.

                        534. Vicesimus : Such widespread and systematic pattern of destruc-
                     tion, well‑established in the present proceedings before the International
                     Court of Justice, encompassed indiscriminate attacks against the civilian
                     population, with massive killings, torture and beatings, systematic expul-
                     sion from homes (and mass exodus), and destruction of group culture.
                     Vicesimus primus : That widespread and systematic pattern of destruction
                     also comprised rape and other sexual violence crimes, which disclose the
                     necessity and importance of a gender analysis.

                        535. Vicesimus secundus : There was, furthermore, a systematic pattern
                     of disappeared or missing persons. Enforced disappearance of persons is
                     a continuing grave breach of human rights and international humanitar-
                     ian law ; with its destructive effects, it bears witness of the expansion of
                     the notion of victims (so as to comprise not only the missing persons, but
                     also their close relatives, who do not know their whereabouts). The situ-
                     ation created calls for a proper standard of evidence, and the shifting or
                     reversal of the burden of proof, which cannot be laid upon those victim-
                     ized.


                        536. Vicesimus tertius : The aforementioned grave breaches of human
                     rights and of international humanitarian law amount to breaches of jus
                     cogens, entailing State responsibility and calling for reparations to the
                     victims. This is in line with the idea of rectitude (in conformity with the

                     378




7 CIJ1077.indb 752                                                                                  18/04/16 08:54

                     378 application of genocide convention (diss. op. cançado trindade)

                     recta ratio of natural law), underlying the conception of law (in distinct
                     legal systems — Droit/Right/Recht /Direito/Derecho/Diritto) as a whole.


                        537. Vicesimus quartus : In the present case, the widespread and sys-
                     tematic pattern of destruction took place in pursuance of a plan, with an
                     ideological content. In this respect, both contending Parties addressed the
                     historical origins of the armed conflict in Croatia, and the ICTY exam-
                     ined expert evidence of it. The International Court of Justice did not find
                     it necessary to dwell upon this ; yet, the ideological incitement leading to
                     the outbreak of hostilities was brought to its attention by the contending
                     Parties, as an essential element for a proper understanding of the case.

                        538. Vicesimus quintus : The evidence produced before the Court, con-
                     cerning the aforementioned widespread and systematic pattern of destruc-
                     tion, shows that the armed attacks in Croatia were not exactly a war, but
                     rather an onslaught. Vicesimus sextus : One of its manifestations was the
                     practice of marking Croats with white ribbons, or armbands, or of plac-
                     ing white sheets on the doors of their homes. Vicesimus septimus : Another
                     manifestation was the mistreatment by Serb forces of the mortal remains
                     of the deceased Croats, and other successive findings in numerous mass
                     graves, added to further clarifications obtained from the cross‑examina-
                     tion of witnesses before the Court (in public and closed sittings).


                        539. Vicesimus octavus : The widespread and systematic pattern of
                     destruction was also manifested in the forced displacement of persons
                     and homelessness, and subjection of the victims to unbearable conditions
                     of life. Vicesimus nonus : That pattern of destruction, approached as a
                     whole, also comprised the destruction of cultural and religious heritage
                     (monuments, churches, chapels, city walls, among others). It would be
                     artificial to attempt to dissociate physical/biological destruction from the
                     cultural one.
                        540. Trigesimus : The evidence produced before the Court in respect of
                     selected devastated villages : Lovas, Ilok, Bogdanovci and Vukovar (in
                     the region of Eastern Slavonia), and Saborsko (in the region of Lika) —
                     shows that the actus reus of genocide (Article II (a), (b) and (c) of the
                     Genocide Convention) — has been established. Trigesimus primus : Fur-
                     thermore, the intent to destroy (mens rea) the targeted groups, in whole
                     or in part, can be inferred from the evidence submitted (even if not direct
                     proof). The extreme violence in the perpetration of atrocities in the
                     planned pattern of destruction bears witness of such intent to destroy.
                     The inference of mens rea cannot prescind from axiological concerns, and
                     is undertaken as from the conviction intime (livre convencimento/libre con‑
                     vencimiento/libero convincimento) of each judge, as from human con-
                     science.


                     379




7 CIJ1077.indb 754                                                                                  18/04/16 08:54

                     379 application of genocide convention (diss. op. cançado trindade)

                        541. Trigesimus secundus : There is thus need of reparations to the vic-
                     tims — an issue which was duly addressed by the contending Parties
                     themselves before the Court — to be determined by the International
                     Court of Justice in a subsequent phase of the case. Trigesimus tertius : The
                     difficult path to reconciliation starts with the acknowledgment that the
                     widespread and systematic pattern of destruction ends up victimizing
                     everyone, on both sides. The next step towards reconciliation lies in the
                     provision of reparations (in all its forms). Reconciliation also calls for
                     adequate apologies, honouring the memory of the victims. Another step
                     by the contending Parties in the same direction lies in the identification
                     and return of all mortal remains to each other.
                        542. Trigesimus quartus : The adjudication of a case like the present
                     one shows the need to go beyond the strict inter-State outlook. The
                     Genocide Convention is people‑centred, and there is need to focus atten-
                     tion on the people or population concerned, in pursuance of a humanist
                     outlook, in the light of the principle of humanity. In interpreting and
                     applying the Genocide Convention, attention is to be turned to the vic-
                     tims, rather than to inter‑State susceptibilities.

                        543. Trigesimus quintus : The Court’s evidential assessment and deter-
                     mination of the facts of the cas d’espèce has to be comprehensive, and not
                     atomized. All the atrocities, presented to the Court, conforming with the
                     aforementioned pattern of destruction, have to be taken into account, not
                     only a sample of them, for the determination of State responsibility under
                     the Genocide Convention. Trigesimus sextus : Large‑scale crimes, such as
                     rape and other sexual violence crimes, expulsion from homes (and home-
                     lessness), forced displacements, deprivation of food and medical care,
                     cannot be minimized.

                        544. Trigesimus septimus : The Court’s conceptual framework and rea-
                     soning as to the law have likewise to be comprehensive, and not atom-
                     ized, so as to secure the effet utile of the Genocide Convention. The
                     branches that conform the corpus juris of the international protection of
                     the rights of the human person — ILHR, IHL, ILR and ICL — cannot
                     be approached in a compartmentalized way ; there are approximations
                     and convergences among them.

                          545. The Genocide Convention, which is victim‑oriented, cannot be
                       approached in a static way, as it is a “living instrument”. Trigesimus
                     ­octavus : Customary and conventional IHL are to be properly seen in
                       interaction, and not to be kept separately from each other. A violation
                       of the substantive provisions of the Genocide Convention is bound to be
                       a violation of customary international law on the matter as well.
                      ­Trigesimus nonus : Furthermore, the interrelated elements of actus reus
                       and mens rea of genocide cannot be approached separately either.



                     380




7 CIJ1077.indb 756                                                                                  18/04/16 08:54

                     380 application of genocide convention (diss. op. cançado trindade)

                        546. Quadragesimus : General principles of law (prima principia), and
                     in particular the principle of humanity, are of great relevance to both
                     conventional and customary international law. Such prima principia con-
                     fer an ineluctable axiological dimension to the international legal order.
                     Quadragesimus primus : Human rights treaties (such as the Genocide Con-
                     vention) have a hermeneutics of their own, which calls for a comprehen-
                     sive approach as to the facts and as to the law, and not an atomized or
                     fragmented one.

                        547. Quadragesimus secundus : The imperative of the realization of justice
                     acknowledges that conscience (recta ratio) stands above the “will”. Con-
                     sent yields to objective justice. Quadragesimus tertius : The Genocide Con-
                     vention is concerned with human groups in situations of vulnerability or
                     defencelessness. In its interpretation and application, fundamental princi-
                     ples and human values exert a relevant role. Quadragesimus quartus : There
                     is here the primacy of the concern with the victims of human cruelty, as,
                     after all, the raison d’humanité prevails over the raison d’Etat. Quadragesi‑
                     mus quintus : These are the foundations of my firm dissenting position in
                     the cas d’espèce ; in my understanding, this is what the International Court
                     of Justice should have decided in the present Judgment on the case concern-
                     ing the Application of the Convention against Genocide.

                                            (Signed) Antônio Augusto Cançado Trindade.




                     381




7 CIJ1077.indb 758                                                                                   18/04/16 08:54

